Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                         Main Document    Page 1 of 125




             EXHIBIT
                           ''12''
Case 6:16-bk-15889-SY       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                Desc
                             Main Document    Page 2 of 125




     THOMAS WYLDE
                             ACTION BY WRITTEN CONSENT
                              OF THE SOLE ORGANIZER OF
                                 THOMAS WYLDE, LLC
                           a California Limited Liability Company
                                        July 22, 2014



       The undersigned, acting as sole organizer of Thomas Wylde, LLC, a California
Limited Liability Company (the "Company''), hereby adopts the following resolutions by
this written consent without a meeting, pursuant to the instructions of the Members of the
Company, which shall be effective on the commencement of the Company's existence:

      RESOLVED that John Hanna has been appointed as Chief Executive Officer of the
Company until such time as the first meeting of the Members or until his successor is duly
appointed by the Members. As Chief Executive Officer, Hanna is hereby empowered to
manage the day to day operations of the Company, subject to review and direction by the
Members.

        RESOLVED FURTHER that John Hanna is hereby authorized and directed to
establish, maintain, and close one or more bank accounts in the name of the Company for
the funds of the Company with any federally insured bank or similar depository; to cause to
be deposited from time to time to such accounts such funds of the Company as such officer
deems necessary or advisable, and to designate, change, or revoke the designation, from
time to time, of the officer or officers or agent or agents of the Corporation authorized to
make such deposits or to countersign checks, drafts, or other orders for the payment of
money issued in the name of the Company against any funds deposited in any such
accounts; and to make such rules and regulations with respect to such accounts as such
officer may deem necessary or advisable to complete, execute, and deliver any documents
as such banks and similar financial institutions customarily require to establish any such
account and to exercise the authority granted by this binding resolution including, but not
limited to, customary signature card forms and form banking resolutions.

       RESOLVED FURTHER that all form resolutions required by any such depository, if
any, are adopted in such form used by such depository by the Members, and that the
Secretary or other designated officer is authorized to certify such resolutions as having
been adopted by the Members and to insert a copy of any such resolutions into the minute
book of the Company.

       RESOLVED FURTHER that any such depository to which a certified copy of such
resolutions has been delivered by the CEO or Secretary of the Company is entitled to rely
on such resolutions for all purposes until it shall have received written notice from the
Members of the revocation or amendment of such resolutions.

                  3231 S. La Cienega Blvd., Unit A, Los Angeles, CA 90016
                                                                            SCHNIDER_BK 002390
Case 6:16-bk-15889-SY       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                Desc
                             Main Document    Page 3 of 125




     THOMAS WYLDE
       RESOLVED FURTHER that a copy of this written consent shall be entered into the
Minute Books of the Company.

       IN WITNESS WHEREOF, the undersigned executes this written consent as of the
date set forth above.




                                    David~r, Organizer and General Counsel
                                    Thomas Wylde, LLC
                                    3231 S. La Cienega Blvd., Unit A
                                    Los Angeles, CA 90016


        John Hanna hereby accepts the authority and responsibility vested in him pursuant
to the foregoing resolutions and certifies that he shall act as a fiduciary of the Company to
carry out the terms hereof on behalf of and for the benefit f the Company pursuant to the
direction of its Members.




July 29, 2014                       Joh anna,
                                    Thomas Wylde, LLC
                                    3231 S. La Cienega Blvd.,
                                    Los Angeles, CA 90016




                  3231 S. La Cienega Blvd., Unit A, Los Angeles, CA 90016
                                                                            SCHNIDER_BK-002391
Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                         Main Document    Page 4 of 125




           EXHIBIT
             ''13''
Case 6:16-bk-15889-SY           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                        Desc
                                 Main Document    Page 5 of 125


                                  Kyu Hong Kim, CPA, Inc.
                                3435 Wilshire Blvd Ste 1970
                                Los Angeles, CA 90010-1938
                                      213-381-3557


  November 9, 2016

  CONFIDENTIAL

  THOMAS WYLDE LLC
  235 W 31ST ST
  LOS ANGELES, CA 90007

  Dear:

  We have prepared the enclosed amended retums from information provided by you without
  verification or audit. We suggest that you examine these returns carefully to fully acquaint
  yourself with all items contained therein to ensure that there are no omissions or misstatements.

  Federal Filing Instructions

  Your amended 2015 Form 1065 shows no balance due.

  Your amended return is being filed electronically and is not required to be mailed. If you mail a
  paper copy of Form 1065 to the IRS it will delay processing of the return. The electronically filed
  return is not complete without a signature. A limited liability company member should sign and
  date Fonn 8879-PE, IRS e-fi/e Signature Authorization for Form 1065. The fonn must be signed
  and returned before the electronic file can be transmitted to the IRS.

  Mail the signed Fonn 8879-PE as soon as possible to:

                  Kyu Hong Kim, CPA, Inc.
                  3435 Wilshire Blvd Ste 1970
                  Los Angeles, CA 90010-1938

  California Filing Instructions

  Your amended California 2015 Form 568 shows no balance due.

  Your amended return is being filed electronically and is not required to be mailed. If you mail a
  paper copy of Fonn 568 to the California Franchise Tax Board it will delay processing of your
  return. The electronically filed return is not complete without your signature. A limited liability
  company member should sign and date Form 8453-LLC, California e-file Return Authorization
  for Limited Liability Companies. The form must be signed and returned before the electronic file
  can be transmitted to California Franchise Tax Board.

  Mail signed Form 8453-LLC as soon as possible to:

                  Kyu Hong Kim, CPA, Inc.
                  3435 Wilshire Blvd Ste 1970
                  Los Angeles, CA 90010-1938
Case 6:16-bk-15889-SY           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                      Desc
                                 Main Document    Page 6 of 125

   Also enclosed is any material you furnished for use in preparing the returns. If the returns are
   examined, requests may be made for supporting documentation. Therefore, we recommend that
   you retain all pertinent records for at least seven years.

  In order that we may properly advise you of tax considerations, please keep us infonned of any
  significant changes in your financial affairs or of any correspondence received from taxing
  authorities.

   If you have any questions, or if we can be of assistance in any way, please call.

   Sincerely,

   Kyu Hong Kim, CPA, Inc.
                    Case 6:16-bk-15889-SY                                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                                                                                        Main Document                  Page 7 of 125
                                                                                      Amended Return or Administrative                         0MB No. 1546-0099
Form          1065X                                                                        Adjustment Request (AAR)                        For tax year ending
                                                                                                                                          ► .. J~./~Q.1.~.......
(JarlUIIY 2012)                                                                       (For use by filers of Forms 1065, 1065-B, and 1066)
Depar1ffletll d Ille T,-sury
I n - Revenue Sww,e                                                                                               ►   See separate lnstructfons.                                                      (Enter monlll and year.)


                                                                                                                                                                                  I 47 - 1444612
                                                                                                                                                                                     E.,.il..- ldonllllcatlon n u -

       Please         THOMAS WYLDE LLC
        Type          Number, strMt. and roam or suite no. (If • P.O. bo><. -                   lns1ructions.J
         or           235 W 31ST ST
        Print         City or lown, stale. and ZIP code    LOS ANGELES                                                              CA 90007

Enter n.,,e and address used on original return (If same u - · -                       'Same")
Same

Internal Revenue Selvice Center                    ►
whete original return was filed                           Ogden, UT                                             8420 1-00 11
                                                                                                      TEFRA/NonTEFRA Determination
A       Has the par1nership made an election lo be treated as an electing large partnership (ELP) under the
        Pf'Ol,'isions of section TTS? □ Yes          No     !ID
        If "Yes.• the pal1nership is not suqect to TEFRA. Enter the date of the election ►                                              _ _ _ _ _ _ _ , go lo Item E, and

        check the "Nol subject lo TEFRA" box. Do not complete Items                                               B through D.
You must determine if the partnership is subject to the rules for consolidated audit proceedings (TEFRA prooeedi11gs) under sections
6221 through 6234. See instructions for details.
B Did the partnership have 10 or fewer partners at all times during the tax year? {Note. A husband and wife are considered one
  pattne, for TEFRA purposes..) IB) Yes             No                 O
C At all limes during the partnership's tax year, were all partners U.S. citizens, resident aliens. C corporations, or estates of
        deceased partners?           □       Yes   (Rj    No
If the answers to questions B and C                are "Yes." the partnership is not subject to TEFRA proceedings. A partnership that is not subject
to TEFRA cannot file an Administrative Adjustment Request. See instructions for details.
D    If the patnership is not olheMise subject to TEFRA, has the partne,ship filed Form 8893, Election of Partnership Level Tax
     Treatment, or its equivalent, to make an election to be teated as a TEFRA partnership?             Yes      No                                0          lRJ
If the answer lo question Dis "Yes," enter the tax year that the election to be treated as a TEFRA partnership was originally filed with

the partnership        return ►-------...,..._.--------------------------------
E       The               . is     X     S    ·ect to TEFRA                           Not       sut>'ect to TEFRA
F       Check the applicable box {see instructions):         Amended Return           Administratille Aqustmert Request (MR)
G       If you are a Tax Matters Partner (TMP) or a Partner Wllh AuthOrily (PWA) filing an MR on behalf of the pass-through entity, are you
        requesting substituted return treatment? (see instructions)        Yes JR] No                            0
H       Check the applicable box to identify the type of pass-through entity:                                                 ~Partnership      O Electing Large Par1nership (ELP)
        0      Real Estate Mortgage Investment Conduit {REMIC)
        Partnerships and ELPs, enter the number of Schedules K-1 being filed with this retum . ... ... . .... •. , .                                                            .. ,..   ►           6
                                           F·n
                                             I in 8DDIicable items and use Part III to exo1Iain                                                               anv chanaes
' p~                   Amended or Administrative A~stment Request                                                                      <•)~orlgirlally                  (b) Net change -
                       rAR) Items for Partnerships F ling Fonn 1065 Only                                                             r-,.d on Sc:lleck,je K         lllC!ffSeO< (decreaM) -               (c) Con1'CI .,,ount
                        ELPs and REMICs, use Part II)                                                                               "' as plWOUlly ~                    ~lnP"11N

          1      Ordina,y business income {loss)             ... ··· ············· ········· ·                                1       -4,613,383                                                0         -4 , 613,383
          2      Net rental real estate income {loss) .. ....... ... ...                                  ... . . ... .       2
          3      Other net rental income (loss) (see instrucliOns) .... ...... .                                              3
          4      Guaranteed payments        . .. .. .... ...... .. ........ ......... .                                       4
'iii'     5      Interest income
                             ·· ·········· ·· ··· ··········     ... ..  ····· . ..                                           s
 Ill
                                                                           ...
-0
...I

 ~
          6a Ordina,y dividends ... .... .. .......

          7 Royalties .. .... . .... .. ... .. .
                                                                . .... ...... . , . , .. ,
           b Qualified dividends ........... ................ ............. ...
                                                               I , I   , , •  ... .... ..
                                                                               < + + o • Io e   I ,   o • •
                                                                                                                              6a
                                                                                                                              6b
                                                                                                                              7
 0        8 Net short-tern, capital gain (loss) ..... . .. . . .. . .. ...                                                    8
 u                                                                         · ·· ······· ·
.5        9a Net long-tenn capital gain {loss) .. ..                                                                          9a
                                                                           ··········· ·· ··· ·····
              b Collectibles (28%) gain (loss) .. . . .... .                                                  .... ... .. .   9b
                                                             ····· ·· ··· ···
              C Unrecaptured section 1250 gain (see inseructions)                                              ... ...        9c
     10 Net section 1231 gain (loss) .. ... .. .. .. .... . ... . ..... , ... .... .                                          10
     11 Othet income (lossl (see instructions\ ..... ..... .... .. .. .. .                                                    11
For Paper#Ofk Recl.tctlon Act Notice, see Instructions.                                                                                                                                                    Form   1065X (1-2012)
OM
                Case 6:16-bk-15889-SY                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                             Desc
                                                                   Main Document    Page 8 of 125
Form 1065)( (1-2012)       THOMAS WYIDE LLC                                                        47-14 44612                                         Page 2

 •     12  Section 179 deduclion
                                    ·······································
                                                                                         12


I!     13a Contributions

          C
                         ·· ··· ·····
         b ln~ent interest expense
                                      ··· ···································
                                                 ······· ········ ················ ·
               Section 59(e) expenditufes ..................................
                                                                                         13a
                                                                                         13b
                                                                                         13c
                                                                                                2 ,4 00                            0               2 ,400

          d    Other deductions Csee instruclionsl ..... ...... .... .. .......          13d




 I     14a Net eamings (loss) from self~mployment ...................
         b Gross farming or fishing income ............ .. ...............
         C Gross nonfarm income
                                       ·· ··· ·· ···· ··········· ··· .. ,.
       15a Low-lnoome housing aedit (section 420)(5)) ................
                                                                                         14a
                                                                                         14b
                                                                                         14c
                                                                                         15a
         b Low-income housing credit (other) ,, .... .... ................               15b
j        C Quallffed A!habilitation expenditures (rental real estate) .....              15c
l0       d Other rental real estate credits (see instJUctions) ............              15d
          •Other rental credits (see instructions)
                                                    ·······················
         f Other aedits (see ins1Juctions) ..... . .... ........ ......... ...
                                                                                         15e
                                                                                         15f
       16a Name of country or U.S. possession ►                                                                                                                 I
         b Gross income from an sources ..............................                   16b
          C    Gross income sowced at partner level ..... ............ .... .            16c
          d    FOR!ign gross income sowced at partnership level passive
               category .. ...... ... ........... . . ... ..........................     16d


 !0
          •    FOR!ign gross income souroed at partnership level general
                                                                                         168
               category ............................. , ............ ..........
          f    Foreign gross Income souroed at partnership level other ....              16f
1C
          g    Deductions allocated and apportioned at partner level
               interest expense .... ,, .......... ... .... ..... ...... ..........      16ft
 I!
t-        h    Deductions allocated and apportioned at partner level other               16h
 C         I   Deductions allocated and apportioned at partnership level
.SP            to foreign source income passive category ................ . .            161
 5
LL
          j    Deductions allocated and apportioned at partnership level
               to foreign source income general category ..................              16i
          k    Deductions allocated and apportioned at partnership level

           I
               to foreign source income other
               Total foreign taxes (cheek one) ►·      . ~.o··~ . 0                      16k
                                                                                         161
         m     Reduction in taxes available tot credit (see instructions) .....          16m
          n Other foreian tax information (see instructions} . .. ... .. .....                                                                              I
       17a Post-1986 depreciation adjuslment ...                                         17a
 j                                                 ······················
         b Adjusted gain or loss ........................................                17b

 i        C    Depletion (other than oil or gas) ......... ... . . ... .... ...... . .   17c
 ~

 i        d Oil, gas, and geothermal properties-gross income ..... . .                   17d


          •
 IC
      18a
               Oil, gas, and geothennal properties-deductiOns . ....... .

         f Other AMT Items {attach statement) ... .... ... .,,,, ... ..... 17f
             Tax~pt interest income ................................. 18a
                                                                                    "
                                                                                         17e




        b Other tax-exempt income


I
                                                                                18b
                                        ···················•·······•···•···
         C Nondeductible expenses ..... . ................ .. ............      18c               48,960                            0            48 , 960
      19a Oislribulions of cash and maiketable securities                       19a
                                                                ····· ········
 .5     b Distributions of other property .. .. ............... .. ...... . ... 19b
      20a lnveslment income                                                     20a

~       b Investment expenses
                                 ···························•·············· 20b
                                    ·········· ················ ··· ··········
         C 01her items and amounts {see instructions) . . . . . . ' ......      20c                                                                         I
Nole. Amended Schedules K-1: FIie amended Schedules K-1 with Foon 1065X. If the partnership is filing Form 1065X fot an
administrative adjustment request (AAR), please infonn the partners receiving the amended Schedules K-1 that the pamership is filing
the AAR. If the partnership is not subject to the rules tor consolidated audit pc oceediugs (TEFRA proceedings) under sections 6221
lhrough 6234. the parlnefship cannot file an AAR; and instead must furnish the amended SchedtMS K-1 to its partners. Toe par1ners
must then file their own amended returns (see inslructions).
                                                                                                                                        Form   1065X (T-2012)
OM
                 Case 6:16-bk-15889-SY                                      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                         Desc
                                                                             Main Document    Page 9 of 125
Fam, t065X (1-2012)            THOMAS WYLDE LLC                                                                                           XX-XXXXXXX                                                          Pae-3
                      Amended or Administrative Adjustment Request (AAR) Items for ELPs and REMICs Only

                          (a) Descrip4ion d Item Being Amended or                                                          (b) As oflgiNly                    (c) Net c:11onge -
                                                                                                                       repofl8d er as pre-Aously          lnc:ruse er (deauM) -               (dJ ComK:I amount
                                 Adjusted (see instructiOns)                                                                                                  explain In P3l1 Ill
                                                                                                                               ~

  1                                                                                                       1
  2                                                                                                       2
   3                                                                                                      3
  4                                                                                                       4
  5                                                                                                       5

Tax and Payments {see instructions)

  6 ELPs ONLY: Tax and other payments . . . . . . . . ... .. . .. . . . .. ... l - - - ' 6 ~ - - - - - - - - - + - - - - - - - - + - - - - - - - -
  7 REMICs ONLY: Tax on net income from prohibited


  8
       transactions         ......... . . _. . _... _. . . .
       REMJCs ~Y: Tax on net income from foreclosure
                                                                                                      t--7---1------------------------
    property . . .... . ...... ...... ...... ..... ·• ···· ·· ..............
  9 REMICs ONLY: Tax on contributions after the startup
                                                                                                      ......,aa~-----------------+--------
    day .. . . . . . . . . .. .. .. . . . . . . . .. .. . .. .. . .• . . . . . . . . .• .• . . _9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 10 Total tax              . . . .. .. . . . ........... .. ........... . .. • . . . • . • . . t--'-1.a.0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 11 Tax paid wiCh Form 7004 .. . . .. . .                              . . •. . • ... .. . . .. . ,___1___
                                                                                                       1 _ _ _ _ _ _ _ _......___ _ _ _ _                                          --.---1---------
 12 Tax paid with (or after) the filing of the original return . . . . . . . • . .. . . ..                 .. .. . .. .. .. . . . .. . . . . . . . .. . . . .. . . • . •... ....    12
 13 Add lines 11 and 12. aillJlm (d) .. ... ... ..... . .. . . .. ..... ... ... .. ... . . .. . .. ... . . . .... . .. . ... ... ..... . .. .... . ...... ... ... .                 13
 14 Overpayment, if any, as shown on original return or as later adjusted.. ...... ....                                  . . .. . _.. . . ........ ......... ,.                     14
 15 Sublract line 14 from line 13 . . .. . . .. .. .. .. . . . . . . . . .. . .. . . .. . . .. . . . . .. . . . .. . .. .. . .. .. . .. .. ....... . ...... .                       15
Tax Due or Overpayments (see instructions)
 16 Tax Oue. Subtract line 15 from line 10, column (d). For details on how lo                                 pay, see instructions . . . . . . . .        . ........ •...          16
 17 Ollwpayment. Sublract line 10, column (d). from line 15 .. .. . . . . . . . . . . .. . . .. .. .. . . . . . ..                           . . . . . .. .. .. .. ....... ..       17

Note. Amended Schedules K-1 or Schedules Q. File amended Schedules K-1 or Schedules Q with Form 1065X. If the ELP or
REMIC is filing Form 1065X for an administrative aa}UStment request (AAR), do not fumlsh the amended Schedules K-1 or Schedules
Q to the pa,1ners or residual interest holders. If the REMIC is not filing for an AAR and is not subject to the rules for consolidated audit
proceediugs under sectJons 6221 through 6231. the REMIC must furnish the amended Schedules a to ils residual interest holders.
See instructions for details
                           Und« penaltlS d pe,jury. 1 declare 1'1111 " - tied _, original -    and NI I have examined Ns - - revn, lncluclo,g aocornpanyw,g
                           schad,_ .,d _...,II, and 10 the besl al my ~ • and belel this amended reci.m II lrue. com,ct, and ccmplellt. Oedatalion of prepa,...
                           COlher 11.w, ia,,payet1 ls bas.cl on al ffllfflllllon of wl"kh _ .,_ .,y "'"°"'4eclge.
Sign
                                                                                                           I
                     ►                                                   ~                                                                     ► 1-e
Here
                           $ignMIJre al general patN< llmlled lablly                                            Dalt
                           member manager. a, d1cr1zed ln<IM<kla


Paid
                  PrtnVl'ype ~ • n.,,e

                  Kvu Hona Kim
                                                                                        I"'-P-• ..      p ....
                                                                                                                                                                 I   0.             IOu
                                                                                                                                                                                      ~
                                                                                                                                                                                          □
                                                                                                                                                                                          ff    I
                                                                                                                                                                                             PTIN
                                                                                                                                                                                             P00288359
Preparer           Firm's name
                                       ► Kvu Honq Kim, CPA, Inc.                                                                                                           Fim,'s. EJN ► XX-XXXXXXX
Use Only
                  fim•• -              ► 34 35 Wilshire Blvd Ste 1 97 0
                                         Los Anaeles. CA              90010-1 938                                                                                          Phona no.      213-381-3557
                                                                                                                                                                                              Ferm   1065X (1-2012)
                              Case 6:16-bk-15889-SY                                                                                  Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                                                                                               Desc
                                                                                                                                     Main Document    Page 10 of 125
Fonn1065Xt1-2012,                       THOMAS WYLDE LLC                                                   XX-XXXXXXX                                                                                                                                                                                                                                              Pa119 4

     Part IU              i        Explanation of Changes to Items In Part I and Part II. Enter the line number from Part I or Part II for the
                                   items you are changing, and give the reason for each change. For partnerships, shov., the box number and
                                   oode used to report the item on Schedule K-1. Show any computation in detail. Also, see What To Attach in
                                   the instructions.
If this amended retum 01' AAA. is reporting any change in the allocation or the partnership's or REMIC's income, gain, loss,
deduction, or aedit among its partnefs or residual interest holders, see Changes in Allocation in the instructions, and check
here . . . ........... ........... ........                                                                .........                 . ............... ....... . .............. ...................... ........ ... ... .. .... ....... ... ...                                                                                                                  ► □

..T.l:ri-.~ ..c!-m~.r:i.9.~.q ...r~_t;:_t,i_r;.l'.l: .. .-i:~.. t:9 .._c;:.9r;,r;,~~t .. .C?.t:iJ.Y .. P~x.t::.i:i:~r.~ '... .~.t:i.<?.r.~ .. .C?J.. _p;qt.-i:.t::. ..?.nq............... .... .
  capital. Partners' share of loss is same as original return .
                                                    J~ ...~.u:i;_+:~l:'11: .. y_e_~_r;,,. .. . ~r..~.r:i.g.~ ...-i:~.. .P?.~~n~:1;'.~.'. ... ~h~:1;-~.. .9t .......
. .~Ji:i:~~ ...\ .l:l.~... ~~~P~Y.~.r ... fl.\~9-.~. )9~~-
  profit and capital will not affect partner's share of current year income,
. qe,9q~ti~m-~.,., .~;r;~q.,tt.1?.~... Rfl9.. 9ttie;r;.. J.t,e~~ .. J.n .. P.~J;"t;: .Pt ..9.f . :$.c.l:i~.9.Ul.~ .K-:-.L ............. .




I   • •   • •" • • 0 ••• I • • • • • • ' I   • •   0 I   • O • • • • • • •   •   • • 0 O   • •   •   '   • • •   •   I   •• I •   •• 0 •   •'   ♦   •   •   •   •   •   •   •   •   O O. 0 • • • • • •   • • •   O O O O •   • • • • • • 0   ♦ 0 0   •   * •• • • • • •   o • • • • • • •   0 • •   0 0 • • • • •   o   IO   o o ••••••to•••••• t • •   e • et   , e, e o   I t




                                                                                                                                                                                                                                                                                                                                              ....,,, 1065X (l~t'l)
                     Case 6:16-bk-15889-SY                                       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                         Desc
                                                                                 Main Document    Page 11 of 125


Fonn           1065                                                     U.S. Return of Partnership Income
                                                      fo, ~ , - 2t15, or tax - beginning                           • ending ,,,, ,,,,,
                                                                                                                                                                                                                      0MB No. 1545-0123

Depdnent of Ille T-,,y
1nt1ma1 R....,.... Sorvlc:e                         ►
                                                                                         ····· ········ ....                           ···········
                                                        Information about Form 1065 and its se....,... Instructions Is at www.irs.aovffonn1065.                                                                        2015
A        Prlnc:ipaltiusNssadMI)'                           Name of pamership                                                                                                         D        E......,     klen1lllcallon . , . _


     MANUFACTURIN                            Type          THOMAS WYLDE LLC                                                                                                                   XX-XXXXXXX
B        Pllncipal pn)O.ICI 0,   -
                                               or
                                              Print        - ·.-and room               0t   stJlle no If a PO boX. ... t,e lnswcllons.                                               E        DaCebusnesss-.-:t
        APPAREL                                            235 w 31ST ST                                                                                                                      07 / 22/2014
C        Busiless code number                              City ex !Own, state   or p,ow,ce, cour,t,y, and ZIP ex foreign ~ C0de                                                     F        Total asse1S (see 1he
                                                                                                                                                                                              I n - . .)
                                                           LOS ANGELES                                                  CA 9000 7                                                          s       6.292 . 7 03
         315990                                                                                                                                                                           See Statement 1
G Check applicable boxes:                     (1)
                                              (6)
                                                    §      Initial return  (2)          D
                                                                                     Final return (3)
                                                           Technical tennination - also check ( 1) or (2)
                                                                                                                       0       Name change (4)                  0      Address change    !ID Amended     (5)                        retoo,


H        Check accounting method: (1)                     Cash                          (2)    18} Accrual                                   (3)   0 Other (specify) ► .......... ., .... ,............ ..
         Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax year ►                                                   .. . . ... ....... ............................ 6
I
J        Check if Schedules C and M-3 are attached . • . , .. .. .. . . . . . .. . .. . .. .. . . .. . .. . .. .. . .. .. .. .. .. .. .. .. .. .. .. . .. .. .. .. .. .. .. .. .. .. .. .. .. . .. .. .. .. .. .. . . .                   n
Caution. Include only trade or business income and expenses on lines 1a through 22 below. See the instructions for more infonnation.

           1a Gross receipts or sales ....... .. ...... .. , ...... . .. ,,... .                   .. .. .                               I    1a   I            3. 971. 781
            b Rel\ms and allawances                                                                                                      I    1b   I
            c Balance. Subtract line 1b from line 1a .. . ..   . • . • .. .. •. .. ... . .. ... .. . • .. .. .. .         . .. .. .. .. .                               . ..... .... ..            1c                 3. 971. 781
     41    2 Cost of goods sold (attach Form 1125-A) .. . .. . .. .           . .. . • , .. .. .. . .. . .. .. . .. . .. .. .. .. .. . • .. .                             . • . • . • . _.,        2                  1.932.841
     ,.c~ ~      Gross profit, Subtract line 2 from line 1c .. . .. . .. .. .. .. .. .. .. .. .. . .. . .. .. . .. . .. ........ .... ... .. .......... ....... ..                                  3                 2,038.940

    -
     .., ,.
          5
                 Ordinary inaime (loss) from other partnerships, estates, and trusts (attach statement) . . . . • • . . . . . • • . • . • . . . .. ............ .
                 Net farm protk (loss)(attach Schedule F (Fann 1040)) .. .                    . . . .. . . .. .. .. .. .. .. .. . . .. .. . .. .. .. ..    .. .. .                                  '
                                                                                                                                                                                                    5
           6     Net gain (loss) from Form 4797, Part II, line 17 (attach Fonn 4797) .. .. . . .. . .. . .. .... . . ..... .. ............ ..                                                       6
           7     Othef income (loss) (attach statement)             . . .. .. . . . . . . . .     . . •.        . ..                                       t
                                                                                                                           ..-?.~ ~ .. -~-t a ~I_n~ n, ~ ...2 ...                                   7                     7 7 661
           8     Total Income lloss). Combine lines 3 through 7                                                                                                                                     8                 2 .116.601
                  Salaries and wages (other than to partners) (less employment credits) . ...... .......... ,, .. . .. ,,.,                                                                        9                  1.492 .031
                  Guaranteed payments to partners .. .. .. . • . . .. • . • .......... .                                                                                                           10
                  Repairs and maintenance .. .. , . ... ............. , • . • . . . .. .. . . .. .. . ........................ ,                                                                   11                          33,607
                  Bad debts .... ...... .... ................................... .. . .... ····•··................... ..................

    i ~!
    J!    15
                 ~=esandfioenses
                  lntetest
                                                 .. . ............      ......... ......             ...... ........... . ........... ......... ... ...... ..... ..
                                            .. .... ... ...... .. ...... . ........ . .. .. ....... .. ... .. .. . ....         "see...S.tatement...3...
                                                                                                                                                                                                   12
                                                                                                                                                                                                   ~!
                                                                                                                                                                                                   15
                                                                                                                                                                                                                          37    ti~;
                                                                                                                                                                                                                          2 00. 000
    i     16a     Deprecialio,,      (w·~       :-~ttach Form 456ii' .. ................ ...... ··· 1u,~l" ...               15. 2 95
    l          b Less deprecialion reported on Form 1125-A         a~d·~~ on n;;,~m .... : . . . . . • ...l 1__6b__,_l_ _ _ _ _ _ _ _1_6c--+_ _ ___,;;l_5a..._2:::;..;;..9~5
    !     17      Depletion (Do not de4lct oil and gas depletion.)                                   .. .. .    .. .. .... .. . .. . .       .. .... .. .. .. . . .. .. .. .. .. .. .. ..          17
    ~ 18          Retirement plans, etc. . . . .. . ,. .. . . .. .     .. ... ..... ............ , . . .. .                   , . . .. .. .. , , . . . . .. . .. .. .. . .                         18
    g 19          Employee benefit programs .. .. ,.... ... .. . .. .. .. .. .. .. .. . .. . .. .. .. ............ ..... . .. . .. .. . .. .. .. . .. . ........ .. ..                             19                   67.230
    i     20     Ottler deductiOns (attach statement>     .. .. ... ..... .... . . ..... .. .. ..     ~~e ..                                       ~t a~~z.n~nL 4.                                 20              4.538.117
    C 21         Total deductions. Add the amounts shown in the far riQht column for lines 9 thmuah 20 . , .                                               ..,,,,,.       .. ,,...                 21              6,729,984
      22         Ordlnarv business Income lloss). Subtract line 21 from line 8 . .. .. .. .. .. . .. . .. .. .. .. . .. ..                                 .. .. .. .. . .. .. ..        ..        22             -4 . 61 3 .383
                    \Jnd.- ~ of perµy, I -             th,t I haYe ..-mined lhls ....._ ~ aa:ampenying sd,e,Mes and sta-ents, and lo the best of my
                    knoWledge ~ bolef, ~ IS a,,e, -        and oomplllll. Ded.-on o f ~ (olher o,,n _ . .,.,,,.. or tmllad lleblllty company member
                                                                                                                                                                                                May the IRS disa,ss this lftlM
Sign                manauei) Is based on al lnformallon of which _ , . . has any knowtedge.
                                                                                                                                                                                                with ...   - - - ~ ~(",!!,
Here
                    ►                                                                                                                           ► -0.
                                                                                                                                                                                                'nttuctlOnSJ7         ~   v.. LJ       No
                          Sli,,n,re of general PIINI' ex llmllld llellilly oompany member manager                                                                  -
                    PmVType~-                                                                                                                                                                                  Uw,PTIN
Paid              Kv u Ho na Kim
                                       ►     Kvu   Hona Kim. CPA. Inc.
                                                                                                                                                                                              I   Cl>ed<
                                                                                                                                                                                                    ..                  P00288359
Preparer            Frm's name                                                                                                                                                      Fi'm's EIH ►               20 -28 61494
UseOnly             Frrm'• addfels     ►     3 43 5 Wi l shire Bl v d Ste 1 970
                                             Los Anaeles. CA                  90010- 1938                                                                                           Phaneno.               2 13-381-355 7
For PaperwOftc Reduction Act Notice, see separate Instructions.                                                                                                                                                         Fom,   1065 (2015)




OM
                 Case 6:16-bk-15889-SY                           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                             Desc
                                                                 Main Document    Page 12 of 125
 Form 1065 (2015)          THOMAS WYLDE LLC                                                                         XX-XXXXXXX                                                                                 Page2
I Sm.duJe B l               Other Information
    1 ~ t type of entity is filing this retum? Chedt the a !I:! icable box:                                                                                                                                Yes   No
     a ,... Domestic general partnership               b
                                                           r- Domestic limited partnership


    2
     C

     •   -
        X Domestic limited liability company
            Forl!ion
                                                       d
                                                       f
                                                           r- Domestic limited liability partnefship
                                                                   Other ►
          At any time during the tax year, was any panner in the partnefship a disregarded entity, a partnership (including
          an entity treated as a partnership), a 1rust, an S corporation, an estate (other than an estate of a deceased partner),
          or a nnminee or similar oarson? ..................................... .. .. -'·' ··· -· ·-········· ··· ······· -· ·· ····· ........      ....   0   0   o ' •   • •   I     . .....             X
 3        At the end of the lax year.
  a       Did any foreign or domestic corporation, partnership (including any entity treated as a pamership), trust, or tax-
          exempt organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit,
          loss, or capital of the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule
                                                                                                                                                                                                      - J
          8-1, Information on Partners Owning 50"/4 or More of the Partnership ............................ .. .... ................ , . ......                      '   . ' . ' -' -.. ...
                                                                                                                                                                                         ~                 X
     b    Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
         the partnership? For rules of consbuctive ownership, see instructions. If "Yes; attach Schedule 8-1, lnfonnation
         on Partners Ovming 50"/o or More of the Partnership .... . ......... ........                                                                                                                           X
 4       At the end of the lax year, did the pal1nership:
                                                                                         ··•·· ············ ········ ··················· ·· · ······ ···· ····
                                                                                                                                                                                                                      ,
     a   OWn directly 20% or more, or own, directly or indirectly, 50% or more of the total voling power of all classes of                                                                                                I
         stock entitled to vote of any foreign or domestic CO!pOralion? For rules of construdive ownership, see
         inslruc(ions. If "Yes• mmr>lete Ii) 1hrouclh (iv) below               .. ... . . .                                                                                                                      -X
                                                                             (II) Employs Identification                                                                                      (IY) Pflroenlage
                          (I) Name of Corpo,allon                                                                               0ll)Count'yof
                                                                                   Number (If any)                                                                                           Owned In Vo&,g
                                                                                                                                 lnQOrPOt8110n
                                                                                                                                                                                                     Stodt




     b   OWn directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss,
         or capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial                                                                                        I
         interest of a trust? For l1Jles of constructive ownershiP, see instJUctions. If "Yes· complete (i) lll'OUllh M below . .                                                ...                             X
                                                                   00 Employer                                                                                                                    M Ma,dmum
                        Ill Name of Entity                         ldonllffca1ion                   1111) Type of                     (IY) Couniry r,f
                                                                                                                                                                                        Peteen!age Owned In
                                                                  Numbor !l!an.1                       Entity                         ~                                                 Pmtt l.cl$s<Qr_C1o1t11


                                                                                      !

                                                                                      I




                                                                                                                                                                                                      Y• No
 5       Did the partnership file Form 8893, Election of Partnership Level Tax Treatment. or an election statement under
         section 6231(a)(1)(B)(ii) for partnership-level lax treatment, that is in effect for this tax year? See Form 8893 for
         more details         ..                              ··············                   . ....      ~
                                                                                                                        ..                                               .....
                                                                                                                                                                                                    ....         J
                                                                                                                                                                                                                 X
 6       Does the partnership satisfy all four of the following conditions?                                                                                                                                           I
  a      The pal1nership's total receipts for the tax year were less than $250,000.
  b      The partnership's total assets at the end of the tax year were ress than $1 minion.
 C       Schedules K-1 are filed with the retum and fumished to the partners on              or before the due date (induding

 d
         extensions) for the partnership retum.
         The pal1nership is not filing and is not required to file Schedule M-3
                                                                                    ·············                       ··························''''··-·-·                                 ..
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 X
         If "Yes," the partnership is not required   to complete Schedules L, M-1, and  M-2; Item··········
                                                                                                  F on page ···1·······
                                                                                                                 of Form   1065;
         or Item Lon Schedule K-1 .
7        Is this        .,__:.. a DdlidY lraded   -- ~ - as defined in section 469tk'll21?                                                                                                                       X
8        During the lax year, did the partnership have any debt that was cancelled, was forgiven, or had the terms
         modified so as to reduce the Drindoal amount d the debt? . .                      ···-·· ..             ......                 ...                                                                      X
                                                                                                                                                           ·-· ···
9        Has this partnership filed. or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
         infonnalion on any AIOOrtable ~ction?
                                                                                                                                                                                                                 X
10       At any time during calendar year 2015. did the partnership have an interest in or a signature or other authomy over a financial
         account in a foreign country (such as a bank account, securities account, or other financial account)? See the instn.dons for
         exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Ac:counts (FBAR~ If "Yes,"
         enter the name of the foreian ""IMllrV. ►
                                                                                                                                                                                         Fam,
                                                                                                                                                                                                   -1065 (2015)
                                                                                                                                                                                                                 X
                    Case 6:16-bk-15889-SY       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                                        Desc
                                                Main Document    Page 13 of 125
Form 1065 (2015)               THOMAS WYLDE LLC                       XX-XXXXXXX                                                                                                                                   Page 5
Anahl'Sis of Net Income (Loss}
 1       Net income (loss). Combine Schedule K. lines 1 tvauoh 11. From lhe /'ISU sublracl lhe sum of Schedule K fines 12 thn'D1h 13d and 161                                        I 1 I       -4,615,783
 2      Arlak-;~ by
            ,,_
        partner type:
                                            (I)   r---
                                                  """'_..,e
                                                                                 (ii) Individual
                                                                                     (active)
                                                                                                             (Ill) Individual
                                                                                                               (oassive)
                                                                                                                                          (iv) Partnershin
                                                                                                                                                        ...
                                                                                                                                                                          (v) Ex pt
                                                                                                                                                                                em
                                                                                                                                                                         OrganiZation
                                                                                                                                                                                                          (YI)
                                                                                                                                                                                                     Nominee(()ther

     a General pamers
     b Umi1ed Dll'lnets
                                    1---- -  - - -+-------+------ -+- - -- ---+------1~------1
                                          4,615,783
1 ,.._.__~,....       Lj          Balance Sheats per Books                                               Beginning ar tax year                                                     End of tax year
                                  Assets                                                           (a)                              (b)                                (c)                              (cl)
  1     castt           ............................. ..                                                                            179,904                                                                   66.706
 2a Trade notes and acx:cunts receivable ..... . . .                                                                                                                    553 507
     b Less allowance for bad debts . ........ .. .... .                                                                                                                                               553 507
 3     Inventories                                                                                                                                                                                   L 101,833
 4      U.S. government obligations .............. ..
 5      Tax-i!X8mpt securities .. . .. .. .. .. ........ ..
 6  ONr -         -
    (.aach ,,.lllment)
                            see S tmt 7
                            . ' ... ' • ' ' " " .. " . ' ' .. .
                                                                                                                                4,100,1 2 0                                                          2.525 , 414
 7a Loans to partne,s (or persons related to par1nefs)
     b Mortgage and real estate loans . . .                            . .....
 8      Othe•--ts
        l.uactl -entl .. .. .. .. , . .. . . . . ..... , .
 9a     Buildings and other depreciable assets .. .                                                      L 7 34                                                           27 514                                         I
  b      Less accumulated depreciation . , . , . . . . , .                                                                                L 734                            2,525                              24.98 9
10a      Depletable assets , ..                     , . , . .. • . . • .. • ,
  b Less accumulaled depletion        _.. _.. _. . .
11 Land (net ar any amortization) _......... _.
12a Intangible assets (amortizable only) . . . . . ,                                                                                                                                                                     I
  b Less accumulated amortization . • . . • . . • , •.
13 0t11er -           See Strnt 8                                                                                                    4. 700                                                          2, 020,254
        lallactl ,,.lemenl) . . . .. .. . . . , ..... , , ......
                                                                                                                                4. 286,458                                                           6,292.703
                                                                                                                                                                                             -
14      Total assets .. . .. .. . . . . . . . • .. .. .. . .. .. ..

15
                      LlabiHtles and Capital
        Accounts payable .. . . .. .. . • _.. .. . .. . . .... _                                                                       56, 77 7      -                                                   836,336
16      Mortgages. notes. bonds payable in less lhan 1 year
17      011w..............               See Stmt
        (.uactl stalllment) • .. .. . . .. .. .
                                                            9
                                             . ... .. . .... ... ..
                                                                                                                                    llL 040                                                              784,884
18 All norncourse loans , . _,, .. . ,,,, ........... _. .. . .
19a Loans from partners (or persons related to partners)
  b Mo<!ga;es, - · bonds payable In 1 year or                m.,. . ,.
20      °"""
          labllNles
        · - •-ent) ... '
                              See S tmt 1 0
                                         ' . ' ' ' ' . " .. " ' ' ' . . .... .
                                                                                                                                4,300.000                                                            2.000.000
21      Part1ers' capt.II aco:xtlts .. _...................... ..                                                                -181. 359                                                           2 ,671 483
22      Total liabilities and canllal .. .. .. . .. .. . .... .. .                                                              4.286,458                                                            6,292 7 03
                                        ReconcillatiOn of Income (Loss) per Books With Income (Loss) per Return
                                        NoCa. The pa,1nership may be required to file Schedule M-3 (see instructions).
 1       Net income (loss) per books ...... . .... ..                               -4.651,971                  6     Income recorded on books this year not included
 2      Income inducled on Sdledule K. lines 1, 2, 3c,                                                                on Schedule K, lines 1 through 11 (itemize):
        5, 6a, 7, 8, 9a, 10, and 11, not recorded on                                                                a Tax-exempt interest S
        books this year
        (iterrize): ' ' '' ' . .. .. . .. '' ... ' " ...... '.''

 3      Guaranteed paymana (OCher 1han healll inwance) ' •..                 1------------1 7                         ~ inculed o n ~ K. lines 1 ~ 13d,
 4      Expenses recorded on books this year not                                                                      llld 161, not <Nlged agai,sl book _,,., this yw (llanizle~
        included on Schedule K, lines 1 lhrough
        13d, and 161 frtemize):                                                                                     a Depreciation        S .. .. .. .. .     ..      ) ~    ,.? 7 ?
  a     0ep-ecladan          S.. . . . .. .. .. .. . .. ... .
  b     ~~                   S .... .......        -~~-'--~-~_9                                                                                                                                               12, 7 72
                                                                                                                8     Add lines 6 and 7 .. .. .. . .. .. .. ..        .. _. ..     . .....                    12 772
           .. .. .. .. . _....... _............. _.... ...                                    4 8. 9 60         9      Income (loss) (Analysis         ar Net Income
 5  Add lines 1 throuoh 4 .. . . .. .. . . .. - 4 , 6 0 3 , 0 11                                                      (Loss). line 1). Subtract line 8 from line 5 ..                .. .        - 4,61 5 .783
  Schedule ~ I Analvsis of Partners' Caoital Accounts
 1       Balance at beginning ot year . ..                 . . .. . . . ..               -18 L 3 5 9 e                Dis1ributions: a cash                    . . . .......... , ..
 2       Capital conbibuted:              a Cash ....... ,                             7 , 5 0 4 , 8 13                              b Property                ................. ..
                              b Property ... ..
                                                                                    -4.651.971                 7       Other decreases
 3       Net income (loss) per books ........... ..                                                                    (itemize): ....... .. .... .. .. ..... ........... ... ..
 4       Ollwlncraases
         r..,...r. ..
                                                                             ---------1
                                                                                2 , 6 71 . 4 8 3
                                                                                                 8
                                                                                                                9
                                                                                                                      Add lines 6 and 7 .. . .. . .. .. _.............. _.. .. .
                                                                                                                      Balance at end of -            r. Subtract line 8 from line 5               2,671.483
 5       Add lines 1 1hrouah 4 .. .. .. .. . . .. .. .. ..                                                                                       2


0AA                                                                                                                                                                                                    Fann    1065 (2015)
                Case 6:16-bk-15889-SY                       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                              Desc
                                                            Main Document    Page 14 of 125
Foon 1065 (2015)          THOMAS WYLDE LLC                                                               XX-XXXXXXX                                                   Page3
                     B     other lnfonnation continued
                                                                                                                                                                 Yes   No
11      At any time during the tax year, did the partnership receNe a distribution from, or was it the granlof of. or
        transferor to, a foreign trust? If "Yes," the partl18fShip may have to ftle Form 3520, AMual Return To Report
        Transactions With F . n Trusts and .            . ex Certain F        Gifts. See instJ1Jctions                                                                  X
12a Is the partnership making, or had it previously made (and not revoked), a section 754 election? . • . . . . . . . ...•                                              X
    See inslructions for details regaroing a section 754 election.
  b Did the partn81Ship make for this tax year an optional basis adjus1ment under section 743(b) or 734{b)? If "Yes."
        attach a statement shoWing the computation and allocation of the basis adjustment. See instructions . . . . . . . . . . ... . ...... .                          X
  c     Is 1he partnership required to adjust 1he basis of pa"1ership assecs under section 743(b) or 734(b) because of a
        subslantial built-«1 loss (as defined under sedion 743(d)) or substantial baSis reduCtion (as defined under section
        7      ? If "Yes· attach a statement         · 1he        111ion and allocation of 1he basis           t. See ins1ruclions                                      X
13      Check this box if, during the cutTent or prior tax year, the partnership distributed any prope,ty received in a
        like-kind exchange or contributed such property to another entity (other than disregarded entities wholly
        O'Nlled                                       the tax                                                                                    ..   ►
14      At any time during the tax year, did the partnership clistlibule to any partner a tenancy-in-common or other
        undivided interest in                                                                                                                                           X
15      If the partnership is required to ftle Form 8858, Information Return of U.S. Persons With Respect To Foreign
                         Entities enter the llUl11ber of Fonns 8858 at1ached. See inslructions ►
16      Does the partnership have any foreign pannen;? If "Yes." enter the number of Forms 8805, Foreign Partner's
        lnfonnaclon Statement ex Section 1446                        Tax filed for this              · .►                                                               X
17      Enter the number of Fonns 8865, Return of U.S. Persons Wdh Respect to Certain Foreign Partnerships, attached
        to this return._ ►
18a     Did you make any payments in 2015 that would require you to file Form(s) 1099? See instructions ....•... ..                                               X
  b   . If "Yes • did         or will U_file                                                                                                                      X
19      Enter the number of Fom,(s) 5471, Information Return of U.S. Persons With Respect To Certain Foreign
               rations attach~ to this return. ►                      0

Designation d Tax Matters Partner (see instructions)
Enter below the general partner or member-manager designated as the tax matters partner (TMP) for the tax year of this retum:



 -~ ►
  Name of

  TMP
                                                                                                               lden1if)lng
                                                                                                               numb« ol TMP
                                                                                                                                   ►
                          ►                                                                                                        ►
  If lhe TMP Is an
                                                                                                               Phonenomber
  entity, -                                                                                                    ofTMP
  al TMP repnasentallYt




                     ►
  Adclnlss of
  ~
  TMP


                                                                                                                                                          Fom1   1065 (201~)
                     Case 6:16-bk-15889-SY                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                          Desc
                                                                       Main Document    Page 15 of 125
Form 1065 (2015)            THOMAS WYLDE LLC                                                                                                   XX-XXXXXXX                                                                  Page4
  Schedule K l Partners' Distributive Share Items                                                                                                                                                          Total amount
       1 OrdinaJy business income (loss) (page 1, line 22) ..... ..
                                                                                                 ·························                     ...... ..... , .. ....... .       ..    ..       1     I,
                                                                                                                                                                                                             -4 613, 383
           I    2 Net rental real estate income (loss) (attach Form 8825) .. ....
                3a Other gross rental income (loss) ..•...           ... ... .. . .            . .. . ..
                                                                                                         ·····
                                                                                                    ··•·-•
                                                                                                                  .... ·1                  ~-r·····
                                                                                                                                 ......... ,                                                    2

                 b Expenses from other rental adMlies (attach statement)                                       I 3b I                                                                          - ,
                                                                         ····· ····· ···· ···· •······ •···
                 C Other net rental income (loss). Subtract rine 3b from line 3a ..                                                                                                            3c
                                                                                        · ···· ·· ······················· · · ....           ....
                                                                                                                                                 ....
  -I•
                "  Guaranteed payments .... ............... .. .... .... ....... ...... .. ... ... .... .......
                5 Interest income ............................... . ... ............. ........ ... .. ..... .....
                                                                                                                          ·····················
                                                                                                                          ··········· · ······
                                                                                                                                                                                                "5
                6 Dividends: a Ordinaly dividends ....                                                                                  .........                ... .                         6a      '

   E                            b Qualified dividends        .:::::::.:: ::.::::::::::::.: :::: ::: ::: :::: ..,. 6b. ·1·......
                                                                                                                                                                 ····· ......
   0            7                                                                                                                                                                               7
                     Royalties   .. .......... .... .. . .. .. .. ..        ..                    .   ... .                 ··········
  s"            8    Net short-leml capital gain (loss) (attach Schedule D (Form 1065)) . ..
                                                                                                                                               ········ ··•
                                                                                                                                                           ····· ..........
                                                                                                                                                                ...                             8
                                                                                                                 ···· ···
                9a Net ~tenn capital gain (loss) (attach Schedule D (Fonn 1065)) . . .                          .. ,.                                                 ....      .. . .         9a
                 b Collectibles (28%) gari (loss)     ..........  .. . ....        .                   .............. ' . T9b r ··········
                 C Unrecaptured sedJon 1250 gain {attach S'alemenl)
                                                                    .... ··· ···· ···· · ..................... I Be I
               10 Net section 1231 gain (loss) (attach Form 4797)                                                                                                .. ...                        10
               11 Other income llossl (see instructionsl Tvoe ►
                                                                                        ·······-·· · ···· ·-··· ··· ··· ··-···· ·                                                  ···-        11
               12 SectiOn 179 deduction (attach Form 4562) .. ...                   ... .. ... ... . ....                                                                                      12                             0
   II)
   C           13a Contributions
                                    ······ ······        ···········       · · ······ · ·••·•····· ···· • ········· ··
                                                                                                                      s~~---$fc;l\i~~n~ ::f::                                                  13a                      2 , 400
  f::::s
                 b lnves1ment interest expense .. ...... ,
                 C Section 59(eX2) expenditures.
                                                                  .. ············· ...... ..... ·· ·· •··                           ......         .. ··· ······•·· · ...                      13b

  iC               (1) Type ►      .....
                                   · ······-····· ····· ·······                  ·· -· ···· ························ ............
                                                                                                                                                               (2) Amount
                                                                                                                                                                                           ►   1~21
                 d Other deductions Csee instrucbons) Twe ►                                                                                                                                    13d
    t     14a Net eamings (loss) from self-employment . ........ ..
                                                                        ···· ···· ································ .. -·· ···········
                                                                                                                                                                                               14a
ll!: a.1:   b Gross farming or fishing income
                                                ·· ··· ······•· ·•· ··· · · ··· ·········· ······          ... .... ······ ······                                                              14b
cZ ~ ~ C Gross nonfarm income .. . .           ... ..         . . .. ·•         . ...      .... .      . ...           .. .                                                                    14c
               15a Low-income housing credit (section 420X5)) ... ...                    .....               ·· ···-·                                   ·········· ·•· · ·-··                  15a
   .,            b Low-income housing a-edit (other)
                                                                ·· ·····               ....            ...     .... ····················
                                                                                                                                      ,   ..                                                   15b
  =              C   Qualified rehabilitation expenditures (rental real estate) (attach Fonn 3468, if applicable)
                                                                                                                                                     ····· ···· ···- ···
                                                                                                                                                                                               15c
  lu             d other rental real estate a-edits (see inslrudions)                                          Type ►         ..                 .. . ··················· ..                   15d
                 e Other rental credits (see instructions)                                                     Type ►         ... .. ...          .. .. . .. ...
                                                                                                                                                           ,
                                                                                                                                                                                               1Se
                 f Other a-edits /see instructions!                                                            T- ►                                                                            15f
               16a Name of counby or U.S. possession ► ..                                ...                             ....                  ··········· . ....
   en
                 b Gross income from al sources ....... - .. ' ......... - .. ' ...... ' ............... .- .. '. ,.
                                                                                                                                               ···-· .... , ···-·············                  16b
   C
   0
                 C   Gross lncome sourced at partner level ..                                                   ..... ....            '   .... ··· ·······       ····· ·-· ···                 16e
                     Foreign gross income sourced at partnership lellel
  ti                                                                                                                                                                                           ,-

   =             d Passive c:alegory ►
                                                                                 •
                                                                              General calegoly ►                   ............ ... ..... ..,.                       f Other ►                 16f

  ~
   C


   C
                 g Interest expense ►
                                        · ··• ·· ········· ·· ···· ···
                   Deductions allocated and apportioned at partner level

                                             ·•· ·· ······· ·· ········· .....
                                                                                     h other .... ,
                   Deductioos allocated and apportioned at partnership level to foreign source ilcome
                                                                                                                              ..      ... . ....... ........          . ......             ►
                                                                                                                                                                                               -
                                                                                                                                                                                               16h

  g
  !
   0
  I&.
                 I Passive category ►
                 I Total foreign taxes·     (ctl~ -~~t.· ►-    ··Pald ··0 j General categoiy ►
                                                                                  Acx:rued □ :
                                                                                                                       ... ·· ··················· k
                                                                                                                       ...
                                                                                                                                                                         other             ►   16k
                                                                                                                                                                                               161
                 m Reduction in taxes available for aedil (attach statement)                          .. ...     ..... ... ,    .. ....... . .........                     ...                 16m
                 n other foreign tax information (attach statement) ..                                 ...                                       ...            ... ..                 ..
               17a Post-1986 depreciation adjustment                             .... ..                                .....                                  ...    ..              ..       17•
 Gls ~
                                                                                                                                                                           . ...

                                               ··········· ................. ........................................................ ,.
                 b Adjusted gain or loss ..                                                                                                                                                    17b
,i!:ES
1i :,-
                 C   Depletion (other than oil and gas) .
                                                          ·•· ·                 ·•··· .. . . ·•··········· ... ..... ··•·· •········•·                                                         17c
                                                                                                                                                                                               17d
;.!~
=-<
                 d   Oi, gas, and geoltlermal properties - gross income ...

                 • other AMT items
                     Oil, gas, and geothermal properties - deductions
                                                                               ············ ···
                                                                                            ... ....
                                                                                                    ··············•············ ···········
                                                                                                              ·······         . ....    . ..                                                   17•
<S-              f                         (attach statemenO .                   ...                  ....                                       ....           .. ...                         17f
   C           18a Tax-exempt interest income                              ...                               ......... .. ·······                  ..   ....              ...                  16a

  iE             b other tax~empt income
                                              ············· . ' ..........................                      ...                                                                            18b

   ..
  .a
                 C Nondeductible expenses ... . ... ....            .... ............................
               1911 Dis1ributions of cash and marketable securities .......                    .....  . . ...          ... ··•
                                                                                                         • + •• ••• ' - •
                                                                                                                                   s.~~ .$.t~.~-~~~~~:. -~.::
                                                                                                                                          . ..
                                                                                                                                                                                               18c
                                                                                                                                                                                               19a
                                                                                                                                                                                                                       48,960

   ..
  .5
   •
                  b Distributions d other property . ,. ... .. ... ...
               20a lnWSlment income                ... ....
                                                                           ··················
                                                                                         ..
                                                                                                                        ...
                                                                                                      ··········· ········ ·· ·······
                                                                              . -.......... --............ - ...... .. .......... ············
                                                                                                                                                                                .....          19b
                                                                                                                                                                                               20a
  .I:
  5
                 b Investment expenses ..... . .... ··· ··· ········
                                                                          ········· ···                 ··········   ··· ···-······                                  ....                      20b
                 C Other items and amounts (attach slatemenll                                                .. ..        ... .       -..                                   ~




                                                                                                                                                                                                                Fem,   1065 (2015)
                 Case 6:16-bk-15889-SY                                       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                       Desc
                                                                             Main Document    Page 16 of 125

Fam     1125-A                                                                                   Cost of Goods Sold
(Rev,   Oecembor 2012)                                                                                                                                                                                         0MB No. 1545-2225
~           al h Trusury                                          ► Attach          to Form 1120, 1120-C, 1120-F, 1120S, 1065, or 1065-8.
lnlemal R.....,ue Ser\'101                         ►   Information about Form 1125-A and Its lrmtruc:tions Is at www.n.govfform1125a.
N-
THOMAS WYLDE LLC                                                                                                                                                               I XX-XXXXXXX
                                                                                                                                                                                    Empt., ldenllllca11on n u -


   1        Inventory at begmng of year                ... .. .... , ...
                                                            ....... .. , .................. ..... ······ . ........... ···-···                                                                      1

                           ·· ··········· ············· ·················•··········· ····••·-······················· ······ ...
   2       P\mlases                                                                                                                                                                                 2            3 03 4 674
   3       Cost of labor   ... ...          ...... .....         ..... ········•···· ··········•···· ·····•········· ·············                                                                  3
   4       Additional section 263A costs (attach schedule) ..... .. .... , .... ...... . ....                             ..... ...
                                                                                                                          ••••••• •• • ••• of o OO•••• ••••• •••••
                                                                                                                                                                                                    4

                                                                      ···•···•······················ ................ .............
   5       Other costs (attach schedule)                                       .......                                                                                                              5
                                            ··········
                                                                                                                                                                                                                3 .034 674
           Total. Add lines 1 through 5 , . . ... .........
                                                            ·························· ... .............. ·····•··•···· ..
   6                                                                                                                                                                                                6
   7       Inventory at end of year ........ .     .........       ... . ... ······· ······· ···· ······· ·                                                   . ................                    7           1.101 833
   8       Cost of goods sold. subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
           appropriate line of your tax return (see instructions) ......                                   ..... ....       ..                                                                      8           1 932 , 841



                         =:,:,=,. . . --_, ►
   9a      Check al methods used for valoog closing inventory:
                                                                                                                                                          ····················



    b
           ~~ §
           Check if there was a writedown of subnormal goods . . . . . . . .. . .. . • . . . . .
                                                                                                                     -- ---                  - ·-... . .................. ------...... ---·.......a·.... .
                                                                                                 .. . ..... , . . .. .. .. . . . . . , ............ , , . . . ...... , . .. .. .. ►
    c      Check if the UFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) . ... ... , . , . • . .. ....... , , , .. , , ... _ ►


    d ::,~~~in~~~~-~~~.~~-~~ ~is~-~·- ~~~~-~~'. .~~ng-~~to~-~                                                                                                        .. . . . . .. . . • .      _gd~'---.---------
                                                                                                                                                                                             ...1



    e      If property is produced or acquired for resale, do the rules of section 263A apply to the entity (see instructions)? ....... .                                                          0 Yes LJ No
    f      Was there any change In determining quantities. cost, or valuations between opening and closing inventOf)'? If "Yes,•
           attach explanation .. _. _.. , .. .. . . . . . . . . • ..       .. . . . . . . . • .. • . . .. . . . . . . .      .. •. _. . . . . . •   .. . ..... . .                                 0 Yes 0 No
For PapelWOlt( Reduction Aet Notice, • • Instructions.                                                                                                                                                  Form   1125-A (Rev. 12-2012)
                Case 6:16-bk-15889-SY                            Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                  Desc
                                                                 Main Document    Page 17 of 125
SCHEDULE B-1
(Fonn 1065)                                                Information on Partners Owning 50% or
(Rl'i. ~ 2 011)                                                    More of the Partnership                                                                   0MB No. 1545-0099

~ of the Treasury                                                  ►   Attach to Form 1065. See Instructions on back.
lnllfflli Revenue Ser.Ice
Name of par1nersNp                                                                                                                       E , . _ - ~ n......, {91)
   THOMAS WYLDE LLC                                                                                                                       XX-XXXXXXX
~       I         Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3a)
Complete columns (i) through (v) below for any foreign or domestic oorporation, partnership (including any entity treated as a
partnership), trust, tax~empt o,ganization, or any foreign government that owns, diredly oc indirectly, an Interest d 50% or more in
the profit, loss, or capital of the pamer.;hip (see instructions~
                                                                                                                                                                   (v)Munlum
                                     (i)Em~
                                                                                                                               (Iv)                             Pen:en1- Owned
     (I) Name of Entlly          lden1111Ca!ol Numblt                     (i) Type of EnliCy
                                                                                                                    Conyol~                                       ln Pl'Oftl.Loss,
                                         (W any)
                                                                                                                                                                    or Capital

  HILLSHORE INVESTMENTS
                               XX-XXXXXXX                   Corporation                                United States                                         100. 0 00000




 p      J!       Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3b)
Complete columns (i) tlvough (iv) belOVI for any individual or estate that owns, directly or indirectly, an interest d 50% or more in the
profit, loss, or capital d the partnership (see instJUctiOns).


                                                                                                                                                                  (Iv) Munlum
                                                                                                                                                               Pen:enlago Owned In
                            (l)Nameoflncllvlcl,al or Es-                             (II) ~ -              (I) CQl.flOy of Clllzanship (see ~      )               Proftl, LOIS,
                                                                                          (If any)                                                                   or Capllal




For Paperwo,k Reduction Act Nctic:e, -                  the Instructions for Form 1065.                                                         Schedule B-1 (Fom, 1065) ~     - 12.al11)
                    Case 6:16-bk-15889-SY                                                   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                Desc
                                                                                            Main Document    Page 18 of 125
                                                                                                                                                                                                                651113
      Partner# 1                                                                                                           D        Finlll K-1            ~ Amended K-1                 0MB No. 1545-0123

Schedule K-1                                                                                         2015                   I Part 1111            Partner's Share of Current Year Income,
                                                                                                                                                   :- -•
(Form 1065)                                                                                                                                                    Credits, and Other Items
0ep-..nt of !he Treasury                                              For celendat ye1112015, or tax                        1          Ordna,y business IICCffle (loss)           15   C...tls
lntema Revenue Set\'ice
                                                                      yea,; boglnnlng
                                                                                   erd,g                                    2          Net rental real estate Income (loss)

Partner's Share of Income, Deductions,
Credits etc.          ► See back of form and separate Instructions.                                                         3          Other net rental lnccme (loss)             16   Foreign   ~

 IPartll Information About the PartnershlD
 A     P"'"'5hip's employer identffic:alion number                                                                          4          Guaan- payments
       XX-XXXXXXX
 B P111nerSNp's name. address. dty. state. and ZJP                    code                                                  5          Interest inccme
THOMAS WYLDE LLC
                                                                                                                            6a         Ordin#y dMdends

 235 w 31ST ST
 LOS ANGELES                                                                 CA 90007                                       6b         Quallfled clvldends


 C IRS Center when! parlne<Shlp filed rec,.m                                                                                7          R~
        e-file
 D    D        Check wlhls Is • publicly -            partne,shlp (PTP)
                                                                                                                            8          Net short-lerm capilal gain (loss)


     I Part Ill            Information About the Partner                                                                    9a         Net 1ong...,,, capltal gain (los.s)        17   AN8mative nW1inun lax (AMT) i1ems
 E P..,,_,.s ldenUfying ""mbet
       XXX-XX-XXXX                                                                                                          9b         Collocll,les (28%) gain (1oss)
 F     Plll1J>e(s name. eddtess. City. stale. and ZIP code
JOHN HANNA                                                                                                                 9c          Unrecopllnd sec:1N1n 1250 gain


6250 HOLLYWOOD BLVD #4H                                                                                                     10        Net sec11on 1231 gain (loss)                18   Ta.--,,plll00fflaand
Los Angeles          CA 90028                                                                                                                                                          nondeducUble expenses




               --
                                                                                                                            11         Other Income (loss)

 G
      ~        G""""'I parlner or U.C
                                                                             D      Limited pamer or olher U.C
                                                                                    membet

 H    ~        ~cpar1ner                                                     D      Fin;gn partner

 11 Whal type of enlily Is lhls partner?                   Individual                                                                                                             19   Ols1riJulions
 12 111hls partner 15 • - e n t plan ~RAISEP/Keogh/011:.). cned< hefw
                                                                                                                           12         Section 179 deduction
      .......................................................................                                      D
 J    Pamer's shar11 of proftt. loss, and capltal (see lnslJUcllons):
                                                                                             Ending                        13         Olher deductions
                                 Begl""lng
      Proftt                        7. 000000 ,r.                                             0. 400000 %                                                                         20   Olher lnforma1lon

      Loss                          0. 000000 "'                                              o. 000000"'
      C""""'                        7. 000000 "'                                              0. 400000 "'
 K    P - s shate of llabllltles at ye111 end:
                                                                                   $                                                  W-employmenl earnings (loss)
                  ··················· ... ..........
      Nontecol.ne                                                                                                          14
                                                                                   $
      Oualfted - · flnandng ···················
      Rt1a11ne ...................... . ...... ........                            $


 L    P_.s capital account analysis:                                                                                        *See attached statement for additional information.
      Beginning cai,ilal account
                                       ......   .   . . . . .. . . . . . .   ...   $                             700
      ClljJigl ccnl'1butad during lhe year                                         $
                                                ······ •··· ·······                                                                                                      ;,   ~




                                                                                                                                                 Ill - i
      Cun-en, yeer lnCrease [dectease) . .......... . .......                      s
      Wllhdtawals & dislr11lutions      ...... .................                   S I                                 )   2:-                                           ~
      Ending~ acoount                                                              $                             700       8
                                   ······· ···················                                                              8!
                                                                                                                           ::>
      ~        Ta.ba             D      GAAi'                D          Section 704(b) bool<
                                                                                                                           ~
               Olher (explalnf
                                                                                                                           if
 M Cid !he pat1ner ccnllibule p,opetly wl1h a bulll◄n gain or loss?

      □        YH
               If "Yes.·
                                 IB]    No
                           au.en stalement (see lnsll'Uelklnsl
For Pape,wo,11 Reduc11on Act Notice, -                lna1nlcllona for Form 1055.                                IRS.govllorm1065                                                                 Schedule K-1 (Form 1065) 2015
DAA
                            Case 6:16-bk-15889-SY                                                           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                  Desc
                                                                                                            Main Document    Page 19 of 125
                                                                                                                                                                                                                                                  651113
      Partner# 2                                                                                                                             □       Final K-1                      IB] Amended       K•1                                      01'£ No. 1545--0123
Schedule K-1                                                                                                           2015                  I Part Ill             Partner's Shara of Currant Year Income,
(Fonn 1065)                                                                                                                                                         Deductions, Credits, and Other Items
Dep_,,,,ent of 4he Treasury                                                              Fo, catendat ye.- 2015, o, lal<                      1        Onlinary business lnCome (loss)                         15       Credlls
lntamal Rev9nue Serllice
                                                                                         .,.., begmng



Partner's Share of Income, Deductions,
                                                                                                   endng                                     2         Net -        ru1   es-     income (loss)


Credits. etc.         ► See back of form and separate Instructions.                                                                          3         Other net -        lnccme Qoss)                         16       Fon,ign lnnsactlcns
 IPartll Information About the PartnershlD
 A     Partnership's eml)loye, ldenUtlcallcn runber                                                                                          ..        Gwinn- payments
       XX-XXXXXXX
 B P811ner$hip's name, address, City, •-•                                        and ZIP code                                                5         lnteresl 1nCome
 THOMAS WYLDE LLC
                                                                                                                                             6•
                                                                                                                                                       Ordinaty -
 235 w 31ST ST
 LOS ANGELES                                                                                CA 90007                                         6b        Ouallfted dMdends


 C     IRS C-. where pamorshlp ftled re1IJm                                                                                                  1         Royalties

        e-file
 D     □                                                                                                                                     '         Net   short-lerm capi1a1   gain (loss)


                                                                                                                                             ..
                   Ched< W1Ns Is a put,1ldy lraded partnership (PTP)

     IPartll                             Information About the Partner                                                                                 Net long...... capl1al gain (loss)                      17       Allema1ive mininvn tax (AMI) items
 e    Pallnel's identifying number

        XX-XXXXXXX                                                                                                                           9b        Collectibles (28%) gain (loss)
 F    Pame<'s name, address. City, s111e, and ZIP code
 STANLEY DUCKS, LLC                                                                                                                          9c        Unrecaplunld section 1250 gain


 18141 IRVINE BLVD                                                                                                                           10        Net secllon 1231 aaln (loss)                           11        Tax_,,pt i'lcome and
 TUSTIN                                                                                     CA 92780                                                                                                                    noncledudible _ ,...




                                                                                                   -
                                                                                                                                             11        Other Income (loss)

 G
      □            General partner o, LLC
                   ---manager
                                                                                            IB]    Umlted pamer o, olher LLC



 H    IB]          Domestic i,amer
                                                                                            □      Fo,elgn pal1ner


 11 What type of entity Is lhls partner?                                          Partnershi~                                                                                                                 19        Dls1ributiotls
 12 K lhls parlnet iS a - e n t plat, (IRA/SEP-'<eoghletc.), c:hed< here


 J
               I    I   l   •   I    I   . . . - ... .. . -. - .. .......
                                          •   •   •   •   •   ••    •



      Pal1ne(s share ol prvlll. toss, and capital (see inslnlC1lons>:
                                                                                                       -.     ..   '   .   . . ....... □     12


                                                                                                                                             13
                                                                                                                                                       Section 179 deduction



                                                          Beginning                                           Ending                                   01her deductions

      Proftt                                                  3. 500000 ""                                     0 .200000 -.                                                                                   20        Olherlnlonn.ion

      Loss                                                    0. 000000 "'                                     0. 000000 "
      C""""'                                                  3. 500000 "'                                     0. 200000""
 K    Partner's sha,e of lablitles et year end:

                                                                   . . ....... . .. ,,, ........
      Nornccurse                                                                                   $                                         14        Sell◄~ earnings                (loal
                                    ···· ·· ·· ·
      Oualf1ed nonrecourw ftnanclng                                       ..... ... ............   $
      Recourse                                                                                     $
                        ······ ··················· ·· ··········
 L Pill1nel's capital                    account analysis:
                                                                                                                                              •see attached statement for additional information.
      Beginning capital account
                                                                   ................ ........ s
      Capital c:onlllbutlld du1ng the year ......... , .. . . _. ..                                s                             350



                                                                                                                                                                   11■--I
      Cum,nt year 1ncrea$e (doc:reaH} . . • . • • • . • • • . • . • . . . . S
      _ , , . . & dlsll1bullons
                                                                    ................... .. .. $        (                                )   2:-
      Ending capi1a1 account                                                                       $                             350        8
                                                              •·························                                                     3!
                                                                                                                                            ::,                                            I      I         ,'l'S,,'I       I     11


      ~            TubmiS
                   04her {elCPlaln)
                                                      □                 GAAP
                                                                                    □     Section 704(b) book
                                                                                                                                            ~
                                                                                                                                            ~
 M Old the par1ner conlllb!Q p - ' ) ' wl1h a bulll◄n gain o, loss?

      □            Yu                      No         IB]
                   If "Yes." attach Sllb!lment ! see lnslr\lcllonsl

Fo, P--1< RedUCtlon Act NCIIIQ, -                                              lnslruc:tions for Form 1065.                       IRS.govllcm,1065                                                                                 Schedule K•1 (Form 1D65) 2015
CAA
                  Case 6:16-bk-15889-SY                                          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                      Desc
                                                                                 Main Document    Page 20 of 125
                                                                                                                                                                                                             651113
      Partner# 3                                                                                                 □ Final K-1                      [ID     Amended K-1                                    0MB No. 1545,0123

Schedule K-1                                                                                2015                 I Part 1111           Partner"s Share of CUrrent Year Income,
(Fonn 1065)                                                                                                                            Deductions, Credits, and Otta Items
0opll1menl ol the Treasury                                     For calendar year 2015, or tax                     1      O ~ l)uSlness lnc!xna (loss)                   15    Credits
1-RevenueS-
                                                               yea- beginning
                                                                       ~                                          2      Net "'""'I real estate Income (Jou)
Partner's Share of Income, Deductions,
Credits etc.          ► See bllck of form and separate instructions.
                                                                                        ..                        3      01her nel rental Income (less)                 16    Foreign 1rvtSactions
 IPartll Information About the :"'-
 ,.   Pannershlp's emplo\« ldentiftcauon number                                     ·-                            ..     GU8t11'118ed payments
       XX-XXXXXXX
 8    P"'1neJshlp's name, address, d1y, state, and ZIP coda                                                       5      Interest Income
 THOMAS WYLDE LLC
                                                                                                                  61     On:llnaty ~ends
 235 w 31ST ST
 LOS ANGELES                                                      CA 90007                                        6b     Qualified -


 C IRS ConlBr ~ ~ 1Ued return                                                                                     7      Royalties

       e-file
                                                                                                                  8      Not short-tom, Cll)i1al gain (loss)
 D    □        Check Wthis Is a publlcly !raded pa,1neBhlp (PTP)

     IPartlll             Information About the Partner                                                          9a      Not l~nn capital gain (loss)                   17    Allemative nininun tax (AMT) items
 E    Par1nor'$   ldenllfylng ,...mt,e,

       XX-XXXXXXX                                                                                                9b      Collectibles (28%) gain (loss)
 F    p.,,.,_.. name, address. city, . - . and ZJP       code

 DSRB, LLC                                                                                                       9c      Unteeapbnd sec11on 1250 gain


 18141 IRVINE BLVD                                                                                               10      Not section 1231 gain(loss)                    18    Tax.-npl lnc!xne end
 TUSTIN                                                          CA 92780                                                                                                     nondeduditlle ._...,.

                                                                                                                 11      01her Income (loss)
 G
      □        General par1ner or U.C
               member...,.,_,
                                                                 [ID    Umlled parlner or 01he< LLC
                                                                        member

      [ID
 H             Domes1ic pat1ner
                                                                 □      Foreign   par1ner


 11 What ,ype of entity iS 1his - 7                   PartnershiQ                                                                                                       19    Ols1ributions
 12 W1his pll1ner is a retiremonl plan (IRAISEP11<~etc.), check here

                                                                                                        □
                                                                                                                 12      Section 179   ~
      ............        .......
                                         ·································· ...... .. .......
 J    Panner's share ol profll. Jou. and capital (see inslructionst.
                           a.ginning                                               Ending                        13      01her deduc11ons

      Pnlfil                         3. 500000              %                       0. 200000            %                                                              20    Other lnfonnallon
      Loss                           0. 000000              %                       0. 000000            %
      C""""                          3. 500000              %                       0. 200000            %


 K    Parlnel's share    ol lablities al year end:
      Nonrecourse ... ,,,,,,,,,,            ..................... $                                              14      Sell-employment eamlngs (IOSS)
      Quallffod nonrecaine financing                 s
                                               ...................
      Re00Ut'M ..................................... s


 L Partnel's capjtal acmunt analysis:
                                                                                                                  •see attached statement for additional information.
      Beginning ~ - · ................. .......
                                                s
                                                                                                      350


                                                                                                                                                                                   ... I
      Cll)ilal c:on111bullld di.ring lhe year
                                                .................. s
                                                                                                                                                                                          ··1m1·
                                                                                                                                  Ill. ■..
      Curreni yea, Increase (c!oaaasel         ................... s                                                                                                                  -            I
                                                                       $ (                                       ]!;,                                                                     ,. •... 1
      Wl1hdrawals & dls111butions         .................. . ....                                          )
                                                                                                                                                                               '
                                                                       s                              350        8
      Ending Cll)ltal account
                                    ··························                                                    3l
                                                                                                                 ::,
                                                                                                                                                                             ,,,.,,                    i,I
      ~        Tu basis            D      GAAP
                                                        □       Section 704(b)   book                            Cl)
                                                                                                                 Q!;
               Cl1hor (e,cplain)

 M Old lhe p - c:on111bule propeny 'MIii a           bli~..n gain or less?
                                                                                                                 if
      □        v..                 [RI    No
               If -Yes; al1ac:h slalamenl (see lnslrUc:Oons)

For p_.,.ii R9ductlon Act Nollce, -                I n ~ fOt Form 1065.                               IRS.govllnrml066                                                                     Sctltdul• K-1 {Fann 106S) 2015
OAA
                    Case 6:16-bk-15889-SY                                           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                  Desc
                                                                                    Main Document    Page 21 of 125
                                                                                                                                                                                                          651113
      Partner# 4                                                                                                   □     Final K-1                     [ID   Amended K-1                              0MB No. 1545-0123

Schedule K-1                                                                              2015                     I Part IOI           Partnen Share of Current v.. Income,
(Fonn 1065)                                                                                                                             Deductions. Credits, and Other Items
0eparlment of 1he Treasury                                   Fa, calendar year 201 S, a, v..                       1        OtdinaOy business 1noome (loss)                15   Credts
ln18ffl81 Revenue   s.....ice
                                                            YI""' beginning
                                                                         ending                                    2        Net rental real estate Income (1os$)

Partner's Share of Income, Deductions,
Credits. etc.          ► SN back of form and separate lnstrvc.ti--                                                 3        Olher net ~ Income (lass)                      11   Foreign   nnsaaions
 I Part I I Information About the P... ,
 ,.   P~ip's employer ldon1ltlcatlon runber
                                               ..                                   ...                                     GuaranlNd

      XX-XXXXXXX                                                                                                   '                     P")'fflents




 8    P-ershlp's name, address, dty, Sta1e, and ZIP c:ode                                                          5        In-I income

THOMAS WYLDE LLC
                                                                                                                   6-       Ordinary-

235 w 31ST ST
LOS ANGELES                                                        CA 90007                                        &b       Qualifled dMdends



 C IRS Cenlef where par1nfflhip ftled 191urn                                                                       7        Royalties

       e-file
                                                                                                                   8        Net shofl-len'n caplt8I gain (loss)
 D    □        Ched< If !his Is a putilldy b'aded P911net$hip (PTP)

  IPartlll                  Information About the Partner                                                          9a       Net longem capital gain (loss)                 17   All8mative nrinm tax (.6MlJ items
 E    Partner's idenllfying number

       XX-XXXXXXX                                                                                                  9b       Co11ect1b1es (28%) gain (loss)

 F    P-e(s name, addles$, dty. stale, ard ZIP code

 THE PALLIATIVE,LLC.                                                                                               9c       Urwecapluted   secaon 1250 gain


 12114 DEWEY ST.                                                                                                   10       Ne1 secaon 1231 gain (loss)                    18   Tax-exeml)I income and
                                                                                                                                                                                nondeductillle expenses
 LOS ANGELES                                                       CA 90066
                                                                                                                   11       Olher Income (lossl

                                                                   [ID
      □
 G             <>-ral part,er ot llC                                      Umlled partner or alhet' LLC
               member-manager                                             memller


 H    [ID      Damestic partner
                                                                   □      Fon,ign partner

 11




 J
      What fype of entity Is CNs parlner?




      ········
                                                      Partnershi2
 12 If 1hls pamer Is a retiremenl plan (IR.IJ$EPn<"'91feu:.), check here

                      ·-· ······················································
      Pannei'$ share of p,oft~ loss, and capital (see instNc:tiansY.
                                                                                                           □
                                                                                                                   12


                                                                                                                   13
                                                                                                                            Section 179 deducaan


                                                                                                                            01her~
                                                                                                                                                                           19

                                                                                                                                                                                -·
                                  B19lnnlng                                         Ending

      Profit                        9. 000000 ""                                     0. 510000 ""                                                                          20   01her infom,alk)n

      Loss                          0. 000000 ""                                     0. 000000 ""
      Capcel                        9. 000000 ""                                     0. 510000 ""
  K   Partne(s shara of llabllilles at yea, encl'

      Narvecaurse                     .
                     . . -- . - . . . '
                        ~                      .. ... . . . , .,    ... $                                          14       Sell-employment earnings (loss)

      Quaifled f'Gftl'eCOIIW ftnanclng                                    $
                                     . ······· ······
      Recourse                                                            $
                    ·························· ·· ·· ·· ····
  L P ~ capital accoll'tl analysis:                                                                                    *See attached statement for additional information.




                                                                                                                                     ,_
      Beginnr,g capllal acicouf>I ........................ s
      Capital c:ontrtbw!d during 1he year ....... . .. ........ $                                        900
      Cunent yea, Increase (decrease) ...................                 s
      'l\llthdrawms &   dlstrllutlanS                                                                          )   ~
                                       ·······················            $ '
                                                                                                                   8
      Enclng capital account        ..........................            $                              900
                                                                                                                    i
                                                                                                                   ::>
       ~       Tax basis
               Other (""!)lain)
                                  □       GAAP
                                                        □      Sec:tian 704(b) bock
                                                                                                                   ~
                                                                                                                   if
  M Old 1he p - contr1bule p-,y with a built◄n gain or lasS?

       □       Yn                 [ID     No
               W"Yes." eltach statement (see lnstNc:tians)

Far Papecwo,t< Reduction ,.., Nolt.., -             lntlructlons for Form 1065.                          IRS.govllom,1065                                                                  Schldule K-1 (Form 1065) 2015
OM
                    Case 6:16-bk-15889-SY                                       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                             Desc
                                                                                Main Document    Page 22 of 125
                                                                                                                                                                                                 651113
      Partner# 5                                                                                                  □ FinalK•1                 ~ Amended K-1                 0MB No. 1545-0123
 Schedule K-1                                                                           201 5                     I Part 1111         Partner's Share of CW18nt Year Income.
 (Form 1065}                                                                                                                          Deductions, Credits, and Other Items
 ~ of lhe Treasury                                             For calendar year 2015. or ""'                      1       Oftlinary business lnccme (lossl        15   Crecits
 lnllmal Revanua S9f\'lce
                                                               year beginning
                                                                       ending                                     2        Net rental real es1a1e inQome (loss}
 Partner's Share of Income, Deductions,
 Credits etc.          ► See back of fonn and ffl)a,..._ Instructions.                                            3        Olher net rental income (loss)         16    F""'9' lransadlons
  IPartll Information About the Partnershln
  A    Parlnelshlp's employer ldentlftc:8'lon    ~                                                                4        Guat8"11Md payment,
       XX-XXXXXXX
  B   Partnership's name, address. city, • - · and ZIP code                                                       s       lnllresl Income
 THOMAS WYLDE LLC
                                                                                                                  s.      Or,llnarydMdends
 235 w 31ST ST
 LOS ANGELES                                                      CA 90007                                        lb      0ualilied dhridends


  C IRS Cenler where pan,erstip flied           ..-m                                                              7       Royalties
        e-file
                                                                                                                  8
      □
                                                                                                                          Net sho<l.ferm c:apltal 911in (loss)
  0            Chee!< If tlliS Is a pul,llcly traded pame,ship (PTP)

  lPartlll                Information About the Partner                                                           9a      Net long-leml captal gain (loss)        17    AltemaM mininun tax (AMT) items
  E   Pamet's lden1llylng number

       XXX-XX-XXXX                                                                                                9b      Caliedlble$ (28%) gain (10$S)
  F   Pamen name, addn,ss, city, stale, and ZIP code

 PAULA THOMAS                                                                                                     9c      Unn,capwred sediOn      1250 gain


 2514 s. TOLEDO AVE.                                                                                              10      Net :seclkln 1231 gain (lossl           18    Tax-pt income and
 PALM SPRINGS                                                    CA       92264                                                                                         nondeductible -
                                                                                                                  11      Olher income (loss)
  G
      □        General parlner or LLC
               member-manager
                                                                 IBl    Uml!Ald parlner or -
                                                                        member
                                                                                                LLC


  H   IBl      Domestic pa,tnet                                  D      F018ign pa,,-

 11 What type of entity is tlliS partner?              Individual                                                                                                 19    Dblr1blAlons
 12 If lhls partner Is a retirement plan (IFWSEP~etc.), check here

                                                                                                         □
                                                                                                                  12      Sedlon 179 deduction
      ·································································· ·····
 J    Partner's shale of P<Ofit. loss, and cap11a1 (see lns1ndons):
                                  Bl9lnnln9                                      Ending                           13      Other deducllons
      Proftt                      32. 000000               %                       1. 830000             %                                                        20    Olher lnlonnallon
      Loss                         0. 000000               %                       0. 000000             %
      c-                          32. 000000               %                       1. 830000             %


 K P - • share of iabilities at year end:
      Nonlecou!w       ........................ .... ..... s                                                      14      Self-employmeoit earnings (loss)

      Qual1lecl - · financing ········· ···· ······
                                                        s
                ,,,, .................. ............... s
      Recou,se



 L    Partnet's eapltal 8COOUnt analysis:
                                                                                                                  *See attached statement for additional information.
                                                                       s
      Beginning captal -
                                        ························
      Capital c:on111buled during lhe year
                                              .......... ... .....     s                        3L20Q
      CLITffl yea, Increase (decreasel ..•••••••••••..... .            s
      WHhdrawals & dlS1llbullons
      Ending capital account ,,,,



      ~        TaxbaslS
               Olher (Pplaln)
                                  □
                                         ·······················
                                          ............. . ........

                                         GAAP
                                                       □
                                                                       sf
                                                                       s

                                                               Section 704(b) book
                                                                                                3L2QQ
                                                                                                             )   -2:'
                                                                                                                 0
                                                                                                                  C:


                                                                                                                  9!
                                                                                                                 :J
                                                                                                                 (/)
                                                                                                                 g;
                                                                                                                 &
                                                                                                                                  1-1
 Ill Old the partner c:on11!bute properly with a bull-ln ga.n or loss?


      □        Yn                 !RI    No
               If -Yes,• attach   Sia- (see iiS1ruCllonS)
For Pape,woo11 Reduction Act Noace. -             lnatnic11ona for form 11Mi5.                        IRS.gov/fl)rm1065                                                           Schedule K-1 (Form 1065) 2015
DAA
                    Case 6:16-bk-15889-SY                                                     Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                        Desc
                                                                                              Main Document    Page 23 of 125
                                                                                                                                                                                                                        651113
      Partner# 6                                                                                                              □        Final K-1                   !RI     Amended K-1                                0MB No. 1~123

Schedule K-1                                                                                        2015                      I Part IOI             Partner's Share of current Year Income,
(Fonn 1065)                                                                                                                                          Deductions, Credits, and Other Items
~ of !he Treasury                                                For calendar year 2015. or ta.                                1         O!dinary business Income (loss)                 15   Cnidl!s
lnllmal Revenue S11\'ke
                                                                 )'88r beginning                                                               -4,613,383
                                                                                    ending                                     2         Net ,ental real estate r,come (loss)
Partner's Share of Income, Deductions,
Credits etc.          ► See back of form and sepandAI Instructions.                                                            3         Olher net l1lntal Income (lcsa)                 16   Foreign lransac:llons
 I Part II Information About the PartnenshlD
 A     ~ I p ' $ eml)lo),er ldentlftca11on number                                                                              4         GuarenlMd paymems
       XX-XXXXXXX
 a     P""e,ship's name. - · city, state, and ZIP code                                                                         5         lnlllnlst Income

THOMAS WYLDE LLC
                                                                                                                               6a        Ordinary dividends

 235 w 31ST ST
 LOS ANGELES                                                         CA 90007                                                  6b        QualilledclvldeN!s


 C     IRS Center whn partnership filed return                                                                                 7         Royallles

        e-file
 0     □        Chad< W!tis Is a put,lidy traded par1nership (PTP)
                                                                                                                               •         Net short-lerm capital gain (lossj


  IPartlll                 Information About the Partner                                                                       9a        Net long-4effll capital gain (loss)             17   A11amaM mmun 1ax (AMT) items
 I:    Partnef's Identifying ro,mlJ«

        XX-XXXXXXX                                                                                                             9b        Col-les (28%) gain (loss)
 F     Parlner's name, addms. city,         Slate,   and ZIP code
HILLSHORE INVESTMENTS                                                                                                          9c        UIY1ICapllnd sec1ion 1250 gain

CALLE 53 ESTE. URBANIZACION
MARBELLA TORRE MMG                                                                                                             10        Net section 1231 gain (loss)                    18   T8ll-exemPI Income and
                                                                                                                                                                                              nondeducilble --■s
 Panama                                                                                                                        11        Olher income (loss)                             C*                   48.960
 G
       □        General partner or LLC
                member~enager
                                                                     !RI .,..,....,. Llmiled par1nor or other LLC



 H
       □        Oomes1k: parnr                                       !RI             fcn,lgn pame<


 11 Whal type of enUty is this palV1ef'?                 Cor12oration                                                                                                                    19   lllsMlulions
 12 Wlhis P"""' is a ll!tin,ment plan (IRAISEPA<eogh/elc.), c:hed< hon,

                                                                                                                      □
                                                                                                                               12        Section 179 deduction
       .,   .. ,,, ................................................................
 J     PMne(s share of proll~ loss. and capital (see instndons):
                                                                                                                               13        Othe< deductions
                           Beginning                                                          Ending
       Profit                 45.000000 %                                                     96.860000 %                     A                               2,400                      20   Ollw informa11cn

      Loss                   100. 000000 %                                                   100. 000000 "'
      c.wt,I                  45. 000000 "'                                                   96. 860000 "'                                                                              Z*                                  STMT

 K


      -Pll1ner's shan! of llblilles at year end:

                       ..... ···························· $
      Qualfied nonrecourse ftnandng           ...... ... ... ........
       Recourse ............ .... . .... . ... . ..... . .
                                                                                     $
                                                                                     s
                                                                                                                               14        SeW-employmant earnings (loss)




 L     Pallner's capital accoLlll analysls:                                                                                     *See attached statement for additional information.
      8eginning capital aocoo6'1
                                        ............ .... ........ $                            -182,059
      Capital a,ntrtl•- durtn9 Iha year ......... ......... $                                  7,500,013
      Curent year Increase {decrease) .............. . .... $                                 -4,651,971
      Wllhd,awais & dlstrlJullons .................. ..... $ (
       Ending capital account



       ~        Taxbasls
                Olher (expleln)
                                  □
                                   '   -.. . . .. .. .. . . . . ...... .

                                          GAAP             □

 M Did the pamer conlllbute prope,t)' with a bultt~n gain o, 10$$?
                                                                           ·•   .    $



                                                                    Section 704(b) book
                                                                                                 2,665,983
                                                                                                                         )
                                                                                                                              0
                                                                                                                               >-
                                                                                                                              "E

                                                                                                                               31
                                                                                                                              ::::i
                                                                                                                              rn
                                                                                                                              !;!;
                                                                                                                              if
                                                                                                                                                   1-1
       □        Yes               !RI  No
                W"Yes." illllCII stalement (see ln$1NC11cns)

For   P-rwonc R - Act NOiie., -                        . . , _ _ . for Fonn 1065.                                   IRS.govl[cm,1065                                                                    Schodule K-1 (Fonn 1065) 2015
OAA
                   Case 6:16-bk-15889-SY                      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                       Desc
                                                              Main Document    Page 24 of 125
SCHEDULE M-3                                                      Net Income (Loss) Reconciliation                                                                                0"'8 No. 154~123
(Fonn 1065)                                                           for Certain Partnerships
OeplllmentoflheTreesury
Internal Revenue SOMOII
                                                                 ► Attach to Form 1065 or Form 1065-B.
                                        ► Information about Schedule M-3 (Form 1065) and its Instructions is at -.irs.govlform1065.
                                                                                                                                                                                     2015
Nane of parlnerslil>                                                                                                                                     EmplO)'llr lclontlllc:atlon n u -
   THOMAS WYLDE LLC                                                                                                                                      47 - 1444612
This Schedule M-3 is being filed because (check all that apply):
  A      O The amount of the partnership's total assets at the end or the tax year is equal to $10 million or more.
  B      IRJ   The amount or the partnership's adjusted total assets for the tax year is equal to $10 million or rno,e. If box B is checked.
               enter the amooot of adjusted total assets for the tax year              1 0 , 9 4 4 , 67 4 .
  C      O The amount of total receipts for the tax year is equal to $35 million or more. If box C is checked, enter the total receipts for
           the tax year _ _ _ _ _ _ _ _.
  D      D An entity that is a reportable entity partner with respect to the partnership owns or is deemed to own an interest of 50
               -       nt or more in the oartnersh_,'s "301Lal, nmfil, or loss on anv dav dUIUI the tax Year of the
                                Name of Reportable Entity Partner                                      Identifying Number                                   Maximum Percentage Owned or
                                                                                                                                                                       Deemed Owned



  E      I I               Filer
I Part I           I   Financial Information and Net Income floss} Reconciliation
  1a Did the partnership file SEC Form 10-K for its income statement period ending with or within this                  tax year?
        0 Yes. Skip lines 1b and 1c and complete lines 2 lhrough 11 with respect to Iha! SEC Form 10-K.
        D No. Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
      b Did lhe partnership prepare a certified audited non-tax-basis income statement for that period?
        0 Yes. Skip line 1c and complete lines 2 throogh 11 with respect to that income statement
        0 No. Go to line 1c.
     c Did the partnership prepare a non-tax-basis income statement for that period?
         0 Yes. Complete lines 2 through 11 with respect to that income statement.
         D No. Skip lines 2 through 3b and enter the partnership's net income (loss) per its books and records on ~ne 4a.
  2      Enter the income statement period:       Beginning     O1 / 0 1 / 15                Ending         12 / 31 / 15
  3a Has the partnership's income statement been restated for the income statement period on line 2?
         D Yes. (If ·ves,· attach a statement and the amount of each item restated.)
         IRJ No.
     b Has the partnership's income statement been restated for any of the five income statement periods immediately preceding the
       period on line 'r?

         ~
       Yes. (If "Yes," attach a statement and the amount of each item restated.)
       No.
 4a Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1
                                                                                                                                     ·· ······· ····
                                                                                                                                                                  4a            -4.651 971
     b Indicate accounting standard used for line 4a (see instructions):
     1 ~ GAAP                 2 □ IFRS                               3        704(b)
                                                                                    □
               □                          □
     4       Tax-basis        5        Other. (Specify) ►
  Sa Net income from nonincludible foreign entities (attach statement)                                                                                            5a                                 )
                                                                            ··········· ···· ··································
   b Net loss from nonincludible foreign entities (attach statement and enter as a positive amount) .                                                             5b
 6a Net income from nonincludible U.S. entities (attach statement) . . . . . ........ ... ...
                                                                                                                        ························
                                                                                                                        ·····         . ....... ..                6a                                 l
     b Net loss from nonlndudible U.S. entities (attach statement and enter as a positive amount) .•.                 ..... ..... . . .... ... ..                 6b
 7a Net income (loss) of other foreign disregarded entities (attach statement) .......... .... . .. .......... .. ' ..... ' .........                             7a
  b Net income (loss) of other U.S. disregarded entities (attach statement) ... . ........................... ... ................                                7b
 8 Adjustment to eliminations of lransaclions between includible entities and nonincludible entities

                                                                                                                        ···· ··········· .........
         (attach statement) .............. . ,. . " ...........         ................. . ... ......... .                                                        8
 9       Adjustment to reconcile income statement period to tax year (attach statement)                                                                            9
10       Other adjustments to reconcile to amount on line 11 (attach statement) ,,,,, , . . .
                                                                                                        ······· ···· ··········          ·• • ··• ·
                                                                                                          . ............. .. . ..    ...... , .... ,
                                                                                                                                              10
11       Net income (loss) per income statement of the partnership. Combine lines 4a through 10 ........                                  •• 4
                                                                                                                                              11 ~   •
                                                                                                                                                          -4                           651. 971
         Note: Part I, line 11, muse equal Part II, tine 26 1 column (al or Schedule M-1 1 line 1 (see inslructions).
12       Enter the total amount (not juSI the ""'rtnershic's share) of the assets and liabilities of all entities included or removed on the following lines:
                                                      Total Assets                  Total Liabilities
     a   lnduded on Part I, line 4                    6. 292 703                      3,621,220
     b   Removed on Part I, line 5
     c   Removed on Part I, line 6
     d   Included on Part I, line 7
Fot PaplfWOrk Reduction Act Notice, -           the lnstruc:tlons for your ratum.                                                                                  Schedule M-3 (Fonn 1065) 2015
CAA
                Case 6:16-bk-15889-SY                                    Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                      Desc
                                                                         Main Document    Page 25 of 125
                                                                                 Depreciation and Amortization
Fonn      4562                                                                                                                                                                              0MB No. 1545-01n



0opanment of Ille Trusury
                                                                            (Including Information on Listed Property)
                                                                                              ►   Attach to your tax retum.
                                                                                                                                                                                                 2015
I n - Revenue Service                 (99)            ► Information about Form 4562 and its                       Instructions is at -.1rs.                                                 ~No.             179
Name(s) s'-n on return                                                                                                                                              ldonllfylng number
     THOMAS WYLDE LLC                                                                                                                                               XX-XXXXXXX
8usaiess or -=t\ll1y 1o which lhls tom, n!lales
     Re ular De reciation
  Part I                Election To Expense Certain Property Under Section 179
                        Note: If vou have anv listed orooertv. comolete Part V before vou comolete Part I.
 1       Maximum amount (see instructions) •. ....•.......... ' ......         .................... .. ................ ················                                      1                     500,000
 2       Total cost of section 179 property placed in service (see instnJclions) ..                                              ..........
                                                                                                                             ·······           ..                             2
 3       Threshold cost of section 179 property befol'e reduction in limitation (see instructions) .                      .............. ... .
                                                                                                                                  ...... ....                                 3                2 , 000 , 000
 4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter .(). ..    ......................       . .. . ..... .                                  4
 5       Dollar limita1ion for tax ""'"· Sub1ract line 4 from line 1. If zero or less, enter -0-. If married filina """""'h>lv, see instructions .             ····· ··       5
 6                                      1•1 Oesa1p110n a1: prcpe11y                                         (b) Cost {llwless use ONY)                   (C) Elecled cost




 7       Listed property. Enter the amount from line 29 ......................... .... .......... . ... . . ..       I7
 8       Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ... .... .                                                                      8
                                                                                                                    ············· ·-•·· ········
 9       Tentative deduction. Enter the smaller of line 5 or line 8 ................ .. .......... .... ' .. ' .. . ' .......... .... ........ '                     ..       9

                                                                                                  ·· ·· ···· ·· ....... ············
10       carryove, of disallowed deduction from line 13 of your 2014 Form 4562                      ..                                                                        10
11       Business income limitation. Enter the smaller of business income (not less than zero) or line 5 (see instructions) .........                                         11
12       Section 179 expense deduction. Add lines 9 and 10, but do not enter more than line 11 ... _. _.. .                                                                   12
13 carrvover cl dsallowed deduction to 20Hl Add fines 9 and 10, less line 12                                ············ · · ·     ► I 13                                                                         I
Note: Do not use Part II or Part Ill below for listed property. Instead. use Part V.
                                                                                                                                                                                    _e_ instructions.
14       Special depreciation allowance for qualified property (other than listed property) placed in service
         during the tax year (see instructions) ........ ..... . , .......... , , , .. . ........ ........ -· ....... -· -· . . • .• . _..•....                               14                        12 888
15       Property subject to section 168(1)(1) election ........... .. ............ . . . ................... .... ...... .. ....... _... . . . _                             15
16       Other                                                                                                                                                                16
  Part Ill
                                                                                                    Sec1lon A
17       MACRS deductions for assets placed in service in tax years beginning before 2015 . ....... .... .......... ··········- .                                           i---,a1..;..7.....__ _ _ _ _ _2=3-=-.9
18       If                                  asse1S   aoed In service   "8 tax                                                                      • • • ..    ►
                                        Section B--Assets Placed In Sefvlce During 2015 Tax Year Using the General Depreciation System



19a
  b
  C:
               I•) Classiftcation d

      3-=-""• nmnPr1v
      5-=-"'• n"""'r1v
      7-vear DmMrtv
                                      ptcperty

                                                                        -
                                                                (b) Monltl-year
                                                                    plaoed in
                                                                                        (c) Basa for depr-.
                                                                                        (businessllnves,rnent use
                                                                                          """'- lnslNCllonsl


                                                                                                        5
                                                                                                        7
                                                                                                             683
                                                                                                             209
                                                                                                                       (dlReawery
                                                                                                                          period



                                                                                                                          5.0
                                                                                                                          7.0
                                                                                                                                       l•l Conll8nticn



                                                                                                                                            HY
                                                                                                                                            HY
                                                                                                                                                                 (f) Method




                                                                                                                                                                2000B
                                                                                                                                                                2000B
                                                                                                                                                                                         (g) Depredation -



                                                                                                                                                                                                         L 138
                                                                                                                                                                                                         1,030
  d 10-vear DrODertv
     •
     1s--r orooertv
  f 20-"""r nrn""'1v
  a 2s--•-                                                                                                              25 ""'·                                       Sil
  h Residential rental                                                                                                 27.5 vrs.            MM                        Sil
         property                                                                                                      27.5 vrs.            MM                        Sil
     I   Nonresidential real                                                                                            39 VIS.             MM                        Sil
         property                                                                                                                           MM                        Sil
                                      Sec1Ion C--Assets Placed In            San,lc,e   Du ring 2015 Tax Y.ear Usang
                                                                                                                 • the Altamatiw D apraclatlon System
20a      Class life                                                                                                                                                   ~n
     b   12-                                                                                                             12 \ITS.                                     Sil
     C   40,,vear                                                                                                        All"""             MM                        Sil
I Part IV I             Summarv <See instructions.)
21       Listed property. Enter amount from line 28 ..... ... ... . ............... .. ........ . ·-· ······· .....................                                           21
22       Total. Add amounts from line 12, lines 14 ttlrough 17, lines 19 and 20 in column (g), and line 21. Enter
         here and on ttle appropriate lines of your return. Par1nerships and S corporations-see instruclioos _. ·- .....                                                      22                        15, 295
23       For assets shown above and placed in service during the current year, enter the
         nnnlnn of the basis atbibulable to section 263A COSIS                                                23 1                                                                                                I
For Pa,,erwortt Reduction Act Notice, see separate Instructions.                                                                                                                                 Form   4562 (2015)
DAA                                                                                                                 There are no amounts for Page 2
    Case 6:16-bk-15889-SY          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                                   Main Document    Page 26 of 125
XX-XXXXXXX                             Federal Statements

             Statement 1 - Form 1065. Page 1, Lioe Gt5) - Reason tor Amended Return
                                           Description
This amended return is to correct only partners' share of profit and
capital. Partners' share of loss is same as original return.
Since the taxpayer made loss in current year, change in partners' share of
profit and capital will not affect partner's share of current year income,
deductions, credits, and other items in Part III of Schedule K-1.


                  Statement 2 - Fonn 1065. Page 1, Line 7 - Other Income Closs)
          Description                               Amount
Freight Income                               $         38,080
Other Income                                              39,581
     Total                                   $            77, 661
                                                 ========

                           Statement 3 - Form 1065, Page 1, bioe 15 - Interest
             Description                            Amount
Interest expense                             $ _ _ _2_0_0...,:.,_o_o_o
     Total                                   $          200,000
                                                 ====iaa==

                   Statement 4 - Fonn 1065. Page 1. Line 20 - Other Peductjons
             Description                            Amount
ADVERTISING ANO PROMOTION                   $          284,574
AUTO EXPENSE                                            12,320
SOCIAL MEDIA                                             1,969
WEBSITE EXPENSE                                         67,850
 FACTORING CHARGE                                       28,616
BANK FEES                                               30,148
COMMISSION                                             320,091
COPYRIGHT, PATENT & TRADEMARK                               604
DUES AND SUBCRIPTIONS                                   30,168
EQUIPMENT RENTAL                                        20,327
GIFTS                                                    3,502
INSURANCE                                               19,985
MISCELLANEOUS                                               108
OFFICE EXPENSE                                           4,162
OFFICER ALLOWANCE                                       20,794
OFFICE SUPPLIES                                         34,825
OUTSIDE SERVICE                                       420,514
PHOTOSHOOT EXPENSE                                    125,415
PICK AND PACK EXPENSE                                 127,888
Postage & CARRIER                                           392
PROFESSIONAL FEES                                     160,591
PUBLIC RELATIONS                                      217,342
REFERENCE AND MATERIALS                                 23,010
SAMPLES                                             1,389,957
SHIPPING EXPENSE                                      156,303
SHOWROOM EXPENSE                                      161,142
STORAGE                                                 29,784
SUPPLIES                                                26,212


                                                                                        1-4
     Case 6:16-bk-15889-SY      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34       Desc
                                Main Document    Page 27 of 125
XX-XXXXXXX                         Federal Statements


             Statement 4 - Fonn 1065. Page 1, Line 20 - Other Deductjons {continued)
             Description                     Amount
TELEPHONE                                $      28,912
TRADE SHOW                                     439,670
TRAVEL                                         290,350
UTILITIES                                       11,632
Meals and Entertain (50%)                       48,960
     Total                               $   4,538,117




                                                                                         4
                        Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34           Desc
                                                Main Document    Page 28 of 125
XX-XXXXXXX                                        Federal Statements

                                 Statement 5 • Form 1065. Schedule   K.   Line   13a •   Contributions
             Descri_etion                  100%              50%                         30%             20%          Total
CHARITABLE    CONTRIBUTION            $_ _ _ _ _       $        2,400        $_____                 $_____        $       2 ,400
     Total                            $            0   $        2,400        $    0                 $    0        $       2,400




                                                                                                                              5
     Case 6:16-bk-15889-SY        Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                    Desc
                                  Main Document    Page 29 of 125
XX-XXXXXXX                            Federal Statements

             Statement § • Form 1065, Schedule K, Line 1ac • Nondeductible Expenses

Nondeductible Meals
     Total
                              Description
                           and Entertainment                                      $   ___ __
                                                                                        Amount
                                                                                           __,_
                                                                                           48,960
                                                                                  $          48,960
                                                                                      ==========

                Statement z• Form 10§5. Schedule L, Line § - Other current Assets
                                                   Beginning                   End
             Description                            of Year                  of Year
ADVANCE TO OFFICERS                         $                   74    $            2,514
ADVANCE TO PDTW, LLC                                 4,052,052               2,434,663
VENDOR DEPOSITS                                           47,994                80,657
EMPLOYEE ADVANCE                                                                    900
Undeposited Funds                                                                6,680
     Total                                  $        4,100,120        $      2,525,414


                    Statement a - Form 1065, Schedule L, bioe 13 - Other Assets
                                                   Beginning                  End
             Description                            of Year                  of Year
PREPAID EXPENSES                            $              4,700      $           22,317
ADVANCE ON COMMISSION                                                             13,600
GOODWILL                                                                     1,984,337
     Total                                  $              4,700      $      2 , 020 , 254


             statement 9 • Form    1oas, Schedule L, Line 17 - Other current Liabilities
                                                   Beginning                   End
             Description                            of Year                  of Year
ACCRUED EXPENSES                            $             7,671       $        201 , 107
ADVANCE FROM PDTW, LLC                                   36,734
CUSTOMER DEPOSITS                                        66,635                 29 , 616
FACTORING PAYABLE                                                              430,4 09
ADVANCES FROM OFFICERS                                                          12 , 737
AMERICAN EXPRESS                                                               111 , 0 1 5
     Total                                  $           111,040       $        78 4, 88 4
                                                ===--====......--==       =====--=====
                 Statement 1o - Form 1065. Schedule L, Ljne 20 • Other Liabilities
                                                   Beginning                  End
             Description                            of Year                 of Year
NOTE PAYABLE -     LONG TERM                $       4,300,000         $     2 , 000 , 000
     Total                                  $       4,300,000         $     2 , 000 , 000




                                                                                                       6-10
           Case 6:16-bk-15889-SY                                 Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                       Desc
                                                                 Main Document    Page 30 of 125

TAXABLE YEAB
     2015
                          Limited Liability Company
                          Return of Income
                                                                                                                                                ■                                     CAUFORNlA E0BM

                                                                                                                                                                                           568
                                                                                                                                                                                             RP
      201420310399 THOM XX-XXXXXXX                                                                                                15            PBA                315990
      TYB 01-01-2015 TYE 12-31-2015
      THOMAS WYLDE LLC

      235 W 31ST ST
      LOS ANGELES                                        CA         90007

      ACCTMETHOD 2 07-22-2014 ASSETS                                                                   6292703 .
      INITIAL O FINAL O AMENDED 1




J    (1) During this laxable year, did another per.;on or legal entity acquire control or majority ownership (more than a 50% interest) of this
         LLC or any legal entity in which the LLC holds a controlling or majority interest that owned California real property
         (i.e., land, buildings), leased such property for a term of 35 years or more, or leased such property from a government
         agency for any term? .. _. _. . _. _. _... ........ _...... _.. , .. . . . • . • . . _. _.. .. . . • _. _.... .. _...... _..... ___.. _ _ .. _ , , • • . • . •                0 Yes     ~     No
     (2) During this taxable year, d'ld this LLC acquire control or majority ownership (more than a 50% interest) in another legal
         entity that owned California real property (i.e.• land, buildings), leased such property for a term of 35 years or more.
         or leased such property from a govemment agency for any term? .... .. ...... _. .. ..... .. .... ............... _. _. .. • . . _.. . .. . .. . •                             0   Yes   ~     No
     (3) During this taxable year, has more than 50% of the LLC's ownership interests cumulatiwly transferred in one or more
         transactions after an interest in Califomia real property (i.e., land, buildings) was transferred to it that was excluded
         from property tax reassessment under Revenue and Taxation Code Section 62(aX2) and it was not reported on a
         previous yea(s tax return? .. .. .. .. . .. .. .. .. .. .. .. .. .. . _.. ___ . _ . , .• ... _... _.. • .. . .. .. . . .. .. .. .. .. .. .. .. . .. .. .. .. .. .. .. .. •   D Yes      (ID   No
           (Yes raquinls filing of statament, penalties may apply - see Instructions.)
             Complete Schedule IW, LLC Income Worksheet (on Side 7) first to determine Line 1.                                                                        Whole dollars only

             1 Total income from Sdiedule IW, Umlted Liability Col11)any Income W011(sheel See instruct1ons . _.
                                                                                                                                    ·· · ········ ·   •        1             4,049.442 00
             2    Limited Liability Company fee, See instructions ••                         .. .. ...' -.-. -..... -...-...
                                                                                                   '
                                                                                                                                 •    ······ ··· ·
                                                                                                                                                              2                  6,000 00

Ji
             3    2015 annual Limited Liability Company tax. See instructions
                                                                              ············•··.. ········· .. . ... .. .. .. .. . •                            3                     800 00
I
15 'E
             4    Noncoosen6ng nonresident members' tax liability from Schedule T (Side 4} ..
                                                                                                  ············· ······· •                                     4                         00

~la
             5    Total tax and fee. Add line 2, line 3, and line 4              .. .. ...        .............    ····· ········· ···········        •       5                  6 800 00
-o           6    Amount paid with form FTB 3537 and 2015 form FTB 3522 and form FTB 3536 . .... ...... ..... ....
                                                                                                                                      •                       6                         6.8 00 00
~~           7    Overpayment       prior year         as a credit ............ _.. _...... .... .......... . . .. ... . .. .. .. .
                                                                                                                                      •                       7                                00
I    CII
                                    from                allowed

uC           8    Withholding (Form 592-B and/or 593) .......... .. .. ....... . .. .. .. _.... . ... ...... .. ..... ... . . ....... •                       8                              0 00
w
             9    Total payments. Add line 6, line 7, and line 8 .............. _..... _... ........ .. .. _..... .. .......... •                             9                         6.800 00
            10 Use Tax. This Is not a total line. See instructions
                                                                                                             ·······          ...... ..........       •      10                                00
            11    Payments balance. If line 9 is more than line 10, subtract line 10 from line 9 .•.•••. •.• . •.•.                      ... .. ,.    •      11                         6,800 00
            12     Use Tax balance. If line 10 is more than line 9, subtract line 9 from line 10
                                                                                                                                                      •      12                                    00



■                                                                     034                    3671154                                                       Form 568 Cl 2015 Side 1
                                                                                                                                                                                                   ■
           Case 6:16-bk-15889-SY                                  Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                                     Desc
                                                                  Main Document    Page 31 of 125
     THOMAS WYLDE LLC
      XX-XXXXXXX                                                                                                                                            ■
                                                                                                                                                                                         Whole dollars only
             13    Tax and fee due. If line 5 is more than line 11, subtract line 11 from line 5
                                                                                               ········· ··· ··········                                            •         13                                                      00
             14    Overpayment. If line 11 is more than line 5, subtract line 5 from line 11 .
                                                                                                  ··········· ···········                                          •         14                                                      00
             15    Amount of line 14 to be credited to 2016 tax or fee .......     .... ,., .. ··············· . .......                                           •         15                                                      00
             16    Refund. If lhe total of line 15 is Jess than line 14, subtract the tolal from line 14 .... ••...
                                                                                                                                                  •     16                                                                          .oo
            17     Penalties and interest. See instructions .           ..            ....... .............             ········ ..............                   • I 111                                                           loo
            18     Total amount due. Add 6ne 12. line 13. line 15, and tine 17, lhen subtract line 14 from lhe result ...
                                                                                                                                              •         18                                                                          .00
 K Enter the maximum number of members in the LLC at any time during the year. For multiple member LLCs. attach a
      Cslifomia Schedule K-1 (568) for each of these members . . . . . . . • . • . . .            .. .. . . • . . . . . . . . . . . • . . . . .       .. .......... . _. _.       . . . . . . . . . . .   .    . . . . . _ I_       ___,;;.,.
                                                                                                                                                                                                                                       6 1


 L                                                                                                                                                                      D Yes [ID No
      Is this LLC an investment partnership? See General Information O , ....... .. . .... _. _... _. . . .. . . . . • .. . . . . . . . .. . . . .. . . . .. • . . .. . . . . . •

M    (1) Is this LLC apportioning or allocating income to California using Schedule R? ................... ..... .. ....... _......... . .... • D Yes [ID No

     (2) If "No.· was this LLC registered in Cslifomia without eaming any income sourced in this state during the taxable year? .. , . . . . @ D Yes [ID No

N    Was there a distribution of property or a transfer (for example, by sale or death) of an LLC interest during the taxable year? . . . ... . .. • D Yes [fil No


P    (1) Does the LLC have any foreign (non-U.S.) nonresident members? .... ... _. _... ... .. ......... ...... __ .. _................... • IB] Yes D No


     (2) Does the LLC have any domestic (non-foreign) nonresident members?.... . • . . . . . . . . . . . .. . .. . • .         • .... ...................... • D Yes [ID No

     (3) Were Fann 592, Form 592-A, Form 592-B. and Form 592-F filed for these members? _.....• ...•...... • , ..•... _. . • • . . •.• , . , . , . • D Yes IB] No

Q    Are any members in this LLC also LLCs or partnerships? .. . . . .                 .. ......... ___ . _........ . • .. . .. . • . • . • . . • . .. • . • .. . .. • [&I Yes D No

R    Is this LLC under audit by the IRS or has it been audi1ed in a prior year? .......... _. . . • .. . • . .. • . . ••• •, ... _. _.. _......• •• , • , , . . . . . • 0 Yes [&I No

S    Is this LLC a member or partner in another multiple member LLC or partnership? . . •. . . _. .. _... , . .. .. ..                • ....•. _.... _. . . . . .. .. • D Yes [ID No
     If "Yes," complete Schedule EO, Part I.

T    Is this LLC a publicly traded partnership as defined i n IRC Section 469(k)(2)?                          .. .... . . . _....... . ...... . ,            ......... ... _. . .. .. . .. ..                 □ Yes              {fil No
U    (1) Is this LLC a business entitY lfisregarded for tax purposes? . .. . . . . .. . . • .              . ......... _........................................ . •                                          0            Yes   IB] No
     (2) If "Yes,' see i nstructions and complete Side 1, Side 2, Side 3, Schedule B, Side 5, and Side 7, if applicable. Are there
          credits or cre<fit C8ITyOverS attributable to the disregarded entity? .... . .                        . ........ _. .. . . . .. . . .                 . ...•.......                             •D Yes D No
     (3) If "Yes" to U(1), does the disregarded entitY have total inoome derived from or attributable to Cslifomia that is Jess than
         the LLC's total income from all sources?
                                                                                                                                                                                                              D Yes D No
V    Has the LLC included a Reportable Transaction, or Listed Transaction within this return?
     (See instructions for definitions). If "Yes," complete and attach federal Form 8886 for each transaction .                                          . •.• .•.•.......• .•. • . •... •                    D Yes ~ No
W Did this LLC file the Federal Schedule M-3 (federal Fann 1065)?.. .. . . . . . .. . .. . .. • . . . . ... .. .. .. ... . . .. ......... . ............. _. .. . .. •                                        {fil Yes           □ No
X    Is this LLC a direct owner of an entity that filed a federal Schedule M-3? ..                      .. .... .. .... _. . . . . .. .. .. ..                               D Yes IB] No
                                                                                                                                                        . . . • . • .. . • . • . • . • .. . .. .. . , •

Y    Does the LLC have a beneficial interest in a trust or is it a grantor of a Trust? ..                     • .. . . .... ........... ........... .. ................... • 0 Yes ~ No
     If "Yes," attach schedule of trusts and federal identification numbers.

Z    Does this LLC own an interest in a business entitY disregarded for tax purposes? . . .. .. • ... .. ... .. .............. .. ........ _. . . .
     If "Yes." complete Schedule EO, Part II.
                                                                                                                                                                                                     @        D Yes [&I No
                                                                                                                                                                                                 {continued on Side 3)



■          Side 2 Form 568 Cl 2015                                  034       I           3672154
                                                                                                                                                                                                                                   ■
           Case 6:16-bk-15889-SY                                           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                            Desc
                                                                           Main Document    Page 32 of 125
      THOMAS WYLDE LLC
      XX-XXXXXXX                                                                                                                                                    ■
(continued lrom Side 2)


AA     Is any member of the LLC related (as defined in IRC Section 267(c)(4)) to any other member of the LLC?                                                                ......•...•.•••.••••. •               D Yes IB} No
BB     Is any member of the LLC a trust for the benefit of any person related (as defined in IRC Section 267(c)(4))
       to any other membe!7 .... . .. ... ..... .. .. . . . . . . . . ...... . ....... ...... . . . .. . .... . . ...... .. . . .. .....                            . .. . . .. .............. .. . .. •           D Yes IB} No
CC     (1) Is the LLC deferring any income from the disposition of assets? (see instructions) . . . . . . .. . . .. • , •. _.. . . . . . . . . . . . .. . . . . •                                                  0   Yes     IBJ No
       (2) If -Yes; enter the             year of asset disposition ... . _....... •.                 .·- ... -.-... -......... --... -..... ...... ... •I...____ ____,
DD     Is the LLC reporting previously deferred Income from:
       (see lnslructions) ..... ... . . . . . . . . . . . .               .. . . . . . . . . •          □      lnstalmeit        Sale         •     0      IRC §1031               •     □      IRC §1033              •   □    Other

EE     (1) Did this LLC generate a New Employment Credit? . _. .. • . . . . . . . . . . •. . . . . . . . . . •. . . . . . . . . • . . .. . . . . . . . . . . . . . . . . . . . _....... ... •                      0 Yes IB] No
       (2) If "Yes," enter the generated amount . . . . .. .. .. . . . . . . . .. . . .. . . . .. . . . . . . . . . . . . . • .. . . . . . . . .. . . .. . . . .. • • . . . . . . . •    I                                I. ~
FF     "Doing busineSs as" name. See instructions: . . • . .                            • _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

GG     (1) Has this LLC operated as another entity type such as a C01p0ration, S COlpOration, General Partnership,
             Limited Partnership, or Sole Proprietorship in the previous five (5) years? • . . . . . . . . . . • .                                      . •.. . _. . . . . . • . . . ... .. _. _. . . . .. • . •   D Yes       (29 No
       (2) If -Yes", provide prior FEIN(s) if different, business name(s). and entity type(s) for prior retums
           filed with the FTB and/or IRS (see instructions):

HH     (1) Has Chis LLC previously operated outside Califomia? ..... . .... . .. .. . . • . . . . . . .. ... .• . . ... .. . . . . ..                                 , •.. . ..• ,. ...       . •. ..• .. .   e   □ Yes IB}       No

       (2) Is lhis the firs1 year of doing buSiness in califomia? .. . . . . . . • . . • . . • . ..... ..... .......... ... ..... ......... . _.. . . . . . . . .. .. • . • . . . •                                0   Yes     (fil No

Single Member LLC Information and Consent -                           Complete only if the LLC is disregarded.                                                         Federal TIN/SSN


Sole Owner's name (as shown on owner's return)
                                                                                                                                                                       •
                                                                                                                                                                       FEIN/CA Corp no.JCA sos File no.
{i)

Street Address, City, State, and ZIP Code                                                                                                                                     •    Return filed wi1h the FTB by the Owner
                                                                                                                                                                                  0 (1) Fonn 540 □ (5) Fonn 541
Mtmbe(s c-.i S1a1emenc I consent to 1he jurtsdlcllon           at 1he State at Cllllfomla IO we my U.C income and au- IO lie retums and pay iu
                                                                                                                                                                                  D (2) Form 100 0 (6) Form 100S
• may be _..., by lhe FrancNN Tax Board.
                                                                                                                                                                                  □ (3) Form 565 □                  (7) Foon 568

                                                                                                                                                                                  □ (4) Other
--►
                                                                        Date
                   To leam atxd -px privacy rights, 11C7# we may use you- Wormation, and t,e ca,sequences for net pn7,'dng Ille reques1led ilbmalion, go ID Ill.ca.gov and sem for
                   privacy notice. To request tl1ls notice by mal, cal 800.852.5711.
                   Under penalties ot peljury, I declare that I have exanined this retu:n, indudilg ~ ) ' i l g schecMes and slalements, aid to the best ot my knowledge and belief, i Is
                   11\Je, ainect. and ~       - Oedaralion ot preparer (other lhan tupayer) Is based on al i'lolmatioll cl ~ prepaer has tJtrf lolorMedge.
Sign               Slgnat.o'e                                                                                                                                          0..
Here               ofaulhorlmd                                                                                                                                                                   Telollhcno
                                      ►
                   member or
                   -..
                                                                                                                                                                                        u •• P0028835 9
                   Aulhorizlld merri>er a, rnngei's emu adliess (cpam)


Paid
Praparer's
Use Only
                   -
                   Paid
                   prePl'W's
                                  ►
                   Firm's name (or yo,n,
                   WHll...-nployed)
                   anct..ichss
                                              ►
                                                   KYU HONG KIM, CPA, INC.
                                                   3 435 WILSHIRE BLVD STE 197 0
                                                   LOS ANGELES, CA 90010-1938
                                                                                                                                      I   Ca                           ...
                                                                                                                                                                       Chad< W
                                                                                                                                                                           ~
                                                                                                                                                                                                 PTIN


                                                                                                                                                                                                 FEIN

                                                                                                                                                                                                 • XX-XXXXXXX
                                                                                                                                                                                                 Telophane

                                                                                                                                                                                                 • 213-381-3557
                   May the FTB discuss this return will'I the preparer shown above (see instructionS)? .. . . .. .. ..................                                                           •lxl Yes           n      No     I


■                                                                              034                      3673154                                                                        Form 568c, 2015 Side 3
                                                                                                                                                                                                                                 ■
         Case 6:16-bk-15889-SY                                           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                     Desc
                                                                         Main Document    Page 33 of 125
   THOMAS WYLDE LLC
     XX-XXXXXXX
Schedule A                Cost of Goods Sold
                                                                                                                                                                                      ■
 1 lnventoryatbeginningofyear .... . . ...... ,, ,. , , , , , ........ ............... ....... ..... . ................ .                                                                         1                  )0
 2 Purchases less cost of items withdrawn for personal use . . , • .. . • • .. • .. • • • • . . ....... , . .. .. . . .. .. .. ..... ..                                                           2     3, 034 . 674 00
 3 Cost of labor                                                                                                                                                                                  3                        DO
 4 Additional IRC Section 263A costs. Attach schedule .... . .... , • , • , • . .. .. • . .. .. .. • . . • •• . . . . • .•.. ... . . . . . .....                                                  4                        00
 5 Other costs. Attach schedule . . . .. , . . . . . . . . . . . . . . . . . . . • . .. .. • . .. . •. •                                                                                          5                        DO
 6 Total. Add line 1 through line 5 . . .. . .. , . . , . . . . . . • . . . . . . . . . . . . .. .. . .. .. ................. . .. .... .. . , • • • . . • . . .                3,034 674         6                        00
 7 lnventoryatendofyear ............................ .. ..... . ................ . .......... .. ........ . . .......... .                                                      1,101, 833        7                        00
 8 Cost of goods sold. Subtrad line 7 from line 6. Enter here and on Schedule B, line 2 , . . . . . . . . . . . . . . . . . . . . . . ..                           8            1,932,841                                  00
 9 a Check all methods used for valuing closing inventory:
                  0                        D                                                                                                                                 0
     b
      (1)         Cost (2)
         desaibed in Treas. Reg. Section 1.471-2(c) (4)                          D      =
                                    Lower of cost or marl<et as desaibed in Treas. Reg, Section 1.471-4
                                                                                                 ~...=,tlOd
                                                                                                                                    (3)
                                                                                       used end - - - - - - - - - - - - - - - - - . - - - - -
                                                                                                                                                       Write down of "subnormal" goods as

         Check 1his box if 1he UFO inventory me1hod was adopted 1tus taxable year for any goods. If checked, attach federal Form 970 . ...... . .. .... ... .
     c   Do the rules of IRC Section 263A (with respect to property produc:ed or acquired for resale) apply to the LLC? ........ . . . .. .... .              Yes
     d   Was there any change (other than for IRC Section 263A purposes) in determining quantities, cost, or valuations between opening
      and closing inventory? If "Yes; attach explanation .. . .... ..... ..... . ....... . . . .... , .. • .. • .. . . .. .. .. .. .. .. .. . . . . .. . . . . .. . . . . • □ Yes
Schedule B      Income and Deductions
Caution: Include onlv tradle or business income and                on line 1a throuah line 22 below. See the instructions for more information.
        1 • :":'1esrec,Jpts               s
                                      3 , 97 1, 7 81 b                                    ;:s=.,n;:,..
                                                                                $ _ _ _ _ _ _ _ _ c Brmce •                                     1c                     3, 971. 7 81                                      00
            2 Cost of goods sokl (Schedule A, line 8) ............... ... . ....... ... ........ ... .. .........                                                                            ®    2     1,932, 841 00
            3 GROSS PROFIT. Subtrad line 2 from line 1c ... , ... . , . , , , .. . .. .. .. .. . . . . . . . .. • .. .. .. .. . .. • . . .                                                   •    3     2 , 03 8 • 9 4 0 00
            4    T Olal or<linaly Income """' other LlCs. panne,ships. end lldudllnes. Allaeh Khedule                      ................. , .. ' . . . . • • • . . . .. • •                    4                        00
            5    TGIiii or<llna,y loss from other llCs. per1ne<Ships, and fiduciaries. Atl3ch sdledule ... , . ..                        • • .. .. • .. . .. . . . • . . . . . . . . . . .   •    5                        D0
                                                                                                                                                                                                                           00
J
            6 Total farm profit. Attach federal Schedule F (Fonn 1040) . . ..... ...... . . ' . • . .. . .. . .. ' ...... ' . ... ..                                                         •    6
            7 Total farm loss. Attach federal Schedule F (Form 1040) . . . . . . . .. .. .. . . . . . . .. .. .. . . .. . . . . . . . . . . . . . .                                          •    7                        00
            8 Total gains included on Schedule D-1, Part II, line 17 (gain only)                                                                                                             •    8                        DO
            9 Total losses included on Schedule D-1, Part II, line 17 (loss only) .... ·· .... · .... ·· ... · · · ··· · ... ·· ..                                                           •    9                        DO
           10 Other income. Attach schedule ... , , , . ,.,........ .......                                            s¢.·t·:·~rAi':¢~¢:Nf )::::: •                                             10          77 , 661 bO
           11 Other loss. Attach schedule . . . . . . .. . . . . . . . . . . . . . . . . .. .. .. . . . . . .. . . . . . . . . . .. . .. .. . . . . . .. .. .. .. . . . . . •                    11                   tJ 0
           12 Total income lloss). Combine line 3 throuah line 11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   •                    12     2 , 116. 601 b 0
           13 Salaries and wages {other than to members) . . . . . . . . . .. . . . . . . . • . . . . . . .. . . .                                                 .. ......... .. .. ,          13     1 4 9 2 0 31 b 0
           14 Guaranteed payments to members .. .. .                                           . .. . . . • . • . . . . . .. .. . . . . . . . . . . . . . . . .. .. .. .. • . . . . . . .    ®   14                   bO
          15 Bad debts .. . . . . . . .. .................................. ..... .. . . . . . . . . . .. ... . . . . . . . . . . . . . .. . .. . . . .. . . . •                                 15                   00
           16 Deductible interest expense not claimed elsewhere on return . . . . . . . . .. .. .. . . . . . . .. .. .. . .. • .. . . .. .. .                                                ®   16        200 • 00 0 00
          17 a Depreciation and amortization. Attach loon FTB 3885L $                                                               4 , 8 12
                 b Less depreciation ~ on Schedue A and elsewhere on -m                                 $ _ _ _ _ _ _ _ _ . , • C 8alance                                                    •   17c           4.812 bO
          18 Depletion. Do not dedud oil and gas depletion . . ...... . , . , , . • •. . • . • ..                                          • .... ........... ......... . .. .                   18                        00
          19 Retirement plans, etc. . , . . . . . . . . . . . . . , , , . . •. .....• , , . . . .                                            . , . . . . . , . . . . . . . . . .. . .            19               )0
          20    Employee benefit programs . . . . . . . . . .. . .. . . . .. . .. • • • • . . .. . .. .. . .. . . . . . . • .. . . . . .. .......... ..                                          20        67.230 00
          21    Other deductions. Attach schedule ..... . .......... .. ..... ~~~. .. ?'.[:fj.r~~-~.t:J.T .. ? .... . •                                                                          21     4,954,628 00
         Total deductions. Add line 13 throogh line 21 . . . . ................ , . , ....... , , . . , , . , .. , . . . . . . . •
          22                                                                                                                            22                                                              6,718,701 00
         Oldinarv income (loss) from tradle or business activities. Subtract line 22 from line 12 . . . . . . . . . . . . . •
          23                                                                                                                            23                                                             -4,602.100 DO
Schedule T Nonconsentlnn Nonresident Members' Tax Liability. Attach additional si-ts if
            (a)                             (b)                     (c)                (d)                       (e)                       (t)                                                                    (g)
       Member's name                   SSN, ITIN,              Distributive           Tax                  Member's              Amo.« wllhheld by ltis                                                       Member's
                                        or FEIN            share of income            rate             total tax due              llC on ltus member-                                                        net tax due
                                                                                                  (see instructions)             r-1ed on FOffl\ 592-8




Total the amount of tax due. Enter the total here and on Side 1. line 4. lfless than zero enter -0- . .. .. . . .. .... . ................ .




■         Side 4 Form 568 C1 2015                                              034        I               3674154
                                                                                                                                                                                                                           ■
                 Case 6:16-bk-15889-SY                                           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                            Desc
                                                                                 Main Document    Page 34 of 125

                                                                                                                                                       ■
       THOMAS WYLDE LLC
       XX-XXXXXXX
Schedule K                Members' Shares of Income Dedudions Credits etc...                        ..
                                                  (a)
                                 Distributive share Items
                                                                                                                             (b)
                                                                                                                        Amounts from
                                                                                                                        fed-■1   K (1065)
                                                                                                                                                       t
                                                                                                                                                     Cal   mla
                                                                                                                                                    adlustrnents
                                                                                                                                                                                       (d)
                                                                                                                                                                             Tota1Ca1■:=:s.:1n9
        1 Ordinary income (loss) from trade or business actillitles
        2 Net incone (loss) frcm rental l'Nl estate adMtles.
             Abell ~ Fonn 8825            ... ...... .. .... .. . .. . .... . . ... . .. .
                                                                                                          1
                                                                                                           2
                                                                                                                •        -4.613.383                        11.283 ®
                                                                                                                                                                         ®
                                                                                                                                                                                   -4.602.100
                                                                                                                                                                                            0
        3 a Gross income (loss) from o1her rental activities                                              3a                                                             ®
          b Less expenses. Alt sch.                        .... . .                          .            3b
             Net income (lossJofrom other rental activities.
             C
             Sublract line 3b m line 3a . ......... . .. . . ... , ......                                 3c
                                                                                                                                                                         •
        4 Guaranteed payments to members •           ,          ..... ..... .
                                                                 .. . ....                                4
                                                                                                                                                                         •
!•       5
         6
             Interest income
             Dividends
                                  ··································· · · · ··
                           .............................................
                                                                                                          5
                                                                                                          6
                                                                                                                                                                         •
                                                                                                                                                                         •
E
 0
         7   Royalties     ............. ......... ' .....................                                7
                                                                                                                                                                         •
j        8   Net short-term capital gain ~oss). Attach Schedule O (568)                                   8
                                                                                                                                                                         •
         9
        10
             Net long-term capital gain (loss). Attach Schedule D (568)
             a    Tola Gain under IRC Sec:llon 1231 (ohr lhan due 1D
                                                                                                          9
                                                                                                                                                                         •
                  easuall), « lhet\J , • . • ,. , . .. ............................
             b Tola Loss under IRC Secllon 1231
                                                                                                         1Da
                                                                                                                                                                         •
        11 a
                                                          (ofler lhan duo lo
                  casually "' lhell) , ••• , • , • , ........................ . ....
                                                                                                         10b
                                                                                                         11a
                                                                                                                                                                         •
                                                                                                                                                                         ®                          0
                  Other portfolio income (lossj. Att. sch ,   ......... ............
           b      Total o!lier lncomo. AIL sch.   .............................                          11b                                                             ®
             C    Total other loss. Attach schedule                                                      11c
       12 Expense deduction for recovery property (IRC Section 179).
             Attach schedule ........ .. . . .               . . . .. .        · - · - ··· · ··· -
                                                                                                         12
       13 a       Char1table conb1butions.
                                         .. .. . SE.E .. ST[11 ..J.!.~                                   13a                         2.400                                                   2 . 400
 ~
                  Soe lnsiruC11ons- .••

 I:I      b Investment interest expense
                                                    ······ ··· .....
          C 1 Total expencillns 10 which IRC Sedion 59(e) election may apply.
                                                                                                         13b
                                                                                                         13c1
                                                                                                                                                                         •
1C          2Typeolexpencillns                                                                           13c2                                                                                           I
          d DewdiollSralal8d                                                                                                                                                                        0
            10 pa1folo ·noome , . . .. . . . . .... , . .. . . . .. .. . ..... . . ..                    13d
          e Other deductions. Altaeh sch. ...... , ••• , ... . ,. , ., ' ...                             13e                                                             ®
                                                                                                         --
                                                                                                ~




       15 a Withholding on LLC allocated to all members .........                                        15a
          b l.ow-r.c:crre housilg cnlCil ..................... ..........                                15b
             C    Cr.di1s olh• lhan 1he credit sho,,n on lino 151> rela1"d ID rwntal

.I
lu
                  real estlle activities. Attach schedule
             d Credits r.lated to other rental activities.
                                                             ...............              ,,,   ...
                                                                                                          -
                                                                                                         15c



             •f
                  Attach schedule      ...................... ... ........ ...
                  Nonconsenting nonresident members' tax paid by LLC                                      -
                                                                                                         15d
                                                                                                         158
                  Other credits. Alt sch.       ..............................
             A New Emolovment Cred~ ............................
       17 a Depreda1lon adjus1mont on property paced In sen,ica after 19116
                                                                                                          -
                                                                                                         15f
                                                                                                         15a
                                                                                                         17a                                                  1 200
                                                                                                                                                                         •
                                                                                                                                                                                              1,200
h
j!
          b Adjusted gain or loss ,,,, ...........................
             C    Depletion (other than oll and gas) ....................
                                                                                                         17b
                                                                                                         17c

ii           d
             a
                  Gross income from Oil, gas. and geot,ermal p ~                   ... ......            17d
                                                                                                         17e
j!           f
                  Deductions   ~       lo ol, gas, and ijOOlhefrnal p,operties
                  Other alternative minimum
                                                                                       ......
                  tax items. Attach schedule                                                             17f
                                                        ··························
       18 a Ta,o:-i!Xempt Interest income .... .....................                                     18a
 C
 0           b Other lax-i!Xempt Income
                                                        SEE::: :s.iM:f: :$:~: 6
                                                                                                         18b
                                                                                                         18c                       48.960                          800
                                                                                                                                                                         •                        0
                                                                                                                                                                                             49.760

I..
             C    Nondeductible exoanses.:
       19 a
          b
                  lllslrtbullons of money (cash and m - sec:urttles) . . ......
                  OislrlllutlOndp,cperly
                                                                                                         19a                                                             ®
                  olhor t,-, rnonov ................................                                     19b                                                             ®
       20 a Investment income ..... ...........................                                          20a
8         b Investment expenses ...............................                                          20b
                                                                                                         20c
          C Other information. See Instructions
       21 a Total -      Income/payment llems. Coml>lne Ines 1, 2,
                  and 3c llrough 11c. F""" 1he ,-Jl1, sub!racl 1118 sum
.!!
l-
                  of lines 12 ...... 13e.
             b Analysis
                                                                                     ..  .... 21a
                                                                                      fbl Individual
                                                                                                                        -4.615.783
                                                                                                                                     (c)       (d) Exempt
                                                                                                                                                           11 283        •         -4,604,500
I!
<
                   or mermers:
                                               (a)
                                         <".IYTVY>lte                     I. Active                 I     Ii. Passive            Partnershio   Oraanization
                                                                                                                                                                        (e)
                                                                                                                                                                   NomineefOlher   I          (t)
                                                                                                                                                                                             LLC       I
                  Members            -4604500                                                       I                                                                              I                    I


■                                                                                  034                          3675154                                            Fo"" 568ct 2015 Side 5
                                                                                                                                                                                                    ■
              Case 6:16-bk-15889-SY                                          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                            Desc
                                                                             Main Document    Page 35 of 125
     THOMAS WYLDE LLC
     XX-XXXXXXX
Schedule L                      Balance St.els. See the instructions for Schedule L, before completing
                                                                                                                                               ■
                                Schedules L M-1 and M-2
                                                                                 -1nn1- of taxable -                                                        a=~    ,-A• •••hla   -
                              Assets                                            c•J                         IDI                                   Cc>                                  '°'
 1 Cash .................... . .............                                                                   179.904                                                                        66 , 706
 2 a Trade notes and accounts receivable                                                                                                                553,507                                          !
   b Less allowance for bad debts .. , ......                                                                                                                                             553 , 507
 3 lnven1Dries                                                                                                                                                             i.          1, 101, 833
                         ·····························
 4 U.S. gowmment obligations .............
 5 Tall-exempt secur111es ..................
 6 Other current assets.             ....?J:Wr: ...?....                                                   4 100 120                                                       i.          2 525 414
 7 Mongage and teal estate loans •••.• , . , • ,                                                                              0                                                                      0
 8 Other inwstments.                                                                                                          0                                            i.                        0
                      ···-············ ······
 9 a BuBdings and other depreciable assets                                            1,734                                                               27 . 514                                       I
   b Less aocumulated depreciation ... . . .                                                  i)                     1. 734                                2. 525          i.                 24 . 989
10 a        Depletable assets ......... , . ,, ..
                                                                                                                                                                                                         I
      b     Less accumulated depletion ••.•... . .
11 Land (net of any amortiz.ation) , .... . . , • ,                                           i)
                                                                                                                                                                           •
12    a     Intangible assets (amortizable only)                                                                                                                                                         I
      b     Less accumulated amortization . . . .                                                                     0                                                                          0
13 Other assets. All sch.             ... ,.?'.TM.'.!'...$..                                                     4, 700                                                    ia          2 0201254
14 Total assets                                                                                            4 . 286, 458                                                                6 292 , 703
      Liabilities and Caoital
15 Accounts payable .................... ...
16 Mongages, notes, bonds payable In
                                                                                                                  56 777                                                   •                 836 , 336
      less than 1 year .........................
17 Other current lial);lilies. STMT 9                                                                          111,040
                                                                                                                                                                           •                 784 , 884
                                ·················
18 All nonrecourse loans .... • ..........•.. •                                               ®                                                                            •
19 Mo<lgagas, notes, -      P3)131)1e In , year o, more                                       ®                                                                            •
20 Olher labilies. Attach sc:hecUe .,,STMT      10
                                       .............                                                       4. 300. 000                                                     •           2 , 000 , 000
21 Members' capital accounlS ...............
22 Total liabmties and """ital ...............
                                                                                              ®             -181. 359
                                                                                                           4,2 8 6,458
                                                                                                                                                                           •           2 , 671 , 483
                                                                                                                                                                                       6 292 . 703
Schedule M-1 Reconclllallon of Income (loss) par Books 'Mth Income (loss) par Return. Use total amount under California law. See instructions.
                                                  -4 , 651. 971 6 Income r'8COIQOCII on D001£S 1111S year not ·
1 Net Income (loss) per books .....................                                                       on Schedule K, fine 1 through line 11 c. Itemize:
2 Income included on Schedule K, line 1 through
  line 11 c. not recorded on books                                                                        ai=.~.... $                                                  0
  this year. Itemize .. ,,, ........... ,, ............. •                                         0      bOlhet STMT     11 $                            12 , 77 2
                                                                                                   0             ............
3 Guaranteed payments (other than health insuance)
4 Expenses recorded on books this year not
  included on Schedule K. line 1 through
                                                                                                          c Total. Add line 6a and line 6b
                                                                                                       7 Deductions included on Schedule K, &ne 1
                                                                                                                                                    .   . . .... . ....    •                 121772
  line 13e. Itemize:                                                                                      through lne 13e, not charged against book
     a ~
     b Tlll'llland
     C    Pmual UC lax
                          .... $
          en1erlailrnenl . . . . $

     d Other ............. $
                                 $
                                                      10,483
                                                      48,960
                                                         800                                              ·~
                                                                                                          income this year. ltemiZe:
                                                                                                                            $
                                                                                                          b Oller .. ...... .....      $
                                                                                                          c Total. Add line 7a and line 7b . . . . . . . . . . . . .
                                                                                                                                                                      0

                                                                                                                                                                           •                        0
     •    Total. Add line 4a through 4d                        ,.,.,.
                                                                         •           60.243            8 Total. Add line 6c and line 7c                                                  12, 772
                                                                                                       9 t ~ ttJ~\Sl..(~ule K, tinii 21a): ·subirac::t·.
5 Total of line 1 through tine 4e       .... ... ... ... ..                     -4, 591. 728                                                                                         -4.604,50 0
Schedule       M-2     Ana""'1a   of Members'       C"'nltal Accounts. Use California amounts.
1 Balance at beginning of year ... •. • .                           -181 359 5 Total of line 1 through line 4 ..• .. , .. . ... . . ..                                                2 671. 483
                                               ·······
2 capital comributed during year                                                       6 Distributions: a Cash ... ... ... .... .
                                                                                                                                                                           •
     a Cash        '                                          •
                       . ' -.............. - ..- ......... ' .. ' . ..
                                                                  ~
                                                                                    7,504,813          7 Olher de-
                                                                                                                                  b    Property   ....... ... ...          •
     b Property
                         ························ ·•····•···· •                 -4 . 651. 971
                                                                                                          = "··············"· •.. ,·,········ ····· ·                      •                        0
3 Nat income (loss)           per    books   .....................                                     8 Total ofline 6 and line 7               ... ..              ...
4 Other i1clvase$. ltemiZ& ..•...... - . . . . • . • • • • • • • • • • • • • •                       9 8-ancie at end of - , . Sublnlcl lne 8 Imm lne 5 •.......            2. 671. 483
Schedule O Amounts from Uquldatlon used to Capitalize • Limited L.lablllty Company. (Complete only if initial n,tum bo)( is checked on Side 1, Question H.)
Name of entity liquidated (if more lhan one. attach a schedule}
Type of eolily;                 0
                               (1> c Corporation               O                       O
                                                                          (2) s Corporation (3) Pamemp        O   (4) ln11ed ~                            0
                                                                                                                                                        (5) Sole Proprietor   □ (6) Farmer
Entity ID numbel'(s) FEIN _ _ _ _ _ _ _ SSN or ITIN _ _ _ _ _ _ _ Corporation _ _ _ _ _ _ CA SOS _ _ _ _ _ _ _ __
Amount of liquidation gains recognized to capitalize the LLC ,
                                                                                                                                                                          ·--------

■              Side 6 Form 568 C1 2015                                        034          3676154
                                                                                                                                                                                                   ■
           Case 6:16-bk-15889-SY                                                          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                                   Desc
                                                                                          Main Document    Page 36 of 125
   201420310399
   THOMAS WYLDE LLC                                                                                                                                                                   ■
   XX-XXXXXXX
Schedule rN                  Limited Liability Company (LLC) Income Worksheet
 Enter your California ricome amoun1s on 1he worksheet AR a1T10111ts entered roost be assigned for California law <fillefences. Use only amounts ttut are from
 source deflved from or atrlbutable to C&lifomla wh111 completing lines 1-17 of this worksheet. If your busa,ess is both within and outside of California, see
 Schedule 1W instruc1kJns lo assign Ile COl'l9CI amounls lo Calibnia. If 1he LLC is v,t10ly within Caliromia the total income amount is assigned to calibnia and
is entered begiming wilh 6ne 1a If lhe single member LLC (SMLLC) does not meet the 3 million aiteria for ling Sdledule B (568) and Schedule K (568), the
 SMLLC is still required to complete Schedule IW. Disregarded entities that do not meet lhe fifing requrements to corrf)lete Schedule B or Schedule K should prepare
 Schedule 1W by entemg the California amoun1s attributable to the cisregarded entity from the membef's federal Schedule B, C, D, E, F (Fonn 1040), or additional
 schedules associaled wilh other ~        - Do not enw mnounts on Ibis wotbheet that have al,-ty been reported by ll!Other LLC to detarmlne Its fee.
SN lmstruc:tlons on page 13 of the Form 568 Booklet fot moni Information on how to c;ompleta Schedule IW.

 1 a     Total Caifomia Income from Fonn 568. Schedule 8, l ne 3. See ll1Slructions                                                                        ®   1•    ---=-2,._,.....
                                                                                                                                                                               0 3.....8.....,._9c....4.....0"'-
    b    Enter the Califoma cost of goods sold from Fom, 568, Schedule B. line 2 and from federal
         Schedule F (Fonn 1040) (plus California ad'JUstments) associated with the receipts assigned
         to California on 6nes 1a and 4                                                                                                                    ®         l ,._,9c.. .3.a. ;2=,.__8c.. .4.a. ;l;a..
                                                                                                                                                               1b ____

 2 a     If Ile answer to Question U(1) on Fonn 568 Side 2, is "Yes", inckJde the gross inalme of hs
         dis,egarded entity that is not included in fines 1 and B through 16 . . . . . . . • . . . .                                                       ®   2a
    b    Enter 1he cost of goods sold of disregarded entities associated wilh the receipts assigned to
         Caifomia on lne 2a ... ___ ........ _.... __ ... _. _. _ .. . . _.. , . . _. _. . .. • .. __                                                      ®   2b _ _ _ _ _ __
 3 a     LLC's distributive share of ordina,y income from pass-through entities . . . . . . . . .                                                          ®   3a

    b    Enter the LLC's disfrtuwe share of cost of goods sold tom ot18! pass-4hrough eMties
         associated wilh the receipt assigned to Caifomia on line 3a (see Schedule K-1s (565),
         Table 3, fine 1a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . • . . . . .   ®   3b _ _ _ _ _ __
    c    Enter 1he LLC's distJbjye share of deductions tom other pass-throu!jl entities associated
         wilh the receipt assigned to Cstifomia on Ille 3a (see Scheoole K-1s (565), Table 3, Irie 1b)                                                     ®   3c

 4 Add gross Jann income from federal Schedule F (Fonn 1040). Use California amounts • . . . . . • . . .                                                   ®   4

 5 Enter the total of other inoome (not loss) from Form 568, Schedule B. line 10 . . . . . . . .                                                           ®   5                         77,661
 6 Enter the total gains (not losses) from Fom, 568, Schedule B. line 8. .. , . .. .. .. . .. . . . • .. . . .                                             ®   6

 7 Add line 1a through line 6 ....... , ........... . .... .. . ....... ..... ... .. ........ . .. . .... . .......... .. ................                                                                ®        7               4,049,442
 B California ,.ntal real estate
    a    Enter the total gross rents from federal Form 8825, line 18a . . . . . . . ............ .                                                         ®   Ba
                                                                                                                                                                     -------
    b    Enter the total gross rents from all Schedule K-1s (565), Tatlle 3, line 2 .... .. . .                                                            ®   8b
    c    Add line 8a and line 8b                                                                                                                                                                          ®Be _______
 9 Other Callfomla rentals.
    a Enter the amount from Schedule K (568), line 3a . . . .. .. . , . . . . . . . ....... .... .                                                         @ h
                                                                                                                                                           @ 9b -
                                                                                                                                                                _- -_
                                                                                                                                                                  __ -_
                                                                                                                                                                      -_-_-
    b Enter the amount from al Schedule K-1s (565), Table 3, line 3 ........ • .•.•.•
    C    Add lines 9a and 9b . . . . . . . .. . . .                       , . .. . . . . . . . ,                                                                                                          ®        9c: - - - - - - -
10 California Interest. Enter the amount from Form 568, Schedule K, line 5 . . . . . • . .. .. • .. . • .                                                           , .. . • . . . . . . . . .. . . . . . . . @ 10 _ _ _ _ _ __

11 Callfomla dividends. Enter the amount from Form 568, Schedule K, line 6 .. .•...• ,                                                                                                                    @ 11
                                                                                                                                                                                                          @ 12 _ _ _ _ _ __
12 California royalties. Enter the amount from Form 568, Schedule K. line 7 . . . . . . . . . . .. . .. . . . . . .. . . . . . . .. .. ,

13 California c;apltal gains. Enter fie capital gains (not losses) included in the amounts from Form 568,
    Schedule K, lines 8 and 9 .. ... .. ... .... .. . .......... . .......... .. . ...... . . . .. ......... .. .. . ..... ..... .. __ ........ .
                                                                                                                                                                                                          @        13 _ _ _ _ _ __

14 California 1231 gains. Enter the amount of total gains (not losses) from Form 568, Schedule K, line                                                                       1oa                          @        14 _ _ _ _ _ __

15 Other California portfolio Income (not loss). Enter the amount from Form 568 S<:hedule K, line 11a .                                                                                                   @ 15 _ _ _ _ _ __

16 Other Callfomla Income (not loss) not Included In llne 5. Enter the amount from Fonn 568, Schedule K. line 11b . . . • •                                                                               ®        16 _ _ _ _ _ __

17 Total California income. Add Hnes 7, Sc, 9c, 10, 11, 12, 13, 14, 15, and 16. li1e 17 may not be a negative
    number. Enter here and on Form 568, Side 1, Line 1. If less than zero enter -0- ...... ....... ...                                                                  . . . . . . . .. .. . ®                    17   ----'4,..,._0...4..;;.9..,,
                                                                                                                                                                                                                                              ;;;. ..:;4;..:4:..::2:..



■                                                                                             034                            3677 154                                                                 Form 568c, 2015 Side 7
                                                                                                                                                                                                                                                             ■
             Case 6:16-bk-15889-SY                                Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                      Desc
                                                                  Main Document    Page 37 of 125

 TAXABLE YEAR
                             Depreciation and Amortization
                                                                                                                                                 ■                                  CALIFORNIA FORM
                                                                                                                                                                                      3885L
     2015
Name as shown on retum
    THOMAS WYLDE LLC
                                                                                                                                     I 201420310399
                                                                                                                                      Califomia Secretary of State (SOS) file            no.

                                                                                                                                             I XX-XXXXXXX FEIN

Assets and intangibles placed in service during the 2015                                   Depreciation of assets                                           Amortization of property
ta,(able     year.
     (a)                  (b)                         (c)                      (d)             (•)                      (I)                       (ll)               (h)                   (I)
                     Dale placed                    Cost or                  Met,od          Life or             Depn,dation for                 Code          Period or             Amor11Za11on 1D
 ~
    aon of            In se<Vlce                  other basis               al figurtng       rate                   111b)'"'"                  section       pen:en!8ge               tli$yaar
 P'-1"1              (mmldll'm,yj                                         dep,ecla1lon

1      cc MPUTER
               01/31/2015                                   2.667 2000B                                  5                           533
       cc MPUTER
               02/11/2015                                   4.104 2000B                                  5                           821
       cc MPUTER
          06/06/2015                                        1.118 2000B                                  5                           224
       OE FICE EQUIE.
          08/21/2015                                             813 2000B                               5                           163
       OE FICE EQUIE.
          10/19/2015                                        1 062 200DB                                  5                           212
       SEE STATEME1'rr 12
                                                                                                                              2.381
1     Enter line 1, column (f) and column (i) totals , .... , • , ..... . . _. _... __               1                        4.334
Depreciation
Be sure to make adjustments for any basis differences when calculating depreciation.
2   California depreciation for assets placed in service beginning before the 2015 taxable year ..... .                                 , ............... ..... 2                                  478
3     Total California depreciation. Add line 1(f) and line 2 . , ....• , • , _.. _. _. _. _. ....•. ... _... _.. , _.                                          3                                4,812
Amortization
Be sure to make adjuslments for any basis differences when calculating amortization.
4 California amortization for intangibles placed in S8fVice beginning before the 2015 taxable year . . . . . . . • •.                                                      4
5     Total Califomia amortization. Add line 1(i) and line 4 . , . . . . . .. . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . .. . .. . ......... , . .         5
6     Total depreciation and amortization. Add fine 3 and rine 5. Enter the total here and on Form 568, Schedule B, line 17a,
      if from a trade or business, or on federal Foon 8825, line 14, if from rental real estate actMties                                                                   6                     4,81 2
7      IRC Section 179 expense deduction from fine 12 of the worksheet in the instructions                                       7
a      Canyover of disallowed deduction to 2016 from line 13 of the worksheet in the instruclions                                8




 ■                                                                      034                   7651154                                                                          FT8 3885L 2015
                                                                                                                                                                                                       ■
            Case 6:16-bk-15889-SY                                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                               Desc
                                                                              Main Document    Page 38 of 125
    PARTNER# 1
JAXABbEWB                     Member's Share of Income,                                                                                               ■                          CAUfQRNJA SCHEDULE

    2015                      Deductions, Credits, etc.                                                                                                                            K-1 (568)

    TYB              01-01-2015                            TYE             12-31-2015
    XXX-XX-XXXX
    JOHN                                                HANNA


    6250 HOLLYWOOD BLVD 4H
    LOS ANGELES        CA 90028

    XX-XXXXXXX                                                201420310399
    THOMAS WYLDE LLC

     235 W 31ST ST
     LOS ANGELES                                                 CA            90007


A   What type of entity is this member? •
    (1)      IB]
              Individual             (4) □ C Corporation                                                         (7)     □    LLP                    (10)    D Exempt Organization
    (2)      □ s Colporation                           (5)     D General Parmership                              (8)    0     LLC                    (11)    □    Disregarded Entity

    (3)      □       Estate/Trust                      (6)     D Limited Partnership                              {9)    □    IRAJKeogh/SEP

B   Is this member a foreign member? , . , .. . . . . ..... ... . , , .. ..... ..                                                                                             • Oves             IB]    No
C   Enter member's percentage (without regard to special allocations) of:
                                                                                                                        (i) Before decrease                   (ii) End of year
                                                                                                                            or tenninalion

    Profit sharing,,,,, ........ . .. .. .. . ............. . .............. . ,,, . ,.,,,,                                         7. ooooool      [;].                 0.4000001              GJ
     Loss sharing .. .. .. . . .. . . . . .. ' • . .. • .. .. .. .. . . . . . .. .. .. .. . . . . . • •• . . . . . ..               o. 0000001 i;J • I                    o. ooooool            l;J
    Ownership of capital , .. . , . , , .. . . . . .. . . . . • . • .. .. . . . • . . .. • .. . . ....                              7. ooooool [;] • I                    o. 4000001            [;I
D    ~===re of liabil.~ ~'. ." . ' ..... ' ... . .. . . .. .. .. .. . • • . . . . . . • .. .. .. • .. " •• ' . .. ..... . .......... . .... ... .. .. .. . •      sl,. _._-_-_-_-_-_-_-_-_-_-_-_-.-'...I. [QQl
     Qualified nonrecourse financing , ........... .. ........... ......... . .. . ..... .                                  .................................. . s I                                  I.I;;;!
     Other ............ '' .. . '' ..... ....... ... ................ ' .. '' .. . '' ''' ''.. . .. . .... . ... . . . ........ '. .. . .......... •              sI                                   I. IQgj
E Reportable transaction or tax sheller registration number(s) ... ,,

F    (1) Check here if this            IS   a publicly traded partnership as defined in IRC Section 469(kX2) ............ ... , .• ....... . . . ... . .... , , .. , . , . , . ,                   @ □
     (2) Check here if this is an investment partnership (R&TC Sections 17955 and 23040.1) ... .. . . . . . . . ........ ....... ,. ,. ,., ... , . ...... . , @
                                                                                                                                                                                                          □
G Check here if this is: •                    (1)   D A final Schedule K-1 (568)                           (2)   IB]    An amended Schedule K-1 (568)

H    Is this member a resident of California? ............................ _. .. . • . • .. .. .. .. •• . • . .. .. . . ____ . . .. .. .. .. . • . • .. .. • . .. .. .. . • •      [&I Yes




■            For Privacy NOiie., get Fl1I 1131 ENG/SI'.                           034                       7901154                                         Sched1e K-1 (568) 2015 Side 1                ■
             Case 6:16-bk-15889-SY                                       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                              Desc
                                                                         Main Document    Page 39 of 125

        PARTNER# 1
        THOMAS WYLDE LLC
                         XX-XXXXXXX                                                                                                                     ■
Member"s name                                                                                                                                      Member's identifying number
I JOHN            HANNA                                                                                                                         11 s58-69-685o

        M1i/SS of mamber's capa1 aam,t am 1he box           •     (1)   [ID   Tax Basis       (2) □ G>N'             (3)   □      Section 704lb) Book        (4)   □     Olher (e,qilarl)

                    (a)                                         (b)                                      (C)                                          (cl)                                       l•l
    Captal acalllrt at begiVli1g ol ,,,.        Captal c:onttuled ~ ~                     Member's shat8 of line 3, line 4, and          Wlthdr.w.lls and dinilJulions               Capilai - · at end of year,
                                                                                              lne 7 Form 568, Schedule ~2                                                      oomlline ooum ra1 -        ooum (di

•                                 700      •                                              •                                         •<
cartlon: Refer to Members lns1ructions for Schedule K-1 1568! before entelina information from lhis schedule on """' California relUm.
                                                                                                                                                                              •                              700

                           (a)                                    (b)                           (c)                           (d)                                                                 (e)
               Distributive share items                    Amounts from               California adjustmenls      Total amounts using                                                          California
                                                        federal Schedule K-1                                     Califomia law. Combine                                                     source amounts
                                                                (1065)                                             col. (b) and col. (c)                                                      and credits
                                                                                                                     where Annlicable
          1 Ordinary income (loss) from
            trade  °'
                    business activities
                                               ··-·······                                                                                •                                       ►
          2 Net income (loss) from rental real
            estate aclivilies
                                  ··············                                                                                         •                                       ►
          3 Net income (loss) from olhef'
                                                                                                                                         (e)                                     (e)
          rental activities
                            ······ ·······      ....
        4 Guaranteed payments to merrbers ..... •                                                                                        •                                       ►
 l      5 Interest income ··· · ·· · ··· · · ...          -..                                                                            •                                       ►
 ::::!. 6 Dividends , ,, .......... , ......... .. ...                                                                                   •                                       ►
          7 Royalties .......                   ....                                                                                     •                                       ►
 J
                                        ,
          8 Net short-tenn capital gain (loss) . . ..                                                                                    •                                       ►
          9 Net long-tenn capital gain (loss) .            ..                                                                            •                                       ►
         10 a Total gail under IRC Section 1231
              (olher than due to casualty or theft) . ..
            b Total loss under IRC Section 1231
                                                                                                                                         •                                       ►
              (other than due to casualty or theft) .• .                                                                                 •                                       ►
         11 a Olher portfoio income Qoss).
              Al1ach schedule
                                ····· ······ ···· ·····                                                                                  •                                       ►
            b Total olher income.
              Attadl schedule
                                    ·4···· · ·····. ... .                                                                                •                                       ►
            C Total other loss.
              Attach schedule ........... .. ......                                                                                      •                                       ►
         12 Expense declicllon for l'OCCMIIY pn,perty
            ( RC Sedlon 179} ........ .
         13 a Charilable ccn1ribulions
                                       ·· ·· ··· ··········
            b Investment interest expense . . . . . . .
 §          C 1 Total expencims lo whid1 an RC
 '8:I            Sedioo 59(e) a.dicr1 may apply.     ...... ...
 'i
 C
               2 Type of expenditures

            d Oedudlons related lo portbio r.come
               Allach schedlM   ........................
             e Other deductions.
               Attach schedule ...........             . ......


                                                   THERE ARE NO AMOUNTS ON PAGE 3 AND 4




■             Sida 2 SChedule K·1 (568) 2015                                  034                  7902154
                                                                                                                                                                                                                   ■
          Case 6:16-bk-15889-SY                                    Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                       Desc
                                                                   Main Document    Page 40 of 125
    PARTNER# 2
 TAXABLE XEAB             Member's Share of Income,                                                                                              ■                              CAUfOBHIA SCHEDULE
    2015                  Deductions, Credits, etc.                                                                                                                              K-1 (568)

     TYB 01-01-2015                                TYE           12-31-2015
     XX-XXXXXXX
     STANLEY DUCKS,                           LLC

     18141 IRVINE BLVD
     TUSTIN                                             CA          92780

     XX-XXXXXXX                                       201420310399
     THOMAS WYLDE LLC

     235 W 31ST ST
     LOS ANGELES                                        CA          90007


A   What type of entity is this member? •
    (1)   D  Individual              (4) □ C Corporation                                          (7)     □    LLP                              (10)    D Exempt Organization
    (2)    0     S Corporation                  (5)    [RI   General Partnership                  (8)     0    LLC                              (11)    0      Disregarded Entity

    (3)    □     Estate/Trust                   (6)    D Limited Partnership                       (9)    □    IRA/Keogh/SEP

B Is this member a foreign member? . .. _.. .. _. _. _. _. . ___ ... _. . _. . . . . . . . . . . . . . . _. . . . .... __ . _... _....... _. _. . . .                       •   0 Yes IB] No
C Enter mernbet's percentage (without regard to special allocations) of:
                                                                                                         (i) Before decrease                             (ii) End of year
                                                                                                             or termination

    Profit sharing .       , , •••.•. _.. .. . , . . ............ .............. ,           ... ..                  3. 500000l              i;J • I                   0.2000001 GJ
    Loss sharing ....... _.. , _.. , •... _, ..•...• , .. __ . . .•. ...... •.. ___ ... .. •. .. ..                  o. ooooool ~ • I                                  0.0000001 GJ
    Ownership of capital _. . , . _. . _. • . _... _. _. __ . ___ • _. _. ... ....... _. _. _. _..                   3. 5000001              GJ • I                    0.2000001 GJ

D   ===~-~-'.~~-~:-.. . . ····. .... . ... . . . . . . . . . . . . . . . . . . . .. . . . . ,. . .                                                                I ________,I.IQQ]
                                                                                                                                                              $ ....


    Qualified nonrecourse financing . .. .. . .. . .. .... _.............. ______ . . . ........... _____ . . .. ............ ......... . •                   S   l::============~1.1~
    Other .............. .. ....... . ..................... .. . ... _... _..... . ......... _... .................. _..... ...... .. •                       s   l~--~1.g
E Reponable transaction or tax shelter registration number(s) . . . . .

F   (1) Check hele if this is a publicly traded partnership as defined in IRC Section 469(k)(2) . . • .. . • .. . . • .. • • .. .. .. . .. • •.. • .. • • .. .. , ............ .            @    0
    (2) Check here if th1s is an investment partnership (R&TC Sections 17955 and 23040.1} ....•...... , ............ , .......... , ..... , . , , .. , ... .•                               ®    0
G Check here if this is: e             (1)   □    A final Schedule K-1 (568)                (2)   [RI    An amended Schedule K-1 (568)

H   Is this member a resident of California? . _. _....... ..... ... ... _. •.•...• . • . •.. _.. _... _.. . ......... _... _. . . . . . . . .. • . .. .. . . . • . • . • • •   IRJ Yes




■         For Privacy-...       ,.c FT9 1131 ENG/SP,                  0 34                  7901154                                                  Schedule K-1 (568) 2015 Side 1              ■
                    Case 6:16-bk-15889-SY                                                                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                    Desc
                                                                                                                      Main Document    Page 41 of 125

         PARTNER# 2
         THOMAS WYLDE LLC
                          XX-XXXXXXX                                                                                                                                                            ■
Member's name                                                                                                                                                                              Member's Identifying number
I     STANLEY DUCKS,                                                LLC                                                                                                                 11 s7-11579so

              Analysis of member's capitll ac00ll'II: Chedl lhe bole •                                          (1)   IRJ Tax Basis       (2)   □ ~            (3)   □     Sedion 704{b) Book       (4)   □     Other (e,q,lail)

                            l•I                                                        (b)                                                            (cl                                   (di                                         l•J
      Capital aaxllll1 at begmng of year                                Capital ClffllllJllld (1mg ya                                  Membel's shn o1 1i1e 3. me 4, and          Wdhchwals and dis1rllUlicns            Capital aaxllll1 al and d ya,
                                                                                                                                         Ina 7 Fann 568, Schedule M-2                                                 ccmbine oounn tal lllllldl colurm tdl


•                                                               •                                                           350       •                                      •(                                      •                              350
cautlon: Refer to Member's Instructions for Schedule K-1 1568\ before enterina information from this schedule on •••11r Caifornia reb.rn.
                                       (a)                                                                                     (b)                           (c)                               (d)                                      (e)
                           Distributive share items                                                                      Amounts from                Caliroma adjustments            Total amounts using                              Califomia
                                                                                                                      federal Schedule K-1                                          Cafifomia law. Combine                         source amounts
                                                                                                                              (1065)                                                  col. (b) and col. (c)                          and aedits
                                                                                                                                                                                        where :onn!icable
                1 Ordina,y income (loss) from
                  trade or business activities
                                               ·· ·······                                                                                                                         •                                     ►
                2 Net income (loss) from rental real
                  estate activities         1   •   0 o   t   o • o ' o I   •   •   •   •   •   •   •   •   •
                                                                                                                                                                                  •                                     ►
                3 Net income (loss) from other
                                                                                                                                                                                  Ce)                                   (i)
                   rental activities           ........
                                         .. .. .
                4 Guaranteed payments to members .....                                                                                                                            •                                     ►
    I::::!.     5 Interest income
                                  ······· ........ ...                                                                                                                            •
                                                                                                                                                                                  •
                                                                                                                                                                                                                        ►
                6 Dividends       ····· ··-·---··---- ·--- --·· ·                                                                                                                                                        ►
                                                                                                                                                                                  •                                      ►
    1           7 Royalties ............. _..... . _... . , . .
                8 Net short-tenn capital gain (loss)
                9 Net long-tenn capital gain (loss)
                                                                                                                                                                                  •
                                                                                                                                                                                  •
                                                                                                                                                                                                                         ►
                                                                                                                                                                                                                         ►
               10 a Total gain under IRC Section 1231
                    (other than due to casualty ex !heft) ...                                                                                                                     •                                      ►
                  b Total loss under IRC Section 1231
                    (other 1han due to casualty or theft) ...                                                                                                                     •                                      ►
               11 a Other portfolio income (loss).
                    Attach schedule
                                       ·····       .. ... ,                                         ....                                                                          •                                      ►
                  b Total other income.
                    Attach schedule ...
                                                              ··· ·· ···········                                                                                                  •                                      ►
                    c Total other loss.
                      Atlach schedule ····················                                                                                                                        •                                      ►
                12 ~          deducllon for .....-y property
                    (IRC SeCtiOn 179)
                                        ······ ·············· ·· ··
                13 a CharitiJle conbWions                ....... ..........
                    b Investment interest expense ..... , .
     §              C 1 Totll expendues b which an IRC
     ll:I                Section 59(e) eledion may 11)1)1'/, . •                                    .. ..
    iC                 2 Type of expenditures

                    d Oeodlns ralalad kl porttlo 'noon-e
                      Allach sdiedule .. ..         ~   ... .......... ..... '
                    • Other deductions.
                       Attach schedule .................. .. .

                                                                                THERE ARE NO AMOUNTS ON PAGE 3 AND 4




■                    Side 2 Schedule K-1 (568) 2015                                                                       034                   7902154
                                                                                                                                                                                                                                                        ■
           Case 6:16-bk-15889-SY                                            Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                     Desc
                                                                            Main Document    Page 42 of 125
    PARTNER# 3

TAXABLE YEAR               Member's Share of Income,                                                                                                                   ■                                CALIFORNIA SCHEDULE

    2015                   Deductions, Credits, etc.                                                                                                                                                     K-1 (568)

    TYB            01-01-2015                         TYE                 12-31-2015
     XX-XXXXXXX

     DSRB,            LLC

    18141 IRVINE BLVD
    TUSTIN                                                    CA              92780


    XX-XXXXXXX                                             201420310399
    THOMAS WYLDE LLC

    235 W 31ST ST
    LOS ANGELES                                               CA              90007



A   Whal -~        ot entity is On membef"? e
    (1)    0      lncMilal                         (4)      □        C Corporallon                                  (7)     □    UP                                   (10)      □      Exempl Otgnzation

    (2)    0      S Cotpolatlon                    (5)      [R]      General         ~                              (8)     □    lLC                                  <11>     D Oistegan:lied £ntity
    (3)    □      &tale(TMI.                       (6)      □ limited PattJ'lefSlliP                                 (9)    □ 1~
B   ls this memtM.W' a fonlign member? . . . . . . . . . . . .. . . . . . . . .                  . . . . . . . . . . . . . . . ... _. . _.. __ . _. _... _. . . . . • . . . . . . . . . . . ...... .   • 0 Yes     [RI tto
C   er.er membe(s pen:entage (witnool ,ega,d to special alb:atlons) cl".
                                                                                                                           (l)Befaerlemlase                                      (iii)EnOd~
                                                                                                                              or terminalion

    P10(it stlarin.g . - .. . . .. . .. .. • .    . .. • .. . . . . . . . . . • .. . . . . . . . . . • . . . . . . .. .                 3 . sooooolQ•                                            o. 20000 01 b]
    LOS.S stlarlrg ...... .                                                                                                             o. 000000! [;:i.                                         o. ooooool GJ
    ~ o1 cap11a1 ___ ...... .. . ..... ...................                                       "............                          3. soooool [;J •                                         o. 20000 01 GJ
0   ~$             share of ~                                                                                                                                                                                             1:-J
    Nonreccurse          . . . . . . . .......................... -. ---. -....... . . . ... - . . . . . • . . . • •• • • .......... .... -. . . . . . . . •                           sl,.. ._-_-_-_-_-_-_-_-_-_-_-__
                                                                                                                                                                                                                     _,I. IQQJ
    Qulllliliacl ~ fin.inc:ing ....... ..... . .... ... - . . . . . . . .. . . . . . . -. . . . . .. .. . . . . . .. .. . .. .. .. . . .                      • ,I
                                                                                                                                                               .                                                       I.~
    ~         ............. ...................................... ............ .                                           . ........ ................... _..• ,I                                                     l.bm
I! R ~ ~ or tax shaler registration nun-t>er(s) . . . . . ... . .
F (1} Check here If lhis Is a poollcly lnded partnef5hip as defined In IRC Section 469(k)(2) . . . . . . . . .. . . . . . . . . . . . . ... .......... ...... .. .. .. , . , . , . @                                      0
    (2} Ctl8d( hele II IN$ 1$ an Investment pal1ner.d'4) {R&TC 5ediMs 17gss and 23040.1) . . . . . . ..... _. . . . _.. ... _....... _. . . ... .... .... .. ,. @                                                         □
G Cheek here If tNs ·jg'.           •     (1)    D A final Sdledde K·1 (568)                                 (2}   lgj     M amended SchecUe K-1 (568)

H Is tl'liS memibet a 1'8Sident of CallfclmNl? ... ......... .. .................. .. ....... _. . . . • . . • . • . • . . . . . .. .. ... . .. ............ . . .. •                                    (ID Yes ► 0No




■           Fo, Plfvacy -c., gel FTB 1131 l!NG/SI'.                              034                          790115 4                                                       SchedlAe K-1 (568) 2015 Side 1              ■
                Case 6:16-bk-15889-SY                                          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                    Desc
                                                                               Main Document    Page 43 of 125

        PARTNER# 3
        THOMAS WYLDE LLC
                         XX-XXXXXXX                                                                                                                        ■
Member's name                                                                                                                                      Member's Identifying number
I       DSRB,            LLC                                                                                                                   11 41-111oa32
           ""9,sis ol rnembel's Cllllilal ac:c0IJ1t Chedi the box • (1)        IR]   Tax Basis       (2)   □   Gm       (3) □ Sec:tion 704(bl Book           (4) □ 00W (Ul)lain)

                        <•>                                              (bl                                   (cl                                   (di                                     <•I
        c.,pt.il ac:au,t al begming of '181'          c.,pt.il c:onlrilu18d M19 '{811            Member's ~ of li1e 3, Ina 4, and        WillDawals and disli'lluli0ns         Capital acallJ1I at end of '181',
                                                                                                   ine 7 Fem, 568, Sc:heti! M-2                                          cona,e COllM fal -              ccum Id)

•                                                •                                    350        •                                  •<
Caution: Refer to Member's lns1ructions fa.' Schedule K-1 1568\ before enterinq infonnation from this sd'ledule on ,.,.,.,r California return.
                                                                                                                                                                         •                                   350

                           (a)                                      (b)                          (c)                                 (cl)                                                     (e)
               Dislributive share items                      Amounts from              Calif0mia adjustmen1s            Total amounts using                                              California
                                                          federal Schedule K-1                                       California law. Combine                                        source amounts
                                                                  (1065)                                                  ool. (b) and col. (c)                                       and credits
                                                                                                                            where anrilicable
             1 Ordinary income (loss) from
               trade or business activi1ies ..... .....                                                                                  •                                ►
             2 Net income (loss) from rental real
               estate activities ..... ·····-· ·······                                                                                   •                                ►
             3 Net inoome (loss) from other
                                                                                                                                         @                                 ti}
               renlal activities , ..
                                                 ··············                                                                          •
             4 Guaranteed paymenls 1o members ......                                                                                                                       ►
    !        5 Interest income
             6 Dividends
                                    ·············· .. .
                               ---· ··· ·········      .......
                                                                                                                                         •
                                                                                                                                         •
                                                                                                                                         •
                                                                                                                                                                           ►
                                                                                                                                                                           ►
    I
    .E
             7 Royalties ................            .
             8 Net short-tenn capital gain (loss) ....
                                                         ... ..
                                                                                                                                         •
                                                                                                                                                                           ►
                                                                                                                                                                           ►
             9 Net long-term capital gain (loss) •.• .                                                                                   •                                 ►
            10 a Total gain under IRC Sedion 1231
                 (other than due to casually or theft) .•.                                                                               •                                 ►
               b Total loss under IRC Sedion 1231
                 (other 1han due to casually or theft) .. ,                                                                              •                                 ►
            11 a 01her portfolio income (loss).
                 Attach schedule ..
                                      ·········· ... ...                                                                                 •                                 ►
               b Total other income.
                 Attach schedule ...................                                                                                     •                                 ►
                c Total other loss.
                  Allac:h sd'IBOJle            ... , .... , . ' -.
                                                               '     ~                                                                   •                                 ►
             12 Expense deducllon far n!C<l\lefY properly
                 fl RC Section 179)   ..... - .. ......   ~   . ...
             13 a Ch.litlble   oonllt>uticns   .... ... .      ... ...
                 b Investment interest expense .......
    §            C 1 TOia! expenciues t> whicti an IRC
    ~                 Sedian 59(8) eledion may apply. .. .......
    -6CD             2 Type of expenditures
    0

                 d Oec1lclicns related t> portl'olio noome
                     Aaadl~           .................... ....
                 e 01her dedudions.
                     Attadl schedule ·····················

                                                         THERE ARE NO AMOUNTS ON PAGE 3 AND 4




■                 Sida 2 Schedule K-1 (568) 2015                                     034                   7902154
                                                                                                                                                                                                                   ■
          Case 6:16-bk-15889-SY                                                 Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                      Desc
                                                                                Main Document    Page 44 of 125
    PARTNER# 4

 TAXABLE YEAR                  Member's Share of Income,                                                                                                                          ■                            CALIFORNIA SCHEP\JLE

    2015                       Deductions, Credits, etc.                                                                                                                                                        K-1 (568)

    TYB               01-01-2015                              TYE               12-31-2015
     XX-XXXXXXX
    THE            PALLIATIVE,LLC.

    12114 DEWEY ST
    LOS ANGELES                                                     CA             9 0066

    XX-XXXXXXX                                                    201420310399
    THOMAS WYLDE LLC

    235 W 31ST ST
    LOS ANGELES                                                     CA             90007



A What type of entity is this membef'? •
  (1)       0
           Individual               (4) □ C Corporation                                                                (7)      □        LLP                                    (10)       □     Exempt Organization

    (2)     0       S Corporation                         (5)      IB]     General Partnership                         (8)      □        LLC                                    (11)       □     Disregarded Entity

    (3)     0       Estate/Trust                          (6)      D Limited Partnership                                (9)     □        IRA/Keogh/SEP

B   Is this member a foreign member? . . • . . , .. .. ..... . .. , . .. .. . . . . . . . .• , . . . . . .. . . . . . .. . .. . . .. . . .. .. .. . . .. . . .. .. . .. .. . . • .. . . •                      D Yes       [ID   No
C Enter member's percentage (without regard to special allocations) of;
                                                                                                                               (I) Before decrease                                          (ii) End of year
                                                                                                                                   or termination


    Profit sharing ..... .. ...... .. ...... , .. , .......................... ,,, , ..... ,                                                    9. ooooool Q•                                              o.s1ooool GJ
    Loss sharing ............ ... ..... ..... ...................... . ... ..... ... . .                                                        o. ooooool l;J • I                                         0.0000001 (;J
                                                                                                                                                9. ooooool l;J • I                                         o.5100001 (;J

    ==~
    Ownership of capital .. . . . . .. . . . . . . . . . . . . . .. . .. .. . . .. .. . . . . .. . .. . .. . . . . . . .


D                              ~f lia~il.~ '. ............. ............. ............... .. . . ......... ..................... ... .... •                                                      $  =============:I.~
                                                                                                                                                                                                     ;:I




    Qualified nonrecourse financing . . ... .. . ............................... ..... ..... , • . .. • . • . .. • .. . • . .. .. .. .. . .. . .. •                                              sI             I. ~
    Other . .. .. . . .. .. .. . . . .. . . .. .. .. .. .. . .. . . .. . . . . • .. .. . . .. . . . . . .. .. .. .. . . . . .. .. .. . . .. . . .. .. .. .. .. .. .. .. . . . . . • .. . • . •   $   I                        I. !Qgj
E Reportable transaction or tax shelter registration numbet(s) ..... . ....... .

F   (1) Check here if this is a publicly traded partnership as defined in IRC Section 469(k)(2) ...... .......... ....... .......... , . . . , . .............                                                               @ □
    (2) Check here if this is an investment partne,ship (R&TC sections 17955 and 23040,1) . .. .. . .. . . . , . .. .. .. . . . . . • . .. . • . . . .. .. .. .. .. . . . . ..                                               ®    D
G Check hffll if this is; •                     (1)   D A final Schedule K-1 (568)                              (2)   IB]     An amended Schedule K-1 (568)

H   Is this member a resident of California? . . . .. . . • • . . . • . . • • .. • • .. • . . . • . . . • .. • .. . .. .. • .. .. . • . . . . • • . .. . . . • . .. • . . . • . . •• . • • .. . • .. • • • •   IR] Yes




■           For Pl1vacy Neace. git FTB 1131 !NG/SP.                                   03 4                       7901154                                                               Schedule K-1 (568) 2015 Side 1            ■
              Case 6:16-bk-15889-SY                                                                                   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                            Desc
                                                                                                                      Main Document    Page 45 of 125

        PARTNER# 4
        THOMAS WYLDE LLC
                         XX-XXXXXXX
                                                                                                                                                                                                              ■
Member's name                                                                                                                                                                                      Member's identifying number
j THE PALLIATIVE, LLC.                                                                                                                                                                          11 XX-XXXXXXX
        "1rays/s of membe(s capital 8Cll0ll1t Checx Ille box • (1)                                                    [ID   Tax Basis       (2) □ GNP                (3)   □       Sedicn 704(b) Book         (4) □ Olher (explain)
                       (•)                                                                                      (b)                                       (c)                                           (d)                                 <•J

                                                                                                                                                                                    .
     Capital aa.0llll at begmng of yea                                          Capilal contibuled lbing year                           Membel's sllillll o/ line 3, line 4, and           Vvllldrawalsalddimbulions          Capilal aa.0llll at end ol yea,
                                                                                                                                            ine 7 Ferm 568, Sc:hldJle M-2                                                  combine CXllum (al lhrouoh oolllm (dl

 •                                                                      •                                                    900        •                                              (                                   •                             900
caution: Refer to Member's lns1rudions for Schedule K-1 /5681 before enterina infoonation from this sdledule on lllltlr California return.
                           (a)                                    (b)                          (c)                              (cl)                                                                                                         (e)
               Dislributive share items                     Amounts from             California adjusbnents          Total amounts using                                                                                                 California
                                                       federal Schedule K-1                                       Califomia law. Combine                                                                                              source amounts
                                                                (1065)                                                col. (b) and col. (c)                                                                                             and credits
                                                                                                                       where anDlicable
          1 Ordinary income (loss) from
            trade or business actMties
          2 Net income (loss) from rental real
                                                                                ···•······                                                                                                 •                                 ►
            estate activi1ies , .... .. .. .....
          3 Net income (loss) from olher
                                                                                                    . ..                                                                                   •                                 ►
              rental activities ······••1•1• • · ·                                                                                                                                         ®                                 ®
 i
          4 Guaranteed payments     to membels ... . .                                                                                                                                     •                                 ►
 ~
          5   Interest income .. .. .......... . . .. ... ..                                                                                                                               •                                 ►
          6 Dividends        0 I I   I I   t •   •   0   t   ~   0 0   'I'• I • • •   !   •   • •   t •   • •                                                                              •                                 ►
                                                                                                                                                                                           •
 I        7 Royalties ., ... ,,, .. .......... . . , ..• .
          8 Net short-tenn capital gain (loss) .
          9 Net long-tenn capital gain (loss) . . .
                                                                                                                                                                                           •
                                                                                                                                                                                           •
                                                                                                                                                                                                                             ►
                                                                                                                                                                                                                             ►
                                                                                                                                                                                                                             ►
         10 a Total gai, under IRC Section 1231
              (o1her than due to casualty or theft) ..                                                                                                                                     •                                 ►
            b Total loss under IRC Section 1231
              (other than due ID casualty or theft) • ,                                                                                                                                    •                                 ►
         11 a Other portfolio income (loss).
                  Attach schedule .......... .........                                                                                                                                     •                                 ►
              b Total other income.
                  Attach schedule                ....................                                                                                                                      •                                 ►
              c Total other loss.


                        -on
                Attach sdlewle .....
         12 E,cpense
              (IRC Section 179) ., . ,. .
                                           la, , - , y prOpel1Y
                                                                       ..............

                                                                 .. , ., , ...... ...
                                                                                                                                                                                           •                                 ►

         13 a Chnltile Oll1lribu&ins
                                             ······          ...
            b Investment interest expense .......
 g          C 1 To4al a,q,encilLns ~ ..tlidl an IRC
 !::,               Section 59(e) eledion may apply.                                  .........
 1Q               2 Type of expenditures

              d   Deduclicns related 1o P0'tbli0 incDme
                  Allach sdaUe
                                ······················ •·
              e Ottier de<ilctions.
                Attach sdlewle ......................

                                                                                      THERE ARE NO AMOUNTS ON PAGE 3 AND 4




■              Side 2 Schedule K-1 (568) 2015                                                                               034                  7902154
                                                                                                                                                                                                                                                            ■
               Case 6:16-bk-15889-SY                                                   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                         Desc
                                                                                       Main Document    Page 46 of 125
    PARTNER#                     5

TAXABLE YEAB                     Member's Share of Income,                                                                                                     ■                       CAUfOBNIA SCHEDULE

    2015                         Deductions, Credits, etc.                                                                                                                              K-1 (568)

    TYB    01-01-2015                                           TYE                12-31-2015
     XXX-XX-XXXX
     PAULA                                                   THOMAS


    2514 S TOLEDO AVE
     PALM SPRINGS                                                       CA             92264


     XX-XXXXXXX                                                      201420310399
    THOMAS WYLDE LLC

    235 W 31ST ST
    LOS ANGELES                                                         CA              90007


A   What type of entity is this member? •
    (1)      jID
             Individual              (4) □ C Corporation                                                                     (7)     □   LLP                  (10)    D Exempt Organization
    (2)      □ s Corporation                                 (5)      D        General Partne!Ship                           (8)     □   LLC                  (11)    □    Disregarded Entity

    (3)      D Estate/Trust                                  (6)      □        Limited Partne!Ship                            (9)    □   IRA/Keogt\/SEP

B Is this member a foreign member? . . • . • . • . • . . .. .. .. . . .
                                                                  . . .. . .. . . • . . . . . . . . . . . . . • . . . . . . . . . . . . . . . . . . . . . •............ •           • Oves        IR]     No
C   Enter member's percentage (without regard to special allocations) of:
                                                                                        (i) Before decrease                                                 (ii) End of year
                                                                                              or termination

     Profit sharing . . . . . .. . . .. . • . . . . . . . . . . . . . • .. .. . • .. . . . . . . . • • . . . • • . . . . ...... .          32. ooooool GJ •                        1. 8300001 l;J
     Loss sharing              ... .. . .......... . ..... .. . .. .. . . .. . . . .. .. . . ... . ... ... . .... . .                       o. ooooool GJ •                        o. ooooool l;J

     Ownership of capital . .. • .. . • . .. ... ... .... . ... ........... ..... . . . . . . . . . .                                      32. ooooool l;J.                        1. 8300ool Q
D Member's share of liabilities:
     Nonreccurse . . . . . . . . . .. . . . . .. .. . .. . . . • . • . . . . • • ..                    .......................................... -.... .. ... ... . • s     :=I======:I.[Qg]
     Qualified nonrecourse financing                             .. ................................ ..................... .. .. .......... .. .. • s                       I                         I.~
     Other .        . . . .. ... .. .... .. ... .. .. . .................... . ............. . .......... . ..... ..... . . .. . .. ........... . . . . •                  sl                         1.~
E Reportable transaction or tax shelter registration number(s) .. .. ......... .

F    (1) Check here if this is a publicly traded partnership as defined in IRC Sectiem 469(k}(2) ... . . . .. , ........ , ............. .......... , •. • , .....                                    ® □
     (2) Check here if this is an ilMlS!ment partnership (R&TC Sections 17955 and 23040.1) ..... . . . ....... ..... ........................... _. . . .                                             ®    D
G    Check here if this is: •                      (1)   □       A final Schedule K-1 (568)                           (2)   jID     An amended Schedule K·1 (568)

H    Is this member a resident of California?                                                                                                       ............................... . jIDves




■             Fot Privacy NOiie., get FTII 1131 !HG/SP.                                   0 34                         7 901 154                                     Schedule K-1 (568) 2015 Slde 1       ■
                    Case 6:16-bk-15889-SY                                      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                   Desc
                                                                               Main Document    Page 47 of 125

         PARTNER# 5
         THOMAS WYLDE LLC
                          XX-XXXXXXX
                                                                                                                                                          ■
Member's name                                                                                                                                    Member's Identifying number
I       PAULA THOMAS                                                                                                                          11 61s-34-019a

         Analysis of memllel's capital accw,t Cl-ec:k 1he box • (1)         IB] Tax Basis      (2)   □     GNJ'        (3) □ Sec:tion 704(b) Book          (4) □ Other (eiq,lain)

                        l•I
        Gapital acalllll at beginning of yea
                                                                      lbl
                                                      Capital cormbuted     m,g yea
                                                                                                             l•I
                                                                                            Membel's share of line 3, line 4, and
                                                                                                                                                    ldl
                                                                                                                                       Wlllwlr.w.lls and disdluli0ns
                                                                                                                                                                                           <•I
                                                                                                                                                                              capilal 80XMlll at end o1 yea,
                                                                                              line 7 Form 568, Schedule M-2                                                oombine coum rai lh""..., cc1urm tdl


•                                  •                      3 200 •                                          •<
Caution: Refer to Member's lnstnJctions for Schedule K-1 15681 before enterina information from 1his sdledule on vnur California return.
                                                                                                                                                                       1
                                                                                                                                                                           •                       3,200

                                   (a)                                                 (b)                           (c)                            (d)                                     (e)
                        OistributNe share items                                 Amounts from                Califomia adjustments         Total amounts using                          California
                                                                             federal Schedule K-1                                        Califomia law. Combine                     source amounts
                                                                                     (1065)                                                col. (b) and col. (c)                      and credits
                                                                                                                                             where annlicable
            1 Ordinary income (loss) from
              bade or business activities ........ . -                                                                                 •                                    ►
            2 Net income (loss) from rental real
              estate activities      ,.,
            3 Net income (loss) from other
                                                     ......... ,.                                                                      •                                    ►
                                                                                                                                      (i)                                   (■)
                             ···-··· ·········· ..
               rental activilies
                                                                                                                                       •
            4 Guaranteed payments to members .. , .. .                                                                                                                      ►
    !I      5 Interest income
                                           ··· ······ ···········                                                                      •                                    ►
            6 Dividends
                                   ··················· ...                                                                             •                                    ►
    0
            7 Royalties .................         .........                                                                            •                                    ►
    .5      8 Net short•tenn capital gain (loss) ... .                                                                                 •                                    ►
            9 Net long-tenn capital gain (loss) ... .                                                                                  •                                    ►
           10 a Tola! gain under IRC Sec6on 1231
                 (other 1han due to casualty or 1hefl'> ,                                                                              •                                    ►
               b Tolal loss under IRC Section 1231
                (other than due to casualty or theft) .. .                                                                             •                                    ►
           11 a 01her portfolio income ~oss).
                Attach schedule              ...........                                                                               •                                    ►
              b Tolal other ·111come.
                Attach schedue        ,., ....... , ......                                                                             •                                    ►
               C    Tolal other loss.
                 Attach sdledule ..... . .......               "                                                                       •                                    ►
           12 E,cpense -.cllon le, l1IC0W!'f prcperty
               (iRCSec:11on 179l .. . . ..... . . .... . . . .... ,.
           13 a Omable con11Wions              ............. ..
                b Investment interest expense .,                   ..
    §           C   1 Tolal expendiues ID which an RC
    I                 Sedion 59(e) elei;ti;in may apply. .. .. _....
    ia              2 Type of expenditures

                d OedlJdions ralatad ID parti> "rlc:ome
                    Alladl schedule
                                      --     .....    '   ....... ' ..
                e Olher deductions.
                    Allach sdledule ............ ,          .......   ,



                                                          THERE ARE NO AMOUNTS ON PAGE 3 AND 4




■                Side 2 Schedule K-1 (568) 2015                                 034                  790 2154
                                                                                                                                                                                                           ■
            Case 6:16-bk-15889-SY                                   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                   Desc
                                                                    Main Document    Page 48 of 125
     PARTNER# 6
    TAXABLE YEAR            Member's Share of Income,                                                                                                       ■                                GAi lfOBNIA 5GttEPYbf
     2015                   Deductions, Credits, etc.                                                                                                                                          K-1 (568)

      TYB 01-01-2015                                TYE             12-31-2015
      XX-XXXXXXX
      HILLSHORE INVESTMENTS
      CALLE 53 ESTE URBANIZACION
      MARSELLA TORRE MMG
       PANAMA

      XX-XXXXXXX                                        201420310399
      THOMAS WYLDE LLC
      235 W 31ST ST
      LOS ANGELES                                         CA           90007


A What type of entity is this member? •
  (1) □ Individual                 (4)                  [Rl     C Corporation                          (7)     □      LLP                                 (10)     D Exempt Organization
      (2)    D S Corporation                     (5)    D General Partnership                          (8)     □      LLC                                 (11)     □      Disregarded Entity
      (3)    D Estate/Trust                      (6)    D Limited Partnership                           (9)    □      IRA/Keogh/SEP

B Is this member a foreign member? ___ .. __. _.. , . . . . , _. _... _. .. ... _.... _. _. _. . . . . . . _ . _. _. __ . .. _. .. . _.. _. . . . . . . . . •                                 [Rlves
C Enter member's percentage (without regard to special allocations) of:
                                                                                   (I) Before decrease                                  (ii) End of year
                                                                                                                  or termination

      Profit sharing . .    , , ,     . . .. ,... , _.• , . ...... . _.. . _. _. __ .. ... _. _. _. .. _..                45. ooooool                   !;I
                                                                                                                                                       [;] • I                     96.86000 01

      Loss sharing .. ......... .. . .. ....... .... . ... . ............................ .                           100 . ooooool l;J. I 100. ooooool !;I

      Ownership of capital .. . . . .. .. .. . . .. • • .. . • • • • . ........ ........ ........ .                    45 . ooooool ~ • I   96.8600001 !;I
D     Member's shale of liabilities:
                                                                                                                                                                    • sl
                                                                                                                                                                           :=:======:::::I.~
      Nont'ecourse


      Qualified nonrecourse financing             . . • , • , . . ... ...... ...... ... .... . _..... _. _. _.. . • . • .. . . •• . • . . . • • • • ....... .. ..... •   $  =============:I.~
                                                                                                                                                                             ;:I




      Other .......... . . · - ·· · · -· · ··· · · ·-·-· - · · · ··· .. ... ....... ... . ..... . ...... . ..................... .. .. ....... ...                  .    sl              I.~
E Reportable transaction or tax shelter registration number(s) .. .. ........ .

F     (1) Check here if this is a publicly traded partnership as defined in IRC Section 469(k)(2) .. .. .. .. • .. . .. .. . . . . . • • . . . . . . •.. . .. ____ . .. .. .. .. . , @                                  □
      (2) Check here if this is an investment partnership (R&TC Sections 17955 and 23040.1) . . . . . ..                                              .. _........ _.. _. _. _. _____ . __ . _. . . . .. .. ..   ®
                                                                                                                                                                                                                        □
G Check here if th·1s is: •             (1)   □    A final Schedule K·1 (568)              [ID All amended Schedule K-1 (568)
                                                                                                (2)

H     Is this member a resident of California?              .... ................................. ....................... ........................... . Dves                                                    ►   [R]No




■           Fot Pftvacy Nollce. gtl FT8 1131 ENG/SP.                    034                      7901154                                                       Schedule K-1 (568) 2015 Side 1                         ■
              Case 6:16-bk-15889-SY                                                              Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                    Desc
                                                                                                 Main Document    Page 49 of 125

       PARTNER# 6
       THOMAS WYLDE LLC
                        XX-XXXXXXX
                                                                                                                                                                               ■
Membefs name                                                                                                                                                           Member's identifying number
I     HILLSHORE                        INVESTMENTS                                                                                                                   11 XX-XXXXXXX
       ~ of membe(s c:apitll acaJll1I: Clm Ille box                                 •     (1)   IB}   Tax Basis       (2)   □    GAPP       (3) □ Sedion 704(b) Boak             (4) □ Olher (mplail)
                      <•I                                                               (bl                                       (c)                                    (di                                   (•I
      capital ac:tN1I al begiMing " year                   capital cambu18d cui,g year                            Member's share of line 3, lne 4, and        Withdrawals and linibutions        Capital acx:ourt al end of year,
                                                                                                                    IN 7 Fann 568, Schedule M-2                                               ccmbine CllMVI (al t,...m ll0lllm ldl

•                     -182,059                       •                             7,500,013                      •         -4.651.971                   •<                                  •              2.665.983
caution: Refer to Member's lnslnJctions for Schedule K-1 (568) before entema infonna!ion from this schedule on vni,r California return.
                                  (a)                                                                     (b)                                (c)                               (d)                            (e)
                      Distributive share items                                                     Amounts from                  California adjustments             Total amounts using                    Galifomia
                                                                                                federal Schedule K-1                                              caJifomia law. Combine                source amounts
                                                                                                        (1065)                                                      col. (b) and col. (c)                 and credits
                                                                                                                                                                     where aDDlicable
          1 Ordinary income (loss) from
            trade or business activities .. .. .- ....
          2 Net income (loss} from rental real
                                                                                                  -4,613 383                                 11,283           •        -4,602,100 ►                      -4,602.100

            estate activities ... , . , ... .....
          3 Net inoome (loss) from other
                                                                                                                                                              •                                ►
            rental activities              ..      ... ,   ·-· .... , .                                                                                       ®                                ®
         4 Guaranteed payments to members .. .. ..                                                                                                            •                                ►
 t       5 Interest income
                                       ·· ···············                                                                                                     •                                ►
 ==-     6 Dividends               • • • • •• •   ••••••• 1   •   •   •   •   •   •••                                                                         •                                ►
                           .. ······· ·· -·······                                                                                                             •
 J       7 Royalties
         8 Net short-tenn capital gain (loss} .
         9 Net long-tenn capital gain (loss) ..
                                                                                                                                                              •
                                                                                                                                                              •
                                                                                                                                                                                               ►
                                                                                                                                                                                               ►
                                                                                                                                                                                               ►
        10 a Tolal gain under IRC Section 1231
              (o1her than due to casualty or thefl) . . .
            b Total loss under IRC Section 1231
                                                                                                                                                              •                                ►
             (o1her than due to casualty or theft) ...
        11 a Other ponfolio income (loss).
                                                                                                                                                              •                                ►
              Attach scheo.ile
                               ------·---··· · · ·· ···
            b Tolal other income.
                                                                                                                                                              •                                ►
                Attach schedule
            c Total o1her loss.
                                         .. , ...      ·· ··········                                                                                          •                                ►
            Allach schedule ....................                                                                                                              •                                ►
        12 ~ - deduction tor recow,ry pn>per1Y
            (IRC   Sadlon 179)
                                    ······ ········ -·-·-- ····
        13 a Charitable CXlll1Jilutions    S~MT ..l.r}....                                                        2,400                                                              2.400
            b Investment interest expense . ....•.
 I
!:I
            C 1 Total expendiU8s b which an IRC
                   Secticn 59(e) election may apply. . .                  . ···• •
'i
Q
               2 Type of expenditures

            d Decldons f91ated lO portio llCl)fll8
               Allact1 sc:hedule
                                    ······················· ·
            • Other deductions.
              Attach schedule ......................




■
                                                                                                                                                                                                                              ■
             Side 2 Schedule K-1 (568) 2015                                                       034                    7902154
              Case 6:16-bk-15889-SY                                        Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                        Desc
                                                                           Main Document    Page 50 of 125

       PARTNER# 6
       THOMAS WYLDE LLC
                                                        XX-XXXXXXX AMENDED
                                                                                                                                      ■
Member's name                                                                                                                     Member's identifying number
~I_H_I_L_L-SH_O_R_E__I_N_V-ES_T_M_E_N_T_S----------------.1 I                                                                       XX-XXXXXXX
                                  (11)                                              (b)                    (c)                           (d)                    (e)
                      Distributive share items                               Amounts from        Califcmia adjustments        Total amounts using             caJifomia
                                                                          federal Schedule K-1                               California law. Combine       source amounts
                                                                                  (10651                                       col. (bl and col. Ccl         and aed"rts
         15 a Total "lmhholding (equals amount on
              Form 592.S if calendar year LLC)                                                                           •                             ►
            b Low-income housing aedit .

            C CIICi1s other 1han lile 15b related lo ren1al
              real B$lalB adivilies. Allach ~
~             - ........... -.. -........ - . - .. ' ...
iu          d Cn!dils llllatad lo Olher ren1al ac1Mties. All. sdt
               .   ... .. .. .. ...                ..... .....
                                                           ,
            • Noncoosenting nonresident membe(s
              tax paid by LLC ...•.......•.. ... ..•..
            f Olher a9dils - Allach reqL.-ed schedules
              er ulaments
                   .. , ... ............. ..... ···· · · ··-
            g New     e..             aedit ·· ·• •· ·•··· ····
         17 a Depreciation adjustment on property
J             placed in seriice after 1986 . . ... ,                 ..                                     1,200 ®                         1,200 ®                    1 , 200
i           b Adjusted gain or loss . .. .
                                                      ·· ·······
~           c Depletion (other 1han oil & gas}                      ...
E
:::,
            d Gross income from oil, gas, and
is            geolhennal propel1ies ,, ..... ,
t           e Deductions allocable to 011 gas, and
11
              geolhennal propel1ies .. .. ....
i           f ()11,er aNemati,e mininun tax items. All $di.
                         ..             . .' ....... ...   ~   '    ...


I
!1
..
         18 a Tax-exempt interest income .......

            b Other tax~xempt income ..........

      c Nondeductible exoenses . ' ' '
   19 a Distrilutioos of money tcash and
                                                    '          ~   ...              48 , 960                    800                       49 , 760                    49,760
8
.&
        markelable securities) .
                                      ··•·· ···· ····                                                                    ®
      b Oistmutioos ol propeny other than money
~                                                                                                                        ®
         ~O a Investment income                     .. ... .. - ...
     g

~1          b Investment expenses . . . •.
            C Olher ·nlormation. See
                                                           ······
              n1rudions       .. -~~~ .. -~-1'.f'.'lI .. J ....
                                                     THERE ARE NO AMOUNTS ON PAGE 4




■                                                                           034              7903154                                    Schedule K-1 (568) 2015 Side 3
                                                                                                                                                                            ■
              Case 6:16-bk-15889-SY                                       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                    Desc
                                                                          Main Document    Page 51 of 125

                                                                                                                                                     ■
  TAXABLE YEAR                                                                                                                                                                           CAUfORNlA EQBM
                          Limited Liability Company Nonresident
    2015                  Members' Consent                                                                                                                                                  3832
For use by llmlted llablllty compmiles (LLCs) with one or more nonresident members. Atta:h to Form 568 and give a copy to each nonresident member. Use
additional sheelS If neces          arate forms FlB 3832 for each nonresident member or rou of nonresident members m be used.
Limiled llabiDly company name                                                                                                                           Callfomla $aaecary d Stalll (SOS) ftle numbef

                                                                                                                                                         20142031 0399
                                                                                                                                                        FEIN

   THOMAS WYLDE LLC                                                                                                                                      XX-XXXXXXX
NOia: Completion d lhls form    does not salisfy the   _...,,.,,.ts   for Mng a Cdfotnla 1.-come tax reium. See General Information C. Nonresidents lMio Must Ale a Cllllomla Re11m.
List the names and identification numbers below, of the nonresident members of record at the end of the LLC's taxable vear.
                                                                                                                            I _ , _ to IN Jurisdiction of Olo SUia of
Nu.......                                         Nonresident member's        n.,..                                        Collfomla to -     my distributive wre of Ole
                                                                                                                                                                                     Nonresident membef'1
                                                                                                                          LLC lncon,e aa.tbutable to Callfomla   SOUl'Cff.            SSN, mN, o, FEIN
                                                                                                                                         Slgnoture                  Dm
     1      i)     HILLS HORE                  INVESTMENTS                                                                                                                    ie'l   XX-XXXXXXX
     2      ti)                                                                                                                                                               (i)
     3      '.i)                                                                                                                                                              ®
     4      ~                                                                                                                                                                 ®
     5      ti)                                                                                                                                                               ®
     6      ti)                                                                                                                                                               ®
     7      (e)                                                                                                                                                               ®
List the names and identification nurmers belati of the nonresident mermers v.flo sold or transfeffed their ownership interests before the end of the LLC's taxable year
                                                                                                                            I con,ent to Iha Jurtsdlc:tlon of IN S - of

Nu-                                               Nonresident......,.,.. , , _                                              California to -   my dlatrtbu- share of OIi
                                                                                                                          LLC lncon,e aa.tbutable to Callfomla sources.              Nonresident - •
                                                                                                                                                                                      SSN, ITIN, o, FEIN
                                                                                                                                         Slgna1Ure                  Om
     1      ti)                                                                                                                                                               ®
     2      ti)                                                                                                                                                               ®
     3      'i)                                                                                                                                                               ®
     4      i)                                                                                                                                                                ie'l
     5      ti)                                                                                                                                                               ®
     6      ti)                                                                                                                                                               ®
     7      '.i)                                                                                                                                                              ®




                                                                                                                                                         PAGE 1 OF 1


 ■           For Privacy ~c.. get FT8 U31 ENG/SP.                            034                  7591154                                                                    FTB 3832c1 2015
                                                                                                                                                                                                        ■
 Case 6:16-bk-15889-SY          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                   Desc
                                Main Document    Page 52 of 125




                3.2.5 Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations Section 1.704-
1(b)(2)(ii)@(~,(~, or(§) or any other event creates an Adjusted Capital Account Deficit, items
of Company income and gain shall be specially allocated to each such Member in an amount and
manner sufficient to eliminate the Adjusted Capital Account Deficit of such Member as quickly
as possible, provided that an allocation pursuant to this Section 3.2.5 shall be made only if and to
the extent that such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Agreement have been tentatively made as if this Section 3.2.5
were not in the Agreement.

        3.3     Curative Allocations. The allocations set forth in Sections 3.1 and 3.2 of this
Exhibit C (the "Regulatory Allocations") are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with special allocations of
other items of Company income, gain, loss, or deduction pursuant to this Section 3.3. Therefore,
notwithstanding any other provision of the Agreement (other than the Regulatory Allocations),
the Members, by Vote of a Supermajority of Members, shall make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner they determine
appropriate so that, after such offsetting allocations are made, a Member's Capital Account
balance is, to the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement and all Company items were
allocated pursuant to Section 4.1 of the Agreement. In exercising their discretion under this
Section 3.3, the Members, by Vote of a Supermajority of Members, shall take into account any
future Regulatory Allocations under Sections 3.2.3 and 3.2.4 of this Exhibit C that, although not
yet made, are likely to offset other Regulatory Allocations previously made under Sections 3.2.1
and 3.2.2 of this Exhibit C.

        3.4      Code Section 704(c) Allocations. The allocations specified in this Agreement
shall govern the allocation of items to the Members for Code Section 704(b) book purposes, and
the allocation of items to the Members for tax purposes shall be in accordance with such book
allocations, except that solely for tax purposes and notwithstanding any other provision of this
Agreement: (i) Code Section 704(c) shall apply to the allocation of items of income, gain,
deduction, and loss related to contributed property having an adjusted federal income tax basis at
the time of contribution that differs from its fair market value; and (ii) Regulations
Section l.704-l(b)(2)(iv)(!)(1) shall apply to the items of income, gain, deduction, and loss
related to property the book value of which is adjusted pursuant to Regulations Section 1. 704-
 1(b)(2)(iv)(!).

        3.5    Allocations in Res ect_of_a Transferred Membershi Interest. If any
Membership Interest is transferred, or is increased or decreased by reason of the admission of a
new Member or otherwise, during any fiscal year of the Company, each item of income, gain,
loss, deduction, or credit of the Company for such fiscal year shall be allocated among the
Members, as determined by the Members, by Vote of a Supermajority of Members, in
accordance with any method permitted by Code Section 706(d) and the Regulations promulgated
thereunder in order to take into account the Members' varying interests in the Company during
such fiscal year.


                                                 29
84016-00001/2311642.2
                         Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34      Desc
XX-XXXXXXX                                       Main Document Statements
                                                  California      Page 53 of 125


                     Statement 3 - Form 568. Page 5, Schedule K, Line 13a. Column b - Charitable Contributions
             Descri.e_tion                   100%              50%                30%               20%              Total
CHARITABLE CONTRIBUTION                $_ _ _ _ _         $        2,400    $_____            $_____             $       2,400
     Total                             $             0    $        2,400    $    0            $    0             $       2,400


                     Statement 4 - Form 568. pages, Schedule K. Line 13a. Column d - Charitable Contributions
             Descri_e.tion                   100%              50%                30%               20%              Total
CHARITABLE CONTRIBUTION                $_____            $         2,400    $_____            $_____             $      2,400
     Total                             $     0           $         2,400    $     0           $     0            $      2,400




                                                                                                                        3-4
     Case 6:16-bk-15889-SY      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34          Desc
                                Main Document    Page 54 of 125
XX-XXXXXXX                        California Statements

  Statements - Form 568. Pages, Schedule K, Line 18c. Column b - Nondeductible Expenses
                           Description                                       Amount
Nondeductible Meals and Entertainment                                  $        48,960
     Total                                                             $        48,960


  Statement 6 - Form 568. Page 5. Schedule K, Line 18c, Column d - Nondeductible Expenses
                           Description                                       Amount
Nondeductible Meals and Entertainment                                  $        48,960
Nondeductible Taxes                                                                 800
     Total                                                             $        49, 760
                                                                           -=========

          Statement z - Form 568. page §. Schedule L, Line 6 - Other Current Assets
                                              Beginning             End
             Description                       of Year            of Year
ADVANCE TO OFFICERS                      $            74      $        2,514
ADVANCE TO PDTW, LLC                           4,052,052          2,434,663
VENDOR DEPOSITS                                   47,994              80,657
EMPLOYEE ADVANCE                                                          900
Undeposited Funds                                                      6,680
     Total                               $     4,100,120      $   2,525,414


               Statement a- Form 568. Page 6. Schedule L, Line 13 - Other Assets
                                              Beginning             End
             Description                       of Year            of Year
PREPAID EXPENSES                         $          4,700     $       22,317
ADVANCE ON COMMISSION                                                 13, 600
GOODWILL                                                          1,984,337
     Total                               $         4,700      $   2,020,254


        Statement 9 - Form 568. Page 6. Schedule L, Line 11 - Other current Liabilities
                                              Beginning             End
             Description                       of Year            of Year
ACCRUED EXPENSES                         $          7,671    $       201,107
ADVANCE FROM PDTW, LLC                             36,734
CUSTOMER DEPOSITS                                  66,635            29,616
FACTORING PAYABLE                                                   430,409
ADVANCES FROM OFFICERS                                               12,737
AMERICAN EXPRESS                                                    111,015
     Total                               $       111,040     $      784,884
                                             ==========




                                                                                           5-9
     Case 6:16-bk-15889-SY      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34           Desc
                                Main Document    Page 55 of 125
XX-XXXXXXX                       California Statements

             Statement 1o- Form 568, Page 6, Schedule L. Line 20 - Other Liabilities
                                             Beginning               End
             Description                      of Year              of Year
NOTE PAYABLE - LONG TERM                 $    4,300,000       $    2,000,000
     Total                               $    4,300,000       $    2,000,000


 Statement 11 - Form 568. Page 6. Sch M-1. Line § - Income Recorded on Books. Not on Sch K
                           Description                                       Amount
Fed/CA income adjust
     Total
                                                                       $
                                                                           - - - 12,772
                                                                                 ---
                                                                       $         12, 772




                                                                                           10-11
        Case 6:16-bk-15889-SY       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34          Desc
                                    Main Document    Page 56 of 125
XX-XXXXXXX                            California Statements

                       Statement 12 - Form 3885L - Pepreciatjon and Amortization
                            Desc
           Date                               Life/       Current               Per/         Current
         In Serv           Cost       Meth    Rate         Deer           Code Percent        Amrt
Phone
         2/01/15   $              360 200D8       5 $                72                  $
Office Equip.
         3/18/15                  880 200D8       5                 176
Office Furniture
         1/07/15              2,189 200D8         7                 313
Phone
         2/27/15                  360 200D8       5                  72
Office Furniture: Desk
         1/09/15              1,959 2000B         7                 280
Table
         1/19/15              2,312 200D8         7                 330
Office Furniture
         2/04/15              1,740 200D8         7                 249
Office Furniture
         9/18/15              2,027 200D8         7                 290
Office Furniture
        10/14/15              1,196 200D8         7                 171
Container
        10/23/15              2,993 200D8         7             428
        Total                                         $       2,381                      $             0




                                                                                                 12
Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                        Main Document    Page 57 of 125




              EXHIBIT
                ''14''
Case 6:16-bk-15889-SY            Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                       Desc
                                 Main Document    Page 58 of 125

Caution: Forms printed from within Adobe Acrobat products may not meet IRS or state taxing agency
specifications. When using Acrobat 5 .x products, uncheck the "Shrink oversized pages to paper size• and
uncheck the "Expand small pages to paper size" options, in the Adobe "Print" dialog. When using Acrobat
6.x and later products versions, select "None• in the "Page Scaling• selection box in the Adobe "Print" dialog.




                                             CLIENT'S COPY
Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                        Main Document    Page 59 of 125




    September 14, 2015


    Pdtw, LLC
    3231 S. LA Cienega Blvd. Ste A
    Los Angeles, CA 90016

    Pdtw, LLC:
    We have prepared and enclosed your 2014 Limited Liability
    Company returns for the year ended December 31, 2014.
    This return has been prepared for electronic filing. If you
    wish to have it transmitted electronically to the IRS, please
    sign, date, and return Form 8879 - PE to our office. We will
    then submit your electronic return to the IRS. Do not mail
    the paper copy of the return to the IRS. Return federal Form
    8879- PE to us by September 15, 2015.
    No payment is required with this return when filed.
    The California Form 568 return has been prepared for
    electronic filing. If you wish to have it transmitted
    electronically to the FTB, please sign, date and return Form
    8453- LLC to our office. We will then submit the electronic
    return to the FTB. Do not mail a paper copy of the return to
    the FTB. Return Form 8453- LLC to us by October 15, 2015.
    No payment is required with this return when filed.
    This return includes a penalty for underpayment of estimated
    tax of $1,179.00.
    The California Form 3536 (LLC) Estimate should be mailed as
    soon as possible with a check payable to Franchise Tax Board
    to:
                  Franchise Tax Board
                  PO Box 942857
                  Sacramento, CA 94257 - 0531

    An amount of $11,790 is due.
Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                        Main Document    Page 60 of 125



    The California Form 3522 should be mailed as soon as possible
    to:
                 Franchise Tax Board
                 P.O. Box 942857
                 Sacramento, CA 94257- 0531

    Enclose a check or money order for $800.00, payable to
    Franchise Tax Board.
    Attached are Schedules K- 1 for all members indicating their
    share of income, deductions and credits to be reported on
    their respective tax returns. These schedules should be
    immediately forwarded to each of the members.
    Copies of the returns are enclosed for your files.          We
    suggest that you retain these copies indefinitely.
    Very truly yours,



    Joseph Foster CPA
Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                        Main Document    Page 61 of 125




    September 14, 2015


    Pdtw, LLC
    3231 S. LA Cienega Blvd. Ste A
    Los Angeles, CA 90016

    Pdtw, LLC:

    Enclosed are your 2014 partnership tax returns and 2015
    estimated tax vouchers, as follows • • •
    2014 U.S. Return of Partnership Income
    2014 California Limited Liability Company Return of Income
    2015 California 3536 (LLC) Estimated Voucher
    Separately mail California Form 3522 to the address indicated
    on the form.
    Your copy should be retained for your files.

    Very truly yours,



    Joseph Foster CPA
  Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                          Main Document    Page 62 of 125
                                Filing Instructions
Prepared for:                              Prepared by:

PDTW, LLC                                  KF PROFESSIONAL GROUP
3231 S. LA CIENEGA BLVD. STE A             100 N. FIRST STREET, SUITE 105
LOS ANGELES, CA 90016                      BURBANK, CA 91502
2014 U.S. RETURN OF PARTNERSHIP INCOME
  No payment is required with this return when filed.
  The return has been prepared for electronic filing. If you wish to have
  it transmitted electronically to the IRS, please sign, date, and return
  Form 8879 - PE to our office. We will then submit your electronic return
  to the IRS. Return federal Form 8879 - PE to us by September 15, 2015.
  A copy of Schedule K- 1 should be furnished to each member.




2014 CALIFORNIA FORM 568
  The California return has been prepared for electronic filing. If you
  wish to have it transmitted electronically to the FTB, please sign, date
  and return Form 8453 - LLC to our office. We will then submit the
  electronic return to the FTB. Do not mail a paper copy of the return to
  the FTB. Return Form 8453- LLC to us by October 15, 2015.

  A copy of Schedule K- 1 should be furnished to each member.
  Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                          Main Document    Page 63 of 125
                                Filing Instructions
Prepared for.                              Prepared by:

PDTW, LLC                                   KF PROFESSIONAL GROUP
3231 S. LA CIENEGA BLVD. STE A              100 N. FIRST STREET, SUITE 105
LOS ANGELES, CA 90016                       BURBANK, CA 91502
2015 CALIFORNIA FORM 3536 (LLC)
  The California Form 3536 (LLC) Estimate should be mailed as soon as
  possible with a check payable to Franchise Tax Board to:
                Franchise Tax Board
                PO Box 942857
                Sacramento, CA 94257- 0531

  An amount of $11,790 is due.




CALIFORNIA FORM 3522

  You have a balance due of •••••••••••••••••••••••••• $              800.00
  Mail as soon as possible to:         Franchise Tax Board
                                       P.O. Box 942857
                                       Sacramento, CA 94257 - 0531
           Case 6:16-bk-15889-SY          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34          Desc
                                          Main Document    Page 64 of 125

                                      Two-Year Comparison - Partnership                              2014
  Name of partnership                                                                Employer identification number

  PDTW, LLC                                                                               20 - 4937773

                                                                                                 l11a1 ■11
                             DNcrlpllon                     PriorY_.                            (l)ecrHH)

            ER OF PARTNERS

                                  INCOME OR LOSS :




    ROSS RECEIPTS OR SALES                                 7,029,942.      7,558,034.              528 , 092 .
    OST OF GOODS SOLD:
     INVENTORY AT BEGINNING OF YEAR                            263,596.      341,805.               78 , 209.
     PURCHASES LESS ITEMS WITHDRAWN                        3,327,934.      3,985,265.              657 , 331.
     OTHER COSTS                                                29,045.       97,533.               68,488.
     TOTAL                                                 3,620,575.      4,424,603.              804,028.
     INVENTORY AT END OF YEAR                                  341,805.      811,096.              469,291.
    OST OF GOODS SOLD                                      3 , 278,770.    3,613,507.              334,737.
    ROSS PROFIT                                            3,751,172.      3,944,527.              193,355.
    THER INCOME (LOSS)                                         158,350.       19,212.            - 139,138.

                 INCOME (LOSS)                             3,909,522.      3 , 963,739.              54,217 .



    ALARIES AND WAGES                                        679,037.      1,205,162.              526,125.
    UARANTEED PAYMENTS TO PARTNERS                            22,546.               o.             - 22 , 546 .
    EPAIRS AND MAINTENANCE                                    14,610.           15,379.                   769.
    ENT                                                      454,211.          403,172.            - 51 , 039 .
    AXES AND LICENSES                                         47,960.           94,149.              46 , 189.
    NTEREST                                                  126,681.          227,412.            100 , 731 .
    EPRECIATION                                                4,420.           27,732.              23,312.
     PLOYEE BENEFIT PROGRAMS                                  40,595.           69,705.              29,110.
    THER DEDUCTIONS                                        2,461,585.      1 , 882,850.          - 578 , 735.

    OTAL DEDUCTIONS                                        3 , 851,645.    3 , 925,561.              73,916.

                        INCOME (LOSS)                          57 , 877.      38,178.              - 19,699.


    CHEDULE K:


    NCOME (LOSS) :

    RDINARY TRADE/BUSINESS INCOME/LOSS                         57,877.        38,178.              - 19,699.
    UARANTEED PAYMENTS TO PARTNERS                             22,546.              o.             - 22,546.




  4 118 11 05-01-14


19050914 145788 P- 04650                      2014.04020 PDTW, LLC                               P- 046501
         Case 6:16-bk-15889-SY           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34            Desc
                                         Main Document    Page 65 of 125

                                     Two-Year Comparison - Partnership                                 2014
  Name of partnership                                                                  Employer identification number

  PDTW, LLC                                                                                 XX-XXXXXXX

                             DNalplloa                                                             lnc:r1a11
                                                           Prtorv. .                              toecr1■11l

    ECTION 79 EXPENSE DEDUCTION                                                         .
    THER DEDUCTIONS                                                             10,991.
    ELF- EMPLOYMENT:
       INGS/LOSS FROM SELF- EMPLOYMENT                       80,134.            37,987.              -42,147.
    ROSS NONFARM INCOME                                   3,889,974.         3,943,920.               53,946.
    EPRECIATION ADJUSTMENT                                             o.        1,760.                1,760.


                             EXPENSES                         28,555.           23,111.               - 5,444.
                             OF MONEY                         28,207.            8,644.              -19,563.

    CHEDULE M- 1:

    ET INCOME (LOSS) PER BOOKS                                 4,542.             -394.                -4,936.
    RAVEL AND ENTERTAINMENT                                   16,126.           23,111.                  6,985.
    THER BOOK EXPENSES NOT ON SCH K                           12,429.            5,247.                - 7 , 182.
                               INC THROUGH EXPENSE            33,097.           27,964.                - 5,133.
    EPRECIATION ON SCH KNOT ON BOOKS                                   o.           777.                       777.
                    BOOK INC THROUGH SCH K DED                         o.           777.                       777.
                    (LOSS)                                             o.       27,187.                27,187.

    CHEDULE M-2:

    APITAL AT BEGINNING OF YEAR                          -1,234,921.        - 1,258,586.            - 23,665.
    ET INCOME (LOSS) PER BOOKS                                4,542.               - 394.             - 4,936.
    OTAL- BEGINNING CAP THROUGH INCR                     -1,230,379.        - 1,258,980.            - 28,601.
    ASH DISTRIBUTIONS                                         28,207.             8,644.            - 19,563.
    OTAL- CASH CONT THROUGH OTHER DECR                        28,207.             8,644.            - 19,563.
    APITAL BALANCE AT END OF YEAR                                      O.   - 1,267,624.      - 1,267,624.




  411811 05-01-14


19050914 145788 P- 04650                     2014.04020 PDTW, LLC                                  P- 046501
              Case 6:16-bk-15889-SY                     Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                           Desc
                                                        Main Document    Page 66 of 125

                                                    IRS e-file Signature Authorization                                                                                    0MB No. 1545-0123

  Form   8879-PE                                               for Form 1065
  ~            °' t,eT-...y
  Internal Revenue Service
                                                         ► Do not send to the IRS. Keep                   f04' your records.
                                  ► Information about Form 8879-PE and its Instructions Is at www.ln.gcwlform8879pe.
                                                                                                                                                                             2014
                                    Fa calendar y - 2014, a   we -    beginning                          . 2014, ending                              ,20
  Name of partnership                                                                                                                                        Employer Identification number
                             PDTW, LLC                                                                                                                        XX-XXXXXXX
                     Return lnfonnation {Whole dollars only)
      1 Gross receipts or sales less returns and allowances (Form 1065, Une 1c)                                                                                  1
      2 Gross profit (Form 1065, line 3) . . . .. . .. .. . .. . .. .. . . . . . .                                                                               2
      3 Ordinary business income (loss)(Form 1065, line 22) . .. • .. . .. ..... ..                                                                             3
      4 Net rental real estate income {loss) {Form 1065, Schedule K, line 2) ....                    ........ .... . , .. ... . . ..                           _4.;.-,i---------
      5 Other net rental income     ss Form 1065 Schedule K line 3c               . . .. .. ..   .. . .. . . .. . .. . . .. . .. .. .. . .. ..   . .. .. .       5
   Part I            Declaration and Signature Authorization of General Partner or Limited Liability Company Member
                     Manager (Be sure to get a copy of the partnership's return)
  Under penalties of perjury. I declare that I am a general partner or limited liability company member manager of the above partnership and that I have
  examined a copy of the partnership's 2014 electronic return of partnership income and accompanying schedules and statements and to the best of
  my knowledge and belief, it is true, correct, and complete. I further declare that the amounts in Part I above are the amounts shown on the copy of
  the partnership's electronic return of partnership income. I consent to al ow my electronic return originator (ERO), transmitter, or intermediate service
  provider to send the partnership's return to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the
  transmission and {b) the reason for any delay in processing the return. I have selected a personal identification number {PIN) as my signature for the
  partnership's electronic return of partnership income.

  General Partner or Limited Liability Company Member Manager's PIN: check one box only


         [i) 1authorize KF PROFESSIONAL GROUP                                                                                                          to enter my   PIN!         180 0 0
                                                                        ERO firm name                                                                                       do not enter all zeros
               as my signature on the partnership's 2014 electronicany filed return of partnership income.
         D     As a general partner or fimited liabnity company member manager of the partnership , I will enter my PIN as m y signature on the
               partnership's 2014 electronically filed return of partnership i ncome.

                                                                                         ►-----------------------­
  General partner or limited Uability company member manager's signature
  Title ►      MANAGING MEMBER                                                                                                                                    Date   ►   ______
  lPart Ill l        Certification and Authentication

  ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                              96864418000
                                                                                                                       do not enter all zeros
  I certify that the above numeric entry is my PIN, which is my signature on the 2014 electronicaUy filed return of partnership income for the partnership
  indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application and Participation,
  and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Retums.



  ERO's signature       ►------------------------
                                                                                                                                 Date      ►     _____________
                                             ERO Must Retain This Form - See Instructions
                                     Do Not Submit This Form to the IRS Unless Requested To Do So
  For PaperwOl'k Reduction Act Notice, see instructions.                                                                                                                 Form 8879-PE (2014)
  LHA




  •21031
  10-27- 14


19050914 145788 P- 04650                                             2014.04020 PDTW, LLC                                                                                       P- 046501
           Case 6:16-bk-15889-SY                                      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                Desc
                                                                      Main Document    Page 67 of 125
                                                      Application for Automatic Extension of Time To File
  Fonn    7004                                   Certain Business Income Tax, lnfonnation, and Other Returns                                                                                 0MB No. 1545-0233
  (Rev. o.cembw 2012)
                                                                                  ► FIie a separate application for each return.
  Oepertmenl of 111<, Treu..-y
  lnt1mal Revenue Service                      ► Information about Form 7004 and Its separate ln1truct1on1 11 at www.lrs.aov/form7004 .
                     N-                                                                                                                                                           Identifying number

  Print              PDTW, LLC                                                                                                                                                       XX-XXXXXXX
                     Number, anet. and ,_,, o, au,te no. (~ P 0 . box. -           1ns1Nctions.)
  or
  Type               3231          s.      LA       CIENEGA BLVD. STE A
                     City. town. s tai.. and ZJP code (If a lor•gn addr..., enter city, p,ow10e or state, and country (follow the counlry's practice for ent...,g
                     poatal code)~


                     LOS ANGELES,                         CA            90016
  N"'tA• rm:.-   ---··--- ,.__                ..... ~ - .....,,,__ ..__._,.,,,..__ -   --   "'--- ~ ... L..i.. ......
                                                                                                                                 •----~ ~-- ·                   ........._                     .........._
  J Putll       Automatic S•Monlll Extension
  1a Enter the form code for the return that this .oolication is for I see below}                                          .. ..              ..        ...    . ..          , .....       . ......     ' .... I09     I
  Application                                                                                         form              Application                                                                           Form
  11 For:                                                                                             Code              11 For:                                                                               Code
  Form 1065                                                                                            09               Form 1041 f estate other than a             ll!:llltll}                                  04    I
  knn8804                                                                                              11               Form 1041 l trust}                                                                       05
  I Put Ill   Automatic 8·Monlll Extension
    b Enter the form code for the return that this aoo1ication is for (see below) . .. ...     ··-- .  ... .. . ... .... . ..                                    .. .. .          ......     .......     ... l         I
   Application                                                                   Form      Application                                                                                                        Form
   Is For:                                                                       Code      11 For:                                                                                                            Code
  Form 706-GS(D)                                                                  01       form 1126-ND (section 4951 taxes)                                                                                     20
  f«m 706-GSIT\                                                                   02       form 1120.PC                                                                                                          21
  Form 1041 (bankruotcv estate onM                                                03       Form 1120-f'Ol.                                                                                                       22
  form 1041-H                                                                     OI       Form 1120·REIT                                                                                                        23
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       I
  form 1041-0FT                                                                   07       form 1120-RIC                                                                                                         24
  ~onn 1042                                                                       08       Form 1120S                                                                                                            25
  form 1065-B                                                                     10       Form 1120-Sf                                                                                                          H     I
  ~ 1066                                                                          11       Form3520-A                                                                                                            27
  Form 1120                                                                       12       Form8612                                                                                                              28    j
  form 1120-<:                                                                    14       Form 8613                                                                                                             29
  Form 1120-f                                                                     15       Fonn8725                                                                                                              ao    I
  form1120-fSC                                                                    11       Form 8831                                                                                                             32
  Form 1120-H                                                                     17       Fonn8876                                                                                                              aa    I
  Fcwm 1120-L                                                                     11       Form 8924                                                                                                             35
  Form 1120-ND                                                                    19       Fonn8928
                                                                                                                                                                                                                 •     '
  2      If the organization is a foreign corporation that does not have an office or place of business in the United States, check here . . . •. . ... ..... .. ... •.. .. .. .. .• ►                             D
  3      If the organization is a corporation and is the common parent ofa group that intends to file a consoWdated return, check here .. . .• .• .. . .. . _..                                        ,...... ►   D
         If checked, attach a statement listing the name, address, and Employer Identification Number (EIN) for each member covered by this application.

   Part II All Fliers M111t Complete TIiis Part
  4 Jf the organization is a corporation or partnership that qualifies under Regulations section 1.6081·5, check here      ►
  51 The application is for calendar year 2014 , or tax year beginning _ _ _ _ _ _ _ _ _ _ _ , and ending _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                                  .................
      b s11011 tax year. If this tax year is less than 12 months, check the reason:                                      D      Initial return       D      Final return
         D      Change in accounting period                D
                                                           Consolidated return to be filed                                D     Other (see instructions-attach explanation)

  s     Tentatille total tax                                                                                                                                               6


  7      Total payments and credits (see instructions) ... . ..... ......... . .......... .... .                                                                           7

  II Balance dt11. Subtract line 7 from line 6 (see Instructions} . .. .... .... ... .. .. .. ... .                                                                        a
  LI-IA For Privacy Act and Paperworil Reduction Act Notice, 111 separate Instructions.                                                                                                Form 7004(Rev. 12·2012)
  419741
  05·01- 14




19050914 145788 P- 04650                                                           2014.04020 PDTW, LLC                                                                                          P- 046501
          Case 6:16-bk-15889-SY                                  Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                              Desc
                                                                 Main Document    Page 68 of 125

                                                         U.S. Return of Partnership Income
Fonn         1065                                                                                                                                    ---
                                                                                                                                                                       0MB No. 1545..0123

Oepar1ment of 11M1 Treasu,y
lnt..,el
A
         R-•     SeM~
     Principal business acwlty
                                   Fo, ca1....iar yew 2014, o, laX yMr beginning
                                   EXTENSION GRANTED TO 09715/rr-
                                                  N_,,. ol partnwsllip
                                                                                                             •             • ending


                                                                                                                                                                   D
                                                                                                                                                                         2014
                                                                                                                                                                       Effll)loyer id-,tlftcatlon
                                                                                                                                                                       IIIJffll)er



MANUFACTURE                                      l'DTW, LLC                                                                                                        XX-XXXXXXX
8 Principal product °' 1erv1ce            Type Numb•. atreet, and room or auit• no. If• P.O. box, aee the inatructions.                                            E   Dale busin-. started
                                           or
                                          Pri11t 3231           s.
                                                                 LA CIENEGA BLVD. STE                                            A                                 05/09/2006
APPAREL                                           City o, town, atalt o, province, coun.-y, and ZIP o, foreign   -tal   code                                       F   Tolll asaeto
C    Bullln- cod• number

315990                                         LOS ANGELES                                                                            CA 90016                     s 1,759,530.
6      Check applicable boxes:         (1)   LJ Initial return (2) LJ Final return  (3) LJ Name change (4)                                LJ Address change (5) LJ Amended return
                                             D
                                       Technical termination • also check ( 1) or (2)
                                       (8)
                                             D         (2) [X] Accrual                       Other (specify) ►   D
H Check accounting method: (1)         Cash                                         (3)
  Number of Schedules K· 1. Attach one for each person who was a partner at any time during the tax year     ►                            ---------------
                                                                                                                                          _____2_________LJ_
J      Check if Schedules Cand M·3 are attached             .   .. ... ..     ..........      .... ...   • ......

Caution. Include only trade or business income and expenses on lines 1a through 22 below. See the instructions for more information.




I
.E




        10   Guaranteed payments to partners ..                                                                                                               10
        11   Repairs and maintenance                                                                                                                       11                        15,3 9.
        12 Bad debts ... .. .. ..... ..                                                                                                                    12
        13 Rent • ... .. ....... ..                                                                                                                        13
        14 Taxes and licenses ............................... .                                                                                            14
        15 Interest                                                                                                                                        15
        18 1 Depreciation (if required, attach Form 4562) . ... .. ... .. . ..... . .... .            161                                  27,732.
           II Less depreciation reported on Form 1125-A and elsewhere on return ................. .. 16b                                                   18c                       27,732.
        17 Depletion (Do not deduct oil 11d 011 depletion.) ... . ...              .. ............. .                                                      17
        18 Retirement plans, etc. ..                                                                                                                       18
        19 Employee benefit programs ....... ..                                                                                                            19

        20   Other deductions (attach statement)                                                                                                           20          1,882,850.
        21   Total deductions. Add the amounts shown in the far right column for lines 9 through 20 . . .



Sign

                                                                                                                                 ► o.,.
Here
                   ►    Signiluro oi ijine,iil pii\ner o, Lmilid liibiiity company mim6ei -                                                                                                    No
                 PnnVType     -•er'• name                                   Ptei>•er"• signature
                                                                                                                                               self-employed
Paid               OSEPH FOSTER CPA                                          OSEPH FOSTER CPA                                                                      P01380751
Preparer          Firm' s name ►
Use Only           KF PROFESSIONAL GROUP                                                                                                      Firm'aEIN   ►    XX-XXXXXXX
                         ►l O N. FIRST STREET, SUITE
                  Firm'udcnsa                                                                                        0
                   BURBANK, CA 91502                                                                                                          Phone no.   818- 736- 5960
LHA For Papeiworil Re•11ct1H Act Notice, see 111par1te Instructions.                                                                                                      Form 1065 (2014)


411001
0·1· 07-15
            Case 6:16-bk-15889-SY                          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                          Desc
                                                           Main Document    Page 69 of 125
  Form 1065 (2014)        PDTW. LLC                                                                                                                 2 0-4 9 3 777 3            Paoe 2
  I Schedule BI Other Information
    1  What type of entity is fHing this return? Check the applicable box:                                                                                              Yea No
        a   D Domestic general partnership         b    D   Domestic limited partnership                                                                                           I
        [X] Domestic limited liability company d
        c                                               D   Domestic Hmited liability partnership
        •D    Foreign partnership                  f    D   Other ►                                                                                                                  _j
    2 At any lime during the tax year, was any partner in the partnership a disregarded entity, a partnership (including an entity treated as a
       partnershin\. a trusl an S corporation an estate Cother than an estate of a deceased partner). or a nominee or similar person?             .... -· .......                X
                                                                                                                                                                                   I
    3 At the end of the tax year:
     I Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt organization, or
       any foreign government own, directly or indirectly, an interest of 50% or more in tt,e profit, loss, or capital of the partnership? For rules of
                                                                                                                                                                           -  __J

       constructive ownership, see instructions. If "Yes; attach Schedule B-1, Information on Partners Owning 50% or More of the Partnership ....                                X
     b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of the partnership? For rules of
       constructive ownershio. see instructions. If "Yes· attach Schedule 8-1 Information on Partners Ownina 50% or More of the Partnership .....                 .. X
    4 At the end of the tax year, did the partnership:                                                                                                                                     I
     I Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of au classes of stock entitled to vote of any foreign
       or domestic corooration? For rules of constructive ownershio, see instructions. If "Yes • complete lil throuah (ivlbelow .. -- -· .... .... " .,.                         X
                                (I) Name of Corporation                                         I11J Employer                       (ill) Country of                (Iv) Pwcentaqe
                                                                                                ldentiftcllllon                                                        Ownod In
                                                                                               Nurnbw (If anyl                       Incorporation                   Voting Stoel<




     b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital in any foreign or
       domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see
       instructions. If 'Yes; complete (il through M below       .. ... .. . .. ..
                                                                     (II_} Employ•
                                                                                                . ..    ..        ....      ..          ..     ..     ...... ..            -
                                                                                                                                                                    Y)Mu1mt11-
                                                                                                                                                                               X
                       (I) Name of Entity                                                  (Ill) Type of Entity                    (Iv) Country of
                                                                ld«ltification Nurnb•                                                                           Pe/unt,ge Owned In
                                                                          (II any)                                                  Organization                Proll.Loss.arC&pllaJ




                                                                                                                                                                           Yea        No
    5 Did the partnership file Form 8893, Election of Partnership Level Tax Treatment, or an election statement under                                                                      (
       section 6231(a)(1)(B)(ii) for partnership-level tax treatment, that is in effect for this tax year? See Form 8893
       for more details     ....      ....   .. .. ·•··       ..
    8 Does the partnership satisfy all four of the foUowing conditions?
                                                                             ..             ..    ... ...      ..   .. ..     . ..           . - ..         .... , .....   -     '    X

     I The partnership's total receipts for the tax year were less than $250,000.
     b The partnership's total assets at the end of the tax year were less than$ 1 million.
     C Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including extensions) for the partnership
       return.
     d The partnership is not filing and is not required to file Schedule M-3 .. ............. ..... ....... . ......... ....
       If "Yes; the partnership is not required to complete Schedules L, M-1, and M-2; Item Fon page 1 of Form 1065;
                                                                                                                                   ... ..... ....·······• ....... ..       -     ,-
                                                                                                                                                                                      X
                                                                                                                                                                                           I
       or Item Lon Schedule K-1.
    7 Is this partnership a publicly traded partnership as defined in section 469(k}(2)? . ..                     ...     . .         ... ..           .... ' ......                  X
    8 During the tax year, did the partnership have any debt that was cancelled, was forgiven, or had the terms modified so as to reduce the
       orincipal amount of the debt?         .. .         ...    . - ..   ..                   ..  .      . ..    ..                    ..    ..       . ..     .... ..               X
    9 Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide information on any
       reoortable transaction?      ... ..      ...     ... .. .. ..                • · ·•· .               ..                       .. ..             .. ·•• .. - '                  X
   10 At any time during calendar year 2014, did the partnership have an interest in or a signature or other authority over a financial account in a
       foreign country (such as a bank account, securities account, or other financial account)? See the instructions for exceptions and filing
       requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR). If "Yes; enter the name of the foreign country.
            ►
                                                                                                                                                                           --
                                                                                                                                                                  Form 1065 (2014)
                                                                                                                                                                                      X



  411011
  01-07-15
                                                                                                  2
19050914 145788 P- 04650                                            2014.04020 PDTW, LLC                                                                           P- 046501
              Case 6:16-bk-15889-SY                        Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                              Desc
                                                           Main Document    Page 70 of 125
  Form 1065 (20141        PDTW. LLC                                                                                                                 20 - 4937773                Pace 3
  I Schedule 8 I Other Information ·                                ri




                                                                                                                                                                               Yes No
   11    At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or transferor to, a foreign trust? If "Yes,·
         the partnership may have to file Form 3520, Annual Return To Report Transactions With Foreign Trusts and Receipt of Certain Foreign Gifts.                                  \
         See instructions ..           ...   ...              ... .. . ..         .. .        ..     ...     ...                  ..                 ......       ..        "
                                                                                                                                                                                   X
   12a Is the partnership making, or had it previously made (and not revoked), a section 754 election? .... . ..... ..... ... .. ··-                   ................            X
         See instructions for details regarding a section 754 election.                                                                                                       -..
     b Oid the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes,• attach a statement showing
         the computation and allocation of the basis adjustment See instructions ... ... ....... ................ .... ...      .    •·•     ... - . .... ...••    u,
                                                                                                                                                                          "
                                                                                                                                                                                   X
     C Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a substantial built•in loss (as defined
         under section 743(d)) or substantial basis reduction (as defined under section 734(d})? If "Yes,· attach a statement showing the computation and
         allocation of the basis adiustmenL See instructions               ...       .. .      . ..    . . ..                                   .. .   . ..           ..           X
   13 Check this box if, during the current or prior tax year, the partnership distributed any property received in a like-kind exchange or contributed such                          I
         orooertv to another entitv (other than disreoarded entities whollv owned bv the DartnershiD throuohout the tax vearl , ·······          ........         ►□
   14 At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other undivided interest in partnership
         orooertv? . . ... . , ...           ......   - .... ·····       • · • ..   . . . . ' ..       ··· ·• ... ...  -· .... .. ... . .. . ... .                ....             X
   15 If the partnership is required to file Form 8858, Information Return of U.S. Persons With Respect To Foreign Disregarded Entities, enter the
         number of Forms 8858 attached. See instructions ►
   18 Does the partnership have any foreign partners? If "Yes,· enter the number of Forms 8805, Foreign Partner's Information Statement of
         Section 1446 Withholdina Tax. filed for this partnershio. ►                                                                                                               X
   17 Enter the number of Forms 8865 Return of U.S. Persons With RIISIW1 to Certain Foreian Partnershlos attached to this return• ..,.                                                I
   18a Did you make any payments in 2014 that would require you to file Form(s) 1099? See instructions              . ····•·••· ... ... ·-····
                                                                                                                                             ....        .
                                                                                                                                                       .. ,. ........... X
     b If "Yes· did vou or will vou file reauired Form(sl 1099? . " . .                 .. . . . .. . .. .. ..              . ..       ... .. .....  .     ... '" •··· ...     X
   19 Enter the number of Form(s} 5471, Information Return of U.S. Persons With Respect To Certain Foreign Corporations, attached                                                     1
         to this return. ►
   20 Enter the number of partners that are foreign oovernments under section 892. ..,.                                                                                              '
  Designation ofTax Matters Partner (see instructions)
  Enter below the general partner or member-manager designated as the tax matters partner (TMP} for the tax year of this return:
  Name of                                                                                                                     Identifying
  designated TMP ►        PAULA           THOMAS                                                                              number of TMP ►        615- 3 4 - 019 8
                                                                                                                              Phone
                                                                                                                              number ofTMP ►
  Address of           2 514 S • TOLEDO AVE
  designated TMP     ► PALM SPRINGS , CA 9 2 264
                                                                                                                                                                   Form 1065 (2014)




  411021
  01-07- 15
                                                                                                 3
19050914 145788 P- 04650                                            2014.04020 PDTW, LLC                                                                             P- 046501
               Case 6:16-bk-15889-SY                                        Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                        Desc
                                                                            Main Document    Page 71 of 125
   Form 1065120141               PDTW, LLC                                                                                                                                                                20 - 4937773        Paoe 4
  I ScheduleKI Partners' Distributive Share Items                                                                                                                                                              Total amount
               1 Ordinary business income (loss) (page 1, line 22)                ..                   .. ..
                                                                                             ..... , ....... . ... .. . . ........ ..... ....            ...                                              1           38,178 .
               2 Net rental real estate income (loss) (attach Form 8825)                            .. ..                                                                                                 2
               3 a Other gross rental income (loss)       .... ..    . ....     ....                  ..
                                                                                         ••···· ., ........      3a                             I            f
                 II Expenses from other rental activities (attach statement)         .. ... ....... ... I 3b I       ......                                                                           -3c··
     ..,
      0
     d.
                 c Other net rental income (loss). Subtract line 3b from line 3a ..................... ..
               4 Guaranteed payments ...                 ....
                                                   ..... .......
               5 Interest income .. ... ... .. .. ..          .... ,      ...... ...... . ..... ...              '"'
                                                                                                                     ........ ·•·····
                                                                             ...... ..... .. ......... .... .. .... ····· ooh• ,.,. •• ....
                                                                                                                                  .
                                                                                                                                           ......
                                                                                                                                           .
                                                                                                                                       ••···     ...
                                                                                                                                                         .
                                                                                                                                                             ... .......... .
                                                                                                                                                                                  . ..
                                                                                                                                                                                               ....     4
                                                                                                                                                                                                        5
               6 Dividends: I Ordinary cfNidends                            .. ..
                                                                       .. .. .. . . ......                                    .    . ·-                                                                61
      e•0                                                                                                                                                    I
      c.,
     .5      7 Royalties ...
                                b Qualified dividends .... .. ........ ... .... ...... ... ... ..
                                        .. ... ..... .. . .... ... ... ........
                                                                                                                ·eb
                                                                                                        •·• .......                  .... .. ...
                                                                                                                                                I
                                                                                                                                                                       ..         .... .
                                                                                                                                                                                   . ...      7           -
             8 Net short-term capi1al gain (loss) (attach Schedule O (Form 1065)) ····•· .......
                                                                                                                                  ········.        ...  ...     .  .
                                                                                                                                                                   ............               8
             9 a Net long•term capital gain (loss) (attach Schedule D (F0<m 1065))                                                    ..                                                     91
               b Collectibles (28%) gain (loss) .....             ..         ·• ...        •··                      ... .....      9b          . f" I
               c Unrecaptured section 1250 gain (attach statement) .. .... -··- ............                .                 I 9c I
            10 Net section 1231 gain (loss) (attach Form 4797) .... .. .. ......                              .....        .. ... . . ...... . ..... •· .......                               10
            11 Other income Closs) (see instructions} Type ►                                                                                                                                  11
            12 Section 179 deduction (attach Form 4562)
       !!0 13 a Contributions ........ ··-· ... ... ....·······                   . ..... , . ......... ........ .. ······                              ..
                                                                                                                                                ••0#"' .......              . ......          12

      i:i
                                                                                                                         .
                                                                              .. ••· ··· ··· .... ..... •···-- ., ··•····· . •·•• · ................. .....                                  131
       c.,
       ::,     b Investment interest expense .... .....                           .
                                                                         ····••·• ······••· ........ .....                     ......         ·••·•·        . ..... •······                  13b
     1Q        c Section 59(e)(2) expenditures: {1) Type ►                                                                                                      {2)Amount ► 13cl2l
               d Other deductions Csee instructions} Tvoe~                                                        SEE STATEMENT 4                                                            13d                     lU, 991.
                                                                                                  .
         '~ 14 a Net earnings (loss) from self-employment ·• .... .... ·••·· ··• ....... ... .... ........ , . ..... ..... •·•·•·                   .              ..                        141                      37,987.
               b Gross farming or fishing lncome              . ... ..        . . .. .......           ..... ....... .. ......... ......                           ..          . ....        14b
  ill          c Gross nonfarm income            ..      . .. .        ...            ...        . ..                                      ...                ...
                                                                                                                                                                   ····· .
                                                                                                                                                                              . .            1-4c               3 , 943 , 920.
            15 a Low-income housing credit (section 42(i)(5)) ... ......
                                                                                           ···- .. .. ....... ... . ..... ••·•··• ..                                                         151
               b Low-income housing credit (other) ,., ········ . .... ·••· •··••··· ........                           . .... ...... , " ' ' '"" •• U• • --•••O I ' ' ' " "                 15b
     i         c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if appficable)                                      ·••· · ..       ...   ..       ..
                                                                                                                                                                              •·· •·•        15c
     a•        d Other rental real estate credits (see instructions)                 Type ►                                                                                                  15d
               1 Other rental credits (see instructions)                             Type ►                                                                                                  151
               f Other credits I see instructions}                                   Tvoe ►                                                                                                  15f
            18 a Name of country or U.S. possession ►
               II Gross income from all sources            .. ................... ...... ................ ........... ........... ........ .. .... - .
                                                                                                                                                                             ... -
                                                                                                                                                                              . .... 18b              -
     .,        c Gross income sourced at partner level ............ .......... ................. ........ . . ... .. . ........ .... .... . ..                               ..              18c
     g            Foreign gross income sourced at partnership level                                                                                                                      .,. _
                  Passive ►
     i.,       d catigo,y                                           • General category . . ►                                                              f Other
                                                                                                                                                                                   ► 18(
    ~
     C
      ID
                  Deductions anocated and apportioned at partner level
               D Interest expense ►                                                       h Other             ....... . ····· .... .... .......... ... .. ► 18h
                                                                                                                                                        ..
                                                                                                                                                                                                      -
      61          Deductions aUocated and apportioned at partnership level to foreign source income
    1i
      ~        I    :~    ►                                         J General category . ►                                                                k Other ...
                                                                                                                                                                                   ►
                                                                                                                                                                                         '-
                                                                                                                                                                                             18k
    II-
               I Total foreign taxes (check one): ► Paid                     D    Accrued                     D
                                                                                                              ....... ....... ........ ....... .        ..                                   ..
                                                                                                                                                                                             181
               mReduction in taxes available for credit (attach statement) ..                                 .... ..            . ..           . ..           .. .... ....              .  1Stn
               n Other foreign tax information (attach statement)                 .... ·•        ..         .. ..                       .. .. ..         .            ....
            17 a Post-1986 depreciation adjustment .... ' .. ... . ....... .. ..... .. .... .......... .......                                               . .. . .... . ..               171                        1,760.•
                                                                                           ....
    llfl b Adjusted gam or loss ... .. . ... .... , . .... '" ....... ......... ,,...... .......... ·····                                                    .        .... ·····
                                                                                                                                                                      ........              17b
  ,.....e.se   c Depletion (other than oUand gas) . ...                                               ..
                                                                      .. ... . .. .... ..... ....... .........           .                                   ........
                                                                                                                                                       ·····. ···- .                         ...
                                                                                                                                                                                             17c
  :!i~         d Oil, gas, and geothermal properties - gross income . ..                              ... .
                                                                                               , .......                 ...........
                                                                                                                            , ....... .......                .        ...
                                                                                                                                                               ..... .... ..                17d

  --
  -.5,c
    2-
               e 011, gas, and geothermal properties - deductions ..
               f Other AMT items (attach statement)
            18 1 Tax-exempt interest income ..... .. .. ....
                                                                  ..
                                                                              ..
                                                                                          ..
                                                                                           ..
                                                                                       ... ...
                                                                                                        .. ..
                                                                                                         ....
                                                                                                                ..
                                                                                                                 .. . ...
                                                                                                                     .. .. .
                                                                                                                                    -···· ......
                                                                                                                                        ..... , . ..
                                                                                                        ... ,. ... . . . ...... ........ .. ·- ... .......
                                                                                                                                                               . ..           ......        171
                                                                                                                                                                                             171
                                                                                                                                                                                            18a
    §          b Other tax-exempt income            ... ... ........ ......... ··••·••· . ...... ... ....                             .... .. , ..... . ...... .. ...                       18b
    i          c  Nondeductible   expenses        .. .... . ....
       E 19 a Distributions of cash and marl<etable securities
                                                                              ...... •· ·· ... ... .          ....
                                                                                                                 ,$1;;E           $T.A'l'.~N:'.r. ......                5                   18c                      23,111.
     ...
      ~                                                                    .  .           ...
                                                                                    .......             ...    .
                                                                                                           . ······
                                                                                                                ...             ...          ..  .  .                     •· ..             19&                        8,644.
    .5         b Distributions of other property . .. ... , ........ ... ..... . ....... ......... ...........           .                                     .....
                                                                                                                                                          .. ... ...... ..               .  19b

    0
     •
    :5
            20 a Investment income
               b Investment expenses
                                              ... ... ........ " ......... ,. ......... ..... ........... ..... .............. .... .... ······
                                               ....          ..... •··· ... .... ····· ........ .. ..... ...                                        ..... •· . .               . ..
                                                                                                                                                                                            20a
                                                                                                                                                                                            20b
                                                                                                                                                                                               ..
               c Other items and amounts (attach statement) ..                         . ---- . --- ·- .         ..            . ..                                            ...                                                1


                                                                                                                                                                                                                 Form 1065 (2014)
  411041
  01 •07-15
                                                                                                                                       4
19050914 145788 P- 04650                                                               2014.04020 PDTW, LLC                                                                                                       P- 046501
               Case 6:16-bk-15889-SY                                     Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                    Desc
                                                                         Main Document    Page 72 of 125
  Form 1065 (2014)            PDTW, LLC                                                                                                                     20 - 49 377 73          Pa11e 5
  Analvsis of Net Income (Loss}
  1 Net ·,ncome~ou). Combme ScheduleK, lines 1 throu"1           11 From ther•ult. subnc:ttheaumof Sc:1-...K, 5nee 12 tllrou"113d, and 181        ... l    1    I            27,187.
  2 Analysis by                                                     (II) Individual             (Iii) Individual                                  (v)Exempt                    (vi)
                                    (I) Col'l)orate                     (active)                   (passive)              (Iv) Partnership       Organization             Nominee/Other
       partner type:
    a General partners
    II Limited partners                                                26,996.                             191.
  t Schedule L I Balance Sheets oer Books
                                                                                            Beoinninc of tax vear                                       End of tax vear
                             Asseta
                                                                                      (al                           (b.                         (cl                          (d)
    1 Cash ·······" ..... ................. ······· ······..                                                        229,533.                                                179,053.
    21 Trade notes and accounts receivable .........                             746,901.                                                     235,698.
     b Less allowance for bad debts ····· , ..... ...                                                               746,901.                                                235,698.
    3 Inventories ................... ......... .......                                                             341,805.                                                811,096.
    4 U.S. government obligations . . ........ .. ... .
     5 Tax-exempt securities ······ ..... ... ........ ...
     8 Other current assets (attach statement) ......                STATBNBNT                 6                     80,522.                                                 76,910.
     71 Loans to partnera (0< persona related to partnn)
      b Mortgage and real estate loans             .. . ... .
     8 Other investments (attach statement)
     91 Burldrngs and other depreciable assets •··
                                                               ..
                                                                     -           164,327.                                                     309,149.                                        I
      b Less accumulated depreciation ......... .            .                   157,270.                             7,057.                  1g4, t28.                     124,921.
   101 Oepletable assets .. .. . ..               ..... , .
      II Less accumulated depletion ._.. ... ...         .     ..
   11 Land (net ofany amortization) ........ .....
   121 Intangible assets (amortizable only)
      b Less accumulated amortization - ..........
                                                           ·•--··
                                                                     -
   13 Other assets (attach statement) ... ··-·-···.                  !>TA'l'BNBNT 7                              348,749.                                               331,852.
   1.C Total assets . ...... ........... .... ·----.                                                           1,754,567.                                             1,759,530.
                  Llabllltles and Capital
   15 Accounts payable ....... ...                ..... .. ...
                                                                                                      -          580,597.      -                                '-
                                                                                                                                                                            558,812.
   18 Mortgaves. not. ., bonda payable in less lhan 1 y -                                                      l 625,000.
   17 Other current habililies (attach statement) . _                S'l'A'l'BHBNT 8                             388,219.                                             2,153.325.
   18 All nonrecourse loans --···· ··-···· .....
   19& Loans from partnn (01' persone related to pa-tnera)                                                          ·6 0 I 00-0- •                                           45,017.
     b Mortgaves. not. ., bonds payable., 1 yNt 0t mort                                                             359,337.
   20 Other liabilities (attach statement)
                                               ······· STATBMBN'l'                             9                                o.                                          270,000.
   21 Partners· capital accounts          ..... ·······                                                    -1 258,586.                                               -1. 267. 624.
   22 Total liabilities and caoital ... . ..... . .                                                         1. 754 567.                                               1,759,530.
  I Schedule M-1 1 Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                                  Note. The partnership may be required to file Schedule M-3 (see instructions).
   1    Net income (loss) per books .. . .. • .. . .. .. .                                     - 3 9 4 • S Income recorded on books this year not included
   2    Income included on Schedule K, hnes 1, 2, 3c,                                                       on Schedule K, lines 1 through 11 (itemize):
        5, 6a, 7, 8, 9a, 10, and 11, not recorded on books                                                a Tax-exempt interest $
        this year (itemize): _ _ _ _ _ _ __
   3 Guaranteed payments (other than health                                                                  7 Deductions included on Schedule K, lines 1
     insurance) .. ... ... . _.                                                                                  through 13d, and 161, not charged against
   4 Expen- -ded on booka tNa y- not Included on                                                                 book income this year (itemize):
       Schedule K. tines I through 13d, and 161 Qtlffllul:                                                     a Depreciation $ _ _ _ _ _ _ _7_7_7.
       STMT 11                                         5,247.                                                                                                                       777.
                                                                                                                                                                                    7 7.
                                                                                                                                                                             27,187.
    Schedule M-2 Anal is of Partners' Ca
   1 Balance at beginning of year .. .. ... •                                                               8 Distributions: a Cash                                            8,
   2 Capital contributed: • Cash .. .... . .... .. . . - - - - - - - -                         b Property
                           bProperty . ...• ..•..•... .                     7 Other decreases (itemize): _ _ _ _ __
   3 Net income (loss) per books .. . ..... ... .... .•• ....       - 394 •
   4 Other increases (itemize): _ _ _ _ __
   5 Add lines 1 throu h 4
  0 1~ 7- 15
                                                              - 1 2      ----------
                                                                            8 Add lines 6 and 7
                                                                            9 a.lance at ond al y..,, Subnet r,,,. 8 from line 5
                                                                                                               5
                                                                                                                                                                     - 1,2
                                                                                                                                                                          Form 1065 (2014)
19050914 145788 P- 04650                                                        2014.04020 PDTW, LLC                                                                      P- 046501
             Case 6:16-bk-15889-SY                                    Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                         Desc
                                                                      Main Document    Page 73 of 125

  Form       1125-A                                                                 Cost of Goods Sold
  (Rev. Oecembor 2012)                                       ► Attach to Form 1120, 1120-C, 1120-F, 1120S, 1065, or 1065-8.                                                            0MB No. 1545-2225
  Oepartmonl of the T,-,ry                    ► Information about Form 1125-A and its Instructions is at -.lrs.gov/form1125a,
  Internal Rev.,... Service
                                                                                                                                                                                 mp oyor er,       ban num   •
          PDTW, LLC                                                                                                                                                                20- 4937773
        Inventory at beginning of year
   2  Purchases       .... . . .. .. . .. .... .. ....... .. ... .. .. .. . .. . . •.. .. ....... .. .. ...•                        .. ............. .                  2
   3  Cost of labor .. .. ... .. .................... ... ........ ... . .... .... .... ........... ........ ... .. .. .... ... .. ... . .. ...... .. .. . ....... .    3
   4  Add~ional section 263A costs (attach schedufe)                      . .. ... ... .. ..... .. ...... ......... ........... .. . . . .........                      4
   5  Other costs (attach schedule)            ..... .. . ..... ........ ... .............$.~~ ...$':f.~'f.~N'..P....12........... ..                                   5
   6  Total. Add lines 1 through 5 .. .. . ... . .... ... . . . . . ... ... ... .. ... .. . .. ... ... . .. ... . .. .... .                                             6              4,4
   7  Inventory at end of year           . ... ... .. .. . .. .... .... . .. ... . .... ... .. ... . ... ..... .                                                        7                      8
   8 Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, Mne 2 or the
      appropriate line of your tax return (see instructions)                                                                                                            8              3,613,507.
   9a Check all methods used for valuing closing inventory:
      (i) @ Cost
      (ii)    D  Lower of cost or market
              D  Other (Specify method used and attach explanation) ►
      (iii)
                                                                                             --------------------------
                                                                                                                                                                   ······· .......... ................. ►□
     II Check if there was a writedown of subnormal goods        .... .. ... ...... .... ... . .. .. ... . ... . ... .. .
     c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) . .. . .......                                                                          ► D
     d ff the LIFO Inventory method was used for this tax year, enter amount of closing inventory computed
      under LIFO . ... •..•.. .. .. ... .. ... ... ... ... ... ... .. .. • ..... ... ..... ... • ........ .. . .. .. . .... ... .. ........ ....... j'-'-9dc....o..j----,--,.----...::,,,.......-
    • If property is produced Of acquired for resale, do the rules of Section 263A apply to the corporation? ... .                                                                 Yes    LJ  No        lXJ
    f Was there any change in determining quantities, cost. or valuations between opening and closing inventory?                            ........ .. ... ....                          D
                                                                                                                                                                                   Yes [)(] No
      If 'Yes; attach explanation.

  For Paperwolt Reduction Act Notice, 111 separate lnstn1ctlon1.                                                                                                                Form 1125-A(Rev. 12-2012)




  424.U1
  OS-01-14
                                                                                             6
19050914 145788 P- 04650                                                         2014.04020 PDTW, LLC                                                                                     P- 046501
             Case 6:16-bk-15889-SY                     Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                          Desc
                                                       Main Document    Page 74 of 125

  SCHEDULE B-1                                     Information on Partners Owning S0°/4 or
  (Fonn 1065)
  (Rev. December 2011)                                    More of the Partnership                                                          0MB No. 1545-0099
  D"l'attment of th• T,_ury
  Internal Rev.nue ~                                      ► Attach to Form 1065. See instructions.
  Name of partnership                                                                                                                Employe, Identification number



       PDTW, LLC                                                                                                                      XX-XXXXXXX
    ~            Entities Owning 50% or More of the Partnership(Form 1065, Schedule B, Question 3a)
  Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including My entity treated as a partnership), trust,
  tax-exempt organization, or any foreign government that owns, directly or indirectly, an lnterest of 50% or more in the profit, loss, or capital of the
  oartnershio (see instructions}.
                              (i) Name of Entity                     00 Employer                 0i0                      (iv)              (v)Maximum
                                                                     Identification         Type of Entity      Country of Organization Percentage Owned
                                                                    Number (If any)                                                      in Profit, Loss, or
                                                                                                                                               Caoital




  Complete columns (i) through 0v) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the profit, loss, or
  capital of the partnership (see instructions).


                    0) Name of Individual or Estate                  0~ Identifying       Oil) Courrtry of Citizenship (see instNCtions)       (iv) Maximum
                                                                    Number (If any)                                                         Percentage Owned
                                                                                                                                              in Profit, Loss,
                                                                                                                                                  orCaoital


  PAULA            THOMAS                                        XXX-XX-XXXX UNITED STATES                                                              99 . 50




  LHA For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                   Schedule B--1 (Form 1065) (Rev. 12-2011)




  424551
  05-01-14
                                                                                      7
19050914 145788 P- 04650                                   2014.04020 PDTW, LLC                                                               P - 046501
              Case 6:16-bk-15889-SY                                    Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                              Desc
                                                                       Main Document    Page 75 of 125
                                                                                                                                                                                                                0MB No. 1545-0172
                                                                     Depreciation and Amortization
  '°""       4562                  I                                   (Including Information on Listed Property)                                                            OTHER                      l
                                                                                                                                                                                                                 2014
                                                                                 ► Attach to your tax return,
  Oepar1men1 of the T,...u,y
  Int.,.. R...,,ue Service (99)          ..,Inf-
                                                         ..       about Form - a n d its -rate Instructions is at -                                                    ...            ~
                                                                                                                                                                                                                 Attadlment
                                                                                                                                                                                                                 Sequence No. 179
  Naml(ajlhown on ..ium                                                                                                           Bullin- « ac1lvily to wllicll tt,ia form ..tala                             ldentllying numb•



  PDTW. LLC                                                                                                                                                                                                  20 - 4937773
  '1Pa11 1 Electlo■ To Expense Certain Property Under Section 179                                 Note: If you have any listed tJror>erty, complete Part V before Jou comtJlete Part I.
    1 Maximum amount (see instructions)                       .   . .. ·····••· ......                                  ..            .. .               . ...                 ···-   ..           1
   2 Total cost of section 179 property placed in service (see instructions) . .                                         ..       ... .... ... .... ........    ......          ...
                                                                                                                                                                            ····· .                2
   3 Threshold cost of section 179 property before reduction in limitation ..                                                     ··•····· .....      ..... ···-·.. . ...... ··•···                3
   4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter ·0-                                             - ...
                                                                                                                                   ••· ...                                     ......              4
   5 Doll• fimllallon for tax v. .. Subtract liM 4 from line 1. W..o or less, enw -0-, I fflllrried fllina uo•atalv. SN instrucliona . . .                                                         5
   6                                     {oj Oeacription of p,oporty                                              (Dl Coat '9)usin- u.. only)                                !Cl Elecew coet


                                                                                                                                                                                                                                         !




   7 Listed property. Enter the amount from line 29                           ........ -.~, ...     ...........          .....        ..     .... I 7
   8 Total elected cost of section 179 property. Add amounts in coturm (c), Wnes 6 and 7 ..........                                                        ..    ···--···         .. ····-··       8
   9 Tentative deduct'1on. Enter the smaller of line 5 or line 8                             ·- ......
                                                                                           ••·•·· ···•·•• ............ . ... ••·• • ···
                                                                                                              ...........                                              .                           9
  10 Carryover of disallowed deduction from fine 13 of your 2013 Form 4562          ... . ····-··· ... •·············      .... ,.                                     ..                          10

                                                                                                                        •······ ..
  11       Business income limitation. Enter the smaller of business income (not less than zero) or Une 5 .....                                                                                    11
  12 Section 179 expense deduction. Add lines 9 and 1o, bUt do not enter more than line 11 - ...                                                                 .. - ...              .. ...      12
  13 Canvover of disallowed deduction to 2015. Add lines 9 and 10 less Rne 12 ..         ► I 13
  Note: Do not use Part II or Part Ill below for l,sted property. Instead, use Part V.
                     Special D9f>"eciation Allowance a_11d Other Def,reclatlon {Do not Include listed property.)
  14 Special depreciation allowance for qualified property (other than listed property) placed in service during
           the tax year                              .. .. _......     .. . .. _...                                                                                                                14                  18,774.
  15 Property subject to section 168(f)(1) election _ ...                                                                                                                                          15
                                                   ACA
                     MACRS Depreciation (Do not include listed property.) See instructions.)
                                                                                                          Section A
  17 MACRS deductions for assets placed in service in tax years beginning before 2014                                                 17                                                                                  5,3 8.
                                                                                                                              •"· ►□"
  18 " ou •• electin to ou an assets laced ·, n aer,ice durln ltle tax . . into one or more ne,al - t a.:counts. , heck 11*'•
                          Section B - Assets Placed In Service During 2014 Tax Year Using the General Depreciation System
                                                                     (b) Month and                (e) Bula for depreciation
                   (I) Clauificetion of property                       y. . placed                (bus1netallnv. .tment uae                       (d):::-,            Cel Convention (f)Metllod             Cgl Oepteclallon deduellon
                                                                        in service                  only • -  lnalnlclione)

  19a          3-year property
    b          5-vear prooertv                                                                                16,237. 5 YRS.                                                HY               2 0 0D.t                     3,249.
     C         7-year property                                                                                 2,526. 7 YRS.                                                HY               ~OODE                          361.
     d         1O-vear prooertv
     e         15-year property
     f         20-vear prooerty
     a         25-year property                                                                                                                    25vrs.                                        SIL
                                                                             I                                                                    27.5 yrs.                  MM                  SIL
       h       Res'rdential rental property
                                                                             I                                                                    27.5 vrs.                 MM                   SIL
                                                                             I                                                                    39 vrs.                    MM                  SIL
       I       Nonresldential real property
                                                                             I                                MM         SIL
                                Section C • Assets Placed in Service During 2014 Tax Ye• Using the Alternative Depreciation System
  20a          Class life                                                                                                                                                                        SIL
       b       12-vear                                                                                                                             12m.                                          SIL
       C       40-vear                                                       I                                                                    40 vrs.                   MM                   SIL
  'I Part IV t Summay (See instructions.)
  21 Listed property. Enter amount from line 28                                  ......           . ······.             ·······              . . ..         . ..... ....
                                                                                                                                                                 •·                       . •·    21
  22 Total. Add amounts from fme 12, lines 14 through 17, lines 19 and 20 in column (g}, and hne 21-
           Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr. .                                                                ......            22                  27,732.
  23 For assets shown above and placed in service during the current year, enter the


  ·-~1     nnrtion of the basis attribUtable to section 263A costs
  0 1-0a- 1~     LHA For Paperwork Reduction Act Notice, see separate Instructions.
                                                                                                                   ..                        ..    I~ I                                                           Fonn 4562 (2014)
                                                                                                                                                                                                                                         I
                                                                                                                              8
19050914 145788 P- 04650                                                           2014.04020 PDTW, LLC                                                                                                            P - 046501
           Case 6:16-bk-15889-SY                         Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                       Desc
                                                         Main Document    Page 76 of 125
  Form4562 2014                        PDTW, LLC                                                                                                              XX-XXXXXXX                 Pae 2
   Pat V          Listed Pr0perty (Include automobiles, certain other vehicles, certain aircraft, certain computers, and property used for entertainment,
                  recreation, or amusement.)
                  Note: For any vehicle for which you 8/e using the standard mileage rate or deducting lease expense, complete0 nly 24a, 24b, columns (a)
                  through (c) of Section A. all of Section B, and Section C if applicable.
                     Section A • Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
  24a Do you have evidence to support the business/investment use claimed?            LJ Yes          LJ No          24b If "Yes • is the evidenoe written?              L J Yes LJ No
               fa)
         Type o property
                                   (b)
                                      Date
                                                    (c)
                                                  Business/
                                                                       (d)
                                                                          Cost or
                                                                                                      (e)
                                                                                            Basis for depreciation
                                                                                                                        (f)
                                                                                                                     Recovery
                                                                                                                                           (g)
                                                                                                                                         Method/
                                                                                                                                                                  (h)
                                                                                                                                                              Depreciation
                                                                                                                                                                                         (I)
                                                                                                                                                                                    Elected
         (list vehicles first)     placed in     investment                                 (business/Investment
                                                                                                                      period            Convention             deduction          section 179
                                    service    use percentage           other basis               Uleonly)                                                                           cost
  25 Special depreciation allowance for qualified listed property placed in service during the tax year and
      used more than 50% in a Qualified business use                           ..                                          .. ..                   I~                                           l

  27 Prooertv used 50% or less in a Qualified business use:
                                                                  %                                                                SIL·                                                         I
                                         :                        %                                                                SJL ·
                                         ;
                                                                  %                                                                SIL ·
  28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1     .... .,. ....... .                       .... .... I    28
  29 Add amounts in column {i), llne 26. Enter t,ere and on line 7 oaoe 1   . ..... . .. .   ......      ·····                     ..    .....       ......       .. I   29
                                                       Section B • Information on Use of Vehicles
  Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner,• or related person. If you provided vehicles
  to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.

                                                                         (a)                  (b)                  (c)                       (d)                 (e)                    (f)
  30 Total business/investment miles driven during the                 Vehicle              Vehicle              Vehicle                 Vehicle               Vehicle                Vehicle
     year (do not include commubng miles) ... . .....        ..
  31 Total commuting miles driven during the year ··-
  32 Total other personal (noncommuting) miles
     driven ........         ..
                         ....... , ....... ·••·         . .....
  33 Total miles driven during the year.
     Add lines 30 through 32 ... . .. .. . .......   ... .,. .
  34 Was the vehicle available for personal use                 Yes      No      Yes     No      Yes     No      Yes     No  Yes     No      Yes  No
                                                 .
     during off-duty hours? ··-· - ....... - .......
  35 Was the vehicle used primarily by a more
     than 5% owner or related person?
                                                 "
                                                    .........
  36 Is another vehicle available for personal
     use?       ....... ... . ,      ...         ..         ..
                                 Section C • Questions for Employers Who Provide Vehicles for Use by Their Employees
  Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who are not more than 5%
  owners or related rsons.
  37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                     Yes No
     employees?_,, .... ___ . ... ....... .......                      . ............ ..
  38 Do you maintain a written policy statement tnat prohibits personal use of vehicles, except commuting, by your
     employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners
  39 Do you treat all use of veh'1cles by employees as personal use?
  40 Do you provide more than five vehicles to your employees, obtain information from your employees about
                                                                                                                            ........... -...                                   -----
     the use of tile vehicles, and retain the information received? ... . ... _. . ..... .... .. ....    .. ... . .... .
  41 Do you meet the requirements concerning qualified automobile demonstration use? .. . .. . . . ... . ..... ..
       ote: If    ,r answer to 37 38 39 40 or41 is "Yes. • do n_    ot         te Section B for the covered vehicles.

                                                                                          (c)                           (d)                                                     If)
                                                                                      Amcrtizablll                     Code                                               Amcrliution
                                                                                        amount                         MCb on                                             for this y-
  42 Amortization of costs that begins during your 2014 tax year:
                                                         I                I                                 I                            I
                                                         I               I                                  I                            l
  43 Amortization of costs that began before your 2014 tax year                                                                                        I 43
                                        m.
  44 Total. Add amounts in column See the instructions for where to reoort .                                                                           I 44
  416252 0 1•08•15                                                                                                                                                           Form 4562 (2014)
                                                                                                 9
19050914 145788 P- 04650                                              2014.04020 PDTW, LLC                                                                                   P- 046501
                        Case 6:16-bk-15889-SY           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                  Desc
                                                        Main Document    Page 77 of 125
2014 DEPRECIATION ANO AMORTIZATION REPORT

                                                                                                                                               OTHER               1
                                                                                                             .
   ~I            Description      I Acquired
                                      Date     Method   Life
                                                                Line
                                                                 No.
                                                                            Unadjusted
                                                                           Cost Or Basis
                                                                                             Bus%
                                                                                              Exel
                                                                                                         Reduction In
                                                                                                               Basis
                                                                                                                                 Basis For
                                                                                                                                Depreciation
                                                                                                                                                    Accumulated
                                                                                                                                                    Depreciation
                                                                                                                                                                       Current
                                                                                                                                                                       Sec 179   I    Current Year
                                                                                                                                                                                       Deduction

                                      I I                                     2,963.
                                                                                                                                      -
                                                                                                                                  2,963.
                                                                                                                                          -~
                                                                                                                                           2,963.1

                                                                                                                                           4.434.
                                                                                                                                                                                 I
                                                                                                                                                                                             _Q.I
                                                                                                                                                                                                   o.

                                                                                                                                                                                 I
                                                                                                                                  !i_763.
                                                                                                                                  _3,636.              3,636.                                      o.
                               _ 11113_010_61a.oop•._o_o 11_1.J            _ 4, 6_49 .1 _        _l                                                       6!9_·1 -
                                                                                                                                                                                 I                 o...!
              CQMJ)~~ -                                                                                    -           _ _l,_4~9...!. • _!,
              COMPUTER             ll2127I061200Da5.00 tl.7            I      4,563.1                I                     11
                                                                                                                                ■-
                                                                                                                                  4,563.
                                                                                                                                                ~    - -
                                                                                                                                                       4,563.                                      o.
                                                                                                                                                    .,!1.,345.r
                                                                                                                                           -



                                                                                        -- -                                                                                                       .Q. .1
                                                                                                                                                                                 I
                                                                                -~--                                            2.L,34-2.:.
                                                                                                                                                                                                   o•
                                                                                 - --
                                                                              4,559.

                                                                              6,525.
                                                                                                                            - ~ 5~•
                                                                                                                            .,. _§.J 525. _
                                                                                                                                                       4,559.

                                                                                                                                                      6__,_(l_8Ll                1__         437.
           1FFICE FURNITURE        IOSl30k>81200Dlt7. 00       ll 7 I,             431.                                                431.I                40~ 1                I- ~-       689.1
                                                                                                                                  2,544               ;'80~                                    69_.
                                                                                                                                                                                               49.

                                                                                                                                  ~ 377. -             3:   26: 1~               1-          116.
                                                                                                                                  2, 26L _ _L_l-9_1.                                               0.1

                                                                                                                                  1,275.1             1,231.
                                                                                                                                                                                       -- 44.-
                                                                                                                                                                                                           1




                                                                                             -                                        ~         _     l 783.                                   63_.1

                                                                                 - 251.

                                                                              6 676.
                                                                                                                                       251.

                                                                                                                                  6 676.              6 099.
                                                                                                                                                            222.                               22 •.
                                                                                                                                                                                               -
                                                                                                                                                                                             511 .I
                                                                                                                                                                                                        1

428102
05-01-14                                                         (D) - Asset disposed                                  • ITC, Section 179, Salvage, Bonus, Commercial Revitalization DeductiOr'I
                                                                                       9.1
                        Case 6:16-bk-15889-SY             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                              Desc
                                                          Main Document    Page 78 of 125
2014 DEPRECIATION AND AMORTIZATION REPORT

                                                                                                                                                             OTHER               1
                                                                 I I                                            .                                                                I
   "=' I                                              I          Line    Unadjusted     Bus%        Reduction In                   Basis For                      Accumulated        Cutrent
                                                                                                                                                                                               I       Current Year




                                                                                                                                                                                             +-;,;.1
                 Description      I Acquired
                                      Date l Method       Life          Cost Or Basis    Exel          Basis                      Depreciation
                                                                 No.                                                                                              Depreciation       Sec 179            Deduction


                                                                                 74.
                                                                                            -- -                              '--
                                                                                                                                                 74.
                                                                                                                                                                           68,t                                   6,


                     EQUIPMENT ·~      fokoon~. o~ ~
                                                                         J 1319.
                                                                           4, 556 • I
                                                                                        -                                 -   ~   ~
                                                                                                                                      4,556.
                                                                                                                                              319.                    3,946. -

                                                                                                                                                                      4,162.l
                                                                                                                                                                                               .

                                                                                                                                                                                               ~              3_!! .
                                                                             ·--- - - -- ~                                                                                                                    147.

                                                                           - -
                                                                           1,066.                                             -=l g~ 066T -                              974.1-                1                92.
                                                                           1, 01.1._.                                         _       1_,_Q l 7.
                                                                                             -                                                                   -       1.29.                                _!8.
                                                                               436.
                                                                                 -          ·-                                     -          436.
                                                                                                                                                  -                    --398.
                                                                                                                                                                                                           - 38.
                                                                               436.
                                                                                        -                                         -           436. - - _ 398. 1--                                           _ 38...!
                                                                               861.
                                                                                                                                              -861. -
                                                                                                                                      1__!..3_32.!
                                                                                                                                                                         787.
                                                                                                                                                                     __}., 33_2. _       -         -
                                                                                                                                                                                                                 -o.
                                                                                                                                                                                                                74.


                                                                               ;eJ -            f                           I                                 _
                                                                                                                                    .......
                                                                                                                                              38!_:

                                                                                                                                              - .......:--
                                                                                                                                                             1
                                                                                                                                                             -
                                                                                                                                                                        2_83 .,
                                                                                                                                                                                               I                  0.

                                                                                                                                                                                                                  Q_.
                                                                                                                                                                                                                      ~




                                                                                                                                                                                               I                  o.
                                                                                                                           ,~-
                                                                                                                                      3,979.
                                                                                                                                                                 - -3 : 97;      r
                                                                                                                                      3,210.                          3J 210.1                 I                  o.
                                                                                                I
                                                                                                    -   -   -   -   ~




                                                                                                                                                                                                                  o.
                                                                           3,260.1



                                                                                -                                                  ~
                                                                                                                                      h 26o.
                                                                                                                                    ~ 081.
                                                                                                                                              409.
                                                                                                                                                                 _ 3,! 260.I

                                                                                                                                                                      2 081,
                                                                                                                                                                      1,409.
                                                                                                                                                                                     -t        I
                                                                                                                                                                                                                  0:.
                                                                                                                                                                                                                  o.
                                                                                                                                              668.                       668.                                     o.
428102
05-01-14                                                         (D) - Asset disposed                                   • ITC, Section 179, Salvage, Bonus, Commercial RevitaHzation Deduction

                                                                                  9.2
                        Case 6:16-bk-15889-SY               Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                 Desc
                                                            Main Document    Page 79 of 125
2014 DEPRECIATION ANO AMORTIZATION REPORT

                                                                                                                                                    OTHER            1
                                                                                                                 .                                                   I
   ~I            Description      1 Acquired
                                      oate   l Method   I   Life   I I
                                                                   une
                                                                   No.
                                                                              Unadjusted
                                                                             Cost Or Basis
                                                                                                 Bus¾
                                                                                                  Exel
                                                                                                             Reduction In
                                                                                                                Basis
                                                                                                                                      Basis For
                                                                                                                                     Depreciation
                                                                                                                                                      Accumulated
                                                                                                                                                      Depreciation
                                                                                                                                                                             Current
                                                                                                                                                                             Sec 179   I   Current Year
                                                                                                                                                                                            Deduction


                                                                                    882.                                                    882.             882.
                                                                                        - -                                                                                            i---0-
                                                                                4_,_949 ~


                                                                                      _
                                                                                                 -
                                                                                l,!!_0. - · __ ~ - -
                                                                                                 -- _
                                                                                                                            -   _ -.!i. 9~9.•


                                                                                                                                 -
                                                                                                                                                        j,949.

                                                                                                                                     _! ,110.f - 1,110_:_ _
                                                                                                                                         --             1,200. ~ _
                                                                                                                                                                             --1= ~-        _
                                                                                                                                                                                                      0 •I



                                                                                                                                                                                                    _]. .
                                                                                                                                                                                                      o.
                                                                                  -- --·-·-
                                                                                3,950.                                                 3,950. '
                                                                                                                                           -             3,950.
                                                                                                                                                         -
                                                                                2 , 164.                                        _      2d 64~ _ _j._L_645 .I _ _ ,                                41_5.
                                                                                                     -
                                                                                5,427.                                                 5,427.
                                                                                                                                          - -             -
                                                                                                                                                     ·-3,765.1                         I          949.



                                                                                    -
                                                                                _ 901.
                                                                                             -
                                                                                                 ·-
                                                                                                     -       _-f 3,1!2,
                                                                                                                    901.
                                                                                                                                       - 392.
                                                                                                                                         -
                                                                                                                                                          m~~
                                                                                                                                                        2,264.
                                                                                                                                                                                       1- - -6t .l
                                                                                                                                                                                                  571.

                                                                                                                                                                                                      o.
                                                                                                                2,770 .               --                                                              o.
                                                                                2,770.
                                                                                                               --           .
                   B___           11.~Aoo~.oo ALJ _                                 868.                     _11 68.I _ _                           J_ _                 I             J              o.
                   D
                   ENTS           b. 2tl. 711. 3~L      ns. OOb.6        I    20. 2~H                                - r 0..,!!1;~ 20.., 2,1.,                                         ,              0.

                                                                                2_d37.               _ __ 1, 219. _ 1_, 210_! _ _                             __     I_ _I                  _1_,_39_3 .J
                                                                                1, 74.Q_ .I              I          a10 .1                  870 .1                    I                I          994.
                                                                                    877 .J               I          43L ... _              438.                                                   502-1


                                                                                1.136 J 1
                                                                                                              --655.
                                                                                                                 --
                                                                                                                    568.
                                                                                                                                -           655.
                                                                                                                                            -
                                                                                                                                            568.
                                                                                                                                                                                                  786 .I

                                                                                                                                                                                                  682.1
428102
05-01-14                                                           (D) • Asset disposed                                 • ITC, Section 179, Salvage, Bonus, Commercial AevitaWzation Deduction

                                                                                        9.3
                                Case 6:16-bk-15889-SY          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                       Desc
                                                               Main Document    Page 80 of 125
2014 DEPRECIATION AND AMORTIZATION REPORT

                                                                                                                                                       OTHER                   1
                                                                                                                       .                                                       I
        A&sel
        No.     I        Description     I Ac~l~ed IMethod I   Life   I I
                                                                      Line
                                                                      No.
                                                                              Unadjusted
                                                                             Cost Or Basis
                                                                                                  Bus %
                                                                                                   Exel
                                                                                                                  Reduction In
                                                                                                                     Basis
                                                                                                                                         Basis For
                                                                                                                                        Depreciation
                                                                                                                                                                Accumulated
                                                                                                                                                                Depreciation
                                                                                                                                                                                   Current
                                                                                                                                                                                   Sec 179   I    Current Year
                                                                                                                                                                                                   Deduction


                                                                                1,179.
                                                                                                                                      --~                                      I             I
                                                                                                                                                                                                                 1
                                                                                                                           590.                589.                                                      708 •
                                                                                                   -·                                                      '

                                                                               __
                                                                                1 ! 48J
                                                                                                  _       .
                                                                                                              r     2,.10.L. .... -1., 303.,
                                                                                                                           744.                744.I                           I             I           893.

                    -- - ----
                    COMPUTERS            bfi~oI. ;i;T ~.
                                                                                    C48
                                                                                    568.
                                                                                             .I- i                  224 .,
                                                                                                              , ~ , 284. -
                                                                                                                                               224.
                                                                                                                                          1, 28~
                                                                                                                                                                                                      _ 269.
                                                                                                                                                                                                      1,541.

                                                                                                                        - -- -- 136.
                                                                                                                                 -                             ~
                                                                                                                                                                                                 ._      164.I
                                                                                                                    1,48!:_

                                                                                                                           1.e.
                                                                                                                                  '-
                                                                                                                                          1,487. c..
                                                                                                                                             - -
                                                                                                                                                 77.
                                                                                                                                                                                             ----     1,785.

                                                                                                                                                                                                           ~3.I

                                                                                                                        -476.-                 476,
                                                                                                                                                                                                          ---
                                                                                                                                                                                                         571.

                                                                                                                           -
                                                                                                                           125.
                                                                                                                                  ·-           -
                                                                                                                                              124.                                                       150.
                                                                                                                                                                                                         -
                                                                                     -                            __
                                                                                                                            81.                  80.
                                                                                                                                                       -                                                   97.
                                                                                    107.
                                                                                     -        - ,._
                                                                                             ,-
                                                                                                       54.        53.
                                                                                                                                                                                                            -
                                                                                                                                                                                                           65.

                                                                                       - .,_ __ ~-
                                                                                    -48.               24.        24.                                                                                      29.
                                                                                                                                                                                                           -
                                                                                    152.      -
                                                                                                     - 76.- - - 76.
                                                                                                          .   -                                                                                            11.1

                                                                                    - -- _,_ .,__ 1,129
                                                                                                    - -• . ___! ,128.                                                                        _ _; , 355 .!
                                                                                    366.                           _     183.
                                                                                                                          ....,__ k -         l~b          ,_                                            220.
                                                                                                                                  I




                                                                               -2,052.
                                                                                   -                          '     - - - 1-
                                                                                                                  -1,026.  , 026,
                                                                                                                              - - -                                                                   1,231.

.   -                                                                        201.864.                             23.313. 178.551. 152 731 •                                                      21 732.I
428102
05•01·14                                                              (D} • Asset disposed                                  • ITC, Section 179, Salvage, Bonus, Commercial RevitaWzation Deduction
                                                                                      9.4
                             Case 6:16-bk-15889-SY                                            Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                              Desc
                                                                                              Main Document    Page 81 of 125
2014 DEPRECIATION AND AMORTIZATION REPORT

                                                                                                                                                                                                                                  OTHER              1
    ,....,                 . .                  Date                                                  .                 Lbl•                     Unadjusted        Bus %
                                                                                                                                                                                               .
                                                                                                                                                                                           Reduction In             Basis For         Accumulated          Current       Current Vear
     No.              Descrrpt,on             Acquired                       Method                 life                No.                     Cost Or Basis       Exel                      Basis                Depreciation       Depreciation         Sec 179        Deduction



    ----CURRENT
         ------------
                ACTIVITY
                         ~•~- _ _____..,._ -- •-- -- -                   1


                                                                                                                                                                                                      n- -                   - - - ~-- ---
_     _      ....., _BBGINHIHG_ BALANCI ~             -..-- -1-                                                    _                            162,058. _ __ , ~ 5 ~ 157 t 519. 150~                                                            0--.j.i-------
                                                                                                                                                                                                                                                 O.
a.. .-- -- --ACQUISITIONS
              -- -- ---               - 1-,1- -+-- •·- - -•- - -1-                                                                  - >-
                                                                                                                                                 37,537.
                                                                                                                                                      -     -    - ~                   -
                                                                                                                                                                                           18,774.
                                                                                                                                                                                                  --.- -
                                                                                                                                                                                                                    18,763.
                                                                                                                                                                                                                       ---        -   ---        -       ~ --            - - - - -•

t-- -1--- -DISPOR TI.Q!I.S _                      _                      ~           _ _ __ _                                   -        f-       _         0.         _ _ _____                      0. __                   0.          __ --1_.

                                                                                                                                                199,595. ,                                  23,313. 176,282. 150,540.
                                                                         1



                ENDING BALANCE
·- - -· - - - - - - - - - - - - 1.---~ ..,_ - - --                                                                      -                       --        -- ----- --                                     -         -- -              -      -       ~ --- - -----

                                       - - --~-- -                                                                 - ----~- -- ---- ~-----r------- ----"9-- ---- -
,-~-·•---~-----~-~- -,-~- ---- - - ·- -----·- --- ------------- ------ ---- -----
-   - --      ----------- ~                           -       .__        1- -          II!,.-        I     -       --               ..   i,-      --~       -          -   -       -----                      •   - - - - ~-          - - - -- -- -                  -




    --- ---------- -                   r'I'       -



                                               ,___,_-...
                                                              ..-,. -



                                                                             ____-        -          --                     -



                                                                                                                            _ ,_
                                                                                                                                         ~       ~ - ----1 -

                                                                                                                                                 ----- --
                                                                                                                                                                               -       ----               - -       - - ~ -..-~ ~ - ~ - -•-               ~ - - -•       --~---




                                           - -----.------ ----- - ---- ----
- --- ----------~- ..... ......-..,--~-- - -          ~                                                            -·-----•-                                                       .                                                                                                    -
1---+-----~------ - - - ---~..-.. --~---•--- ---      ~                                                                                                                                                       •1-- - - -- t- - - - --t--- - ~ -11--- - - --1

t-- -+-- - - - - - - - - - --1---f,.-+,-+ - - -                                                            -                             -       ~ - --           - -- "- - - - - - - - - -......,,.._- - - ~- - - -- - - - --

                                              ~   -       -         ·-        - ~ ..._.. "f'I       - -            ,.       -            .,..    -----.j•-- ' - ----- ----- ------ - - -- -----
t-- --t-------------+ ... .-. - --                                               ■-             -                  · -                       - ~ - - - - -




                                       r- -                   -              ---                               _   ,___              .a------11----1-----
428102
05.01-14                                                                                                                (D) • Asset disposed                                                          • ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                                                                                                                                          9.5
             Case 6:16-bk-15889-SY                                      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                           Desc
                                                                        Main Document    Page 82 of 125


                                               Worksheet for Figuring Net Earnings (loss) From Self-Employment

  Name of partnership                                                                                                                                                                 Emjlloy• idenliflcatlon number


       PDTW, LLC                                                                                                                                                                          20 - 4937773
  1 1 Ordinary income (loss) (Schedule K, line 1) ... .. .... .. .............. ...                            .        .
                                                                                                                       ..... .... 11                           38,178.
    b Net income (loss) from CERTAIN rental real estate activities .. .... , ..                    ... . ...          .. .. ..            1b
    c Net income (loss) from other rental activities (Schedule K, line 3c) ..... ••·• ...... ...                                          1c
    d Net loss from Form 4797, Part II, ~ne 17, included on line la above. Enter as a positive
      amount        ''      "
                                    ....... ·•• " .. .... . ........ .. ... .. ,. ··••·•                                                  Id
    e 01her additions                  ..      .
                                               ........ ........ ....... ....... . .... . . ...... ......                                 18
    f Combine lines 1a through 1e            "
                                                   .,       ..        ...   ..   .. .. .... ,. ...... .. ....                             1f                   38,178.
  2 • Net gain from Form 4797, Part II, hne 17, included on line 1a above                               ..... . .....                     2a
    b Other subtractions ..                  .. ' .. .. . • · ••·• . ... . ... .. , ........., .. ...... ·········· 2b
    c Add lines 2a and 2b . __.... _........ _.. . __.. . ..... _.. _..... .. ....... _.. .. . ... ... ..... . .. .. .. .. _........      2c
  3 a Subtract line 2c from fine 1f. If Hne 1f is a loss, increase the loss on line 11 by the amount
      on Hne 2c .. .. ·········· ............. .. .... .... ······· .. . ...... .. ... ... ..... .. . .. .. . .. .... .                   3a                   38,178.
    b Part of line 3a allocated to limited partners, estates, trusts, corporations, exempt
      organizations, and IRAs " .... ... . . ... . ..... .. ., ...., .. .. . .. .... . ..... . ..... ,                                    3b                            191.
    c Subtract line 3b from line 3a . . . ...... ·• ' •· .... .. -··· .. ... , .
                                                                                                 ·······   ..  .  ..    ....    . .... ... .. . . , . .. ··•• ·····•• ., ···-    3c                 37,987.
  4 • Guaranteed payments to partners (Schedule K, tine 4) derived from a trade or business
      as defined in section 1402(c) . ' ........ .... ....... .. , . ... .... ..... .... .. .... .. . .                                   4a
    b Part of tine 4a allocated to individual limited partners for other than services and to
      estates, trusts, corporations, exempt organizations, and IRAs                                   .
                                                                                                 .... ···• . ... ·•· · 4b
    c Subtract line 4b from line 4a .... ········ ...... -···                      .... . ,   ..    . .. . .. ..... ··•·· .. ..                                   . .
                                                                                                                                                     ... .. . .. .. . ····· •    4c
  5 Net earnlnos (loss) from self-employment Combine tines 3c and 4c. Enter here and on Schedule K, line 14a                                                         ... ,. ..
                                                                                                                                                                      .,         5                  37,987.




  412161
  05-01-14
                                                                                              9.6
19050914 145788 P- 04650                                                          2014.04020 PDTW, LLC                                                                                          P- 046501
Case 6:16-bk-15889-SY      Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                Desc
                           Main Document    Page 83 of 125



    to be privileged and confidential within the attorney client privilege. If you have
    received this message in error, please immediately notify the sender at
    Greenberg Glusker and delete all copies of this email message along with all
    attachments. Thank you.


    From: Paula Thomas [ maHto:paula@thomas~lde.com]
    Sent: Wednesday, July 09, 2014 5:57 PM
    To: Apfelberg, Andrew M.
    Subject: Fwd: Thomas Wylde Equity Investment USD $5.SM and Debt
    Instrument USD $2.0M

    FYI

    Sent from my iPhone

    Begin forwarded message:

    From: Doug Lee <dlee@lpdirect.com>
    Date: July 9, 2014 at 5:54:30 PM PDT
        11
    To: Paula Thomas (r2aula@thomaswv.lde.com)11
    <12aula@thomaswylde.com>
    Cc: John Hanna <onlv.2hanna@_v.ahoo.com>, "Roger Kuo
    (roger@zther.com)" <roggr_@zther.com>
    Subject: Thomas Wylde Equity Investment USO $5.SM and Debt
    Instrument USD $2.0M

    Hi Paula,

    In reference to the above subject and on behalf of Stephen Choi,
    hereunder are the highlights and, the parameter of the investment:

   Equity:
     •    $5.5 Million equity investment for all assets of Thomas Wylde
   Holdings LLC and PDTW LLC that would include Thomas Wylde
   intellectual property, accounts receivables, all logos and imagery,
   customers files, designs, library and client list.
     •    New LLC would be created to include all the above assets. The IP,
   on the other hand, would remain under the Thomas Wylde Holdings LLC.
     •    Both NewCo and Thomas Wylde Holdings LLC stock would be




                                                                                          03113
      Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34    Desc
                              Main Document    Page 84 of 125
  PDTW, LLC                                                                      20- 4937773

TRAVEL                                                                             228,123.
UTILITIES                                                                           13,269.

TOTAL TO FORM 1065, LINE 20                                                      1,882,850.



SCHEDULE K                        OTHER DEDUCTIONS                        STATEMENT         4


DESCRIPTION                                                                  AMOUNT

HEALTH INSURANCE FOR PARTNERS                                                       10,991.

TOTAL INCLUDED IN SCHEDULE K, LINE 13D                                              10,991.



SCHEDULE K                     NONDEDUCTIBLE EXPENSE                      STATEMENT         5


DESCRIPTION                                                                  AMOUNT

EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                           23 111.
                                                                                        I




TOTAL TO SCHEDULE K, LINE 18C                                                       23,111.



SCHEDULE L                     OTHER CURRENT ASSETS                       STATEMENT         6


                                                         BEGINNING OF      END OF TAX
DESCRIPTION                                                TAX YEAR              YEAR

DUE TO FACTOR                                                   14,045.              9,563.
EMPLOYEE ADVANCES                                                    0.              2,017.
PREPAID EXPENSES                                                     o.             60,312.
UNDEPOSITED FUNDS                                                    o.              5,018.
VENDOR DEPOSITS                                                 66,477.                  0.

TOTAL TO SCHEDULE L, LINE 6                                     80,522.             76,910.




                                              11              STATEMENT(S) 3, 4, 5, 6
19050914 145788 P- 04650          2014.04020 PDTW, LLC                      P - 046501
      Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34     Desc
                              Main Document    Page 85 of 125
  PDTW, LLC                                                                      20 - 4937773


SCHEDULE L                          OTHER ASSETS                           STATEMENT          7

                                                         BEGINNING OF       END    OF TAX
DESCRIPTION                                                TAX YEAR               YEAR
ADVANCE-THOMAS WYLDE , LLC                                           0.             36 , 734.
ADVANCES TO OFFICERS                                           265,532.            211,901.
DEPOSITS                                                        83,217.             83,217.

TOTAL TO SCHEDULE L, LINE 13                                   348,749.            331,852.



SCHEDULE L                    OTHER CURRENT LIABILITIES                    STATEMENT          8


                                                         BEGINNING OF       END OF TAX
DESCRIPTION                                                TAX YEAR               YEAR

ACCRUED EXPENSES                                                24,780.          22,500.
ADVANCES FROM THOMAS WYLDE, LLC                                       o.      1,782,000.
CREDIT CARDS PAYABLE                                           28,428 .          66,128.
CUSTOMER DEPOSITS                                             208,933.          157,697 .
NOTE PAYABLE                                                  125,000.          125 , 000.
PAYROLL TAX PAYABLE                                             1,078.                      o.
TOTAL TO SCHEDULE L, LINE 17                                  388,219.        2,153 , 325.



SCHEDULE L                       OTHER LIABILITIES                         STATEMENT          9


                                                        BEGINNING OF       END    OF TAX
DESCRIPTION                                               TAX YEAR               YEAR
NOTE PAYABLE - LONG TERM                                              0•           270,000.

TOTAL TO SCHEDULE L                                                   0.           270 , 000 .




                                             12                   STATEMENT($) 7, 8, 9
19050914 145788 P- 04650         2014.04020 PDTW, LLC                            P - 046501
        Case 6:16-bk-15889-SY    Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34     Desc
                                 Main Document    Page 86 of 125
  PDTW, LLC                                                                         20 - 4937773


FORM 1065                    PARTNERS' CAPITAL ACCOUNT SUMMARY                STATEMENT        10


PARTNER       BEGINNING         CAPITAL       SCHEDULE M- 2      WITH-          ENDING
NUMBER         CAPITAL        CONTRIBUTED     LNS 3, 4 & 7      DRAWALS         CAPITAL

        1     - 1,258,633.                            - 447.         8,644.     - 1,267,724.

        2              47.                              53.                                  100.


TOTAL         - 1,258,586.                            - 394.         8,644.    - 1,267,624.




                                                13                        STATEMENT(S) 10
19050914 145788 P- 04650            2014.04020 PDTW, LLC                        P - 046501
       Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34   Desc
                               Main Document    Page 87 of 125
  PDTW, LLC                                                                   20 - 4937773


SCHEDULE M- 1   EXPENSES RECORDED ON BOOKS NOT DEDUCTED IN RETURN          STATEMENT     11

DESCRIPTION                                                                   AMOUNT
MEMBER'S LIFE INSURANCE                                                            4,857.
PENALTIES                                                                            390.

TOTAL TO SCHEDULE M- 1, LINE 4                                                     5,247.



FORM 1125- A                         OTHER COSTS                           STATEMENT     12

DESCRIPTION                                                                   AMOUNT
FREIGHT COSTS                                                                     63,693.
PACKAGING COSTS                                                                   33,840.

TOTAL TO LINE 5                                                                   97,533.




                                              14                   STATEMENT(S) 11, 12
19050914 145788 P- 04650          2014.04020 PDTW, LLC                       P- 046501
                      Case 6:16-bk-15889-SY    Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                   Desc
                                               Main Document    Page 88 of 125
ALTERNATIVE MINIMUM TAX DEPRECIATION REPORT



    Aasel
    N o.                Description             Date
                                              Acquired
                                                         I    AMT
                                                             Method
                                                                      I   AMT
                                                                          Life
                                                                                         AMT
                                                                                     Cost Or Basis
                                                                                                        AMT
                                                                                                     Accumulated
                                                                                                                     Regular
                                                                                                                   Depreciation
                                                                                                                                         AMT
                                                                                                                                      Depreciation
                                                                                                                                                          AMT
                                                                                                                                                       Adjustment




t     -~~§!~~~!!~                     - -~t..@son~-n-n-1-




                                                                                                                           786."
                                                                                                                                  .
                                                                                                                          "682-~,            ''6"8T,
                                                                                                                              -
                                                                                                                           708.
                                                                                                                      -g~{~:1
                                                                                                                                a
                                                                                                                                ;,~j
                                                                                                                                   r=--~:
                                                                                                                                              893.     -



•28104
05-01-14




                                                                                 14 . l
                      Case 6:16-bk-15889-SY    Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                          Desc
                                               Main Document    Page 89 of 125
ALTERNATIVE MINIMUM TAX DEPRECIATION REPORT



  Asaet
   No.                  Description
                                                Date
                                              Acquired
                                                         I    AMT
                                                             Method
                                                                      I   AMT
                                                                          life
                                                                                      AMT
                                                                                   Cost Or Basis
                                                                                                           AMT
                                                                                                        Accumulated
                                                                                                                            Regular
                                                                                                                          Depreciation
                                                                                                                                                AMT
                                                                                                                                           Depreciation
                                                                                                                                                              AMT
                                                                                                                                                           Adjustment




                                                                                        9s~ a1     ·l    53,349       .lw 21 , 132-:-       25, 972.         1,-760.

                     ADJUSTMENT                                                                                                                 1,760 .....i - - -




4281().4
05-01-14




                                                                                 14.2
                 Case 6:16-bk-15889-SY                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                       Desc
             1                                                     Main Document    Page 90 of 125
                                                                                                                                                                              651113

      Schedule K· 1
      (Form 1085)                        F o, calencw y. . 20 14, o, tax
                                                                                2014                D
                                                                                                          ~
                                                                                                                   FinalK-1    D Amended K-1        0MB No. 1545-0123
                                                                                                                      HU Partner's Share of Current Year Income,
      Department of the Treasury         yNr beginning                                                                        Deductions, Credits, and Other Items
      Internal Revenue Service                   -ing                                                     1 Ordinary business income (loss)        15 Credits
      Partner's Share of Income, Deductions,                                                                   I                 37,987 .               I
      Credits, etc.                         ► See separate Instructions.                                  2 j•I ren111 real _,,te income (loesl
                                                                                                                                                    16 Foreign transactions
                                                                                                          3 Other net rental income (loss)
         Partl           Information About the Partnership
                                                                                                               I
        A Partnership's emp'.oyer identification number                                                   4 Guaranteed payments
  I
        XX-XXXXXXX                                                                                             I
        B Partnership's name, address, city, state, and ZIP code                                          5 Interest income
                                                                                                               I
        PDTW, LLC                                                                                    61 Ordinary dividends
        3231 s. LA CIENEGA BLVD. STE A                                                                         1                                    17 Alternative min tax (AMT) items
        LOS ANGELES, CA 90016                                                                        Sb Qualified dividends                       ~                       1,751.
        C IRS Center where partnership filed return                                                            I
        E- FILE                                                                                           7 Royalties
                                                                                                               I                                   18 Tax-exempt income and
        D   D     Check if this is a publicly traded partnership (PTP)                                    8 Net short-term capital gain (loss)
                                                                                                               I
                                                                                                     9a Net long·term capital gain (loss)
                                                                                                                                                  ...
                                                                                                                                                  ...
                                                                                                                                                      nondeductible expenses
                                                                                                                                                                      22,995 •
       !,fart I          Information About the Partner
                                                                                                               I
        E Partner's identifying number                                                               9b Colle: tibles (28%) gain (loss)            19 Distributions
        XXX-XX-XXXX                                                                                            I                                  ~     I                 8,644.
        F Partner s name, address, city, state, and ZIP code                                         9c Unrecaptured sec 1250 gain
                                                                                                               I                                   20 Other information                  I
        PAULA  THOMAS                                                                                10 Net secllOn 1231 gain (loss)
        2514 s. TOLEDO AVE                                                                                     I
        PALM SPRINGS , CA 92264                                                                      11 Other income (loss)
        G lXJ General partner or LLC                                LJ Limited partner or other LLC
                  member-manager                                        member
        H [XI Domestic partner                                     D    Foreign partner
        11 What type of entity is this partner? INDIVIDUAL                                           12 Section 179 deduction
        12 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here ......    D
        J Partner's share of profit, loss, and capital:                                              13 Other deductions
                               Beginning                                    Eliding                 i'l*                 10,991.
           Profit              99.5000000%                                  9 9 • 5 0 0 0 0 0 0% I
           Loss                99.5000000%                                  99.5000000%
           Capital             99.5000000%                                  99.5000000% 14 Seit-employment earnings (loss)
        K Partner's share of liabilities at year end:                                               ~          I         37,987.
           Nonrecourse ...        ..   ... ..... ,, ........ •• ••n•• $                             ...
                                                                                                    ""            3   943,920.
           Qualified nonrecourse financing . ..... . . .. . . ... $                                     *See attached statement for additional information.
           Recourse .......          .... . ,       .... , ,. ...... $               315,017.
        L Partner s capital account analysis:
          Beginning capital account        .... "' ....... '           $        - 1,258,633.         .ii:::-
          Capital contributed during the year .. ....... ...           $                             8
          Current year increase (decrease) .......... , .. .....       $               - 447. ::>51
          Withdrawals & lfistributions          ..............         $(             8,644, eng;
          Ending capital account ·······   .   .......... ,. .         $        -1,2Ei7,72i.          15
                                                                                                     u..

            00 Tax basts                  O GAAP                            D
                                                                            Section 704(b) book
            D   Other (explain)
        M Did the partner contribute property with a built-in gain or loss?
            Dv11                        [XI No
                If-Yes" attach statement ( see instructions)
  ' • • ,.w
    11- 24-14 LHA For Paperwolt Reduc:tlon kt Notice, ,ee lnatructlona for Form 1085.             IRS.gov/lorm1065                                      Schedule K-1 (Form 1085) 2014
                                                                                        15                                                                                   1
19050914 145788 P- 04650                                                    2014.04020 PDTW, LLC                                                                      P-046501
       Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                               Main Document    Page 91 of 125
  PDTW, LLC                                                                    20 - 4937773

SCHEDULE K- 1              OTHER DEDUCTIONS, BOX 13, CODE W

DESCRIPTION                          PARTNER FILING INSTRUCTIONS               AMOUNT
HEALTH INSURANCE FOR PARTNERS                                                     10,991.
TOTAL TO SCHEDULE K- 1, BOX 13, CODE W                                            10 991.
                                                                                     I




SCHEDULE K- 1          NONDEDUCTIBLE EXPENSES, BOX 18, CODEC

DESCRIPTION                          PARTNER FILING INSTRUCTIONS               AMOUNT
EXCLUDED MEALS AND                  NONDEDUCTIBLE PORTION
ENTERTAINMENT EXPENSES                                                            22,995.
TOTAL TO SCHEDULE K- 1, BOX 18, CODEC                                             22,995.




                                              16                   PARTNER NUMBER 1
19050914 145788 P- 04650          2014.04020 PDTW, LLC                        P- 046501
                 Case 6:16-bk-15889-SY                               Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                   Desc
              2                                                      Main Document    Page 92 of 125
                                                                                                                                                                                           651113
      Schedule K-1
      (Form 1065)                                                                 2014                             n        Fina1K·1              D       Amended K-1               0MB No. 1545-0123
                                          For calendar y - 2014, or We                                              ~ Partner's Share of Current Year Income,
      Department of the Treasury          y- beginning
                                                                                                               I
                                                                                                                                       Deductions, Credits, and Other Items
      Internal Revenue Service                      .,ding                                                          1 Ordinary business income (loss)            15 Credits                           I

      Partner's Share of Income, Deductions,                                                                            I                           191.             I
      Credits, etc.                         ► See separate Instructions.                                            2   Net rental ,... ..1a111 Income (loss)
                                                                                                                        I                                        16 Foreign transactions
                                                                                                                    3 Other net rental income (loss)                                                  i
         Pmtl             Information About the Partnership
                                                                                                                        I
        A Partnership's employer identification number                                                              4 Guaranteed payments                                                             I


        XX-XXXXXXX                                                                                                      I
        B Partnership' s name, address, city, state, and ZIP code                                                   5 Interest income
                                                                                                                      I
        PDTW, LLC                                                                                                  ea Ordinary dividends
        3231 s. LA CIENEGA BLVD. STE A                                                                                  I                                        17 Alternative min tax (AMT) items
        LOS ANGELES, CA 90016                                                                                      Bb Qualified dividends                       I\                             9.     I


        C IRS Center where partnership filed return                                                                     I
        E-FILE                                                                                                      7 Royalties
                                                                                                                        I                                        18 Tax-exempt income and
  I
        D    D     Check if this is a publicly traded partnership (PTP)                                             8 Net short-term capital gain (loss)            nondeductible expenses
                                                                                                                        I                                       C*                          116.
                                                                                                                   9a Net long-term capital gain (loss}
         p        II      Information About the Partner
                                                                                                                        I
        E Partner's identifying number                                                                             9b Collectibles (28%) gain (loss)             19 Distributions
        XXX-XX-XXXX                                                                                                     I                                            I
        F Partner s name, address, city, state, and ZIP code                                                       9c Unrecaptured sec         1250 gain
                                                                                                                        I                                        20 Other information
        HARLEY T WOLITZKY                                                                                          10 Net section 1231 gain (loss)
        2514 s. TOLEDO AVE                                                                                              I
        PALM SPRINGS                CA 92264                                                                       11 Other income (loss)
                                  '
        G LJ General partner or LLC        lXJ Limited partner or other LLC
                   member-manager                                             member
        H    [X] Domestic partner                                    D        Foreign partner
        11 What type of entity is this partner? INDIVIDUAL                             12 Section 179 deduction
        12 If this partner Is a retirement plan (IRA/SEPA<eogh/etc.), check here  .. .      ..     D
        J Partner's share of profit, loss, and capital:                                13 Other deductions
                               Beginning                                  Ending
           Profit                 0.5000000%                                0.5000000%
           Loss                   0.5000000%                                0.5000000%
           Capital                0.5000000%                                0.5000000% 14 Self-employment earnings (loss)
        K Partner's share of liabilities at year end:                                  ~ I                                                                o.
           Nonrecourse         . ......... , ......., .......... ...... $
           Qualified nonrecourse financing ........ ........ ..... $                     •see attached statement for additional informabon.
           Recourse ... . .. ······· ......             ...... "        $                                 o.
        L Partner s capital account analysis:
          Beg'inning capital account       .. . . ...........            $                          47.            ~

          Capital contributed during the year ... ....... "              $                                         8
                                                                                                                   4)
          Current year increase (decrease) . . .... .. .......           $                           5~.           ~
          Withdrawals & distributions         ...
                                              - .... .........           $(
                                                                                                                   ~
          Ending capital account ... ·•· ·- ..      ..... -·    ..       $                        HHL
                                                                                                                   ~
             [iJ Tax basis                 OGAAP                              D     Section 704(b} book
  I
             D  Other (explain)
        M Did the partner contribute property with a built-in gain or loss?
             Dves                          [X)No
                  If 'Yes· attach statement(see instrucbonsl
        --
      11-24-14   LHA For Paperwort Reduction Act Notice, see Instructions for Form 1085.                   IRS.gov/form1065                                                                2014
                                                                                                                                                                     Schedule K· 1 (form 11185)
                                                                                           17                                                                                               2
19050914 145788 P- O465O                                                       2014.04020 PDTW, LLC                                                                                 P- O465O1
      Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                              Main Document    Page 93 of 125
  PDTW, LLC                                                                   20- 4937773

SCHEDULE K- 1         NONDEDUCTIBLE EXPENSES, BOX 18, CODEC

DESCRIPTION                         PARTNER FILING INSTRUCTIONS              AMOUNT
EXCLUDED MEALS AND                 NONDEDUCTIBLE PORTION
ENTERTAINMENT EXPENSES                                                                116.
TOTAL TO SCHEDULE K- 1, BOX 18, CODEC                                                 116.




                                               18                PARTNER NUMBER 2
19050914 145788 P- 04650         2014.04020 PDTW, LLC                       P- 046501
            Case 6:16-bk-15889-SY                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                     Desc
                                                              Main Document    Page 94 of 125

022                                                                                                                                DO NOT MAIL THIS FORM TO FTB
DateAccepted _ _ _ _ _ _ _ _ _ _ __

TAXABLE YEAR                  California e-file Return Authorization for                                                                                                            FORM
         2014                 Limited Liabil"                      Com anies                                                                                               8453-LLC
 lfTll                                                                                                                                                            gnum •

                                                                                                                                                           XX-XXXXXXX
PDTW            LLC
Part I        Tax Return Information (whole dollars only)
  1      Total income (Form 568, Schedule B, line 12 or Form 568, line 1 for Single Member LLCs)                           . ... ..     •.............        1       :J,96:3,739.         00
 2       Ordinary income (Form 568, Schedule B, line 23 or Fonn 568, line 1 for Single Member LLCs)                             . .. ... . .. .•. • . ..      2           6I,~ao.          00
 3       Taxandfeedue(Form568,line10) . .... .. .. ... ... .... .. ... ..                   .. ... ..                       . .... , ..................       3                            00
 4   Overpayment (Form 568, line 11)   ..... . .. . .. ... .. .. . .... ., .. .. ... .. ......... ...... ... .. ......... .. ... • .. .... • ..... .          4                 1,179.     00
 5 Total amount due (Form 568, line 16) ....... .......................... ..... ..... ...................... .. ...... .. ...... ,............... ,          5                            00
Part II  Settle Your Account Electronlcal fcw Taxable Ye• 2014. Due 04/15/2015
 6            Electronic funds withdrawal  6a Amount                                6b Wrthdrawal date (mnvdd/yyyv)
Part Ill      Make Annual Tax or Estimated Fee Payment for Taxable Year 2015 This is NOT an installment payment for the current amount the LLC owes.
                                    Annual Tax Payment                   Estimated Fee Payment
 7 Amount                                              o.                                        o.
 8 Withdrawal date
Part IV Banking Information (Have you verified the LLC's banking information?)
 9 Routing number
10 Account number                                                                                        11 Type of account:       D      Checking           D        Savings
Part V        Declaration of Officer
I authorize the limited liability company account to be settled as designated in Parts U, Ill, and IV. II I check Sox 6, I authorize an electronic funds withdrawal for the amount
listed on line 6a and for the 2015 annual tax or estimated fee payment amount listed on line 7 from the account specified in Part IV.
Under penalties of perjury, I declare that I am an officer of the above limited tiability company and that the information I provided to my electronic return originator (ERO),
transmitter, or intermediate service provider and the amounts in Part I above agree with the amounts on the corresponding Hnes of the Hmited fiabmty company s 2014
California income tax return. To the best of my knowledge and belief, the limited liability company's return is true, correct, and complete. If the limited liabHity company is
filing a balance due return, I understand that if the Franchise Tax Board (FTB) does not receive tun and timely payment of the limited liability company's tax fiability, the
~mited liability company will remain liable for the tax liability and all aj]plicable interest and penalties. I authorize the limited liability company return and accompanying
schedules and statements be transmitted to the FTB by my ERO, transmitter, or intermediate service provider. Hthe processing of Ille limited Uablllty company's
return or refund Is delayed, I aulllorlze Illa FTB to disclose to my ERO or Intermediate service provider, Ille re11on(1) for the delay or the date when the refund
was sent.

                ►                                                                           ►
Sign                                                                                                     MANAGING MEMBER
                                                                         Date                           lie
Here                  Signal- 01 Olflc:er


Part VI       Declaration of Electronic Return Originator (ERO) and Paid Preparer.
I declare that I have reviewed the above Mmited liabiHty company's return and that the entries on form FTB 8453-LLC are complete and correct to the best of my knowledge.
(If I am only an intermediate service provider, I understand that I am not responsible for reviewing the limited liabmty company's return. I declare, however, that form FTB
8453-LLC accurately reflects the data on the return.) I have obtained the signature from the limited liability company officer on form FTB 8453-LLC before transmitting this
return to the FTB; I have provided the Mmited liability company officer with a copy of an forms and information thal I will file with the FTB, and I have followed all other
requirements described in FTB Pub. 1345, 2014 e-file Handbook for Authorized e-file Providers. I will keep form FTB 8453-LLC on ne for four years from the due date of
the return or four years from the date the limited liability company return is filed, whichever is later, and I wiU make a copy available to the FTB upon request If I am also
the paid preparer, under penalties of perjury, I declare that Jhave examined the above fimited liability company's return and accompanying schedules and statements, and
to the best of my knowledge and belier, they are true, correct, and complete. I make this declaration based on aN information of which I have knowledge.
                                                                                                        Oate           Chod<lf                  Check                 ERO'• PTIN
             sllJNIIUre ►
             ERO's                                                                                                     alto paid                If MIi·
ERO                             JOSEPH FOSTER CPA                                                                       P-•           [X]       employed     D
Must         Firm's name (or yours ►
            if self•emplO)'t<I)
                                     KF PROFESSIONAL GROUP                                                                                                 FEIN   4
Sign        ondaddr-                  00 N. FIRST STREET, SUITE 1 5
                                            BURBANK,           CA                                                                                          ZIP Code    91502
Under penalties of perjury, I declare lhat I have examined the above limited liability company's return and accompanying schedules and statements, and to the best of my
knowledge and belief, they are true, correct, and complete. I make this declaration based on all information of which I have knowledge.
Paid              Paid
                  prep«er's   ►                                                                                Date                   Q,eck
                                                                                                                                      ij MIi·
Preparer          signature                                                                                                           employed      D
Must              Flrm'aname(oryOUtS
                  Hself-employed)
                                            ►                                                                                                              FEIN
Sign              and addr-
                                                                                                                                                           ZIP Code




Fcw Privacy Notice, get FTB 1131 ENG/SP.                                                                                                                                 FTB 8453-LLC 2014

439111
11-06-14
            Case 6:16-bk-15889-SY                Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                      Desc
                                                 Main Document    Page 95 of 125

                                                                                                          ■
                                               Voucher at bottom of page.


                           IF AMOUNT OF PAYMENT IS ZERO, DO NOT MAIL THIS VOUCHER.




                  WHERE TO FILE:              Using black or blue ink, make check or money order payable to the
                                              "Franchise Tax Board.· Write the California SOS fife number or FEIN
                                              and "2015 FTB 3522" on the check or money order. Detach voucher
                                              below. Enclose, but do not staple, payment with voucher and mail to:


                                                   FRANCHISE TAX BOARD
                                                   PO BOX 942857
                                                   SACRAMENTO CA 94257-0531
                  Make all checks or money orders payable in U.S. dollars and drawn against a U.S. finallClal institution.




                  WHEN TO FILE:               Fiscal Year - File and Pay by the 15th day of the 4th month
                                                            after the beginning of the taxable year.
                                              Calendar Year- File and Pay by April 15, 2015.
                  When the due date fals on a weekend or holiday, the deadline to file and pay without penalty is extended
                  to the next business day.




                  ONLINE SERVICES:               Make a payment online using Web Pay for Businesses. After a one-time online
                                                 registration, businesses can make an immediate payment or schedule
                                                 payments up to a year In advance. For more information, go to fib.ca.gov.


4ffl21
11·29• 14
___ DETACH HERE _ _ _ _ _ _ _ IF NO PAYMENT IS DUE OR PAID ELECTRONICALLY, 00 NOT MAIL THIS VOUCHER _______ DETACH HERE __ _

  TAXABLE YEAR                                                                                                                  CALIFORNIA FORM

     2015         LLC Tax Voucher                                                                                                    3522
200613110151 PDTW 20 - 4937773                                                                            15                 FORM      0
TYB  01 - 01- 2015 TYE 12- 31- 2015
PDTW LLC
3231 S LA CIENEGA BLVD STE A
LOS ANGELES        CA 90016

                                                                               Total Payment Amt                                     800.



■                                                   022    I       6111156               I                                    FTB 3522 2014
                                                                                                                                              ■
           Case 6:16-bk-15889-SY              Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                        Desc
                                              Main Document    Page 96 of 125

                                                                                                        ■
                                               Form at bottom of page.



                             IF AMOUNT OF PAYMENT IS ZERO, DO NOT MAIL THIS FORM.




                 WHERE TO FILE:              Using black or blue ink, make check or money order payable to the "Franchise
                                             Tax Board." Write the California SOS file number or FEIN and "2015 FTB 3536'
                                             on the check or money order. Detach form below. Enclose, but do not staple,
                                             payment with form and mail to:


                                                 FRANCHISE TAX BOARD
                                                 PO BOX 942857
                                                 SACRAMENTO CA 94257-0531
                 Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.




                 WHEN TO FILE:               Fiscal Year - File and Pay by the 15th day of the 6th month
                                                        after the beginning of the taxable year.
                                             Calendar Year- File and Pay by June 15, 2015.
                 When the due date falls on a weekend or holiday, the deadline to file and pay without penalty is extended
                 to the next business day.




                 ONLINE SERVICES:            Make payments online using Web Pay for Businesses. After a one-time online
                                             registration, businesses can make an immediate payment or schedule
                                             payments up to a year in advance. For more information, go to ftb.ca.gov.




439325
12•11-14
___ DETACH HERE ________ IF NO PAYMENT IS DUE OR PAID ELECTRONICALLY, DO NOT MAIL THIS FORM ________ DETACH HERE __ _

  TAXABLE YEAR                                                                                                                 CALIFORNIA FORM
     2015        Estimated Fee for LLCs                                                                                       3536 (LLC)

200613110151 PDTW 20 - 4937773                                                                          15                 FORM       0
TYB 01- 01 - 2015 TYE 12- 31- 2015
PDTW LLC

3231 S LA CIENEGA BLVD STE A
LOS ANGELES        CA 90016


                                                                              Total Payment Amt                                 11790.



■                                                022     i       6221156               I                                     FTB 3536 2014
                                                                                                                                             ■
           Case 6:16-bk-15889-SY                         Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                    Desc
                                                         Main Document    Page 97 of 125

                                                                                                                                            ■
                                                                                                                                                                              429851 12•18-14
TAXABLE YEAR
      2014               Limited Liability Company                                                                                                                        CALIFORNIA FOAM

                         Return of Income                                                                                                                                      568

      200613110151 PDTW 20- 4937773                                                                                             14           PBA               315990
      TYB 01 - 01 - 2014 TYE 12- 31- 2014
      PDTW LLC

      3231 S LA CIENEGA BLVD STE A
      LOS ANGELES        CA 90016


      ACCTMETHOD 2                     05- 09 - 2006                ASSETS                   1759530.
      INITIAL 0                 FINAL 0             AMENDED 0




            Complete Schedule IW, LLC Income Worksheet (on Side 7) first to determine Line 1.                                                                       Whole dollars only
            1 Total income from Schedule IW, Limited Liability Company Income Worksheet. See instructions .. - ..              •                                1       7,577,246.        00

            2   Limited UabUity Company fee. See instructions .. ..      .. .. .. .. ·····• . ....... .. .... ... ... .. ..... •                                2          11,790 •      00
            3   2014 annual Limited Liability Company tax. See instructions ...            .. ..... ..... ... .... ......... •
                                                                                                  ••·•                                                          3             800.       00
            4   Nonconsenting nonresident members' tax liability from Schedule T (Side 4) ....................... ....... •                   "                 4                         00

            5   Total tax and fee. Add line 2, line 3, and line 4 ..      ... ...    ......    . .. ...               ........ •                       ,        5          12,590 •      00
            6 Amount paid with form FTB 3537 and 2014 fonn FTB 3522 and fonn FTB 3536                                   s~~~~~~-- 2•                            6          13 , 769.     00
!i          7 Overpayment from prior year allowed as a credit ..      .. ... . ······ .......                                        . ..   .. .....       •    7                         00
i
.. oJ
oc
            8 Withholding (Fonn 592-B and/or 593)                ..... . , .. .......... .... ...        .                    ... .. .. . ·-···· .      •       8                        00

C II

~t          9 Total payments. Add line 6, line 7, and line 8            .......     ......   .. ············      ., ........   '"   .................. •       9          13,769.       00
.. a.
.&    >,
           10 Tax and fee due. If line 5 is more than line 9, subtract line 9 from line 5                     ... ...... ..... . ... - ..... .......... •      10                        00
f Ii
c.>
C
w
           11 Overpayment. If line 9 is more than line 5, subtract line 5 from line 9 .... , ,                  . ····· .. ....... ··•·••· . •
                                                                                                                          ,                                    11           1,179.       00
           12 Amount of fine 11 to be credited to 2015 tax or fee         .. - ..    . ...                        ... .... ..... ······ .. ... ... •           12                        00

           13 Use Tax. See instructions ...         .. .....   ..     .. ..... ·······• ..        . ..   ..      .. ...... ' .. . ..... ..... ..           •   13                        00

           14 Refund. If the total of fine 12 and line 13 ls less than line 11; subtract the total from line 11 . • 14                                                                   00


           15 Penalties and interest. See instructions . . .          , ......   .. .....          ~~E            -~-~-~ T~_NT 1                           • I 15   I       1,179.       00

           16 Total amount due. Add line 10, line 12, line 13, and tirie 15, then subtract tine 11 from tile result                         • 16                                    o. 00




■           For Privacy Notice, get FTB 1131 ENG/SP.           022    i            3671144                          I                                  Fonn 568 C1 2014 SicM 1
                                                                                                                                                                                         ■
      Case 6:16-bk-15889-SY                         Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                Desc
                                                    Main Document    Page 98 of 125

                                                                                                                          ■                       429861 12-18- 14




J   Enter the maximum number of members in the LLC at any time during the year. For multiple member LLCs, attach a
    California Schedule K-1 (568) for each of these members           .....

K Is this LLC an investment partnership? See General Information 0                                                                        • Dves          l)O No

L   (1) Is this LLC apportioning or alocating income to California using Schedule R?              .. .. . . ..   .. .. . ..               • D     Yes    [X] No
    (2) If "No,· was this LLC registered in California without earning any income sourced in this state during the taxable
        year?                                                                                                                             ®D      Yes     D     No
M Was there a distribution of property or a transfer (for example, by sale or death) of an LLC interest during the taxable
    year? . . .. ... . ..                                                                                                                 •   D   Yes    [X] No
0   (1) During this taxable year, did another person or legal entity acquire control or majority ownership (more than a 50%
         interest) of thrs LLC or any legal entity in which the LLC holds a controlling or majority interest that owned California
         real property Q.e., land, buildings), leased such property for a term of 35 years or more, or leased such property from
        a government agency for any term? ...        ........ . ... . ... . ............ .. . ..... . . • ..... ..                        •   D   Yes    [X] No
    (2) During this taxable year, did this LLC acquire control or majority ownership (more than a 50% interest) in another
        legal entity that owned California real property Q.e., land, buildings), leased such property for a term of 35 years or
        more, or leased such property from a government agency for any term? . .... .. . ......... ... ...... .... .. ....... ... ... •       D   Yes     l)O No
    (3) During this taxable year, has more than 50% of the LLC's ownership interests cumulatively transferred in one or
         more transactions after an interest in California real property (i.e., land, buildings) was transferred to it that was
        excluded from property tax reassessment under Revenue and Taxation Code Section 62(a)(2) and it was not
        reported on a previous year's tax return? ...... ..                                                                               • 0Yes          [X)No
        (Yes requires filing of statement, penalties may apply - see instructions.)
P   (1) Does the LLC have any foreign (non-U.S.) nonresident members?               ..........                                            • DYes          (X] No

    (2) Does the LLC have any domestic (non-foreign) nonresident members?                                                                 • Dves          l)O No

    (3) Were Form 592, Form 592-A, Form 592-B, and Form 592-F filed for these members?                                                    • DYes          [X) No


Q   Are any members in this LLC also LLCs or partnerships? .                                                                              • DYes          [X) No

R Is this LLC under audit by the IRS or has it been audited in a prior year? . .. • ••... . ....                                          • 0Yes          (i] No

S   Is this LLC a member or partner in another multiple member LLC or partnership?                                                        • DYes          [X) No
    If "Yes; complete Schedule EO, Part I.
T   Is this LLC a pubticly traded partnership as defined in IRC Section 469(1<)(2)?                                                           0Yes        [X) No

U   (1) Is this LLC a business entity disregarded for tax purposes?           .                                                           • 0Yes
    (2) If ' Yes,• see instructions and complete Side 1, Side 2, Side 3, Schedule B, Side 5, and Side 7, if applicable. Are
        there credits or credit carryovers attributable to the disregarded entity?                                                        • Dves         □ No
    (3) Jf "Yes· to U(1), does the disregarded entity have total Income derived from or attributable to California that is less
       than the LLC's total income from all sources? .. . . . .. ... . ....                                                                   Oves
V   Has the LLC included a Reportable Transaction, or Listed Transaction within this return?
    (See instructions for definitions). If ·Yes,• complete and attach federal Form 8886 for each transaction                              • DYes         [X) No


W Did this LLC file the Federal Schedule M-3 (federal Form 1065)? .. . . ... .. ....... .... . ...... .. • ... .. ....... ... . .. .. ... •   D   Yes    l)O No

                                                                                                                                          (continued on Side 3)




■        Side 2 Form 568 C1 2014                                         3672144                 I                                                             ■
          Case 6:16-bk-15889-SY                                     Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                  Desc
                                                                    Main Document    Page 99 of 125

                                                                                                                                                             ■                                       42987 1 12-18-14



(continued from Side 2)

    X   Is this LLC a direct owner of an entity that filed a federal Schedule M-3?                                                                                                     • Dves


    Y   Does the LLC have a beneficial interest in a trust or is it a grantor of a Trust?                                                                                              • Dves                CID No
        If "Yes,• attach schedule of trusts and federal identification numbers.
    Z   Does this LLC own an interest in a business entity disregarded for tax purposes?                                        . ... . •. ... .. . . ......... .   ······- ... '      ®0Yes                 00No
        If "Yes,• complete Schedule EO, Part II.
    AA Is any member of the LLC related (as defined in IRC Section 267(c)(4)) to any other member of the LLC? .. ...                                                          ......   • Dves                CIDNo
    BB Is any member of the LLC a trust for the benefrt of any person related (as defined in IRC Section 267(c)(4))
        to any other member?          ..... .                                                                                                                                          • Dves                (XI No

    CC (1) Is the LLC deferring any income from the disposition of assets? (see inst,vctions)                                                                                          • Dves                [XI No

        (2) If "Yes,· enter the year of asset disposition
    DD Is the LLC reporting previously deferred Income from:
        (see instructions)     .. ..... .. . ... . . ... .. . . ... .... ... .. . . .. .. .. • . ... • D     Installment Sale        •□         IRC §1031           •   □ IRC §1033              •   □ Other

    EE (11 Did this LLC generate a New Employment Credit?                                                                                                                              • 0Yes


        (2) If "Yes; enter the generated amount                      ..     ........................................................................... ... . •~!___o~ol
    FF ' Doing business as• name. See instructions: • - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    GG (1) Has this LLC operated as another entity type such as a corporation, S corporation, General Partnership,
           Limited Partnership, or Sole Proprietorship in the previous five (5) years? ....... .... ...... ... ....... .... . .. .... • Yes No                                            D                  LILI
       (21 If "Yes' , provide prior FEIN(s) if different, business name(s), and entity type(s) for prior returns
             filed with the FTB and/or IRS (see instl\lctions): - - - - - - - - - - - - - - - - - - - - - - - - . . - . . - -.........---.---
    1-Mi (1) Has this LLC previously operated outside California?     . ... .... , ... ....... • • ... .... .. ....... . . .... ... • . .... ........ • Yes No                           LJ    LiJ
        (2) Is this the first vear of doina business in Califomia? ....                                    .......     . ..          ··••· ..             •····     . ...
                                                                                                                                                            • SSN- ""'
                                                                                                                                                                                       • D Yes [XI No
Single Member LLC Information and Consent • Complete only if the LLC is disregarded.


Sole Owner's name (as shown on owner's return)                                                                                                             FEIN/CA Corp noJCA SOS File no.
®
Street Address,                                                                                                                                                             • Retum flied with the FTB by the Owner
City, State, and ZIP Code                                                                                                                                                   D     (1) Form540    D       (S)FotmS41

Member's Consent Statement: I consent to the jurisdiction of the State of California to tax my LLC Income and                                                               D     (2)Fc,m 100    D       (6)Fcrm 100S

agree to fde retums and pay tax as may be required by the Franchise Tax Board.                                                                                              D     (3) Form 565   D       (7) Form 568

Signature ►                                                                             Date                         Title                                                  D     (4) 0ther
               Und• - - ol per~. I Clecilre that Ina.,. e"8fflined 11118 return. lnciu<ling accom.,.nying ..:t,ec,",- and 11atemen1S, and to the b..t of my knowledge
               and belief. His 1n1e. co,rect, and complete. Ooclaratlon ol prep-lothe, lllan taxpay.; is b...., on all information of which prep- nu any knowledge.
Sign
 Here
               Signature
               of officer ►
                                                                                                                                                   I Date
                                                                                                                                                                              Telephone
               Officer's email address (ootionall                                                                                                                             •
               Paid                                                                                                           Date                                            PTIN
               preparer's                                                                                                                            Checkif        D
Paid           signature ► JOSEPH                     FOSTER CPA                                                                                     self·emoloved            • P01380751
Prep•er's Firm's name                                                                                                                                                         FEIN
Use Only       (or yours, if      KF PROFESSIONAL GROUP
               self·ernployed) 100 N   FIRST STREET '
                                                                                                                                                                              •     46 - 0764014
               and                   •                                                                 SUITE 105                                                              Telephone
               address ► BURBANK , CA 915 0 2                                                                                                                                 .SlB-736-5960
               Mav the FTS discuss this retum with the oreoarer shown above (see instructions)?                                                 ---. --   ...     .....       •l.XJ Yes          LJNol




•                                                                                                   3673144                     I                                   Form 568 C1 2014 Side 3
                                                                                                                                                                                                                    ■
          Case 6:16-bk-15889-SY                                   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
PDTW, LLC                                                         Main Document   Page 100 of 125               XX-XXXXXXX

                                                                                                                                                      ■                                       429881 12•18-14


Schedule A            Cost of Good• Sold
     Inventory at beginning of year                                                                                                                                                      • 00
 2   Pun:hases less cost of items withdrawn for personal use .... .. ....... .... . .... . .. ... . ...... .......... ...........••                           2      3,                  • 00
 3   Cost of labor .... .. .. ... .... . ... . .. .. ... .... ....... . ..... ....... ..... ,. . ......... ,. . .. ... . ... . . ........ .. .                3                            00
 4   Additional IRC Section 263A costs. Attach schedule .. .. . .... ... ..,. . .... ... ..... . . ..... ... ... . ....... ...                 .              4                            00
 5   Other costs. Attach schedule ......... .. . .. .... .. ...,. ... .. .. .. . .. . .. ..... ... .• . ....$.J;:.i . .$.'f~',r;'.~NJ'. -~-                   5                            00
 6   Total. Add line 1 through line 5 .. . . .. . .. . . . . .. . ... . ..... . " ... . .. ... . ... .. . . ... . ..... . . .. . . . . .                      6      4,                  • 00
 7   lnventoryatendofyear ................................................................................. , ...... ,......... ... ........,........ ~ 7 - -.......--.-:-......~-•-0--0
 8   Cost of gooduold. Subtract line 7 from line 6. Enter here and on Schedule B, line 2 . . . ... .. .. .... . .. ...... . ..                             ~8_,___3____, _ _..:...-_ _._00.,.;;..
 9   a Check all methods used for valuing closing inventory:
         (1) [X] Cost           (2)   D      Lower of cost or market as described in Treas. Reg. Section 1.471-4 (3)                        D    Write down of"subnormar goods as described
        in Treas. Reg. Section 1.471-2(c) (4)             D       Other. Specify method used and attach explanation
     b Check this box if the LlfO inventory method was adopted this taxable year for any goods. If checked,_a_tta_c_h-fe-d-er-al_F_orm_9_7_0_..-. -..-,.-..-...-..-. -....□------
     c Do the rules oflRC Section 263A (with respectto property produced or acquired forresale) apply to the LLC? . ........ ..                     .. . . .... ... ..•.    Yes [X] No    D
    d Was there any change (other than for IRC Section 263A purposes) in determining quantities, cost, or valuabons between opening
                               If 'Yes,' attach ex lanation . ,. ..                                                                                                         Yes [X] No    D
                               nd Deductions
Caution: Include only trade or business income and expenses on line 1a through line 22 below. See the instructions for more informabOn.
       1 a Gt08& roc.ipta or Ules S          , 5       , 3 • b1.- returns -,id al1ow-,ices s _ _ _ _ _ _ _ C Balance • 1c 7 ,                                                               • 00
       2 Cost of goods sold (Schedule A, line 8) ....... . , ....... .                                .......... • ...... ..••... , ......•. , @> 1---2-+-=3--,..,...,,,.,................,.,._---
                                                                                                                                                                                               00
       3 GROSS PROFIT. Subtract line 2 from line 1c ...... ....... .•... ... , ..•... ....                   ..•.....•. , • .. ..• .....           • .__3-+-_3_,____........,_ _--'--       • 00
       4 Total ordinary income from other LLCs, partnerships, and fiduciaries. Attach schedule _ ........... ,.... ..... ,, •...... •                        4     1-----1-----------          00
 II    5   Total ordinary loss from  other   LLCs, partnerships, and fiduciaries.    Attach  schedule                          ................... •   -    -5   -  -    - -   -      -    -   00
                                                                                                                                                                                               -


 J     8 Total farm profit Attach federal Schedule F (Form 1040)            ..... ..... . .... .... ..         ..•.......••........ ,....... • - -           8 -------~                        00
       7 Total farm loss. Attach federal Schedule F (Form 1040)             ................................,.. ., ......•• , ..... • - -                    7 - - - - - - -00                 -
       a Total gains included on Schedule D-1, Part II, fine 17 (gain only) . ... ... ... . •... ....... .. ,. ... ....                            • __      8 _ _ _ _ _ _ _...;;.;;..         00
       9 Total losses included on Schedule 0-1, Part II, Wne 17 ( loss only) . ..                           • ... ... •. .. ........ .             • .__     9 _ ___,,____,,......,,,_~        00
      10 Otherincome.Attachschedule ··•···· ·····• .... ... .... '······ ... •....... .S.l!!E..s.~ iT~.W.1' .4.. ... • _____                               10            1__ , --       2.-00  -
      11 Other loss. Attach schedule            , ... . .. ..           . • ....... .. .. .. ,, . .....                                                    11
                                                                                                                                                   • ----..----~.......,-...;;.;;..            00
      12 Total Income (Joas). Comb ne line 3 thro11 h ~ne 11                                                       ......... .....                 •       12                               • 00
       13   Salaries and wages (other than to members) ......... ........................ ........ ............................... ........                           13                                       00
       14   Guaranteed payments to members ...... ... .. .............. ... ...... •... .. ........ ..... .. ........ .... .. ......•...                              14                                       00
       15   Bad debts .,. .... .... .,.... ........... ... ......... ... . ......... ........... ......... ................. ,.... ........... ...•            •    15                                         00
                                                                                                                                                               @) ----=2-=2=-~-=----
                                                                                                                                                                    16
       18   Deductible Interest expense not claimed elsewhere on return ....... ... .. ..... .. ........ ............. .. .. ..... .... .                                                                      00



I
            .~~i~~.;i:;sL$                               17,299. b~Ad:'~~=:::=:~:'n$                                                                                                      1
       17
                                                                                                                    -------
      Depletion. Do not deduct oil and gas depletion .. .... . . . ... .... . . . .... ... .... ............,. .......... ,,
       18
                                                                                                                                                      cBalance•       17c
                                                                                                                                                                      18                                     00
                                                                                                                                                                                                               00

      Retirement plans, etc. ... .... . .. . . ......... . ... .. . ... . . . ..
       19                                                                                  . . . ........ .                                                           19                                     00
       20
      Employee benefit programs . .... ... .... ... .... .. . . .. ... . •.... • ....... .. .. ..... . . ... .                                                        20                                   • 00
      Other deductions. Attach schedule .. ..... . ... .. . ....... .. ... . ....... .. .. .~.~.~ ..~.TA'f~N;'I'.
       21                                                                                                                                              .Q.     •      21        2,                         • 00
      Total deductions. Add line 13 through line 21 .. .. ... ... ......, . .. ... ... . . . ...... ..... .... .. ..
       22                                                                                                                                                      •      22        3,                         • 00
      Ordinary income (loss) from trade or business activities. Subtract Wne 22 from line 12
       23                                                                                                                                                      •      23                                   • 00
Schedule T Nonconsentlng Nonresident Members' Tax Liability. Attach additional 1heell If necessary.
                 MemW~name                                      SSN~hiN.
                                                                 or FEIN
                                                                                             011~....
                                                                                           snare of Income
                                                                                                                         +:
                                                                                                                         rat•
                                                                                                                                        Memb«l:' total tax
                                                                                                                                       due ( - lnottuctiona)
                                                                                                                                                               AmoUftt.Ji\.1111 Dr this
                                                                                                                                                                LLC on 1'11s member·
                                                                                                                                                                                                 M~er·s
                                                                                                                                                                                                net tax d..e
                                                                                                                                                               rtt101bdo.For1159H




Total the amount of tax due. Enter the total here and on Side 1, line 4. 11 less than zero enter •O· •......                                                                                                    00



■           Side 4 Form 568 C1 2014                                    022       i            3674144                       I                                                                                  ■
         Case 6:16-bk-15889-SY                                           Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
PDTW, LLC                                                                Main Document   Page 101 of 125                 XX-XXXXXXX



Schedule K                       Members· Shares of IncomeI D1duct1011a Credits etc
                                                     (a)
                                          Dlstrlbutlve share Items
                                                                               '
                                                                                                                              Amo■\:'&from
                                                                                                                                                   •     C11Wm11
                                                                                                                                                                                            429882 12-18-14




                                                                                                                                                                                     Total am~':lnts using
                                                                                                                             federal K(1085)            adjuslmtntl                     California law
                   1 Ordinary income (loss} from trade or business activities . . ...                               1
                                                                                                                    2
                                                                                                                         •        38,178.                   23,402.             !)
                                                                                                                                                                                !)
                                                                                                                                                                                              61,580.
                   2 Net income (loss) from rental <Ml estate activ!tiea, Attach federal Fonn 8825
                   3 a Gross income (loss) from other rental activities ..... . ,                                  31                                                           !)
                     b Less expenses. Attach schedule . .... ...                      .........                    3b


•..
0
                       C Net Income (loss) from o1her rental 8Clivltiea. Subtract line 3b from line 31
                   4 Guaranteed payments to members ..
                   5 Interest income ... .. ,. .'' ·- .. - . '.
                                                                       ... .. "
                                                                       ....
                                                                 ·········· ......   ,
                                                                                        ... ..
                                                                                       .......
                                                                                                                   3c
                                                                                                                    4
                                                                                                                    5
                                                                                                                                                                            ,   .••
d.
41
                   8 Dividends ... ..         .... ... •·•• ... .. ..... ., ...............                         8                                                           •
E
0
                   7 Royalties ., ..... ,,.     .......... " ....... .,.                       • ...... ,,u         7                                                           •
u
.5
                   8 Net short-term capital gain (loss). Attach Schedule D(568) ··- ..                              8                                                           •
                   9 Net tong-term capital gain (loss). Attach Schedule D (568) .. .....                            g                                                           •
                  10   I Total Gain under IRC Section 123l(other 11\an duo to CU<lalty or 111..nl       ..         101                                                      ! •


                       II Total Loee under IRC s.ctlon 1231(o1hlr tnan duo tocaualty or tt,efll ...              10b                                                            •
                  11   1 Other portfolio income (loss). Attach schedule                   ..  , ....... ..       111                                                        !)

                       b Total other income. Attach schedule .•... .....                    ......... , ...      11b                                                        !)

                       c Total other loss. Attach schedule                ... -··· ...               ......      11c
                  12   Expense deduction for recovery property (IRC Section 179).

..
C
0
                  13
                       Attach schedule ···---·· ., .. ...............
                       1 Charitable contributions. Attach schedule
                                                                                     ..    ........ ,
                                                                                   ... ....... . ,,
                                                                                                                  12
                                                                                                                 13a
=:Iu                   b Investment interest expense            ..   ......             •·· . ... ...            13b                                                        '•
-0                     C 1 To tal expenditures 10 which IRC Section 59(tl election may apply.                .. 13c1
c!                        2 Type of expenditures                                                                13c2                                                                                          I
                       d Deducbons related to portfolio income                ..... ,.          ...... , ..... 13d
                       • Other deductions. Attach schedule                       ... S.TMT 1.                    13e              10,991.                                   !)                10,991.
                  15   1 Withholding on LLC allocated to an members                       "
                                                                                                ........    ,.   151
                       b Low-income housing credit ..                ....... ·······
                       c Credits other than the credit shown on line 15b related to
                                                                                              ... ·-· ...
                                                                                                               - 15b

i                         rental real estate activities. Attach schedule .....                     ... .... 15c-
!                      d Credits related to other rental activities. Attach schedule
                       • Nonconsenting nonresident members' tax paid by LLC .........
                                                                                                           ....  15d
                                                                                                                 15e
          I
                       f Other credits. Attach schedule          ...   ...........                 .. ·- ·• 15f
                                                                                                               -                                                                •
                       a New Employment Credit ... ..                          .........                   ".   15a
                  17   a Depreciation adjustment on property placed in service after 1986 171                                          1,760.               -3,960.                           - 2,200.
• i: ..                b Adjusted gain or loss ··- ....            , .. .........          ....... ....... 17b
> t- E
iE.!
C :,-                  c Depletion (other than oil and gas) ...               ······· ..              ·······    17c

!:~!   :E-
                       d Gross income from oil, gas, and geothermal properties ........
                       e Deductions allocable to oil, gas, and geothermal properties .... 17e
                                                                                                                 17d

                       f Other alternative minimum tax items. Attach schedule                                ..  17f
                  18   • Tax-exempt interest income             ...... . . ,.              ······· ..            181
C
0
i
                       b Other tax-exempt income              . ... -·· ...            . . ... ...              18b
                                                                                                                                  23,111.
                                                                                                                                                                                •
                       c Nondeductible expenses ...... "                   .. ....STMT .8...                     18c                                        12,969.                           36,080.
 E                19   a Distributions of money (cash and marketable securities) .......                        19a                    8,{)~4.                              !)                 8,t>4t.
IIii                   b Distribution of prooertv other than monev                     .. .. .. .. ...          19b                                                         !)



a                 20   a Investment income ............................................ ···········
                       II Investment expenses ...... ........ ............. ....... ............. .
                       c Other information. See instructions                  .. ... .S.TMT.. .9.
                                                                                                                20a
                                                                                                                20b
                                                                                                                20c
                  21   I Total dla1riblltive Income/payment items. Comblno ti,\ea 1, 2. and 3c 11Yo,f'I
.!!           I
                         11c. From lhtrosult •ublnlel the aum oflin. . 12 -           1:i..                        211            27,187.                   23,402.             •             50.589 •
i                                                                                 (b) Individual
a
                       b Analysis of
                         members:
                         Members
                                                  (1)
                                              Corporate                         I
                                                                         I.Active
                                                                       so, 281.1
                                                                                                  II. Passive
                                                                                                              308.
                                                                                                                             (c)
                                                                                                                         Partnership
                                                                                                                                             (d)Exempt
                                                                                                                                             Organization
                                                                                                                                                                      (e)
                                                                                                                                                              Norn inee/Other
                                                                                                                                                                                       I
                                                                                                                                                                                       1,
                                                                                                                                                                                                  (f)
                                                                                                                                                                                                 LLC




■                                                                              022        I             3675144                  I                           Form 568 C1 2014 Side 5
                                                                                                                                                                                                        ■
          Case 6:16-bk-15889-SY                                             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
PDTW, LLC                                                                   Main Document   Page 102 of 125               XX-XXXXXXX


Schedule L Balance Slleets. See the instructions tor Schedule L, before completing                                                                  ■                                       429883 12-18•14


                      Schedules L, M-1, and M-2.

                                AIHII                                                           Ha1nmnc    "   l&Jl■u,e   Year                                       tna GI .,._..I Yllf
                                                                                          (It                             •••                                 (C)                              IUI

 1 Cash .. ··-·       .. ...·- ..     ····· - .          .....                              229,533.                                            179,053.
 2 a Trade notes and accounts receivable ·•-·• ..                        746,901.                                        235,698.                        I
   b Less aHowance tor bad debts             .... ......           (                        746,901. 1                                          235,698.
 3 Inventories . .... ...       ... . .. .. ..... , ·····    ..                             341,805.                                            811,096.                         •
 4 U.S. government obHgations .             ... ...          .. . ..
                                                             '
 5 Tax-exempt securities ..           .. ··- ...        ..... .
 8 Other current assets. Attach schedule              .. ..... - !ITATBMBNT 11                80,522.                                            76,910.                         •
 7 Mortgage and real estate loans .. ...             ... .......
 8 Other investments. Attach schedule . - ... ...                 .                                                                                                              •
 9 a Buildings and other depreciable assets .....                        164,327.                                        309,149.                        l
   b Less accumulated depreciation                ... .......     (      157,270. !)             7,057.(                 184,228.               124,921.                         •
10 a Depletable assets .. ····· ... ....            .
                                                 ···········
   b Less accumulated depletion ...... ••····· ....               (                                              (
                                                                                                                                                         1
11 Land ( net of any amortization) ......             •----· · .,
                                                                                   !)
                                                                                                                                                                                 •
12 a lntang!ble assets (amortizable only)             .... ..                                                                                            I
   b Less accumulated amortization ... •··· ........ (                                                           (
13 Other assets. Attach schedule ...... ..              I   01•
                                                                  STATBMBNT l;l
                                                                  • •••   • •
                                                                                            348,749.                                            331,852.                         •
14 Total assets           ·- ......     ··- ...........                               1,754,567.                                             1,759,530.
   lla~llities and Capital
15 Accounts payable                   . • ........ ..                                                                                                                            •
18 Mortgages, notes, bonds payable in tess than 1year                                                                                                                            •
17 Other current liabilities. Attach schedule ... .•                 TATBMBNT 13                                                             2,153, 25.
18 Alt nonrecourse loans ........ ..... . .. .. .....                                                                                                                            •
19 Mortgages, notes, bonds payable in 1 year or more                                                                                                                             •
20 Other liabilities. Attach schedu~                                 TATBMBNT 14
                                                                                                                                          • -1,
                                                                                                                                                                                 •
21 Members' capital accounts . ..
22 Total liabili!Jes and ca ital ..                                                                                                          1,
Schedule M-1 Reconciliation of lncome(Lo11) er 8ookl With Income (Lou ner Return. Use total amount under California law. See instructions.
 1 Net income (loss) per books .......... ......                             -394. 8 ;;~K,N:.•;;;;;.i,, M~11;'n~'7'"'
 2 Income included on Schedule K, line 1 through                                      I Tax-exempt interest .. . $
   ~ne 11c, not recorded on books this year. Itemize •                                b Other        ..........      ,$
 3 Guaranteed payments (other than health insurance)                                  C Total. Add lfne 6a and line 6b         ···- ··•                               .. •
 4 Expenses recorded on books this year not included                                7 Deductions included on Schedule K, line 1
   on Schedule K, line 1 through line 13e. Itemize:                                   through line 13e, not charged against book
   a Depreciation .............. $                                                    income this year. Itemize:
   b Travel and entertainment $ 23 I 111.                                             a Depreciation ........... $               777.
   C Annual LLC tax ............ $                                                    b Other .................... . $
   d Other $J'~';J;'... J.Q... $             5,247.                                   C Total. Add line 7a and fine 7b       ...........            777.                   •
   8 Total. Add line 4a through 4d ........ ... .....                       •
                                                                           28,358. 8 Total. Add line 6c and line 7c .... ' .......                  777.
 5 Total of line 1thrnnnh line 4e           ..... -         ..                        lnc:Ome(losa)(Sd,edule K. Mne 21a~
                                                                           27,964. 9 Sublract Un• 8 from line 5      .. .          .. . .        27,187. ..
Schedule M-2 Analysis of Members' Capital Accounts. Use California amounts.
 1 Balance at beginning of year .... .. .. .... ... .                 - ,2      6 • 5 Total of line 1through line 4 . ... ... . • ......
 2 Capital contributed during year                                                  8 Distributions: a Cash               •. .. .• •• • •                                      1------.a.---
    • Cash ...
    b Property
                                  .... ... .......           • i----------4
                                                             • .,__ _ _ _ _ _ _ _ 7 Other decreases. Itemize
                                                                                                                               b Property . ... • •••.. ....... •
                                                                                                                                                    • . .... ....... •
                                                                                                                                                                               t--------
                                                                                                                                                                               -----=--~-
 3 Net income Qoss} per books             ... ... .... . •                          - 3          • 8 Total of line 6 and line 7                                                                     8, 4 .
 4 Other increases. Itemize                                  •                                       9 Balance at end of ear. Subtract line 8 from line S                                           7, 2
Schedule O Amounll from Liquidation used to Capltallze a Limited Liability Company. (Complete only it initial return box is checked on Side 1, Question H.)
Name of entity Nqu1dated (if more than one, attach a schedule)
Type of entity:        D{1) C Corporation             D (2) S Corpora-tio_n...,U.--r(-3-)P_a_rtn_e-rs-hi-p.,.U--,"""(4_)_L.-rm-ile_d_P_artn-er-sh-ip--.LJ-r(-5-)S_o_le_P_rap_r_ie-tor.......,U.--...(-6-)F-ar-m-er-
Entity 1oentlficat10n ~er(.,i FEIN _ _ _ _ _ _ _ SSN or ITIN _ _ _ _ _ _ _ Corporation _ _ _ _ _ _ _ CA SOS_ _ _ _ _ __
Amount otliquidation gains recognized to cap1ta1ize the LLC    ..... .. .... •• .... ... .... .•..•• .. . . . • _ _ _ _ _ _ __




■             Side B Form 568 C1 2014                                           022   i          3676144                        I                                                                           ■
         Case 6:16-bk-15889-SY                         Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                Desc
                                                       Main Document   Page 103 of 125

                                                                                                                                     ■
                                                                                                                                                                        429834 12-18-14


Schedule IW            limited liability Co11pany (LLC) laco11a Worbheet
Enter your California income amounts on the worksheet All amounts entered must be assigned for California law differences. Uae o■ly 111ou1ts that are trom 1ource1
 derived fro11 or attrlbatable to Callfomla wllH completing lines 1-17 of tlll1 worksheet. If your business is both within and outside of California, see Schedule IW
instructions to assign the correct amounts to California. If the LLC is wholly within California, the total income amount is assigned to California and is entered beginning
with line 1a. If the single member LLC (SMLLC) does not meet the 3 miNion criteria for filing Schedule B (568) and Schedule K (568), the SMLLC is still required to
complete Schedule IW. Disregarded entities that do not meet the filing requirements to complete Schedule B or Schedule K should prepare Schedule IW by entering the
California amounts attributable to the disregarded entity from the member's federal Schedule 8, C, E, F (Form 1040), or additional schedules associated with other activities.
 Do not enter amounts on this worlllheet that have already bee11 reported by another LLC to determine Its fee.
 See Instructions on page 14 oflhe Form 568 Bookletfor more Information on how to complete Sclledule IW.
   1 a Total Catifomia income from Form 568, Schedule B, line 3. See instructions .. ... . @> 11                          3 , 9 4 4 , 5 2 7. oo
        b Enter the California cost of goods sold from Form 568, Schedule B, Une 2 and
           from federal Schedule F (Form 1040) (plus California adjustments) associated with
           the receipts assigned to California on Unes 1a and 4 .. . . .. .... ........................ . @) 1b           3 , 613 , 5 0 7 •oo
   2 a If the answer to Question U( 1) on Form 568 Side 2 is "Yes', include the gross
           income of this disregarded entity that Is not included in lines 1and 8 through 16 ... @) 21
        b Enter the cost of goods sold of disregarded entities associated with the receipts                   ---------                      00


           assigned to California on line 2a .. ..... . .. . ... . ...... ..... ... . . .. .. .... ... . . .. . .. ~ 2b _ _ _ _ _ _ _ _      oo=-
                                                                                                                                             oo
   3 a LLC"s distributive share of ordinary income from pass-through entities .. .
        b Enter the LLC's distributive share of cost of goods sold from other pass-through                    ---------
                                                                                                                   @> 31

           entities associated with the receipt assigned to California on line 3a (see Schedule
           K-1s (565), Table 3, line 1a) ...... ..... . .... ... .... . .. ..... ..... ........ ... ® 3b _ _ _ _ _ _ _ _ _                   oo;;..
        c Enter the LLC's distributive share o! deductions from other pass-through entities
           associated with the receipt assigned to California on line 3a (see Schedule K-1s (565),
           Table3,tine 1b) ... .... ...     .. ... ....... ... .... .. ..                                          ® 3c _ _ _ _ _ _ _ _      oo_

   4 Add gross farm income from federal Schedule F (Form 1040). Use California amounts              ®4                                              00

  5 Enter the total of other income (not loss) from Form 568, Schedule B, line 10 .. •• .. .        ®5                     19,212 •00

  e   Enter the total gains (notlosses) from Form 568, Schedule B, line 8 ................. .                  00
  7   Md line 11 thrHgll llne 6 .. .. . ... . ... ... .... ..                . . .••.....•.                                                                       7,577,246.00
  8   California rental real estate
      a Enter the total gross rents from federal Form 8825, line 18a .. .     .. • ... .. .. .    @n
                                                                                                   ® 81 ________
                                                                                                               oo_
                                                                                                               00
      b Enter the total gross rents from au Schedule K-1s (565), Table 3, line 2 ....
      c Add line Ba and line Bb ... ........ .. .......... , ... .... ...    .... . .. • . .. ... . ... .      . ® Be
                                                                                                                                                                 ________            ..;...
                                                                                                                                                                                    00

  9 Other California rentals.
    a Enter the amount from Schedule K (568), Une 3a                                           ® 9b
                                                                             ........ :::: ..: ®            oo__
                                                                                                 sa _________
                                                                                                            OO
    b Enter the amount from all Schedule K-1s (565), Table 3, line 3
    c Add lines 9a and 9b .. . .. _.. ... . ............                                                                                                 ®9c
                                                                                                                                                                 ---------          oo

  10 California Interest. Enter the amount from Form 568, Schedule K, lrne 5 ...    .. .... .........   .. ..... .......         ........ ,.,, . ® 10                               00

  11 California dividends. Enter the amount from Form 568, Schedule K, line 6       ....... ..                             .......   ..... ..   ,        ®11                        00

  12 California royalties. Enter the amount from Form 568, Schedule K, line 7          . .. .. - ....                        .. ··•· ...                 @) 12

  13 California capital gains. Enter the capital gains (not losses) included in the amounts from Form 568, Sch. K, fnes 8 and 9                          ® 13
                                                                                                                                                                 ---------oo
  14 California 1231 gains. Enter the amount of total gains (not losses) from Form 568, Schedule K, line 10a                                             ®14
                                                                                                                                                                 ------------       00

  15 Other Callforala portfolio lnco111e (1ot loss). Enter the amount from Form 568, Schedule K, line 11a                                                ®15
                                                                                                                                                                 ------------       00

  16 Other California lnco11e (not loss) not lnclDlled In line 5. Enter tile amount from Form 568, Schedule K, line 11b .. ... •
  17 Total CaHfomla Income. Add lines 7, Be, 9c, 10, 11, 12, 13, 14, 15, and 16. Line 17 may not be a negative number.
     Enter here and on Form 568, Side 1, Line 1. If less than zero enter -0·                                                                                      7,577,246.00



■                                                           022     I         3677144                                                                Form 568 C1 2014 Side 7
                                                                                                                                                                                  ■
            Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                                    Main Document   Page 104 of 125
     PDTW, LLC                                                                      20- 4937773


CA 568                              PENALTIES AND INTEREST                          STATEMENT     1

                                            PTRS/
     FROM         TO         AMOUNT         MBRS RATE     DAYS   MOS     INTEREST     PENALTIES

06/15/14 12/09/14               11,790.           .1000                                    1,179.

                                                                                           1,179 .

TOTAL TO FORM 568, LINE 15                                                                 1,179.



CA 568                 AMOUNT PAID WITH FORMS 3537, 3522, 3536                      STATEMENT     2


DESCRIPTION                                                                           AMOUNT

AMOUNT PAID WITH FORM 3537                                                                      o.
AMOUNT PAID WITH FORM 3522                                                               12,969.
AMOUNT PAID WITH FORM 3536                                                                  800.

TOTAL TO FORM 568, LINE 6                                                                 13,769.



CA SCHEDULE A                             COGS OTHER COSTS                          STATEMENT     3


DESCRIPTION                                                                           AMOUNT

FREIGHT COSTS                                                                             63,693 .
PACKAGING COSTS                                                                           33,840.

TOTAL TO SCHEDULE A, LINE 5                                                               97 , 533.



CA                                         OTHER INCOME                          STATEMENT        4

DESCRIPTION                                                                           AMOUNT

MISCELLANEOUS                                                                            19,212.
TOTAL TO TRADE OR BUSINESS INCOME SCHEDULE, LINE 10                                      19,212.




                                                                       STATEMENT(S) 1, 2, 3, 4
         Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                                 Main Document   Page 105 of 125
     PDTW, LLC                                                                   20- 4937773

CA                           DEPRECIATION AND AMORTIZATION                   STATEMENT     5

                                                              REPORTED       REPORTED ON
DESCRIPTION                                                  ELSEWHERE          PAGE 1
DEPRECIATION - TRADE OR BUSINESS                                                    17,299.
TOTAL TO LINES 17B AND 17C                                                          17,299.


CA                                    OTHER DEDUCTIONS                       STATEMENT     6

DESCRIPTION                                                                     AMOUNT
ADVERTISING                                                                        91,523.
AUTO EXPENSE                                                                       24,987.
BANK FEES                                                                          32,442.
COMMISSIONS                                                                        98,596.
COMPUTER AND INTERNET EXPENSE                                                      13,303.
DUES AND SUBSCRIPTIONS                                                              2,825.
EQUIPMENT RENTAL                                                                   23,516.
INSURANCE                                                                          10,439.
MEALS AND ENTERTAINMENT                                                            23,112.
OFFICE EXPENSE                                                                     47,787.
OUTSIDE SERVICES                                                                   81,092.
PAYROLL FEES                                                                          476.
PHOTOSHOOT EXPENSE                                                                 97,524.
PICK AND PACK EXPENSE                                                             153,690.
POSTAGE AND SHIPPING                                                               95,491.
PRINTING AND REPORDUCTION                                                          20,801.
PROFESSIONAL FEES                                                                 398,607.
PUBLIC RELATIONS                                                                  110,432.
REFERENCE                                                                          57,707.
SHOWROOM EXPENSE                                                                   98,416.
STORAGE                                                                            78,535.
SUPPLIES                                                                           46,773.
TELEPHONE                                                                          33,384.
TRAVEL                                                                            228,123.
UTILITIES                                                                          13,269.
RENT                                                                              403,172.
PAYROLL TAX EXPENSE                                                                73,806.
TAX AND LICENSE                                                                     6,574.
CALIFORNIA TAXES - OTHER                                                              800.
REPAIRS                                                                            15,379.
TOTAL TRADE OR BUSINESS OTHER DEDUCTIONS, LINE 21                               2,382,581.




                                                                         STATEMENT(S) 5, 6
        Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                                Main Document   Page 106 of 125
  PDTW, LLC                                                                     20- 4937773

CA SCHEDULE K                        OTHER DEDUCTIONS                       STATEMENT     7

DESCRIPTION                                                                    AMOUNT
HEALTH INSURANCE FOR PARTNERS                                                      10,991.
TOTAL TO SCHEDULE K, LINE 13E                                                      10,991.


CA SCHEDULE K                    NONDEDUCTIBLE EXPENSES                     STATEMENT     8


DESCRIPTION                                                                    AMOUNT
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                          23,111.
STATE AND LOCAL INCOME/FRANCHISE TAXES - CALIFORNIA                                12,969.
TOTAL TO SCHEDULE K, LINE 18C                                                      36,080.


CA SCHEDULE K       AGGREGATE GROSS RECEIPTS FOR AMT EXCLUSION              STATEMENT     9


DESCRIPTION                                                                    AMOUNT
GROSS SALES LESS RETURNS                                                       7,558,034.
TRADE OR BUSINESS OTHER INCOME                                                    19,212.
TOTAL                                                                          7,577,246.


SCHEDULE M- 1   EXPENSES RECORDED ON BOOKS NOT DEDUCTED IN RETURN           STATEMENT   10

DESCRIPTION                                                                    AMOUNT
MEMBER'S LIFE INSURANCE                                                             4,857.
PENALTIES                                                                             390.
TOTAL TO SCHEDULE M- 1, LINE 4                                                      5,247.




                                                               STATEMENT($) 7, 8, 9, 10
      Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                              Main Document   Page 107 of 125
  PDTW, LLC                                                                   20 - 4937773

CA SCHEDULE L                    OTHER CURRENT ASSETS                       STATEMENT    11

                                                           BEGINNING            END
DESCRIPTION                                               OF TAX YEAR       OF TAX YEAR
DUE TO FACTOR                                                   14,045.            9,563 .
EMPLOYEE ADVANCES                                                     o.           2,017.
PREPAID EXPENSES                                                      o.          60 , 312.
UNDEPOSITED FUNDS                                                     o.           5 , 018 .
VENDOR DEPOSITS                                                 66,477.                  o.
TOTAL TO SCHEDULE L, OTHER CURRENT ASSETS                       80,522.           76,910.


CA SCHEDULE L                         OTHER ASSETS                          STATEMENT    12

                                                           BEGINNING            END
DESCRIPTION                                               OF TAX YEAR       OF TAX YEAR
ADVANCE- THOMAS WYLDE , LLC                                           o.          36,734 .
ADVANCES TO OFFICERS                                           265,532.          211,901.
DEPOSITS                                                        83,217.           83 , 217.
TOTAL TO SCHEDULE L, OTHER ASSETS                              348,749.          331,852.


CA SCHEDULE L                 OTHER CURRENT LIABILITIES                     STATEMENT    13

                                                           BEGINNING           END
DESCRIPTION                                               OF TAX YEAR       OF TAX YEAR
ACCRUED EXPENSES                                                24,780.          22,500.
ADVANCES FROM THOMAS WYLDE, LLC                                       o.      1,782 , 000.
CREDIT CARDS PAYABLE                                            28,428.          66,128.
CUSTOMER DEPOSITS                                              208,933.         157,697.
NOTE PAYABLE                                                   125,000.         125,000.
PAYROLL TAX PAYABLE                                              1,078.                  o.
TOTAL TO SCHEDULE L, OTHER CURRENT LIABILITIES                 388 , 219.      2,153,325.




                                                               STATEMENT(S) 11, 12, 13
      Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                              Main Document   Page 108 of 125
  PDTW , LLC                                                                  20 - 4937773

CA SCHEDULE L                     OTHER LIABILITIES                        STATEMENT   14

                                                           BEGINNING            END
DESCRIPTION                                               OF TAX YEAR       OF TAX YEAR
LOANS FROM PARTNERS/ SHAREHOLDERS                               60,000.          45,017.
NOTE PAYABLE - LONG TERM                                             0.         270,000.
TOTAL TO SCHEDULE L, OTHER LIABILITIES                          60,000.         315,017 .




                                                                        STATEMENT($) 14
        Case 6:16-bk-15889-SY                          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                             Desc
                                                       Main Document   Page 109 of 125
                                                                                                                                                                     429931 12•04•14
TAXABLE YEAR                                                                                                                                                      CALIFORNIA FORM
   2014                 Depreciation and Amortization                                                                         ■                                       3885[
Name as snown on return                                                                                                                    califomla Secteia,y of State (SOS) file no.

                                                                                                                                            200613110151
                                                                                                                                           FEIN

PDTW, LLC                                                                                                                                          XX-XXXXXXX
Assets and intangibles placed in service during the 2014 taxable year:                   Depreciation of assets                             Amortization of property
            (a)                                              (C)                                <•>                (~              (g)                 (h)                (I)
    Oaaatpuon of property         Date~1-
                                   In aorvice
                                 (mm/ddlyyyy)
                                                        CoetO<oth•
                                                            basis
                                                                             Matl.cia or
                                                                            aei,~&.n
                                                                                               ....
                                                                                              Lifao,        ~ • l i o n for
                                                                                                               111i9y-
                                                                                                                                  Code
                                                                                                                                  Metion
                                                                                                                                                     Period
                                                                                                                                                  o, percentage
                                                                                                                                                                    Amorlizalion to
                                                                                                                                                                        111i.y-

       22 COMPO'! l!;R EQOIPm N'l'
                  11/02/2019         2,269. 2OODB                                         5.00                            o.
       58 OFFICt FURNITURt
                  08/28/2014         2,437. 2OODB                                         7.00                       348.
       59 OFFICE FURNITUR1:!
                  09/02/2014         1,740. 2OODB                                         7.00                       249.
       60 OFFICl! FURNITURE
                  12/20/2014           877. 20ODB                                         7.00                       125.
       61 COMPO'! ER
                   08/14/2014        1,310. 2OODB                                         15. oo                     262.
       62 COMPU'I ~
                   08/26/2014        1,136. 2OODB                                         5.00                       227.
       63 COMPO·i ~R
                  08/26/2014         1,179. 20ODB                                         s.oo                       236.
       64 5 COM!l UTERS
                  08/29/2014        14,607. 20ODB                                         5.00                  2,921.
       6~ COMPO'! ER
                   08/29/2014        1,488. 2OODB                                         5.00                       298.
       66 COMPUT ~ EQOIPME NT
                  09/10/2014           448. 2OODB                                         s.oo                         90.
       67 2 COMP '1TERS
                   09/11/2014        2,568. 2OODB                                         5.00                       514.
       68 COMPO'l ER EQOIPMJ:! ~T
                  09/11/2014           273. 20ODB                                         15. 00                       55.
       69 COMPO'! ER
                   09/12/2014        2,975. 2OODB                                         5.00                       595.
       70 COMPU'l 1S!l EQOIPm NT
                  09/12/2014           155. 2OODB                                         s.oo                         31.
       71 COMPO'! ER
                  09/19/2014           952. 200DB                                         5.00                       190.
       72 COMPO'l i!:R EQOIPMJ:! ~T
                   09/30/2014          249. 2OODB                                         15. 00                       so.
       73 COMPO'! i!:R EQOIPMJ:! ~T
                  10/05/2014           161. 2OODB                                         5.00                         32.
1 Enter line 1, column (f) and column (i) totals .. ...... •..      .........     ...... ······ 1          7,218.
Depreciation
Be sure to make adjustments for any basis differences when calculating depreciation.
2 California depreciation for assets placed in service beginning before the 2014 taxableyear , . •.... ..... . ...... . •.. • ........ • 2 _ _ ___,1,...,0:r-,O,...8....,..l_.
3 Total California depreciation. Add line t(f) and line 2 .... . .... . .                 ..... .. ............... ...... ,. •......... 3 _ _ _ _1_7.....,...,2_9_9_.
A110rtlz1tlon
Be sure to make adjustments tor any basis differences when calculating amortization.
4 California amortization for intangibles placed in service beginning before the 2014 taxable year
5 Total Caifornia amortization. Add ~ne 1(i) and line 4 .                    .. .... ... • .. .... . . .. ... . .. .. .. . .. . ..
                                                                                                                                                    4
                                                                                                                                                     -------
                                                                                                                                        ······ . 5 _ _ _ _ _ __
6 Total depreciation and amortization. Add line 3 and line 5. Enter the total here and on Form 568, Schedule B, Wne 17a,
    if from a trade or business, or on federal Form 8825, line 14, if from rental real estate activities                           ... . ..... .... 8 _ _ _ _1_7_,__2_9_9_.
                                                                                                              1 _ _ _ _ _ __
7 IRC Section 179 expense deduction from ~ne 12 of the worl<sheet in the instructions ... ....
8 Carryover of disallowed deduction to 2015 from line 13 of the worl<sheet in the instructions                8




■                                                                             7651144                  I                                               FT8 38851. 2014
                                                                                                                                                                                  ■
         Case 6:16-bk-15889-SY                            Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                Desc
                                                          Main Document   Page 110 of 125
                                                                                                                                                                           429931 12-04•14

                                                                                                                                    ■
TAXABLE YEAR                                                                                                                                                             CALIFORNIA FORM
   2014                  Depreciation and Amortization                                                                                                                       3885L
Name as shown on return                                                                                                                           CeUfornla Secnta,y of Stato ($0$1 file no.

                                                                                                                                                   200613110151
                                                                                                                                                  FEIN

PDTW, LLC                                                                                                                                                    XX-XXXXXXX
Assets and intangibles placed in service during the 2014 taxable year.                       Depreciation of assets                                Amortization of property
              (0)                       1                        (cl                                <•>                                   (gJ                 (hi                (i)
    Description d property          Oeta
                                     In~
                                           ~1.c.d           Cost or other         Me~d            Life or       ~tionfor                Code                 Period        Amortization to
                                   (nvn/dd/yyyy)               b. .ia
                                                                                 d~=Bon             rate             tllis yeor         section          or percentage       this yea,

       74 COMPU'l !SR EQUIPMl! ~T
                  10/06/2014                                           107. ~00DB              5.00                               21.
       75 COMPU'I ER EQUIPM~ )IT
                  10/07/2014                                            48. 200OB              s.oo                           10.
       76 COMPU'I ER EQUIPM.e NT
                  10/08/2014                                           152. 1200DB             5.00                           30.
       77 COMPU'I i!:R
                  10/10/2014                                    2,257. 200DB                   s.oo                        451.
       75 COMPU'I ER EQUIP.K.t: N'l'
                  11/24/2014                                           366. l200DB             s.oo                           73.
       79 COMPU'l ER
                  11/30/2014                                    2,052. 200DB                   5.00                        410.




1 Enter line 1, column (f) and column (i) totals ......... ·•·· . . .               .
                                                                                   ..... . ..         ~·
                                                                                                      .. 1           7,218.
Depreciation
Be sure to make adjustments for any basis differences when calculating depreciation.
2 California depreciation for assets placed in service beginning before the 2014 taxable year . ... .. ...... ..... .... • ......... ...                 2   ---~1-0,..a,...,0....8,,..._1_.
3 Total Ca~fornla depreciation. Add lioe 1(f) and ~ne 2                                      . ..... .. ... ...... . .. .... . ........ .. .. • ..       3             1 7 , 299.
Amortization
Be sure to make adjustments for any basis differences when calculating amortization.
4 California amortization for intangibles placed in service beginning before the 2014 taxable year           .. ... . .....    .. . . •. . ... .         4 _ _ _ _ _ _ __
5 Total california amortization. Add Wne 1(i) and ~ne 4                      .. .. . . .. ..             ...                                             5
8 Total depreciation and amortization. Add line 3 and line 5. Enter the total here and on Form 568, Schedule B, line 17a,
    if from a trade or business, or on federal Form 8825, hne 14, if from rental real estate activities ..                                               8                 17,299.
7 IRC Section 179 expense deduction from line 12 of the worksheet 1n the instructions                          7 _ _ _ _ _ _ __
a Carryover of disallowed deduction to 2015 from h e 13 of the worksheet in the instructions                   a


■                                                               022         i      7651144                   I                                                FTB 3885L 2014
                                                                                                                                                                                        ■
               Case 6:16-bk-15889-SY                                        Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                       Desc
                                                                            Main Document   Page 111 of 125
                                                                                                                                                                                           CA
                                                                                                                                                                                                             OMS No, 1$4$-0172
                                                                       Depreciation and Amortization
"-           4562                                               (Including Information on Listed Property)                                                          OTHER                             l
                                                                                                                                                                                                              2014
                                                                             ► Attach to your tu return.
Oeparlmonl of lh• Treasury                                                                                                                                                                                     Attachment
lntetMI Revenut Service (991                  ► Information llhout Form 4!ift:I and Its .....,.r•t. lnstructinn• Is at -                                      '-                       ·--                     5equence No 179
Nlfflela)shown on reb.lffl                                                                                              Bu•ln- or activity to whktl \Ilia fc<m r.iat111                                     Identifying number



 PDTW LLC                                                                            :>THBR DEPRECIATION                            20- 4937773
I Part 11 Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
  1 Maximum amount (see instructions)          ....... ..            ..         ......... ·••·•      ..       ....          1           ••·••··

 2 Total cost of section 179 property placed in service (see instructions)          -- .,.                                 .. ................ ..........                                    2
 3 Threshold cost of section 179 property before reduction in fimitation ... ...                                       .... .... ..... ··- ·•·· .. .. ······· ...                            3
 4 Reduction in fimitation. Subtract line 3 from line 2. If zero or less, enter ·0- .. ..                                   ... . ........ ··•                  ...........                  4
 5       Dollar Umila\lon for laK y-. Sublract line 4 tom line 1 Kzero or less entar · O· I mamed I .,,, ............,_ SM lnal'Uetions           ..   -·.               ....                5
 6                                            (a) DMcriptlon ol property                                         (b) C~l (busin- use only)                          IC} Eloc:ttd   "°' t



 7 Listed property. Enter the amount from line 29                              ...............
 8 Total elected cost of section 179 property. Add amounts in column (c), tines 6 and 7 ........
                                                                                                   .... ••·········     •·········      I   7
                                                                                                                                                  . ··•--• . .... . ....                     8
                                                                                                                                                                                                                          -
 9 Tentative deduction. Enter the smaller of r1ne 5 or line 8                           .... .......... ,....      . .............. ·-            .........., ........... -·                 9
10       Carryover of disallowed deduction from line 13 of your 2013 Form 4562                              ........... ...     ........ - ·-·•·                - ...........                10
11       Business income Hmitation. Enter the smaner of business income (not less than zero) or r.ne 5                                             ... ..      ... ...     ..                11
12       Sectlon 179 expense deduction. Add lines 9 and 1o, but do not enter more than rine 11                                                         ....                                  12   I

13       Carrvover of disallowed deduction to 2015. Add lines 9 and 1O, Jess fine 12                                        ....     ►I 13
Note: Do not use Part II or Part Ill below for listed property, Instead, use Part V.
                     Special Depreciation Allowance and Other Depreciation (Do not Include listed property.)
14 Special depreciation allowance for qualified property (other than listed property) placed in service during
   the tax year   . .. . .. . . .. .. . . . . .. . .. . .                                                                                                                                    14
15 Property subject to section 168(f)(1) election .                                                                                                                                          15
16                                      includio                                                                                                                                              6
                                             eclation (Do not include listed prope                  .)(See instructions.)
                                                                                                       Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2014 .. . .. ..                                                    . .. . ... . . . .            .. .    i--1_7.....__ _ _ _ _8__
                                                                                                                                                                                                               , __2__,.
18       ~   ou •• elocting to       OtJP any assets placed in service durin lhe laK year into one or more gonwal aaaet accounts, check hare                    .   ►      0
                                       Section B - Assets Placed In Service During 2014 Tax Year Using the General Depreciation System
                                                                       (bl Monlll and         {Cl Basis lor depreciation
                   1a) Classfficabon of property                                              (business/investment u. .              (dJ Recovery
                                                                           y-plactd                                                      period              (al Convenuon (~Method                       (g) ~ b o n deduction
                                                                           inwvtce                only • -   N tructiona)
19a            3-year property
  b            5-year prooerty                                                                               32,483. 5 YRS.                                     HY              i200D.1:                             6,496.
   C           7-vear oropertv                                                                                5,054. 7 YRS.                                     HY              1200DE                                    722.
     d         10-year property
   e           15-vear orooertv
   f           20-year property
   g           25-year property                                                                                       SIL             25yrs.
                                                                               I                                      SIL            27.5 yrs.                      MM
     h         Residential rental property
                                                                               I                           MM         SIL            27.5 vrs.
                                                                               I            39 vrs.        MM         SIL
     I         Nonresidential real property
                                                           I                                               MM         SIL
                             Section C • Assets Placed 1n Service During 2014 Tax Y•• Using the Alternative Depreciation System
20a            Class life                                                                                                                                                              SIL
  b            12-vear                                                                                                                12 yrs.                                          SIL
     C         40-v&ar                                                         I                                                      40vrs.                        MM                 SIL
I Part IV I          Summary (See instructions.)
21 Listed property. Enter amount from line 28     , ........   . ..........  ... .. ·• .... .. ............                                                     ......                       21
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
         Enter here and on the appropriate fines of your return. Partnerships and S corporations • see instr.                                                        ...                     22                    17,299.
                                                                                                                                                                                                                                  I
23 For assets shown above and placed in service during the current year, enter the

4,-..1
01--0a-15
         ..,,.,rtion of the h sis attributahlA to section 263A costs
                                 2                                      ..
                 LHA For Paperwork Reduction Act Notice, see separate Instructions.
                                                                                                                                       I I  23
                                                                                                                                                                                                               Form 4562 (2014)
                                                                                                                                                                                                                                  '
         Case 6:16-bk-15889-SY                          Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                           Desc
                                                        Main Document   Page 112 of 125

Form4562 2014                   PDTW, LLC                                                                            XX-XXXXXXX Pa 2
 Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, certain computers, and property used for entertainment,
          recreation, or amusement.)
          Note: For any vehicle for which yoo are using the standard mileage rate or deducting lease expense, completeonly 24a, 24b, columns (a)
          through (c) of Section A, all of Section 8, and Section C if applicable.
             Section A - Depreciation and Other Information (Caution: See the instructions for Hmits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?         I l Yes l                 I No    24b If 'Yes • is the evidence written?                    L I Yes l       J No
                                  (b)             (c)                (d)                         (•)                 (f)             (g)             (h)                                  (I)
                J•>
     Type o property              Date          Business/          Cost or
                                                                                        Basis for dopreclaUon
                                                                                                                   Recovery           Method/                Depreciation             Elected
    (list vehicles first)      placed In       investment                               (business/investment
                                                                                                                    period           Convention               deduction             section 179
                                service      use percentage     other basis                    use onlyl                                                                               cost
25 Special depreciation allowance for qualified listed property placed in service during the tax year and
    used more than 50% in a aualif,ed business use                               ...                                ..      ..   '            . 125                                                 I

'Z7 Pl'Q)erty used 50% or less in a qualified business use:
                                                      %                                                   SIL ·
                                                      %                                                   SIL·
                                                      %                                                   SIL·
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 .... ·······-         ···-··- I 28    ...
29 Add amounts in column m line 26. Enter here and on line 7 oaoe 1                . .. ...    .. .. ....        ·······-.           ..
                                                                                                                           .. .... . I 29
                                                     Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other ' more than 5% owner,· or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.

                                                                      (a)         (b)         (c)           (d)            (e)          (f)
30 Total businessfinvestment mlles driven during the                Vehicle     Veh·c•e     Vehicle       Vehicle        Vehicle      Vehicle
   year (do not include commuting miles) ...
                                                ·-···        ••·•

31 Total commuting miles drrven during the year "
32 Total other personal (noncomrooting) miles
   driven...        .....               .    .. .
                                   .... - ····-         ... ... -
33 Total miles driven during the year.
   Add Nnes 30 through 32 .... ••·.           .........
34 Was the vehicle available for personal use                     Yes      No Yes      No Yes      No Yes        No    Yes      No Yes       No
   during oft-<luty hours?        ' .         .. . ... .. ..
35 Was the vehicle used primarily by a more
   than 5% owner or related person? ..... ...
36 Is another vehicle available for personal
   use? . ,.         . . - ..         .. .. .             ....
                              Section C - Questions for Employers Who Provide Vehicles for Use by Their Emplc,yees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who are not more than 5%
owners or related rsons.
37 Do you maintain a written policy statement that prohibits an personal use of vehicles, including commuting, by your              Yes      No
   employees?... ..     .. . ... ... .. .. . . . .... .. .. . ... .. ... .. .. . .. . . . .    . . .. . . . .. .
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners .. ... . ..                                    • ..... .. .. .
39 Do you treat an use of vehicles by employees as personal use? . . . . ..                 .. .... .. ... .. .. .. . . ..... ........ .
40 Do you provide more than f111e vehicles to your employees, obtain information from your employees about
    the use of the vehicles, and retain the information received?                            .. .. .. .. . .    ... . . . .. ..
41 Do you meet the requirements concerning qualified automobile demonstration use?
      ote: If         answer to ~7 38. 39 40 or41 is "Yes • do not                te Section 8 for the covered vehicles.

                             (a)                                (b)                    (c)                                (d)                                                     (f)
                      Dos«lption ol -   IS                  O.tumoltlutiOn       Amortizable                             Cod♦                                                 Amortization
                                                                b                 amount                                 section                                              for this y -

42 Amortization of costs that begins during your 2014 tax year:
                                                        I                    I                              I                             I
                                                        I                    I                             I                              I
43 Amortization of costs that began before your 2014 tax year                                                                                   . I        43
44 Total. Add amounts in column m. See the instructions for where to reoort                                                                    . ... . I   44
415252 0 1-05-1&                                                                                                                                                              Form 4562 (2014)
                       Case 6:16-bk-15889-SY             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                        Desc
                                                         Main Document   Page 113 of 125
STATE Al.TERNATIVE MINIMUM TAX DEPRECIATION REPORT




  - No.               Description

           FFICE FURNITURE
           1
                                                Date
                                              Acquired
                                                         I    AMT
                                                             Method
                                                                      I   AMT
                                                                          Life
                                                                                 I      AMT
                                                                                     Cost Or Basis
                                                                                                     I      AMT
                                                                                                         Accumulated
                                                                                                                           ACE
                                                                                                                       Cost Or Basis
                                                                                                                                         Regular
                                                                                                                                       Depreciation
                                                                                                                                                           AMT
                                                                                                                                                        Depreciation
                                                                                                                                                                          ACE
                                                                                                                                                                       Depreciation


 - ~            -,011111-Mm
           FF:fcif FURNITURE
           1




428108
05-01-14




                                                                                        17
                      Case 6:16-bk-15889-SY             Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                        Desc
                                                        Main Document   Page 114 of 125
STATE ALTERNATIVE MINIMUM TAX DEPRECIATION REPORT




   -·
    No.               Description

                 FURNITURE
                                               Date
                                             Acquired
                                                        I    AMT
                                                            Method
                                                                     I   AMT
                                                                         Lile
                                                                                I      AMT
                                                                                    Cost Or Basis
                                                                                                           AMT
                                                                                                        Accumulated
                                                                                                                          ACE
                                                                                                                      Cost Or Basis
                                                                                                                                       Regular
                                                                                                                                      Depreciation
                                                                                                                                                          AMT
                                                                                                                                                       Depreciation
                                                                                                                                                                         ACE
                                                                                                                                                                      Depreciation


                 POD?TOD
                 FURNITURE




                                                                                    -~- - .f
                                                                    ~       ,607.
                                                                 '~~ t - • J. 11m:
                                                                              4f- "            8.
                                                                                       2',"'!1ra' I
                                                                                           -m ·-
                                                                                       "2~:-975':·-j,- -
                                                                                          J..: _ ~•
                                                                                               155 :1




428108
05-0\•14




                                                                                       18
              Case 6:16-bk-15889-SY                                        Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                          Desc
                                                                           Main Document   Page 115 of 125

                                                RECONCILIATION OF CALIFORNIA ORDINARY
   CATOBREC
                                                 INCOME TO FEDERAL ORDINARY INCOME                                                                                  2014
   NAME                                                                                                                                                       EMPLOYER ID

             PDTW, LLC                                                                                                                                        ~0- 4937773
                                                DESCRIPTION                                                                        FEDERAL      CALIFORNIA        DIFFERENCE


    1 A GROSS RECEIPT OR SALES ... ....                       . .... ... .. ... .... ...........                                 7,558,034.    7,558,034.
    1 8 LESS RETURNS AND ALLOWANCES                           ................. ,. ..... .... . •·•• ..
    1 C BALANCE (LINE 1A • 18) ... ..... . , ... .. ··••·.                                 ......... . .. ____ .,, .             7,558,034.    7,558,034.
    2   COST OF GOODS SOLD AND/OR OPERATIONS •-••·•                                   ..    ... .. ..... ....... ....            3,613,507.    3,613,507.

    3        GROSS PROFIT (LINE 1C • 2) ...... ..... , ... . , .. ......... , .........                                          3,944,527.    3,944,527.
    4        ORDINARY INCOME (LOSS) FROM OTHER PARTNERSHIPS AND FIDUCIARIES
    5        NETFARM PROFIT (LOSS)       .... -·· ... ····· . .... . ..... ....
    8        NET GAIN (LOSS) FROM FORM 4797 OR FORM D· 1 . ... .... .. .... ... ·••.
    7        OTHERINCOME(LOSS) .........            ... .. . ..... ..         .
                                                                         •....... .... ..           .               ..              19,212.        19,212.

    a        TOTAL INCOME (LOSS) (COMBINE LINES 3 THROUGH 7)                                              ••·····   ...   ,.     3,963,739.    3,963,739.

    9        SALARIES ANO WAGES             ·- ... ., .... •·· · ..... ···•• · •• ... ......... ..                               1,205,162.    1,205 , 162.
   10        GUARANTEED PAYMENTS                       .............          ..
                                                                           ... .... .... ..         ..     .. .
   11        REPAIRS        ···- .. .... .... . , .. .........             ... .
                                                                          . ..............                  ...                     15,379 .       15,379.
   12        BAD DEBTS .............. ·· •• · • '""" ... ........            ...
                                                                         .... ...               ..
                                                                                          ........... . .....
   13        RENT         .
                       .. .. .. .. ......... ...... . ..              . ....        .. . ..... .......                             403,172.      403,172.
   14        TAXES    .. ..... .. .. .. .. . .........                ......           . .....        .. .....                      94,149 .      81 , 180.          12,969.
   15        DEDUCTIBLE INTEREST EXPENSE NOT CLAIMED ELSEWHERE . - ..... ..                                                        227,412.      227,412.
   18        DEPRECIATION ... .             .. ... ...                   •··· ..            ......... ....                          27,732 .      17,299,            10,433.
   17        DEPLETION . ... ..         ... . ... .. ...... .... .. ..... -···· .... ... ........        ...
   18        RETIREMENT PLANS, ETC ......                 ......... ......... , .         .. -      .. .. . ..
                                                                                                            ...
   19        EMPLOYEE BENEFIT PROGRAMS .. ·- ............                           . ........... ~--·· .                           69,705.       69,705.
   20        OTHER DEDUCTIONS .........
                                                      "-· ......      00
                                                                                  ·••· · •·
                                                                           • ••H• •   0
                                                                                           .                ..
                                                                                                 ........ ....                   1,882,850.    1,882,850.

   21        TOTAL DEDUCTIONS
               (ADD LINE 9 THROUGH 20)                 ...... ....    .. ... ... .. ........ . ..........                        3,925,561.    3,902,159.            23 , 402.

   22        ORDINARY INCOME (LOSS)
                 (SUBTRACT LINE 21 FROM 8)                       ..               ... ..       ..    .,   .......    ..   ....      38,178.        61,580.         <23,402.1>




  429231
  05•01-14
                                                                                                  19
19050914 145788 P- 04650                                                              2014.04020 PDTW, LLC                                                        P - 046501
          Case 6:16-bk-15889-SY                       Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                        Desc
                1                                     Main Document   Page 116 of 125
                                                                                                                                                              429421 12-04-14

TAXABLE YEAR        Member's Share of Income,                                                                        ■                           CALIFORNIA SCHEDULE

   2014             Deductions, Credits, etc.                                                                                                         K-1 (568)

    TYB 01- 01- 2014 TYE 12- 31- 2014
    615- 34- 0198
    PAULA            THOMAS


    2514 S TOLEDO AVE
    PALM SPRINGS                               CA      92264


    20 - 4937773                            200613110151
    PDTW LLC

    3231 S LA CIENEGA BLVD STE A
    LOS ANGELES        CA 90016




A What type of entity is this member? •
  (1) [X] Individual              (4) D C Corporation                            (7)0LLP                             (10)   D     Exempt Organization
   (2) D      S Corporation            (5) D    General Partnership              1a1DLLC                             (11)   D     Disregarded Entity


   (31   D estaterr"'st                {6) D     Limited Partnership             (9)   D   IRA/Keogh/SEP
B Is this member a foreign member? ...                                                                                             . ......     •Dves              [X]    No


C Enter member's percentage (without regard to special allocations) of:

                                                                                    (i) Before decrease                               (II) End of year
                                                                                        or termination

   Profit sharing                                                                                  99. soool        i;J     .I                 99. soool GJ
   Loss sharing                                                                                    99. soool         ~      .j                 99. soool !;]

   Ownership of capital                                                                            99. soool         GJ •I                 l;J 99. soool

                                                                                                                                  • sl- _ ___.I.~
D Member's share of liabilities:
   Nonrecourse       .. . .


   Qualified nonrecourse financing                                                                                                •s    I                                I.~
   Other                                                                                                                          •s    I
E Reportable transaction or tax shelter registration numl)er1s)
F (1) Check here if th'1s is a publicly traded partnership as defined in IRC Section 469(k)(2) ... . . . • ........ •.. .... ..    .. ... -·- ..... ...   • ....   ®   D
                                                                                                                                                                            I
   (2) Check here if this is an investment partnership (R&TC Sections 17955 and 23040.1)         ..    .. .. .. . . ...
G Check here if this is: •      (1) D A final Schedule K-1 (568)         (2)   D   An amended Schedule K·1 (568)

H Is this member a resident of California?                                                                                         ....... • [X) Yes ► D                  No



■          For Privacy Notice, get FTB 1131 ENG/SP.                        7901144                                     Schedule K-1 (568) 2014 Side 1
                                                                                                                                                          1              ■
            Case 6:16-bk-15889-SY Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                                                Desc
               1                  Main Document   Page 117 of 125

                                                                                                                                              ■                                   429422 12·04· 14




I An       sis of member's               · al account: Check the box •                      1   00 Tax Basis                                                               D      Other ex lain
                                                                                                               (c)                                                              (e)
    C11>ital aocount {~tltginning of y -           C11>ital     eonlri!~J..s during yw           M-•·• - • al i.,e 3, line 4, and                                Cepilaf account at end ol '/Nf,
                                                                                                  line 7, Fonn 568 Schedule M•2                               combine column



•           - 1,258,633. •                                                                      •                      -447. •                8,644.) •                 - 1,267,724.
Caution: Refer to Member's Instructions for Schedule K· 1 15681 before enterina information from this schedule on vour Califomia retum.
                                         (a)                                                    (b)                         (c)                   (d)                          (e)
                                                                                         Amounts from                  California        Total amounts usin9                Califomia
                         Distributive share items                                     federal Schedule K· 1           adjustments       California law. Combine          source amounts
                                                                                              (1065}                                                      f
                                                                                                                                          col. (b} and col. c)
                                                                                                                                           where applicab e
                                                                                                                                                                           and credits


             1 Ordinary income (loss} from trade
                 or business activities                 ......... ., ...                        37,987.                    23,285.      •         61,272. ►                       61,272.
             2 Net income (loss) from rental real
                 estate activities .......                •. ,u .......                                                                 •                          ►
             3 Net income (loss) from other rental
                 activities . .... .,      ..... .... ··--···· ...                                                                      ®                          @


             4 Guaranteed payments to members                                                                                           •                          ►
             5 Interest income ......    ... ...            ...                                                                         •                          ►
    ii
             6 Dividends         ....,   ..    ····••·•·····•·    . ... .                                                               •                          ►
    g
    =
    ~
             7 Royalties    .,.  ............ " ......                                                                                  •                          ►
             8 Net short-term capital gain (loss) ...                                                                                   •                          ►
    s
    0


                                                                                                                                        •
            9 Net long-term capital gain (loss) ··-.
                                                                                                                                                                   ►
           10 a Total gain under IRC Section 1231
                    (other than due to casualty or theft)                                                                               •                          ►
                 b Total loss under IRC Section 1231
                    (other than due to casualty or theft)                                                                               •                          ►
           11 a Other portfolio income (loss}.
                    Attach schedule. . .                  .......       .......                                                         •                          ►
                 b Total other income.                    •• ,1 . . . . . . . . . .                                                     •                          ►
                 c Total other loss.              ··· ··• ·••                   ..                                                      •                          ►
            12 Expense deduction for recovery prop.
               (IRC Section 179)    ....    ··•· ., .           ...
            13 a Charitable contributions .. .....


    •g           b Investment interest expense ·•
                 c 1 Total expenditures to which an IRC
    ii               Sect,on 59(e) election may apply
    .a
 !                  2 Type of expenditures                                                            -
                 d Deductions related to portfolio
                    income.       . .----"      .. . ....... ... .
                 e Other deductions.                                  ST.MT                     10,991.                                           10,991.                         10,991.




■             Side 2 Schedule K-1 (568} 2014                                                              7902144                   I                                       1                 ■
             Case 6:16-bk-15889-SY                                  Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                    Desc
                 1                                                  Main Document   Page 118 of 125

                                                                                                                         ■                              42~23 12-04- 14




                                   (al                                                  (bl                (cl                   (di                    (el
                                                                                   Amounts from         Califomia     Total amounts usin9             California
                       Distributive share items                                 federal Schedule K-1   adjustments   California law. Combine       source amounts
                                                                                        (1065)                         col. (b) and col. (c)         and credits

             15 a Total withholding (equals amount on
                  Form 592-B if calendar year LLC)                       ..                                          •                         ►
                b Low-income housing credit ·····-                  "
                c Credits other than Sne 15b related to
                  rental real estate activities .........
l!
,:,
 !              d Credits related to other rental
()
                  activities .. .......    ... •·• ... ..
                e Nonconsenting nonresident member's
                  tax paid by LLC ......... ··•·    ... ....
                f Other credits - Attach required
                  schedules or statements                               .. ..
                a New emolovment credit                  .......        ...
             17 a Depreciation adjustment on property
                  placed in service after 1986           - .......                       1,751.          - 3,940. ®           - 2,189. ®                - 2,189.
!
E
:,   .,         b Adjusted gain or loss       ..   . .... ... ... ..
EE
:s~             c Depletlon (other than oil & gas .. . ... ..
:f!i            d Gross income from oil, gas, and


s·-
t
;:,c              geothermal properties .,, ... ······· ...
C
                e Deductions allocable to oil, gas, and
<                 geothermal properties        ......... , ...
                f Other altemative minimum tax
                  items    ..     . ...  ·•                .   ..       ..

st~
"'"'
s~I          18 a Tax-exempt interest income .........
~               b Other tax-exempt income .......
::~
!i                                                                                     22,995.           12,904.              35,899.                   35,899 .
                c Nondeductible ex~nses                  ....S'.r.M'l
     "'
     C       19 a Distributions of money (cash and
    .g                                                                                   8,644.                                 8,644.
     ::,
    ,e
                  marketable securities) .......         .....            ...                                        ®
    ~
    .!I!
    C           b Distributions of property other than money                                                         ®
        j    20 a Investment income        ... . ..              .....
 lli
 5E
 0.§           blnvestmentexpenses .......        ......
        .s     c Other information. See instructions                             STMT




■                                                                        022             7903144          I              Schedule K-1 (568) 2014 Sim 3
                                                                                                                                                    1             ■
           Case 6:16-bk-15889-SY Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                       Desc
              1                  Main Document   Page 119 of 125

                                                                                                        ■                               429424 12-04-14




Other Member Information
Table 1 • Member's share of nonbusiness income from intangibles (source of income is dependent on residence or commercial domicile of
           the member):


Interest             sl..._________,I Sec. 1231 Gains/losses SI.._______. . .                       Capital Gains/losses   s1
                                                                                                                                ::::::::::::::::
                                                                                                                              ::·


Dividends              I _ _ _ _ _ _ ___.I Royalties
                     $ ...                                                  sl..__ ____             Other
                                                                                                                           s..._l_ __


FOR USE BY MEMBERS ONLy . See instructions.
Table 2 • Member's share of distributive items.

A Member's share of the LLC's business Income. See instructions.           s 1..__ _ _ _ _ _ ___.
B. Member's share of nonbusiness income from real and tangible personal property sourced or allocable to Califomia.


   capital Gains/Losses            s   I                       I Rents/Royalties   s 1..._________,

   Sec. 1231 Gains/Losses          sl.._______              _.....lOther
                                                                                   sl_______
C. Member's distributive share of the LLC's property, payroll, and sales:
   Factors                                                  Total within and outside California     Total within California

   Property: Beginning                                  $



   Property: Ending    .                                $



   Property: Annual rent expense                        $   _ _ _ _ _ _ _Isl,.___ _ _ ____,

   Payron                                               $



   Sales                                                $   ......___ _ _ ____.I                    sl,.___ _ _ _____.




■           Side 4 Schedule K·1 (568) 2014                             7904144            I                                         1             ■
        Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34 Desc
                                Main Document   Page 120 of 125
  PDTW, LLC                                                                    XX-XXXXXXX


CA SCHEDULE K-1                     OTHER DEDUCTIONS


                                                                             AMOUNT
DESCRIPTION                                                  AMOUNT        CA SOURCE

HEALTH INSURANCE FOR PARTNERS                                   10,991.          10,991.

TOTAL TO SCHEDULE K-1, LINE 13E                                 10,991.          10,991.



CA SCHEDULE K- 1                 NONDEDUCTIBLE EXPENSES


DESCRIPTION                                                                  AMOUNT

EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                        22,995.
STATE INCOME/FRANCHISE TAXES                                                     12,904.

TOTAL TO SCHEDULE K- 1, LINE 18C                                                 35,899.



CA SCHEDULE K- 1    AGGREGATE GROSS RECEIPTS FOR AMT EXCLUSION


DESCRIPTION                                                                  AMOUNT

GROSS SALES LESS RETURNS                                                      7,520,232.
TRADE OR BUSINESS OTHER INCOME                                                   19,116.

TOTAL                                                                         7,539,348.




                                                                  PARTNER NUMBER 1
          Case 6:16-bk-15889-SY                                              Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                Desc
                 2                                                           Main Document   Page 121 of 125

TAXABLE YEAR
  2014
                      Member's Share of Income,
                      Deductions, Credits, etc.                                                                                                         •                                    429421 12· 04• 14
                                                                                                                                                                                 CALIFORNIA SCHEDULE
                                                                                                                                                                                     K-1 (568)

    TYB 01- 01- 2014                                      TYE                12- 31- 2014
    615- 34- 2049
    HAR.LEY                                T          WOLITZKY

    2514 S TOLEDO AVE
    PALM SPRINGS                                                 CA            92264

    20- 4937773                                              200613110151
    PDTW LLC
    3231 S LA CIENEGA BLVD STE A
    LOS ANGELES        CA 90016




A What type of entity is this member? •
  (1)    [XI Individual                            (4)     D        C Corporation                          (7)0 LLP                                      (10)    D     Exempt Organization
   (2)   D    S Corporation                         (5)    D        General Partnership                    1s1DLLC                                       ( 11)   D     Disregarded Entity


   (31   D    Estate/rrust                          (6)    D        Limited Partnership                    (9)   D   IRNKeogh/SEP
B Is this member a foreign member? ..                                                                                                                    ... ................    •DYes            00       No

C Enter member's percentage (without regard to special allocations) of:

                                                                                                              (i) Before decrease                                         (Ii) End of year
                                                                                                                  or termination

   Profit sharing                                                                                                                   o. soool l;J -1                               o. soool GJ
   Loss sharing                                                                                                                     o. soool GJ .I                                o.soool i;J
   Ownership of capital
D Member's share of liabilities:
                                                                                                                                    0. 500~             GJ       .1               o. soool [;I
   Nonrecourse         . .     ... . ... . .. . .. . ... .. .. ... .... ..   ,. .. . ... . . .... . ..


   Qualified nonrecourse financing                     .. ....... .... .... ... . .. . • . ......


   Other     ....... ......... .. ....... ............. .. ................. ...... .. ... .. ........ ....... ..... ............ ..... .......... .... ......... .

E Reportable transaction or tax shelter registration number(s)
F (1) Check here if this is a pubWcly traded partnership as defined in IRC Section 469(k)(2)                                         .... .... . ...................................... ®              D
  (2) Check here if this is an investment partnership (R&TC Sections 17955 and 23040.1)  . .. ... . . ..........
G Check here if this is: • (1)                  DA
                                       final Schedule K-1 (568)   (2)    An amended Schedule K·1 (568)    D
H Is this member a resident of California?                                                                                                                            ......... • [XI Yes ► D              No



■          For Privacy Notice, getFTB 1131 ENG/SP.                                                       7901144                I                          Schedule K ·1 (568) 2014 Side 1
                                                                                                                                                                                      2                  ■
             Case 6:16-bk-15889-SY                                              Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                                Desc
                     2                                                          Main Document   Page 122 of 125

                                                                                                                                                        ■                                       429422 12·04-14




I Analvsis of member's caoital account: Check the box • (1'                              IX] Tax Basis             (21   D      GAAP (31     D        Section 704ilil Book           (4)   D   Other (explain)
                    (a~
                      · of yw
    Capllal ac:count at
                                                                   (bl
                                                  capllal contributed dunn9 YNr
                                                                                                           (c)
                                                                                          Member'• a11.... of line 3. lin• 4. and       Wilhdrawar.   ~ di81ributions                        (e)
                                                                                                                                                                                capital account at end of y..,,
                                                                                           fine 7. Form 568. Schedule M-2                                                    combine COiumn {al tnrovah COiumn fdl



•                                47.        •                                            •                                53. •(                                         )   •                          100.
Caution: Refer to Member's Instructions for Schedule K-1 (568) before enterina information from this schedule on vour California return.
                          (a)                               (bl                     (c)                      (di                         (e)
                                                                                    Amounts from                     California                Total amounts using                        California
                          Distributive share items                               federal Schedule K-1               adjustments               California law. Combine                  source amounts
                                                                                       (1065)                                                   col. (b) and col. !c)                    and credits
                                                                                                                                                 where applicab e

             1 Ordinary income (loss) from trade
                  or business activities ....                   .. ........                     191.                                117.      •                         308. ►                          308.
             2 Net income 0oss) from rental real
                  estate activities ... . .......           .... ····-··-                                                                     •                                   ►
             3 Net income 0oss) from other rental
                  activities              ...                                                                                                ®                                    @
                                .......               . .. -· -· ····· .

             4 Guaranteed payments to members                                                                                                •                                    ►
             5 Interest income             ... ........            ··- ··-                                                                   •                                    ►
    'ii
             6 Dividends ... ,,           ....... .... , ....                                                                                 •                                   ►
     Cit
    0
    =-..     7 Royalties          ..   ···- ........           . ·•·· ...                                                                     •                                   ►
    E
    0
    ~
             8 Net short-tenn capital gain (loss)                          ..                                                                 •                                   ►
    .E
             9 Net long-tenn caprtal gain (loss) ·•···                                                                                        •                                   ►
           10 a Total gain under IRC Section 1231
                    (other than due to casualty or theft)                                                                                     •                                   ►
                  b Total loss under IRC Section 1231
                    (other than due to casualty or theft)                                                                                     •                                   ►
            11 a Other portfolio income 0oss}.
                 Attach schedule. . ... ··•·••·                    ..                                                                        •                                    ►
                  b Total other income.                 ···•··· -·· ...                                                                      •                                    ►
               c Total other loss.           ..                          ·••·                                                                •                                    ►
            12 Expense deduction for recovery prop.
                  (IRC Section 179)             ...                     ....
            13 a Charitable contributions                    ...   -~ ...
    Cit           b Investment interest expense ...


    -•
    C
    0             c 1 Total expenditures to which an IRC
    u                 Section 59(e) election may apply
    :i
    ,:,
    0
                    2 Type of expendrtures
                  d Deductions related to portfolio
                    income. ..... ... ... ·•    ..                      ·---
                  • Other deductions.                        . ........




■              Side 2 Schedule K•1 (568) 2014                                                      7902144                          I                                                      2                ■
             Case 6:16-bk-15889-SY                                                 Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                       Desc
                 2                                                                 Main Document   Page 123 of 125

                                                                                                                                           ■                              429423 12•04-14




                                    (a)                                                                  (bl                (c)                   (d)                      (e)
                                                                                                    Amounts from         California    JFtal amounts usin9              California
                       Distributive share items                                                  federal Schedule K-1   adjustments      lifomia law. Combine        source amounts
                                                                                                         (1065)                          col. (b) and col. (c)         and credits

             15 a Total withholding (equals amount on
                  Form 592·8 if calendar year LLC) .....                                                                               •                         ►
                b Low-income housing credit •··                                    ,   . ....
                c Credits other than Wne 15b related to
                  rental real estate activities ,                                ' , ....
 J!I
 '6
                d Credits related to other rental
!                 activities   ... ....          .. ....        .            ......
                • Nonconsenting nonresident member's
                  tax paid by LLC ......              .... ,         .... ... ....     ,

                f Other credits • Attach required
                  schedules or statements                              ......... , ...
                a New emolovment credit                             ......
             17 a Depreciation ad1ustment on property
                  placed in service after 1986   .........                                                       9.             - 20. ®               - 11. ®                   - 11.
~
E               b Adjusted gain or loss                ....
 ~e
-·
                                                                     o h••• •      ""~•




.i::            c Depletion (other than oil & gas ........
~;              d Gross income from oil, gas, and

·-
i<
C
i
<
                  geothermal properties .,
                e Deductions allocable to oil, gas, and
                  geothermal properties                       . ....
                                                                     ....... .,. .


                                                                        ..        ...
                f Other alternative mmimum tax
                  items                   ....   ..     "
                                                                             ......

H
J. ~M        18 a Tax-exempt interest income . .                                       .. ....
~~
  ..
II~      ~      b Other tax-exempt income ......                                         .....
...~1!
    ~


                c Nondeductible exoenses                               .....ST.M'J                             116 •             65.                  181.                      181.
     Cl)
     C       19 a Distributions of money (cash and
     0
    ""::,         marketable securities) .....                               "
                                                                                       ...                                             ®
    .0
    :E
     Cl)
    i5          b Distributions of property other than money                                                                           ®
         C
             20 a Investment income                                 .. . . ... ...
    ~i                                                ·•••·    .,


 5E             b Investment expenses ··- ......
       ~                                                                           .. -····
       .s       c Other information. See instructions                                             STMT




■                                                                                          022   I        7903144           I              Schedule K·1 (568) 2014 Slde3
                                                                                                                                                                      2             •
           Case 6:16-bk-15889-SY Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34                                                           Desc
              2                  Main Document   Page 124 of 125

                                                                                                             ■                              429424 12-04-14




Other Member Information
Table 1 • Member's share of nonbusiness income from intangibles (source of income is dependent on residence or commercial domicile of
           the member):

Interest
                       $;:I::::::::::::::=:! Sec. 1231 Gains/Losses$          ::I:::::::::::::::::       Capital Gains/Losses   s   I. . . ________,
Dividends              s~I________.I Royalties                               s~I________,                Other                  s I.________.
FOR USE BY MEMBERS ONLY • See instructions.
Table 2 · Member's share of distributive items.

A. Member's share of the LLC's business income. See instructions.           $ ~I________
B. Member's share of nonbusiness income from real and tangible personal property sourced or allocable to Califomla.

   Capital Gains/Losses                  sl~_________.I Rents/Royalties sl~_________,

  Sec. 1231 Gains/Losses                 sl.________.I Other                      s   . _ _ I_   _   _   __ _ ,




C. Member's distributive share of the LLC's property, payron, and sales:
   Factors                                                Total within and outside California             Total within California


  Property: Beginni ng .......... , . • .. . . .... .. ... .. , ,   $
                                                                        _ _ _ _ _ _I s_l_ _ _ _____

   Property: Ending                                                 $
                                                                        .____ _ _ _ _Isl___________

   Property: Annual rent expense            ......... .             $   .___________.I sl.___________,

  Payroll     ...........,................... .                     $
                                                                        _ _ _ _ _ _Isl_ _ _ _ _____

  Sales                                                             $   ,____ _ _ ___.Isl..___ _ _ ____.




■           Side 4 Schedule K-1 (568) 2014                                 7904144
                                                                                                                                        2             ■
        Case 6:16-bk-15889-SY   Doc 393 Filed 10/28/19 Entered 10/28/19 12:18:34    Desc
                                Main Document   Page 125 of 125
  PDTW, LLC                                                                        20 - 4937773

CA SCHEDULE K- 1                  NONDEDUCTIBLE EXPENSES


DESCRIPTION                                                                        AMOUNT
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                                   116.
STATE INCOME/FRANCHISE TAXES                                                                 65.
TOTAL TO SCHEDULE K- 1, LINE 18C                                                            181.


CA SCHEDULE K- 1      AGGREGATE GROSS RECEIPTS FOR AMT EXCLUSION


DESCRIPTION                                                                        AMOUNT

GROSS SALES LESS RETURNS                                                              37,802.
TRADE OR BUSINESS OTHER INCOME                                                            96.
TOTAL                                                                                 37,898.




                                                                    PARTNER NUMBER 2
